        Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 1 of 251




                     EXHIBIT 1




25305824.v1
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 2 of 251




April 17th, 2020



To whom it may concern:



Re:       Insured:            LH Dining LLC dba River Twice RestaurantPOLICY NUMBER: 21-31876937-30

          Policy Number:             21-31876937
          Policy Period(s):          9/23/2019 – 09/23/2020
          Date of Loss               03/16/2020



This is to certify that the attached are complete and true copies of the policy in question and include all policies
and endorsements issued to date.

Regards




Belinda Mattucci – Mychajliw
Senior VP – Underwriting and Business Development




      301 Route 17 North, Suite 900       |   Rutherford, NJ 07070   |   201.518.2500   |   berkleyluxurygroup.com

                                                                                                            p. 1
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 3 of 251


POLICY JACKET_IL RPJ 01 BLG_02/18
                                      NAMED INSURED: LH DINING LLC DBA RIVER
                                                     TWICE RESTAURANT
                                      POLICY NUMBER: 21-31876937-30




                             ADMIRAL INDEMNITY COMPANY




                                    UNDERWRITTEN BY:




                   301 ROUTE 17 NORTH, SUITE 900 | RUTHERFORD, NJ 07070
    PHONE: (201) 518-2500 | FAX: (201) 342-6381 | WEBSITE: WWW.BERKLEYLUXURYGROUP.COM




                                                                                 p. 2
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 4 of 251


                                                                                                          IL DS 83 00 04 10
COMMERCIAL LINES POLICY COMMON POLICY DECLARATIONS_IL DS 83 00 A_04/10
Issuing Company: Admiral Indemnity Company


                         COMMERCIAL LINES POLICY
                       COMMON POLICY DECLARATIONS
                                              New Business
 Policy No.: 21-31876937 - 30                                                                  Billing Method: Direct Bill
                                                                                                    Payment Plan: 9 Pay
 Named Insured Name and Address                                        Agency Name and Address                 8443
 LH Dining LLC                                                         (610)667-2244
 dba River Twice Restaurant                                            Dash & Love, Inc.
 1205 Andover Rd                                                       111 Presidential Blvd, Suite 211
 Wynnewood, PA 19096                                                   Bala Cynwyd, PA 19004-1008

POLICY PERIOD
Policy Period: From 09/23/2019 to 09/23/2020 at 12:01 A.M. Standard Time at your mailing address shown above.
Business Description: Restaurant

Form of Business: Limited Liability Company
IN RETURN FOR YOUR PAYMENT OF THE PREMIUM AND SUBJECT TO ALL TERMS OF THIS POLICY, WE
AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS
INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                                              Premium
Commercial Property Coverage Part                                                     $        4,584.00
Commercial General Liability Coverage Part                                            $        5,475.00
Commercial Liquor Liability Coverage Part                                             $        1,070.00
Commercial Auto Coverage Part                                                         $          250.00
Commercial Umbrella Coverage Part                                                     $        2,276.00

                                                                          TOTAL:      $      13,655.00

FORMS APPLICABLE TO ALL COVERAGE PARTS
 See attached "Schedule of Forms and Endorsements"
THESE DECLARATIONS, TOGETHER WITH THE COMMON POLICY CONDITIONS AND COVERAGES
FORM(S) AND ANY ENDORSEMENT(S), COMPLETE THE ABOVE NUMBERED POLICY.

     Countersigned:                                                  By



                                                                                      Authorized Representative




IL DS 83 00 04 10     Includes material copyrighted by Insurance Services Office, Inc., with its permission     Page 1 of 1
                                                                                                                p. 3
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 5 of 251



                                                                              CL LOC 09 08
LOCATION SCHEDULE_CL LOC_09/08


                                LOCATION SCHEDULE

Location # 1           1601 E Passyunk Ave
                       Philadelphia, PA 19148




CL LOC 09 08                                                                       Page 1 of 1
                                                                                   p. 4
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 6 of 251


                                                                                       COMMERCIAL COMMON POLICY
                                                                                                   CL IL FS 01 09 08
SCHEDULE OF FORMS AND ENDORSMENTS_CL IL FS 01 A_09/08

Policy Number: 21-31876937 - 30


            SCHEDULE OF FORMS AND ENDORSEMENTS
The following Declarations, Coverage Forms, Conditions, and Endorsements are applicable to:

                                         Commercial Common Policy
State        Number            Edition      Description
ALL          BLG PHN 001       02-2018      Claims Reporting - Notice to Policyholders
ALL          CL IL FS 01       09-2008      Schedule of Forms and Endorsements
ALL          CL LOC            09-2008      Location Schedule
ALL          IL 00 17          11-1998      Common Policy Conditions
ALL          IL 09 10          07-2002      Pennsylvania Notice
ALL          IL DS 77 00 BLG   02-2018      Policy Ending Form
ALL          IL DS 83 00       04-2010      Commercial Lines Policy Common Policy Declarations
ALL          IL P 001          01-2004      U.S. Treasury Departments Office of Foreign Assets Control (OFAC) Advisory Notice
                                            to Policyholders
ALL          IL RPJ 01 BLG     02-2018      Policy Jacket (Restaurant)

                                         Commercial Auto Coverage Part

State        Number            Edition      Description
ALL          IL 00 03          09-2008      Calculation of Premium
ALL          IL 00 21          09-2008      Nuclear Energy Liability Exclusion Endorsement - Broad Form
ALL          IL 01 20          10-2013      Pennsylvania Changes - Defense Costs
ALL          IL 02 46          09-2007      Pennsylvania Changes - Cancellation & Nonrenewal

                                Commercial General Liability Coverage Part

State        Number            Edition      Description
ALL          IL 00 03          09-2008      Calculation of Premium
ALL          IL 00 21          09-2008      Nuclear Energy Liability Exclusion Endorsement - Broad Form
ALL          IL 01 20          10-2013      Pennsylvania Changes - Defense Costs
ALL          IL 02 46          09-2007      Pennsylvania Changes - Cancellation & Nonrenewal
ALL          IL 09 85          01-2015      Disclosure Pursuant to Terrorism Risk Insurance Act
ALL          TRIA DISCL D      01-2015      Disclosure Notice - Exhibit D

                                     Commercial Property Coverage Part

State        Number            Edition      Description
ALL          CW 25 31          10-2011      Policyholder Notice Mechanical, Electrical and Pressure Systems Breakdown Added
                                            Coverage
ALL          IL 00 03          09-2008      Calculation of Premium
ALL          IL 01 20          10-2013      Pennsylvania Changes - Defense Costs
ALL          IL 01 66          09-2007      Pennsylvania Changes - Actual Cash Value
ALL          IL 01 72          09-2007      Pennsylvania Changes
ALL          IL 02 46          09-2007      Pennsylvania Changes - Cancellation & Nonrenewal
ALL          IL 09 35          07-2002      Exclusion of Certain Computer Related Losses
ALL          IL 09 85          01-2015      Disclosure Pursuant to Terrorism Risk Insurance Act
ALL          IL 09 86          01-2015      Exclusion Of Certified Acts Of Terrorism Involving Nuclear, Biological, Chemical Or
                                            Radiological Terrorism; Cap On Covered Certified Acts Losses
ALL          TRIA DISCL D      01-2015      Disclosure Notice - Exhibit D

                                    Commercial Umbrella Coverage Part

State        Number            Edition      Description
ALL          IL 01 20          10-2013      Pennsylvania Changes - Defense Costs
ALL          IL 02 46          09-2007      Pennsylvania Changes - Cancellation & Nonrenewal
ALL          IL 09 85          01-2015      Disclosure Pursuant to Terrorism Risk Insurance Act
ALL          TRIA DISCL D      01-2015      Disclosure Notice - Exhibit D


CL IL FS 01 09 08                                                                                                    Page 1 of 2
                                                                                                                      p. 5
                Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 7 of 251
ALL = ALL states on the policy
ALL* = Applies to all states on the policy unless a specific state form is designated




Page 2 of 2                                                                             CL IL FS 01 09 08
                                                                                              p. 6
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 8 of 251



                                                                                                             IL P 001 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
          <!-Bookmark:OFFICE OF FOREIGN ASSETS CONTROL NOTICE TO POLICYHOLDER_IL P 001_01/04:EndBoomark-!>




No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
    z Foreign agents;
    z Front organizations;
    z Terrorists;
    z Terrorist organizations; and
    z Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas-
ury's web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                                               © ISO Properties, Inc., 2004                       Page 1 of 1
                                                                                                                  p. 7
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 9 of 251


                                                                                                        BLG PHN 001 02 18


                                                CLAIMS REPORTING

                 ADVISORY NOTICE TO POLICYHOLDERS
        <!-Bookmark:CLAIMS REPORTING ADVISORY NOTICE TO POLICYHOLDERS_BLG PHN 001_02/18:EndBoomark-!>




If you have an emergency or need to report a catastrophic claim after our normal
business hours, please contact our Emergency Call Center at the following toll-
free number:
                                                               (866) 338-3098


You can also submit a new claim report via our First Notice of Loss on-line mailbox:
                                        firstreports@berkleyluxurygroup.com


Please refer to our website as an additional source of information in advance of,
and during, a catastrophic event as well as for important claims contact
information.
                                                www.berkleyluxurygroup.com




BLG PHN 001 02 18                                                                                              Page 1 of 1
                                                                                                                p. 8
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 10 of 251


                                                                                        COMMERCIAL PROPERTY
                                                                                                CW 25 31 10 11
POLICYHOLDER NOTICE_CW 25 31_10/11

Insured: LH Dining LLC dba River Twice Restaurant
Policy Number: 21-31876937


                                POLICYHOLDER NOTICE
  Mechanical, Electrical and Pressure Systems Breakdown
                      Added Coverage
Your policy contains broadened coverage for the perils of mechanical breakdown, electrical breakdown and
pressure systems breakdown for an additional premium charge.

Subject to the terms and conditions of your property policy and your mechanical breakdown endorsement,
coverage includes the following:

   ·   Damage to covered equipment that is insured as part of your building and business personal property.

   ·   Loss of Income and Extra Expense when this coverage is included in your Property policy.

   ·   Coverage is provided at the same limits and deductible as your Building and Personal Property coverage
       and your Loss of Income and Extra Expense coverage.

In cases where you have a pressure vessel that requires an inspection by your State or City we provide this
service at no additional cost. If you have questions about this service or require a jurisdictional inspection,
PLEASE CALL              (approximately 60 days prior to the certificate expiration):


                                                Mutual Boiler Re
                                              101 Lindenwood Drive
                                                    Suite 400
                                               Malvern, PA 19355
                                            (800) 814-4458 Ext. 7807


                     If you have any questions, please contact your broker.




CW 25 31 10 11                                                                                      Page 1 of 1
                                                                                                     p. 9
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 11 of 251



                                                                                              IL 00 03 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       CALCULATION OF PREMIUM
          <!-Bookmark:CALCULATION OF PREMIUM_IL 00 03_09/08:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART

The following is added:
The premium shown in the Declarations was com-
puted based on rates in effect at the time the policy
was issued. On each renewal, continuation, or anni-
versary of the effective date of this policy, we will
compute the premium in accordance with our rates
and rules then in effect.




IL 00 03 09 08                                                 © ISO Properties, Inc., 2007      Page 1 of 1   
                                                                                                 p. 10
                Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 12 of 251


                                                                                                                       IL 00 17 11 98


                                    COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation
            <!-Bookmark:COMMON POLICY CONDITIONS_IL 00 17_11/98:EndBoomark-!>          b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                                        and
       tions may cancel this policy by mailing or de-                                  c. Recommend changes.
       livering to us advance written notice of cancel-                            2. We are not obligated to make any inspections,
       lation.                                                                         surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                                   such actions we do undertake relate only to in-
       ering to the first Named Insured written notice                                 surability and the premiums to be charged. We
       of cancellation at least:                                                       do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-                                 dertake to perform the duty of any person or
           lation if we cancel for nonpayment of pre-                                  organization to provide for the health or safety
           mium; or                                                                    of workers or the public. And we do not warrant
                                                                                       that conditions:
       b. 30 days before the effective date of cancel-
           lation if we cancel for any other reason.                                   a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first                                  b. Comply with laws, regulations, codes or
       Named Insured's last mailing address known to                                       standards.
       us.                                                                         3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective                                  not only to us, but also to any rating, advisory,
       date of cancellation. The policy period will end                                rate service or similar organization which
       on that date.                                                                   makes insurance inspections, surveys, reports
                                                                                       or recommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we                                 4. Paragraph 2. of this condition does not apply
       cancel, the refund will be pro rata. If the first                               to any inspections, surveys, reports or recom-
       Named Insured cancels, the refund may be                                        mendations we may make relative to certifica-
       less than pro rata. The cancellation will be ef-                                tion, under state or municipal statutes, ordi-
       fective even if we have not made or offered a                                   nances or regulations, of boilers, pressure ves-
       refund.                                                                         sels or elevators.
   6. If notice is mailed, proof of mailing will be suf-                        E. Premiums
       ficient proof of notice.                                                    The first Named Insured shown in the Declara-
B. Changes                                                                         tions:
   This policy contains all the agreements between                                 1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                                       and
   The first Named Insured shown in the Declara-                                   2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                                    pay.
   of this policy with our consent. This policy's terms                         F. Transfer Of Your Rights And Duties Under
   can be amended or waived only by endorsement                                    This Policy
   issued by us and made a part of this policy.
                                                                                   Your rights and duties under this policy may not
C. Examination Of Your Books And Records                                           be transferred without our written consent except
   We may examine and audit your books and rec-                                    in the case of death of an individual named in-
   ords as they relate to this policy at any time during                           sured.
   the policy period and up to three years afterward.                              If you die, your rights and duties will be trans-
D. Inspections And Surveys                                                         ferred to your legal representative but only while
   1. We have the right to:                                                        acting within the scope of duties as your legal rep-
                                                                                   resentative. Until your legal representative is ap-
         a. Make inspections and surveys at any time;                              pointed, anyone having proper temporary custody
                                                                                   of your property will have your rights and duties
                                                                                   but only with respect to that property.




IL 00 17 11 98                               Copyright, Insurance Services Office, Inc., 1998                              Page 1 of 1     o
                                                                                                                           p. 11
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 13 of 251



                                                                                                                                 IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
          <!-Bookmark:NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT - BROAD FORM_IL 00 21_09/08:EndBoomark-!>


                                                                       (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                                                            C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"                                         or "property damage" resulting from "hazard-
      or "property damage":                                                                    ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under                                             (1) The "nuclear material" (a) is at any "nuclear
         the policy is also an insured under a nu-                                                facility" owned by, or operated by or on be-
         clear energy liability policy issued by Nu-                                              half of, an "insured" or (b) has been dis-
         clear Energy Liability Insurance Associa-                                                charged or dispersed therefrom;
         tion, Mutual Atomic Energy Liability                                                 (2) The "nuclear material" is contained in
         Underwriters, Nuclear Insurance Associa-                                                 "spent fuel" or "waste" at any time pos-
         tion of Canada or any of their successors,                                               sessed, handled, used, processed, stored,
         or would be an insured under any such pol-                                               transported or disposed of, by or on behalf
         icy but for its termination upon exhaustion                                              of an "insured"; or
         of its limit of liability; or                                                        (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                                                arises out of the furnishing by an "insured"
         of "nuclear material" and with respect to                                                of services, materials, parts or equipment in
         which (a) any person or organization is re-                                              connection with the planning, construction,
         quired to maintain financial protection pur-                                             maintenance, operation or use of any "nu-
         suant to the Atomic Energy Act of 1954, or                                               clear facility", but if such facility is located
         any law amendatory thereof, or (b) the "in-                                              within the United States of America, its terri-
         sured" is, or had this policy not been issued                                            tories or possessions or Canada, this ex-
         would be, entitled to indemnity from the                                                 clusion (3) applies only to "property dam-
         United States of America, or any agency                                                  age" to such "nuclear facility" and any
         thereof, under any agreement entered into                                                property thereat.
         by the United States of America, or any                                       2. As used in this endorsement:
         agency thereof, with any person or organi-
         zation.                                                                          "Hazardous properties" includes radioactive, toxic
                                                                                          or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-                                       "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"                                     cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




IL 00 21 09 08                                               © ISO Properties, Inc., 2007                                            Page 1 of 2     
                                                                                                                                    p. 12
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 14 of 251


   "Source material", "special nuclear material", and             (c) Any equipment or device used for the proc-
   "by-product material" have the meanings given                      essing, fabricating or alloying of "special
   them in the Atomic Energy Act of 1954 or in any                    nuclear material" if at any time the total
   law amendatory thereof.                                            amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                   the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of pluto-
                                                                      nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                   235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)               or place prepared or used for the storage or
   resulting from the operation by any person or or-                  disposal of "waste";
   ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nu-          is located, all operations conducted on such site
   clear facility".                                            and all premises used for such operations.
   "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
      (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used             mass of fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent       "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-       tive contamination of property.
           ing "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                           IL 00 21 09 08    
                                                                                                     p. 13
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 15 of 251



                                                                                                          IL 01 20 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           PENNSYLVANIA CHANGES – DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART – MORTGAGEHOLDER'S ERRORS AND OMISSIONS
   COVERAGE FORM                          <!-Bookmark:PENNSYLVANIA CHANGES DEFENSE COSTS_IL 01 20_10/13:EndBoomark-!>
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART


A. The provisions of Paragraph B. are added to all                   5. Coverage C – Mortgageholder's Liability
   Insuring Agreements that set forth a duty to                          under the Mortgageholder's Errors And
   defend under:                                                         Omissions Coverage Form.
   1. Section I of the Commercial General Liability,                 Paragraph B. also applies to any other provision
      Commercial Liability Umbrella, Electronic                      in the policy that sets forth a duty to defend.
      Data Liability, Employment-related Practices               B. If we initially defend an insured ("insured") or pay
      Liability, Farm, Liquor Liability, Medical                    for an insured's ("insured's") defense but later
      Professional      Liability,   Owners     And                 determine that none of the claims ("claims"), for
      Contractors Protective Liability, Pollution                   which we provided a defense or defense costs,
      Liability,        Product          Withdrawal,                are covered under this insurance, we have the
      Products/Completed Operations Liability,                      right to reimbursement for the defense costs we
      Railroad Protective Liability and Underground                 have incurred.
      Storage Tank Coverage Parts, Auto Dealers
      Coverage Form and the Farm Umbrella                            The right to reimbursement under this provision
      Liability Policy;                                              will only apply to the costs we have incurred after
                                                                     we notify you in writing that there may not be
   2. Section II under the Auto Dealers, Business                    coverage and that we are reserving our rights to
      Auto and Motor Carrier Coverage Forms;                         terminate the defense or the payment of defense
   3. Section III under the Auto Dealers and Motor                   costs and to seek reimbursement for defense
      Carrier Coverage Forms;                                        costs.
   4. Section A. Coverage under the Legal Liability
      Coverage Form; and




IL 01 20 10 13                          © Insurance Services Office, Inc., 2013                               Page 1 of 1
                                                                                                             p. 14
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 16 of 251



                                                                                                                             IL 01 66 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      PENNSYLVANIA CHANGES – ACTUAL CASH VALUE
          <!-Bookmark:PENNSYLVANIA CHANGES - ACTUAL CASH VALUE_IL 01 66_09/07:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

The following is added to any provision which uses                                      The actual cash value of the lost or damaged property
the term actual cash value:                                                             may be significantly less than its replacement cost.
Actual cash value is calculated as the amount it would
cost to repair or replace Covered Property, at the time
of loss or damage, with material of like kind and qual-
ity, subject to a deduction for deterioration, deprecia-
tion and obsolescence. Actual cash value applies to
valuation of Covered Property regardless of whether
that property has sustained partial or total loss or
damage.




IL 01 66 09 07                                                © ISO Properties, Inc., 2006                                       Page 1 of 1    
                                                                                                                                p. 15
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 17 of 251



                                                                                                                      IL 01 72 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          PENNSYLVANIA CHANGES
          <!-Bookmark:PENNSYLVANIA CHANGES_IL 01 72_09/07:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART

A. For insurance provided under the:                                                 Coverage during the period of time after your
   Capital Assets Program (Output Policy) Coverage                                   death is subject to all provisions of this policy
   Part                                                                              including payment of any premium due for the
   Commercial Inland Marine Coverage Part                                            policy period shown in the Declarations and
   Commercial Property Coverage Part                                                 any extension of that period.
   Crime And Fidelity Coverage Part                                           B. For insurance provided under the:
   Equipment Breakdown Coverage Part
                                                                                 Capital Assets Program (Output Policy) Coverage
   The TRANSFER OF YOUR RIGHTS AND DU-                                           Part
   TIES UNDER THIS POLICY Common Policy Con-
                                                                                 Commercial Inland Marine Coverage Part
   dition is replaced by the following:
                                                                                 Commercial Property Coverage Part
   F. TRANSFER OF YOUR RIGHTS AND DUTIES                                         Farm Coverage Part
       UNDER THIS POLICY
                                                                                 The following is added to the LOSS PAYMENT
       Your rights and duties under this policy may                              Loss Condition and supersedes any provision to
       not be transferred without our written consent                            the contrary:
       except in the case of death of an individual
                                                                                 NOTICE OF ACCEPTANCE OR DENIAL OF
       named insured.
                                                                                 CLAIM
       If you die, your rights and duties will be trans-
                                                                                 1. Except as provided in 3. below, we will give
       ferred to your legal representative but only
                                                                                    you notice, within 15 working days after we re-
       while acting within the scope of duties as your
                                                                                    ceive a properly executed proof of loss, that
       legal representative. Until your legal represen-
                                                                                    we:
       tative is appointed, anyone having proper tem-
       porary custody of your property will have your                                a. Accept your claim;
       rights and duties but only with respect to that                               b. Deny your claim; or
       property.
                                                                                     c. Need more time to determine whether your
      If you die, this Coverage Part will remain in ef-                                  claim should be accepted or denied.
      fect as provided in 1. or 2. below, whichever is
      later:                                                                         If we deny your claim, such notice will be in
                                                                                     writing, and will state any policy provision, con-
      1. For 180 days after your death regardless of                                 dition or exclusion used as a basis for the de-
          the policy period shown in the Declarations,                               nial.
          unless the insured property is sold prior to
          that date; or                                                              If we need more time to determine whether
                                                                                     your claim should be accepted or denied, the
      2. Until the end of the policy period shown in                                 written notice will state the reason why more
          the Declarations, unless the insured prop-                                 time is required.
          erty is sold prior to that date.




IL 01 72 09 07                                                © ISO Properties, Inc., 2006                                Page 1 of 2     
                                                                                                                          p. 16
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 18 of 251



   2. If we have not completed our investigation, we
      will notify you again in writing, within 30 days
      after the date of the initial notice as provided in
      1.c. above, and thereafter every 45 days. The
      written notice will state why more time is
      needed to investigate your claim and when you
      may expect us to reach a decision on your
      claim.
   3. The notice procedures in 1. and 2. above do
      not apply if we have a reasonable basis, sup-
      ported by specific information, to suspect that
      an insured has fraudulently caused or contrib-
      uted to the loss by arson or other illegal activ-
      ity. Under such circumstances, we will notify
      you of the disposition of your claim within a pe-
      riod of time reasonable to allow full investiga-
      tion of the claim, after we receive a properly
      executed proof of loss.




Page 2 of 2                                  © ISO Properties, Inc., 2006   IL 01 72 09 07   
                                                                              p. 17
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 19 of 251



                                                                                                                                 IL 02 46 09 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            PENNSYLVANIA CHANGES – CANCELLATION
                     AND NONRENEWAL
          <!-Bookmark:PENNSYLVANIA CHANGES - CANCELLATION AND NONRENEWAL_IL 02 46_09/07:EndBoomark-!>




This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. The Cancellation Common Policy Condition is                                                   b. You have failed to pay a premium when
   replaced by the following:                                                                       due, whether the premium is payable di-
   CANCELLATION                                                                                     rectly to us or our agents or indirectly under
                                                                                                    a premium finance plan or extension of
   1. The first Named Insured shown in the Declara-                                                 credit. Notice of cancellation will be mailed
      tions may cancel this policy by writing or giving                                             at least 15 days before the effective date of
      notice of cancellation.                                                                       cancellation.
   2. Cancellation Of Policies In Effect For Less                                                c. A condition, factor or loss experience mate-
      Than 60 Days                                                                                  rial to insurability has changed substantially
      We may cancel this policy by mailing or deliv-                                                or a substantial condition, factor or loss ex-
      ering to the first Named Insured written notice                                               perience material to insurability has be-
      of cancellation at least 30 days before the ef-                                               come known during the policy period. No-
      fective date of cancellation.                                                                 tice of cancellation will be mailed or
   3. Cancellation Of Policies In Effect For 60                                                     delivered at least 60 days before the effec-
      Days Or More                                                                                  tive date of cancellation.
      If this policy has been in effect for 60 days or                                           d. Loss of reinsurance or a substantial de-
      more or if this policy is a renewal of a policy we                                            crease in reinsurance has occurred, which
      issued, we may cancel this policy only for one                                                loss or decrease, at the time of cancella-
      or more of the following reasons:                                                             tion, shall be certified to the Insurance
                                                                                                    Commissioner as directly affecting in-force
      a. You have made a material misrepresenta-                                                    policies. Notice of cancellation will be
          tion which affects the insurability of the risk.                                          mailed or delivered at least 60 days before
          Notice of cancellation will be mailed or de-                                              the effective date of cancellation.
          livered at least 15 days before the effective
          date of cancellation.




IL 02 46 09 07                                              © ISO Properties, Inc., 2006                                             Page 1 of 2     
                                                                                                                                     p. 18
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 20 of 251



       e. Material failure to comply with policy terms,         7. If notice is mailed, it will be by registered or first
           conditions or contractual duties. Notice of             class mail. Proof of mailing will be sufficient
           cancellation will be mailed or delivered at             proof of notice.
           least 60 days before the effective date of        B. The following are added and supersede any provi-
           cancellation.                                        sions to the contrary:
        f. Other reasons that the Insurance Commis-             1. Nonrenewal
           sioner may approve. Notice of cancellation
           will be mailed or delivered at least 60 days            If we decide not to renew this policy, we will
           before the effective date of cancellation.              mail or deliver written notice of nonrenewal,
                                                                   stating the specific reasons for nonrenewal, to
   This policy may also be cancelled from inception                the first Named Insured at least 60 days before
   upon discovery that the policy was obtained                     the expiration date of the policy.
   through fraudulent statements, omissions or con-
   cealment of facts material to the acceptance of the          2. Increase Of Premium
   risk or to the hazard assumed by us.                            If we increase your renewal premium, we will
   4. We will mail or deliver our notice to the first              mail or deliver to the first Named Insured writ-
       Named Insured's last mailing address known to               ten notice of our intent to increase the premium
       us. Notice of cancellation will state the specific          at least 30 days before the effective date of the
       reasons for cancellation.                                   premium increase.
   5. Notice of cancellation will state the effective           Any notice of nonrenewal or renewal premium in-
       date of cancellation. The policy period will end         crease will be mailed or delivered to the first
       on that date.                                            Named Insured's last known address. If notice is
                                                                mailed, it will be by registered or first class mail.
   6. If this policy is cancelled, we will send the first       Proof of mailing will be sufficient proof of notice.
       Named Insured any premium refund due. If we
       cancel, the refund will be pro rata and will be
       returned within 10 business days after the ef-
       fective date of cancellation. If the first Named
       Insured cancels, the refund may be less than
       pro rata and will be returned within 30 days af-
       ter the effective date of cancellation. The can-
       cellation will be effective even if we have not
       made or offered a refund.




Page 2 of 2                                 © ISO Properties, Inc., 2006                                IL 02 46 09 07      
                                                                                                           p. 19
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 21 of 251



                                                                                                                IL 09 10 07 02

                                          PENNSYLVANIA NOTICE
An Insurance Company, its agents, employees, or                          The Act does not apply:
service contractors       acting on its behalf, may provide
          <!-Bookmark:PENNSYLVANIA NOTICE_IL 09 10_07/02:EndBoomark-!>
                                                                         1. If the injury, death or loss occurred during the
services to reduce the likelihood of injury, death or                       actual performance of the services and was
loss. These services may include any of the following                       caused by the negligence of the Insurance Com-
or related services incident to the application for,                        pany, its agents, employees or service contractors;
issuance, renewal or continuation of, a policy of insur-
ance:                                                                    2. To consultation services required to be performed
                                                                            under a written service contract not related to a
1. Surveys;                                                                 policy of insurance; or
2. Consultation or advice; or                                            3. If any acts or omissions of the Insurance Com-
3. Inspections.                                                             pany, its agents, employees or service contractors
The "Insurance Consultation Services Exemption Act"                         are judicially determined to constitute a crime, ac-
of Pennsylvania provides that the Insurance Com-                            tual malice, or gross negligence.
pany, its agents, employees or service contractors
acting on its behalf, is not liable for damages from
injury, death or loss occurring as a result of any act or
omission by any person in the furnishing of or the
failure to furnish these services.




                                          Instruction to Policy Writers
 Attach the Pennsylvania Notice to all new and renewal certificates insuring risks located in Pennsylvania.




IL 09 10 07 02                                         © ISO Properties, Inc., 2001                                Page 1 of 1     o
                                                                                                                   p. 20
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 22 of 251



                                                                                                                                 IL 09 35 07 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
          <!-Bookmark:EXCLUSION OF CERTAIN COMPUTER RELATED LOSSES_IL 09 35_07/02:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   STANDARD PROPERTY POLICY


A. We will not pay for loss ("loss") or damage caused                                        2. Any advice, consultation, design, evaluation,
   directly or indirectly by the following. Such loss                                           inspection, installation, maintenance, repair,
   ("loss") or damage is excluded regardless of any                                             replacement or supervision provided or done by
   other cause or event that contributes concurrently                                           you or for you to determine, rectify or test for,
   or in any sequence to the loss ("loss") or damage.                                           any potential or actual problems described in
   1. The failure, malfunction or inadequacy of:                                                Paragraph A.1. of this endorsement.
      a. Any of the following, whether belonging to                                    B. If an excluded Cause of Loss as described in
         any insured or to others:                                                        Paragraph A. of this endorsement results:
         (1) Computer hardware, including micro-                                             1. In a Covered Cause of Loss under the Crime
             processors;                                                                        and Fidelity Coverage Part, the Commercial
                                                                                                Inland Marine Coverage Part or the Standard
         (2) Computer application software;                                                     Property Policy; or
         (3) Computer operating systems and related                                          2. Under the Commercial Property Coverage Part:
             software;
                                                                                                  a. In a "Specified Cause of Loss", or in eleva-
         (4) Computer networks;                                                                      tor collision resulting from mechanical
         (5) Microprocessors (computer chips) not                                                    breakdown, under the Causes of Loss –
             part of any computer system; or                                                         Special Form; or
         (6) Any other computerized or electronic                                                 b. In a Covered Cause of Loss under the
             equipment or components; or                                                             Causes Of Loss – Basic Form or the
      b. Any other products, and any services, data                                                  Causes Of Loss – Broad Form;
         or functions that directly or indirectly use or                                     we will pay only for the loss ("loss") or damage
         rely upon, in any manner, any of the items                                          caused by such "Specified Cause of Loss", eleva-
         listed in Paragraph A.1.a. of this endorse-                                         tor collision, or Covered Cause of Loss.
         ment;                                                                         C. We will not pay for repair, replacement or modifi-
      due to the inability to correctly recognize, proc-                                  cation of any items in Paragraphs A.1.a. and
      ess, distinguish, interpret or accept one or                                        A.1.b. of this endorsement to correct any deficien-
      more dates or times. An example is the inability                                    cies or change any features.
      of computer software to recognize the year
      2000.




IL 09 35 07 02                                               © ISO Properties, Inc., 2001                                           Page 1 of 1     o
                                                                                                                                    p. 21
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 23 of 251



                                                                                                     IL 09 85 01 15
DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT_IL 09 85_01/15


     THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
      RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
    INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
   CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

           DISCLOSURE PURSUANT TO TERRORISM RISK
                       INSURANCE ACT
                                                   SCHEDULE

 Terrorism Premium (Certified Acts) $ 159.00
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s),
 Coverage Form(s) and/or Policy(s):

 Coverage Forms other than Commercial Auto and Crime Coverages


 Additional information, if any, concerning the terrorism premium:




 SCHEDULE - PART II
 Federal share of terrorism losses: 85%         Year: 2015
 Federal share of terrorism losses: 84%         Year: 2016
 Federal share of terrorism losses: 83%         Year: 2017
 Federal share of terrorism losses: 82%         Year: 2018
 Federal share of terrorism losses: 81%         Year: 2019
 Federal share of terrorism losses: 80%         Year: 2020
 (Refer to Paragraph B. in this endorsement.)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk
   Insurance Act, we are required to provide you with
   a notice disclosing the portion of your premium, if
   any, attributable to coverage for terrorist acts
   certified under the Terrorism Risk Insurance Act.
   The portion of your premium attributable to such
   coverage is shown in the Schedule of this
   endorsement or in the policy Declarations.




IL 09 85 01 15                        © Insurance Services Office, Inc., 2015                             Page 1 of 2
                                                                                                      p. 22
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 24 of 251




B. Disclosure Of Federal Participation In                    C. Cap On Insurer Participation In Payment Of
    Payment Of Terrorism Losses                                 Terrorism Losses
   The United States Government, Department of the              If aggregate insured losses attributable to terrorist
   Treasury, will pay a share of terrorism losses               acts certified under the Terrorism Risk Insurance
   insured under the federal program. The federal               Act exceed $100 billion in a calendar year and we
   share equals a percentage (as shown in Part II of            have met our insurer deductible under the
   the Schedule of this endorsement or in the policy            Terrorism Risk Insurance Act, we shall not be
   Declarations) of that portion of the amount of such          liable for the payment of any portion of the
   insured losses that exceeds the applicable insurer           amount of such losses that exceeds $100 billion,
   retention. However, if aggregate insured losses              and in such case insured losses up to that amount
   attributable to terrorist acts certified under the           are subject to pro rata allocation in accordance
   Terrorism Risk Insurance Act exceed $100 billion             with procedures established by the Secretary of
   in a calendar Year the Treasury shall not make               the Treasury.
   any payment for any portion of the amount of such
   losses that exceeds $100 billion.




Page 2 of 2                           © Insurance Services Office, Inc., 2015                         IL 09 85 01 15
                                                                                                       p. 23
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 25 of 251



                                                                             IL 09 86 01 15
 EXCLUSION OF CERTIFIED ACTS OF TERRORISM INVOLVING NUCLEAR, BIOLOGICAL, CHEMICAL OR
 RADIOLOGICAL TERRORISM; CAP ON COVERED CERTIFIED ACTS LOSSES_IL 09 86_01/15
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION OF CERTIFIED ACTS OF TERRORISM
      INVOLVING NUCLEAR, BIOLOGICAL, CHEMICAL OR
        RADIOLOGICAL TERRORISM; CAP ON COVERED
                 CERTIFIED ACTS LOSSES
This endorsement modifies insurance provided under the following:


   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

                                                    SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph C) applies to property located in the following state(s),
if covered under the indicated Coverage Form, Coverage Part or Policy:


                        State(s)                               Coverage Form, Coverage Part Or Policy
                      Pennsylvania                                              CP
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following definition is added with respect to the        2. The act is a violent act or an act that is
   provisions of this endorsement:                                 dangerous to human life, property or
   "Certified act of terrorism" means an act that is               infrastructure and is committed by an individual
   certified by the Secretary of the Treasury, in                  or individuals as part of an effort to coerce the
   accordance with the provisions of the federal                   civilian population of the United States or to
   Terrorism Risk Insurance Act, to be an act of                   influence the policy or affect the conduct of the
   terrorism pursuant to such Act. The criteria                    United States Government by coercion.
   contained in the Terrorism Risk Insurance Act for a
   "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
       $5 million in the aggregate, attributable to all
       types of insurance subject to the Terrorism Risk
       Insurance Act; and




IL 09 86 01 15                         © Insurance Services Office, Inc., 2015                           Page 1 of 2
                                                                                                         p. 24
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 26 of 251



B. The following exclusion is added:                         D. Cap On Certified Terrorism Losses
   LIMITED EXCLUSION OF CERTIFIED ACTS OF                       The following limitation applies to coverage for any
   TERRORISM                                                    one or more "certified acts of terrorism" that are not
   We will not pay for loss or damage caused directly           excluded by the terms of the exclusion in
   or indirectly by a "certified act of terrorism". Such        Paragraph B. and to any loss or damage that is
   loss or damage is excluded regardless of any other           covered and to which the exception in Paragraph
   cause or event that contributes concurrently or in           C. applies:
   any sequence to the loss. But this exclusion applies         If aggregate insured losses attributable to terrorist
   only when one or more of the following are                   acts certified under the Terrorism Risk Insurance
   attributed to such act:                                      Act exceed $100 billion in a calendar year and we
   1. The terrorism is carried out by means of the              have met our insurer deductible under the
       dispersal or application of radioactive material,        Terrorism Risk Insurance Act, we shall not be liable
       or through the use of a nuclear weapon or                for the payment of any portion of the amount of
       device that involves or produces a nuclear               such losses that exceeds $100 billion, and in such
       reaction, nuclear radiation or radioactive               case insured losses up to that amount are subject
       contamination; or                                        to pro rata allocation in accordance with
                                                                procedures established by the Secretary of the
   2. Radioactive material is released, and it appears          Treasury.
       that one purpose of the terrorism was to release
       such material; or                                        This Paragraph, D., does not apply to insurance
                                                                provided under the Crime And Fidelity Coverage
   3. The terrorism is carried out by means of the              Part.
       dispersal or application of pathogenic or
       poisonous biological or chemical material; or         E. Application Of Exclusions
   4. Pathogenic or poisonous biological or chemical            The terms and limitations of any terrorism
       material is released, and it appears that one            exclusion, or the non-applicability or omission of a
       purpose of the terrorism was to release such             terrorism exclusion, do not serve to create
       material.                                                coverage for any loss which would otherwise be
                                                                excluded under this Coverage Part or Policy, such
   When this terrorism exclusion applies in                     as losses excluded by the War And Military Action
   accordance with the terms of Paragraph B.1. or               Exclusion.
   B.2., the terrorism exclusion applies without regard
   to the Nuclear Hazard Exclusion in this Coverage
   Part or Policy.
C. Exception Covering Certain Fire Losses
   The following exception to the exclusion in
   Paragraph B. applies only if indicated and as
   indicated in the Schedule of this endorsement.
   If a "certified act of terrorism" excluded under
   Paragraph B. results in fire, we will pay for the loss
   or damage caused by that fire, subject to all
   applicable policy provisions including the Limit of
   Insurance on the affected property. Such coverage
   for fire applies only to direct loss or damage by fire
   to Covered Property. Therefore, for example, the
   coverage does not apply to insurance provided
   under Business Income and/or Extra Expense
   coverage forms or endorsements that apply to
   those coverage forms, or to the Legal Liability
   Coverage Form or the Leasehold Interest
   Coverage Form.




Page 2 of 2                            © Insurance Services Office, Inc., 2015                      IL 09 86 01 15
                                                                                                        p. 25
             Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 27 of 251


POLICYHOLDER DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE_TRIA DISCL D_01/15
                                         POLICYHOLDER DISCLOSURE
                                           NOTICE OF TERRORISM
                                           INSURANCE COVERAGE


Coverage for acts of terrorism, as defined in the Terrorism Risk Insurance Act, as amended, (the "Act"), is included in your
policy. As defined in Section 102(1) of the Act: The term "act of terrorism" means any act that is certified by the Secretary of
the Treasury in consultation with the Secretary of Homeland Security, and the Attorney General of the United States to be an
act of terrorism; to be a violent act or an act that is dangerous to human life, property, or infrastructure; to have resulted in
damage within the United States, or outside the United States in the case of certain air carriers or vessels or the premises of a
United States mission; and to have been committed by an individual or individuals as part of an effort to coerce the civilian
population of the United States or to influence the policy or affect the conduct of the United States Government by coercion.
Under your coverage, any losses resulting from certified acts of terrorism may be partially reimbursed by the United States
Government under a formula established by the Act. However, your policy may contain other exclusions which might affect
your coverage, such as an exclusion for nuclear events. Under the formula, the United States Government generally reimburses
85% through 2015; 84% beginning on January 1, 2016; 83% beginning on January 1, 2017; 82% beginning on January 1,
2018; 81% beginning on January 1, 2019 and 80% beginning on January 1, 2020 of covered terrorism losses exceeding the
statutorily established deductible paid by the insurance company providing the coverage. The Act contains a $100 billion cap
that limits U.S. Government reimbursement as well as insurers' liability for losses resulting from certified acts of terrorism
when the amount of such losses exceeds $100 billion in any one calendar year. If the aggregate insured losses for all insurers
exceed $100 billion, your coverage may be reduced.



    The portion of your annual premium that is attributable to coverage for acts of terrorism, as defined in the Act, is
    $ 159, and does not include any charges for the portion of losses covered by the United States government under the
    Act.



Name of Insurer: Admiral Indemnity Company

Policy Number: 21-31876937-30




TRIA DISCL D 01 15                © 2015 National Association of Insurance Commissioners                         Page 1 of 1
                                                                                                                  p. 26
             Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 28 of 251


                                                                                                  COMMERCIAL PROPERTY
                                                                                                       CP DS 83 00 04 10
 COMMERCIAL PROPERTY DECLARATIONS_CP DS 83 00 A_04/10


 Issuing Company:    Admiral Indemnity Company
                     301 Route 17 North, Suite 900, Rutherford, NJ 07070


                COMMERCIAL PROPERTY DECLARATIONS
 Policy No.: 21-31876937 - 30

 NAMED INSURED AND ADDRESS                                     AGENCY NAME AND ADDRESS                            8443
 LH Dining LLC                                                 (610)667-2244
 dba River Twice Restaurant                                    Dash & Love, Inc.
 1205 Andover Rd                                               111 Presidential Blvd, Suite 211
 Wynnewood, PA 19096                                           Bala Cynwyd, PA 19004-1008

 POLICY PERIOD

 Policy Period: From 09/23/2019 to 09/23/2020 at 12:01 A.M. Standard Time at your mailing address shown above.
 TOTAL ADVANCE PREMIUM                                        Included

 DESCRIPTION OF PREMISES AND COVERAGES PROVIDED
The Agreed Value provisions expire 09/23/2020.

                                                                   Cause Of                                              Inflation
Description Of Property                               Limit          Loss          Coinsurance         Valuation          Guard
LOCATION: # 1                                 Deductible:        See Form SP 110
 1601 E Passyunk Ave
 Philadelphia, PA 19148
  BUILDING # 1
  3 Story Joisted Masonry Building
  Occupied As Restaurant
  Business Personal Property                        400,000        SPECIAL             AV               RC / AV            2%
  Business Income                                  Period of       SPECIAL        No Coinsurance
   Including Extra Expense                       Restoration
                                                    (ALS-12
                                                    Months)
KEY: ACV = Actual Cash Value ALS = Actual Loss Sustained AV = Agreed Value FBV = Functional Building
 Valuation RC = Replacement Cost MR = Monthly Reporting
COVERAGES APPLICABLE TO ALL LOCATIONS

 MORTGAGE HOLDER(S)

 FORMS APPLICABLE

 See attached "Schedule of Forms and Endorsements"




 CP DS 83 00 04 10        Includes material copyrighted by Insurance Services Office, Inc., with its permission      Page 1 of 1
                                                                                                                    p. 27
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 29 of 251


                                                                                                         COMMERCIAL PROPERTY
                                                                                                              CL CP FS 01 09 08
SCHEDULE OF FORMS AND ENDORSEMENTS_CL CP FS 01_09/08

Policy Number: 21-31876937 - 30


                SCHEDULE OF FORMS AND ENDORSEMENTS
The following Declarations, Coverage Forms, Conditions, and Endorsements are applicable to:


                                                         Commercial Property
State            Number                   Edition        Description
ALL               CP DS 83 00             04-2010        Commercial Property Declarations
ALL               CL CP FS 01             09-2008        Schedule of Forms and Endorsements
ALL               TOC-R                   04-2017        Restaurant Policy Table Of Contents
ALL               CSMR 00 10              01-2014        Building And Personal Property Coverage Form
ALL               CSMR 00 30              01-2014        Business Income (And Extra Expense) Coverage Form
ALL               CSMR 10 30              01-2014        Causes Of Loss - Special Form
ALL               CP 00 90                07-1988        Commercial Property Conditions
ALL               CP 01 40                07-2006        Exclusion of Loss Due to Virus or Bacteria
ALL               SP 110                  01-2017        Multiple Deductible Form Enhanced Coverage Endorsement
ALL               SP 157R                 01-2018        Equipment Breakdown Enhancement Endorsement
ALL               SP 314                  01-2015        Flood Coverage Schedule
ALL               SP 317                  01-2018        Flood Coverage Endorsement
ALL               SP 318                  01-2018        Earthquake & Volcanic Eruption Endorsement (Sub-Limit Form)
ALL               SP 319                  01-2015        Earthquake & Volcanic Eruption Coverage Schedule
ALL               SP 320                  01-2014        Period Of Restoration Changes Endorsement
ALL               SP 336                  01-2018        Restaurant Coverage Changes Endorsement
ALL               SP 640                  01-2016        Electronic Data-Changes Endorsement
ALL               SP 641                  01-2016        Interruption of Computer Operations-Changes Endorsement

ALL = ALL states on the policy
ALL* = Applies to all states on the policy unless a specific state form is designated




CL CP FS 01 09 08                                                                                                      Page 1 of 1
                                                                                                                       p. 28
      Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 30 of 251




     <!-Bookmark:RESTAURANT POLICY TABLE OF CONTENTS_TOC-R_04/17:EndBoomark-!>


SECTION NAME                                                                      PAGE #

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
A. Coverage                                                                         BPP-1
B. Exclusions And Limitations                                                      BPP-19
C. Limits of Insurance                                                             BPP-19
D. Deductible                                                                      BPP-19
E. Loss Conditions                                                                 BPP-19
F. Additional Conditions                                                           BPP-22
G. Optional Coverages                                                              BPP-24
H. Definitions                                                                     BPP-26

BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
A. Coverage                                                                           BI-1
B. Limits of Insurance                                                                BI-6
C. Loss Conditions                                                                    BI-7
D. Additional Condition                                                               BI-8
E. Optional Coverages                                                                 BI-9
F. Definitions                                                                       BI-11

CAUSES OF LOSS – SPECIAL FORM
A. Covered Causes Of Loss                                                           COL-1
B. Exclusions                                                                       COL-1
C. Limitations                                                                      COL-5
D. Additional Coverage – Collapse                                                   COL-6
E. Additional Coverage – Limited Coverage For “Fugus”, Wet Rot, Dry Rot             COL-7
   And Bacteria
F. Additional Coverage Extensions                                                   COL-8
G. Definitions                                                                      COL-9




                                                                                 TOC-R 04 17


                                                                                   p. 29
                   Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 31 of 251
                                                                                                 COMMERCIAL PROPERTY
                                                                                                      CSMR 00 10 01 14


BUILDING AND PERSONAL PROPERTY COVERAGE FORM
(CP 00 10 06 07)

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
          <!-Bookmark:BUILDING AD PERSONAL PROPERTY COVERAGE FORM_CSMR 00 10_01/14:EndBoomark-!>
Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations. The
words “we”, “us” and “our” refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage
   We will pay for direct physical loss of or damage to Covered Property at the premises described in the
   Declarations caused by or resulting from any Covered Cause of Loss.
   1. Covered Property
      Covered Property, as used in this Coverage Part, means the type of property described in this section,
      A.1., and limited in A.2., Property Not Covered, if a Limit of Insurance is shown in the Declarations for that
      type of property.
      a. Building, meaning the building or structure described in the Declarations, including:
           (1) Completed additions;
           (2) Fixtures, including outdoor fixtures;
           (3) Permanently installed:
               (a) Machinery and
               (b) Equipment;
           (4) Personal property owned by you that is used to maintain or service the building or structure or its
               premises, including:
               (a) Fire-extinguishing equipment;
               (b) Outdoor furniture;
               (c) Floor coverings; and
               (d) Appliances used for refrigerating, ventilating, cooking, dishwashing or laundering;
           (5) If not covered by other insurance:
               (a) Additions under construction, alterations and repairs to the building or structure;
               (b) Materials, equipment, supplies and temporary structures, on or within 1,000 feet of the
                    described premises, used for making additions, alterations or repairs to the building or
                    structure.
           (6) Building valuation includes necessary and incurred architectural, engineering, consulting and
               construction management fees related to the construction and repair of the lost or damaged
               building.
      b. Your Business Personal Property located in or on the building described in the Declarations or in
           the open (or in a vehicle) within 1,000 feet of the described premises, consisting of the following
           unless otherwise specified in the Declarations or on the Your Business Personal Property -
           Separation Of Coverage form:
           (1) Furniture and fixtures;
           (2) Machinery and equipment;
           (3) "Stock";
           (4) All other personal property owned by you and used in your business;
           (5) Labor, materials or services furnished or arranged by you on personal property of others;
           (6) Your use interest as tenant in improvements and betterments. Improvements and betterments are
               fixtures, alterations, installations or additions:
               (a) Made a part of the building or structure you occupy but do not own; and
               (b) You acquired or made at your expense but cannot legally remove;

CSMR 00 10 01 14          Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-1


                                                                                                                  p. 30
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 32 of 251


         (7) Leased personal property for which you have a contractual responsibility to insure, unless
              otherwise provided for under Personal Property Of Others.
      c. Personal Property Of Others that is:
         (1) In your care, custody or control; and
         (2) Located in or on the building described in the Declarations or in the open (or in a vehicle) within
              100 feet of the described premises.
         However, our payment for loss of or damage to personal property of others will only be for the
         account of the owner of the property.
   2. Property Not Covered
      Covered Property does not include:
      a. Accounts, bills, currency, food stamps or other evidences of debt, money, notes or securities. Lottery
         tickets held for sale are not securities;
      b. Animals, unless owned by others and boarded by you, or if owned by you, only as "stock" while inside
         of buildings;
      c. Automobiles held for sale;
      d. Bridges, roadways, walks, patios or other paved surfaces;
      e. Contraband, or property in the course of illegal transportation or trade;
      f. The cost of excavations, grading, backfilling or filling;
      g. Foundations of buildings, structures, machinery or boilers if their foundations are below:
         (1) The lowest basement floor; or
         (2) The surface of the ground, if there is no basement;
      h. Land (including land on which the property is located), water, growing crops or lawns;
      i. Personal property while airborne or waterborne;
      j. Bulkheads, pilings, piers, wharves or docks;
      k. Property that is covered under another coverage form of this or any other policy in which it is more
         specifically described, except for the excess of the amount due (whether you can collect on it or not)
         from that other insurance;
      l. Retaining walls that are not part of a building;
      m. Underground pipes, flues or drains;
      n. Electronic data, except as provided under the Additional Coverage, Electronic Data. Electronic data
         means information, facts or computer programs stored as or on, created or used on, or transmitted to
         or from computer software (including systems and applications software), on hard or floppy disks,
         CD-ROMs, tapes, drives, cells, data processing devices or any other repositories of computer
         software which are used with electronically controlled equipment. The term computer programs,
         referred to in the foregoing description of electronic data, means a set of related electronic
         instructions which direct the operations and functions of a computer or device connected to it, which
         enable the computer or device to receive, process, store, retrieve or send data. This paragraph, n.,
         does not apply to your "stock" of prepackaged software;
      o. Vehicles or self-propelled machines (including aircraft or watercraft) that:
         (1) Are licensed for use on public roads; or
         (2) Are operated principally away from the described premises.
         This paragraph does not apply to:
              (a) Vehicles or self-propelled machines or autos you manufacture, process or warehouse;
              (b) Vehicles or self-propelled machines, other than autos, you hold for sale;
              (c) Rowboats or canoes out of water at the described premises; or
              (d) Trailers, but only to the extent provided for in the Coverage Extension for Non-owned
                  Detached Trailers;
      p. The following property while outside of buildings:
         (1) Grain, hay, straw or other crops;



CSMR 00 10 01 14    Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-2


                                                                                                            p. 31
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 33 of 251


             (2) The lead-in wiring, masts or towers of outdoor radio or television antennas (including satellite
                  dishes), trees, shrubs or plants (other than "stock" of trees, shrubs or plants), all except as
                  provided in the Coverage Extensions.
    3. Covered Causes Of Loss
         See applicable Causes Of Loss Form as shown in the Declarations.
    4. Additional Coverages
         Unless otherwise indicated, the policy deductible applies to the following Additional Coverages on a per
         location basis.
         a. Debris Removal
             (1) Subject to Paragraphs (3) and (4), we will pay your expense to remove debris of Covered
                  Property caused by or resulting from a Covered Cause of Loss that occurs during the policy
                  period. The expenses will be paid only if they are reported to us in writing within 180 days of the
                  date of direct physical loss or damage.
             (2) Debris Removal does not apply to costs to:
                  (a) Extract "pollutants" from land or water; or
                  (b) Remove, restore or replace polluted land or water.
             (3) Subject to the exceptions in Paragraph (4), the following provisions apply:
                  (a) The most we will pay for the total of direct physical loss or damage plus debris removal
                      expense is the Limit of Insurance applicable to the Covered Property that has sustained loss
                      or damage.
                  (b) Subject to (a) above, the amount we will pay for debris removal expense is limited to 25% of
                      the sum of the deductible plus the amount that we pay for direct physical loss or damage to
                      the Covered Property that has sustained loss or damage.
             (4) We will pay up to an additional $250,000 for debris removal expense, for each location, in any
                  one occurrence of physical loss or damage to Covered Property, if one or both of the following
                  circumstances apply:
                  (a) The total of the actual debris removal expense plus the amount we pay for direct physical
                      loss or damage exceeds the Limit of Insurance on the Covered Property that has sustained
                      loss or damage.
                  (b) The actual debris removal expense exceeds 25% of the sum of the deductible plus the
                      amount that we pay for direct physical loss or damage to the Covered Property that has
                      sustained loss or damage.
                  Therefore, if (4)(a) and/or (4)(b) apply, our total payment for direct physical loss or damage and
                  debris removal expense may reach but will never exceed the Limit of Insurance on the Covered
                  Property that has sustained loss or damage, plus $250,000.
             (5) We will also pay up to $1,000 for the cost you incur at each premises to remove debris of outdoor
                  trees, shrubs or plants that are blown into your premises by wind.
             (6) Examples
                  The following examples assume that there is no Coinsurance penalty.
EXAMPLE #1
Limit of Insurance:                       $ 1,250,000
Amount of Deductible:                     $       10,000
Amount of Loss:                           $      500,000
Amount of Loss Payable:                   $      490,000
                                    ($500,000 - $10,000)
Debris Removal Expense:                   $      100,000
Debris Removal Expense Payable:           $      100,000
($100,000 is 20% of $500,000.)
The debris removal expense is less than 25% of the sum of the loss payable plus the deductible. The sum of the
loss payable and the debris removal expense ($490,000 + $100,000 = $590,000) is less than the Limit of



CSMR 00 10 01 14      Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-3


                                                                                                              p. 32
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 34 of 251


Insurance. Therefore the full amount of debris removal expense is payable in accordance with the terms of
Paragraph (3).
EXAMPLE #2
Limit of Insurance:                       $ 1,250,000
Amount of Deductible:                     $      10,000
Amount of Loss:                           $ 1,100,000
Amount of Loss Payable:                   $ 1,090,000
                                  ($1,100,000 - $10,000)
Debris Removal Expense:                   $     500,000
Debris Removal Expense Payable
                      Basic Amount:       $     160,000
                      Additional Amount: $      250,000
The basic amount payable for debris removal expense under the terms of Paragraph (3) is calculated as follows:
$1,100,000 ($1,090,000 + $10,000) x .25 = $275,000; capped at $160,000. The cap applies because the sum of
the loss payable ($1,090,000) and the basic amount payable for debris removal expense ($160,000) cannot
exceed the Limit of Insurance ($1,250,000).
The additional amount payable for debris removal expense is provided in accordance with the terms of Paragraph
(4), because the debris removal expense ($500,000) exceeds 25% of the loss payable plus the deductible
($500,000 is 45.5% of $1,100,000), and because the sum of the loss payable and debris removal expense
($1,090,000 + $500,000 = $1,590,000) would exceed the Limit of Insurance ($1,250,000). The additional amount
of covered debris removal expense is $250,000, the maximum payable under Paragraph (4). Thus the total
payable for debris removal expense in this example is $410,000; $90,000 of the debris removal expense is not
covered.
         b. Preservation Of Property
             If it is necessary to move Covered Property from the described premises to preserve it from loss or
             damage by a Covered Cause of Loss, we will pay for any direct physical loss or damage to that
             property:
             (1) While it is being moved or while temporarily stored at another location; and
             (2) Only if the loss or damage occurs within 180 days after the property is first moved.
         c. Fire Department Service Charge
             When the fire department is called to save or protect Covered Property from a Covered Cause of
             Loss, we will pay up to $100,000, unless a higher limit is shown in the Declarations, for your liability
             for fire department service charges:
             (1) Assumed by contract or agreement prior to loss; or
             (2) Required by local ordinance.
             No Deductible applies to this Additional Coverage.
         d. Pollutant Clean-up And Removal
             We will pay your expense to extract "pollutants" from land or water at the described premises if the
             discharge, dispersal, seepage, migration, release or escape of the "pollutants" is caused by or results
             from a Covered Cause of Loss that occurs during the policy period. The expenses will be paid only if
             they are reported to us in writing within 180 days of the date on which the Covered Cause of Loss
             occurs.
             This Additional Coverage does not apply to costs to test for, monitor or assess the existence,
             concentration or effects of "pollutants". But we will pay for testing which is performed in the course of
             extracting the "pollutants" from the land or water.
             The most we will pay under this Additional Coverage for each described premises is $25,000 for the
             sum of all covered expenses arising out of Covered Causes of Loss occurring during each separate
             12-month period of this policy.
         e. Increased Cost Of Construction
             (1) This Additional Coverage applies only to buildings to which the Replacement Cost Optional
                    Coverage applies.


CSMR 00 10 01 14      Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-4


                                                                                                              p. 33
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 35 of 251


           (2) In the event of damage by a Covered Cause of Loss to a building that is Covered Property, we
               will pay the increased costs incurred to comply with enforcement of an ordinance or law in the
               course of repair, rebuilding or replacement of damaged parts of that property, subject to the
               limitations stated in e.(3) through e.(9) of this Additional Coverage.
           (3) The ordinance or law referred to in e.(2) of this Additional Coverage is an ordinance or law that
               regulates the construction or repair of buildings or establishes zoning or land use requirements at
               the described premises, and is in force at the time of loss.
           (4) Under this Additional Coverage, we will not pay any costs due to an ordinance or law that:
               (a) You were required to comply with before the loss, even when the building was undamaged;
                    and
               (b) You failed to comply with.
           (5) Under this Additional Coverage, we will not pay for:
               (a) The enforcement of any ordinance or law which requires demolition, repair, replacement,
                    reconstruction, remodeling or remediation of property due to contamination by "pollutants" or
                    due to the presence, growth, proliferation, spread or any activity of "fungus", wet or dry rot or
                    bacteria; or
               (b) Any costs associated with the enforcement of an ordinance or law which requires any insured
                    or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any
                    way respond to, or assess the effects of "pollutants", "fungus", wet or dry rot or bacteria.
           (6) The most we will pay under this Additional Coverage, for each described building insured under
               this Coverage Form, is $10,000 or 5% of the Limit of Insurance applicable to that building,
               whichever is less. If a damaged building is covered under a blanket Limit of Insurance which
               applies to more than one building or item of property, then the most we will pay under this
               Additional Coverage, for that damaged building, is the lesser of: $10,000 or 5% times the value of
               the damaged building as of the time of loss times the applicable Coinsurance percentage.
               The amount payable under this Additional Coverage is additional insurance.
           (7) With respect to this Additional Coverage:
               (a) We will not pay for the Increased Cost of Construction:
                    (i) Until the property is actually repaired or replaced, at the same or another premises; and
                    (ii) Unless the repairs or replacement are made as soon as reasonably possible after the
                         loss or damage, not to exceed two years. We may extend this period in writing during the
                         two years.
               (b) If the building is repaired or replaced at the same premises, or if you elect to rebuild at
                    another premises, the most we will pay for the Increased Cost of Construction, subject to the
                    provisions of e.(6) of this Additional Coverage, is the increased cost of construction at the
                    same premises.
               (c) If the ordinance or law requires relocation to another premises, the most we will pay for the
                    Increased Cost of Construction, subject to the provisions of e.(6) of this Additional Coverage,
                    is the increased cost of construction at the new premises.
           (8) This Additional Coverage is not subject to the terms of the Ordinance Or Law Exclusion, to the
               extent that such Exclusion would conflict with the provisions of this Additional Coverage.
           (9) The costs addressed in the Loss Payment and Valuation Conditions, and the Replacement Cost
               Optional Coverage, in this Coverage Form, do not include the increased cost attributable to
               enforcement of an ordinance or law. The amount payable under this Additional Coverage, as
               stated in e.(6) of this Additional Coverage, is not subject to such limitation.
      f.   Electronic Data
           (1) Under this Additional Coverage, electronic data has the meaning described under Property Not
               Covered, Electronic Data.
           (2) Subject to the provisions of this Additional Coverage, we will pay for the cost to replace or restore
               electronic data which has been destroyed or corrupted by a Covered Cause of Loss. To the
               extent that electronic data is not replaced or restored, the loss will be valued at the cost of
               replacement of the media on which the electronic data was stored, with blank media of
               substantially identical type.


CSMR 00 10 01 14     Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-5


                                                                                                             p. 34
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 36 of 251


         (3) The Covered Causes of Loss applicable to Your Business Personal Property apply to this
             Additional Coverage, Electronic Data, subject to the following:
             (a) If the Causes Of Loss - Special Form applies, coverage under this Additional Coverage,
                  Electronic Data, is limited to the "specified causes of loss" as defined in that form, and
                  Collapse as set forth in that form.
             (b) If the Causes Of Loss - Broad Form applies, coverage under this Additional Coverage,
                  Electronic Data, includes Collapse as set forth in that form.
             (c) If the Causes Of Loss Form is endorsed to add a Covered Cause of Loss, the additional
                  Covered Cause of Loss does not apply to the coverage provided under this Additional
                  Coverage, Electronic Data.
             (d) The Covered Causes of Loss include a virus, harmful code or similar instruction introduced
                  into or enacted on a computer system (including electronic data) or a network to which it is
                  connected, designed to damage or destroy any part of the system or disrupt its normal
                  operation. But there is no coverage for loss or damage caused by or resulting from
                  manipulation of a computer system (including electronic data) by any employee, including a
                  temporary or leased employee, or by an entity retained by you or for you to inspect, design,
                  install, modify, maintain, repair or replace that system.
         (4) The most we will pay under this Additional Coverage, Electronic Data, is $250,000 for all loss or
             damage sustained in any one policy year, regardless of the number of occurrences of loss or
             damage or the number of premises, locations or computer systems involved. If loss payment on
             the first occurrence does not exhaust this amount, then the balance is available for subsequent
             loss or damage sustained in but not after that policy year. With respect to an occurrence which
             begins in one policy year and continues or results in additional loss or damage in a subsequent
             policy year(s), all loss or damage is deemed to be sustained in the policy year in which the
             occurrence began.
      g. Accidental Chemical Extinguishing System Discharge
         (1) We will pay costs you incur to:
             (a) Make "chemical extinguishing systems" fully operational;
             (b) Refill "chemical extinguishing systems";
             (c) Reset automatic fuel shutoff devices;
             (d) Remove debris of Covered Property; and
             (e) Clean up chemical agents discharged from "chemical extinguishing systems";
             only if an accident occurs to "chemical extinguishing systems" causing it to discharge. Accident,
             as used in this coverage, does not include any Covered Cause of Loss that is otherwise covered
             under this Coverage Part.
         (2) "Chemical extinguishing systems" means fixed automatic fire extinguishing systems that protect
             cooking equipment and related hoods and ducts.
         (3) The most we will pay under this coverage for each occurrence (or accident) is $25,000.
      h. Accounts Receivable (including Credit Cards)
         (1) We will pay for Accounts Receivable loss you incur caused by a Covered Cause of Loss:
             (a) At a described premises or in or on a vehicle in transit between described premises; or
             (b) If the records must be removed from a described premises to protect them from the threat of
                  a Covered Cause of Loss, while the Accounts Receivable are:
                  (i) At a safe place away from your described premises; or
                  (ii) Being taken to and returned from that place; or
             (c) In transit, including registered shipments by mail.
         (2) The amount of your Accounts Receivable loss includes:
             (a) All amounts due from your customers that you are unable to collect;
             (b) Interest charges on any loan required to offset amounts you are unable to collect pending our
                  payment of these amounts.
             (c) Collection expenses in excess of your normal collection expenses that are made necessary
                  by the loss; and

CSMR 00 10 01 14   Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-6


                                                                                                           p. 35
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 37 of 251


               (d) Other reasonable expenses that you incur to reestablish your records of Accounts
                    Receivable,
               that result from direct physical damage by any Covered Cause of Loss to your records of
               Accounts Receivable, including credit or charge card slips and invoices and accounting records
               on electronic data processing media, used to control and document the collection of money due
               from customers.
           (3) Accounts Receivable loss payment will be determined as follows:
               (a) If you cannot accurately establish the amount of accounts receivable outstanding as of the
                    time of loss, the following method will be used:
                    (i) Determine the total of the average monthly Amounts Receivable for the 12 months
                          immediately preceding the month in which the loss occurs; and
                    (ii) Adjust that total for any normal fluctuations in the amount of Accounts Receivable for the
                          month in which the loss occurred or for any demonstrated variance from the average of
                          that month.
               (b) The following will be deducted from the total amount of accounts receivable, however that
                    amount is established:
                    (i) The amount of the accounts for which there is no loss; and
                    (ii) The amount of the accounts that you are able to reestablish or collect; and
                    (iii) An amount to allow for probable bad debts that you are normally unable to collect.
               (c) You will pay us the amount of all recoveries you receive for a loss paid by us. But any
                    recovery in excess of the amount we have paid belong to you.
           (4) Exclusions
               (a) We will not pay for a loss caused by or resulting from any of the following:
                    (i) Alteration, falsification, concealment or destruction of records of Accounts Receivable
                          done to conceal the wrongful giving, taking or withholding of money, securities or other
                          property.
                    (ii) Bookkeeping, accounting or billing errors or omissions.
               (b) We will not pay for a loss that requires any audit of records or any inventory computation to
                    prove its actual existence.
           (5) The most we will pay under this Additional Coverage is $250,000, except $10,000 for transit loss
               covered in paragraph (1)(c) above.
      i.   Employee Theft
           (1) We will pay for loss of or damage to “money”, “securities” and “other property” resulting directly from
               “theft” committed by an “employee” whether identified or not, acting alone or in collusion with other
               persons.
               For the purposes of this Insuring Agreement, “theft” shall also include “forgery”.
           (2) The most we will pay for all loss resulting directly from an “occurrence” is $100,000.
           (3) This insurance does not cover:
               (a) Loss resulting from “theft” or any other dishonest act committed by:
                    (i) You; or
                    (ii) Any of your partners or “members,”
                    whether acting alone or in collusion with other persons.
               (b) Loss caused by an “employee” if the “employee” had also committed “theft” or any other
                    dishonest act prior to the effective date of this insurance and you or any of your partners,
                    “members”, “managers”, officers, directors or trustees, not in collusion with the “employee”,
                    learned of that “theft” or dishonest act prior to the Policy Period shown in the Declarations.
               (c) Loss, or that part of any loss, the proof of which as to its existence or amount is dependent
                    upon:
                    (i) An inventory computation; or
                    (ii) A profit and loss computation.



CSMR 00 10 01 14     Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-7


                                                                                                             p. 36
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 38 of 251


                    However, where you establish wholly apart from such computations that you have sustained
                    a loss, then you may offer your inventory records and actual physical count of inventory in
                    support of the amount of loss claimed.
          (4)   We will pay for loss that you sustained prior to the effective date of cancellation of this insurance,
                which is “discovered” by you:
                (a) No later than 1 year from the date of that cancellation. However, this extended period to
                    “discover” loss terminates immediately upon the effective date of any other insurance
                    obtained by you, whether from us or another insurer, replacing in whole or in part the
                    coverage afforded under this insurance, whether or not such other insurance provides
                    coverage for loss sustained prior to its effective date.
                (b) No later than 1 year from the date of that cancellation with regard to any “employee benefit
                    plans”.
          (5)   We will pay only for loss you sustain through an “occurrence” that occurs during the Policy
                Period. Regardless of the number of years this policy remains in force or the number of
                premiums paid, no Limit of Insurance cumulates from year to year or period to period.
          (6)   The Insuring Agreement terminates as to any “employee”:
                (a) As soon as:
                    (i) You; or
                    (ii) Any of your partners, “members”, “managers”, officers, directors, or trustees not in
                          collusion with the “employee”;
                    learn of “theft” or any other dishonest act committed by the “employee” whether before or
                    after becoming employed by you; or
                (b) On the date specified in a notice mailed to the first Named Insured. That date will be at least
                    30 days after the date of mailing.
                We will mail or deliver our notice to the first Named Insured’s last mailing address known to us. If
                notice is mailed, or proof of mailing will be sufficient proof of notice.
          (7)   Definitions
                (a) “Discover” or “discovered” means the time when you first become aware of facts which could
                    cause a reasonable person to assume that a loss of a type covered by this insurance has
                    been or will be incurred, regardless of when the act or acts causing or contributing to such
                    loss occurred, even though the exact amount or details of loss may not then be known.
                    “Discover” or “discovered” also means the time when you first receive notice of an actual or
                    potential claim in which it is alleged that you are liable to a third party under circumstances
                    which, if true, would constitute a loss under this insurance.
                (b) “Employee” means:
                    Any natural person:
                    (i) While in your service and for the first 30 days immediately after termination of service,
                          only when such termination is not due to “theft” or any dishonest act committed by the
                          “employee”;
                    (ii) Who you compensate directly by salary, wages or commissions;
                    (iii) Who you have the right to direct and control while performing services for you;
                    (iv) Who is your managing agent;
                    (v) Who is a trustee, officer, employee, administrator or manager, except an administrator or
                          manager who is an independent contractor, of any “employee benefit plan”;
                    (vi) Who is a director or trustee of yours while that person is engaged in handling “funds” or
                          “other property” of any “employee benefit plan”;
                    (vii) Who is a former “employee”, “partner”, “member”, “manager”, director or trustee
                            retained as a consultant while performing services for you; and
                    (viii) Any of your “managers”, directors or trustees while:
                            (a) Performing acts within the scope of the usual duties of an “employee”; or




CSMR 00 10 01 14     Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-8


                                                                                                             p. 37
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 39 of 251


                            (b) Acting as a member of any committee duly elected or appointed by resolution of
                                your board of directors or board of trustees to perform specific, as distinguished
                                from general, directorial acts on your behalf.
               (c) “Employee benefit plan” means any welfare or pension benefit plan that you sponsor and
                    which is subject to the Employee Retirement Income Security Act of 1974 (ERISA) and any
                    amendments thereto.
               (d) “Manager” means a person serving in a directorial capacity for a limited liability company.
               (e) “Member” means an owner of a limited liability company represented by its membership
                    interest, who also may serve as a “manager”.
               (f) “Money” means:
                    (i) Currency, coins and bank notes in current use and having a face value; and
                    (ii) Travelers checks, register checks and money orders held for sale to the public.
               (g) For purposes of this coverage, “Occurrence” means:
                    (i) An individual act;
                    (ii) The combined total of all separate acts whether or not related; or
                    (iii) A series of acts whether or not related;
                    committed by an “employee” acting alone or in collusion with other persons, during the Policy
                    Period.
               (h) “Other property” means any tangible property other than “money” and “securities” that has
                    intrinsic value. “Other property” does not include computer programs, electronic data or any
                    property specifically excluded under this insurance.
               (i) “Securities” means negotiable and nonnegotiable instruments or contracts representing either
                    “money” or property and includes:
                    (i) Tokens, tickets, revenue and other stamps (whether represented by actual stamps or
                          unused value in a meter) in current use; and
                    (ii) Evidences of debt issued in connection with credit or charge cards, which cards are not
                          issued by you;
                    but does not include “money”.
               (j) “Theft” means the unlawful taking of property to the deprivation of the Insured.
           (8) For this Employee Theft Coverage, “money” and “securities” are removed from paragraph a. of
               A.2. Property Not Covered of the Building and Personal Property Coverage Form.
           (9) Paragraph f. of B.2. Exclusions of the Causes of Loss – Special Form is removed.
      j.   Money and Securities
           (1) We will pay for loss of “money” and “securities” used in your business while at a bank or savings
               institution, within your living quarters or the living quarters of your partners or any employee
               having use and custody of the property, at the described premises, or in transit between any of
               these places, resulting directly from:
               (a) Theft, meaning any act of stealing;
               (b) Disappearance; or
               (c) Destruction.
           (2) In addition to the Limitations and Exclusions applicable, we will not pay for loss:
               (a) Resulting from accounting or arithmetical errors or omissions;
               (b) Due to the giving or surrendering of property in any exchange or purchase; or
               (c) Of property contained in any "money"-operated device unless the amount of "money"
                    deposited in it is recorded by a continuous recording instrument in the device
           (3) You must keep records of all "money" and "securities" so we can verify the amount of any loss or
               damage.
           (4) The most we will pay for loss in any one occurrence is:
               (a) $25,000 for loss Inside the Premises for "money" and "securities" while:
                    (i) In or on the described premises; or


CSMR 00 10 01 14    Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-9


                                                                                                            p. 38
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 40 of 251


                    (ii) Within a bank or savings institution; and
               (b) $15,000 for loss Outside the Premises for "money" and "securities" while anywhere else.
           (5) All loss:
               (a) Caused by one or more persons; or
               (b) Involved a single act or series of related acts;
               is considered one occurrence.
           (6) Item 2.a. of Property Not Covered does not apply to this Additional Coverage.
      k.   Money Orders and Counterfeit Paper Currency
           (1) We will pay for loss due to the good faith acceptance of:
               (a) Any U.S. or Canadian post office, express company, or national or state (or Canadian)
                    chartered bank money order that is not paid upon presentation to the issuer; or
               (b) Counterfeit United States or Canadian paper currency;
           in exchange for merchandise, "money" or services or as part of a normal business transaction.
           (2) The most we will pay for any loss under this Additional Coverage is $5,000.
      l.   Forgery and Alteration
           (1) We will pay for loss resulting directly from “forgery” or alteration of, any check, draft, promissory
               note, bill of exchange or similar written promise of payment in "money," that you or your agent
               has issued, or that was issued by someone who impersonates you or your agent.
           (2) If you are sued for refusing to pay the check, draft, promissory note, bill of exchange or similar
               written promise of payment in "money," on the basis that it has been forged or altered, and you
               have our written consent to defend against the suit, we will pay for any reasonable legal
               expenses that you incur in that defense.
           (3) The most we will pay for any loss, including legal expenses, under this Additional Coverage is
               $25,000.
           (4) “Forgery” means the signing of the name of another person or organization with intent to deceive;
               it does not mean a signature which consists in whole or in part of one’s own name signed with or
               without authority, in any capacity, for any purpose.
      m.   Catering Contract Penalty Clause
           (1) We will pay the contract penalties you are required to pay your customers as a result of a penalty
               clause in your contracts for failure to deliver your products according to contract terms
           (2) The penalties must result solely from direct physical loss or damage by a Covered Cause of Loss
               to Covered Property.
           (3) The most we will pay under this Additional Coverage is $25,000.
      n.   Lost Key Consequential Loss
           (1) We will pay for consequential loss to locks or keys if a master or grand master key is lost or
               damaged. This coverage does not apply to keys left in the possession of former employees.
           (2) We will pay for:
               (a) The actual cost of keys; and
               (b) Adjustment of locks to accept new keys, or
               (c) If required, new locks, including the cost of their installation.
           (3) The most we will pay for loss or damage under this Additional Coverage is $1,000.
      o.   Theft of Telephone or Dataline Services
           (1) We will pay for the theft of your telephone and dataline services by an authorized person or group
               – but not by you, your officers or your partners.
           (2) You must make a claim within 60 days of the close of the month in which the theft or series of
               theft commences.
           (3) You must take reasonable steps to change access security codes immediately upon discovery of
               the theft or series of thefts.
           (4) Exclusion B.2.f. of the Causes of Loss – Special Form, as respects employees, does not apply to
               this coverage.

CSMR 00 10 01 14     Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-10


                                                                                                             p. 39
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 41 of 251


         (5) The most we will pay for loss under the Additional Coverage is $2,500.
      p. Computer Fraud and Funds Transfer Fraud
         (1) We will pay for loss of or damage to “money”, “securities” and “other property” resulting directly
             from the use of any computer to fraudulently cause a transfer of that property from inside the
             “premises” or “banking premises”; and for loss of “funds” resulting directly from a “fraudulent
             instruction” directing a financial institution to transfer, pay or deliver “funds” from your “transfer
             account”:
             (a) To a person (other than a “messenger”) outside those “premises”; or
             (b) To a place outside those “premises”.
         (2) The most we will pay for all loss resulting directly from an “occurrence” is $100,000.
         (3) This insurance does not cover:
             (a) Loss resulting from “theft” or any other dishonest act committed by:
                  (i) You; or
                  (ii) Any of your partners or “members,”
                  whether acting alone or in collusion with other persons.
             (b) Loss caused by an “employee” if the “employee” had also committed “theft” or any other
                  dishonest act prior to the effective date of this insurance and you or any of your partners,
                  “members”, “managers”, officers, directors or trustees, not in collusion with the “employee”,
                  learned of that “theft” or dishonest act prior to the Policy Period shown in the Declarations.
             (c) Loss, or that part of any loss, the proof of which as to its existence or amount is dependent
                  upon:
                  (i) An inventory computation; or
                  (ii) A profit and loss computation.
                  However, where you establish wholly apart from such computations that you have sustained
                  a loss then you may offer your inventory records and actual physical count of inventory in
                  support of the amount of loss claimed.
             (d) Loss resulting from:
                  (i) The unauthorized disclosure of your confidential information including, but not limited to,
                        patents, trade secrets, processing methods or customers lists; or
                  (ii) The unauthorized use or disclosure of confidential information of another person or entity
                        which is held by you including, but not limited to, financial information, personal
                        information or similar non-public information.
                  (iii) The use or purported use of credit, debit, charge, access, convenience, identification,
                        stored-value or other cards of the information contained on such cards.
         (4) We will pay for loss that you sustained prior to the effective date of cancellation of this insurance,
             which is “discovered” by you:
             (a) No later than 1 year from the date of that cancellation. However, this extended period to
                  “discover” loss terminates immediately upon the effective date of any other insurance
                  obtained by you, whether from us or another insurer, replacing in whole or in part the
                  coverage afforded under this insurance, whether or not such other insurance provides
                  coverage for loss sustained prior to its effective date.
             (b) No later than 1 year from the date of that cancellation with regards to any “employee benefit
                  plans”.
         (5) We will pay only for loss you sustain through an “occurrence” that occurs during the Policy
             Period. Regardless of the number of years this policy remains in force or the number of
             premiums paid, no Limit of Insurance cumulates from year to year to period to period.
         (6) This Insuring Agreement terminates as to any “employee”:
             (a) As soon as:
                  (i) You; or
                  (ii) Any of your partners, “members”, “managers”, officers, directors, or trustees not in
                        collusion with the “employee”;


CSMR 00 10 01 14    Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-11


                                                                                                            p. 40
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 42 of 251


                 learn of “theft” or any dishonest act committed by the “employee” whether before or after
                 becoming employed by you; or
             (b) On the date specified in a notice mailed to the first Named Insured. That date will be at least
                 30 days after the date of mailing.
                 We will mail or deliver our notice to the first Named Insured’s last mailing address known to
                 us. If notice is mailed, proof of mailing will be sufficient proof of notice.
         (7) We will cover loss that you sustain resulting from an “occurrence” taking place anywhere in the
             world.
         (8) Definitions
             In addition to the definitions in A.4.i. above, the following definitions apply to this Computer Fraud
             and Funds Transfer Fraud coverage:
             (a) “Banking premises” means the interior of that portion of any building occupied by a banking
                 institution or similar safe depository.
             (b) “Fraudulent instruction” means:
                 (i) An electronic, telegraphic, cable, teletype, telefacsimile or telephone instruction which
                       purports to have been transmitted by you, but which was in fact fraudulently transmitted
                       by someone else without your knowledge or consent;
                 (ii) A written instruction (other than those described in A.4.l. – Forgery and Alteration)
                       issued by you, which was forged or altered by someone other than you without your
                       knowledge or consent, or which purports to have been issued by you, but was in fact
                       fraudulently issued without your knowledge or consent; or
                 (iii) An electronic, telegraphic, cable, teletype, telefacsimile, telephone or written instruction
                       initially received by you which purports to have been transmitted by an “employee” but
                       which was in fact fraudulently transmitted by someone else without your or the
                       “employee’s” knowledge or consent.
             (c) “Funds” means “money” and “securities”.
             (d) “Messenger” means you, or a relative of yours, or any of your partners or “members”, or any
                 “employee” while having care and custody of property outside the “premises”.
             (e) For purposes of this coverage, “occurrence” means:
                 (i) An individual act;
                 (ii) The combined total of all separate acts or events whether or not related; or
                 (iii) A series of acts or events whether or not related;
                 committed by a person acting alone or in collusion with other persons, or not committed by
                 any person, during the Policy Period shown in the Declarations.
             (f) “Premises” means the interior of that portion of any building you occupy in conducting your
                 business.
             (g) “Transfer account” means an account maintained by you at a financial institution from which
                 you can initiate the transfer, payment or delivery of “funds”:
                 (i) By means of electronic, telegraphic, cable, teletype, telefacsimile or telephone
                       instructions communicated directly through an electronic funds transfer system; or
                 (ii) By means of written instructions (other than those described in A.4.l. – Forgery and
                       Alteration) establishing the conditions under which such transfers are to be initiated by
                       such financial institution through an electronic funds transfer system.
         (9) For this Computer Fraud and Funds Transfer Fraud coverage, “money” and “securities” are
             removed from paragraph a. of A.2. Property Not Covered of the Building and Personal Property
             Form.
         (10) For this Computer Fraud and Funds Transfer Fraud coverage, Paragraph g. of B.2.
                Exclusions is removed from the Causes of Loss – Special Form:
      q. Fine Arts
         (1) We will pay for direct physical loss or damage to Fine Arts meaning paintings, etchings, pictures,
             tapestries, art glass windows, valuable rugs, statuary, marbles, bronzes, antique furniture, rare
             books, antique silver, manuscripts, porcelains, rare glassware, bric-a-brac and similar property of

CSMR 00 10 01 14    Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-12


                                                                                                            p. 41
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 43 of 251


             art rarity, antiquity, historical value or artistic merit, not to exceed $300,000 in any one
             occurrence.
         (2) We will pay for direct physical loss or damage to newly acquired Fine Arts at the premises shown
             in the Declarations or at newly acquired premises caused by or resulting from a Covered Cause
             of Loss, not to exceed $25,000.
         This coverage applies until the first of the following occurs:
             (a) You report the value of the newly acquired Fine Arts at the premises shown in the
                  Declarations or at the newly acquired premises to us;
             (b) 180 days pass from the date you acquire the Fine Arts; or
             (c) This policy expires.
         (3) We will pay for direct physical loss or damage to Fine Arts in transit, including registered
             shipments by mail, caused by or resulting from a Covered Cause of Loss, not to exceed $10,000.
         (4) If loss or damage applies to Fine Arts, the basis of the adjustment will be as follows:
             (a) The Limit of Insurance shown on a schedule for each Fine Arts item. This will be the agreed
                  value for each item;
             (b) If the item is newly acquired, the value will be the fair market value; or
             (c) The most we will pay in the event of loss or damage to unscheduled Fine Arts items is the
                  least of the following:
                  (i) The cost of restoring the property to its condition immediately before the loss or damage;
                  (ii) The cost of replacing the property with substantially identical property; or
                  (iii) The fair market value.
                  All at the time and place of the loss or damage.
         (5) Limitation C.2.b. of the Causes of Loss – Special Form does not apply to this Additional
             Coverage.
      r. Contamination
         (1) We will provide coverage for loss or damage which results from contamination, meaning loss or
             damage to stock caused by a foreign substance accidentally entering or coming into contact with
             the stock.
         (2) The insurance provided by this coverage form applies to loss or damage to "stock" owned by you
             or by others in your care, custody and control at:
             (a) Your described premises;
             (b) Premises of a cold storage warehouse; or
             (c) Premises of a consignee;
         (3) For purposes of this Additional Coverage, contamination does not include:
             (a) The wrongful addition or omission of ingredients or substances as part of the production
                  process; nor improper processing or preparation; or
             (b) Loss or damage resulting from “Equipment Breakdown”.
         (4) Exclusion B.1.e. of the Causes of Loss – Special Form does not apply to this Additional Coverage
             Extension.
         (5) The most we will pay under this coverage for each occurrence is $50,000.
      s. Leasehold Interest Improvements and Betterments
         (1) We will pay for the value of undamaged improvements and betterments when your lease is
             canceled by:
             (a) The lessor; and
             (b) Pursuant to a valid condition of your lease
             due to direct physical loss or damage to Building or Business Personal Property caused by or
             resulting from a Covered Cause of Loss at the premises shown in the Declarations.
         (2) When you rent the building, we will pay only if:
             (a) At least 25% of the above building has been damaged; or


CSMR 00 10 01 14   Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-13


                                                                                                           p. 42
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 44 of 251


              (b) A minimum of six months remains in your lease and at least six months is required to repair
                  building for your occupancy.
         (3) When you rent a portion of the building, we will pay only if:
              (a) A minimum of six months remains in your lease; and
              (b) At least six months is required to repair the building for your occupancy.
         (4) The most we will pay under this Additional Coverage is $250,000.
      t. CFC Refrigerants
         We will pay, not to exceed $50,000, for direct physical loss or damage to Covered Property for the
         additional cost to repair or replace Covered Property because of the use or presence of a refrigerant
         containing CFC (chlorinated fluorocarbon substances). This means the additional expense to do the
         least expensive of the following:
         (1) Repair the damaged property and replace any lost CFC refrigerant;
         (2) Repair the damaged property, retrofit the system to accept a non-CFC refrigerant and charge the
              system with a non-CFC refrigerant; or
         (3) Replace the system with one using non-CFC refrigerant.
         Additional costs mean those beyond that would have been required had no CFC refrigerant being
         involved.
         For purposes of this Additional Coverage, we will not pay for loss or damage resulting from
         “Equipment Breakdown”.
      u. Utility Services - Direct Damage
         (1) We will pay, not to exceed $1,000,000 per “occurrence” for loss of or damage to a covered
              Building caused by the interruption of service to the described premises. The interruption must
              result from direct physical loss or damage by a Covered Cause of Loss to the following property,
              not on the described premises.
              (a) Water Supply Services, meaning the following types of property supplying water to the
                  described premises:
                  (i) Pumping stations; and
                  (ii) Water mains.
              (b) Communication Supply Services, meaning property supplying communication services,
                  including telephone, radio, microwave or television services, to the described premises, such
                  as:
                  (i) Communication transmission lines, including optic fiber transmission lines:
                  (ii) Coaxial cables; and
                  (iii) Microwave radio relays except satellites.
              (c) Power Supply Services, meaning the following types of property supplying electricity, steam
                  or gas to the described premises:
                  (i) Utility generating plants;
                  (ii) Switching stations;
                  (iii) Substations;
                  (iv) Transformers; and
                  (v) Underground transmission lines. This coverage does not apply to overhead transmission
                        and distribution lines.
         (2) The Utility Services Limit of Insurance is part of, not in addition to, the Limit of Insurance stated in
              the Declarations.
      v. Spoilage Coverage
         (1) Paragraph A.1. Covered Property is replaced by the following:
              1. Covered Property
                  Covered Property means “perishable stock” at the described premises owned by you or by others
                  that is in your care, custody or control.
                  The most we will pay for loss damage under this Additional Coverage is $50,000 at each building.


CSMR 00 10 01 14    Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-14


                                                                                                            p. 43
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 45 of 251


          (2) With respect to the coverage provided by this endorsement, property located on buildings or in
              the open or in vehicles is considered to be Property Not Covered.
          (3) Paragraph A.3. Covered Causes Of Loss is replaced by the following:
              3. Covered Causes Of Loss
                   a. Power Outage, meaning change in temperature or humidity resulting from complete or
                       partial interruption of electrical power, either on or off the described premises, due to
                       conditions beyond your control.
          (4) Selling Price
              We will determine the value of finished “perishable stock” in the event of loss or damage at:
              (a) The selling price, as if no loss or damage had occurred;
              (b) Less discounts and expenses you otherwise would have had.
          (5) Paragraph A.5. Coverage Extensions does not apply.
          (6) Paragraph B. Exclusions is replaced by the following:
              B. Exclusions
                   1. Only the following Exclusions contained in Paragraph B.1. of the Causes of Loss Form
                       applicable to this Coverage Part apply to Spoilage Coverage:
                       a. Earth Movement;
                       b. Governmental Action;
                       c. Nuclear Hazard;
                       d. War And Military Action; and
                       e. Water.
                   2. The following Exclusions are added:
                       We will not pay for loss or damage caused by or resulting from:
                       a. The disconnection of any refrigerating, cooling or humidity control system from the
                           source of power.
                       b. The deactivation of electrical power caused by the manipulation of any switch or
                           other device used to control the flow of electrical power or current.
                       c. The inability of an Electrical Utility Company or other power source to provide
                           sufficient power due to:
                           (i) Lack of fuel; or
                           (ii) Governmental order.
                       d. The inability of a power source at the described premises to provide sufficient power
                           due to lack of generating capacity to meet demand.
                       e. Breaking of any glass that is a permanent part of any refrigerating, cooling or
                           humidity control unit.
          (7) Paragraph F. Additional Conditions is replaced by the following:
              ADDITIONAL CONDITION
              The following condition applies in addition to the Common Policy Conditions and the Commercial
              Property Conditions.
              REFRIGERATION MAINTENANCE AGREEMENTS
              You must maintain a refrigeration maintenance or service agreement. If you voluntarily terminate
              this agreement and do not notify us, the insurance provided by this endorsement will be
              automatically suspended at the involved location.
          (8) Paragraph G. Optional Coverages does not apply.
          (9) The following is added to the Definitions:
              “Perishable stock” means personal property:
              (a) Maintained under controlled conditions for its preservation; and
              (b) Susceptible to loss or damage if the controlled conditions change.



CSMR 00 10 01 14   Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-15


                                                                                                           p. 44
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 46 of 251


   5. Coverage Extensions
      Except as otherwise provided, the following Extensions apply to property located in or on the building
      described in the Declarations or in the open (or in a vehicle) within 100 feet of the described premises.
      Unless otherwise indicated, the policy deductible applies to all of the following Coverage Extensions on a
      per location basis.
      If a Coinsurance percentage of 80% or more, or a Value Reporting period symbol, is shown in the
      Declarations, you may extend the insurance provided by this Coverage Part as follows:
      a. Newly Acquired Or Constructed Property
           (1) Buildings
               If this policy covers Building, you may extend that insurance to apply to:
               (a) Your new buildings while being built on the described premises; and
               (b) Buildings you acquire at locations, other than the described premises, intended for:
                     (i) Similar use as the building described in the Declarations; or
                     (ii) Use as a warehouse.
               The most we will pay for loss or damage under this Extension is $500,000 at each building.
           (2) Your Business Personal Property
               (a) If this policy covers Your Business Personal Property, you may extend that insurance to
                     apply to:
                     (i) Business personal property, including such property that you newly acquire, at any
                           location you acquire other than at fairs, trade shows or exhibitions;
                     (ii) Business personal property, including such property that you newly acquire, located at
                           your newly constructed or acquired buildings at the location described in the
                           Declarations; or
                     (iii) Business personal property that you newly acquire, located at the described premises.
                     The most we will pay for loss or damage under this Extension is 25% of the limit of insurance
                     for Your Business Personal Property shown in the Declarations, but not more than $500,000
                     at each building.
               (b) This Extension does not apply to:
                     (i) Personal property of others that is temporarily in your possession in the course of
                           installing or performing work on such property; or
                     (ii) Personal property of others that is temporarily in your possession in the course of your
                           manufacturing or wholesaling activities.
           (3) Period Of Coverage
               With respect to insurance on or at each newly acquired or constructed property, coverage will end
               when any of the following first occurs:
               (a) This policy expires;
               (b) 180 days expire after you acquire the property or begin construction of that part of the
                     building that would qualify as covered property; or
               (c) You report values to us.
               We will charge you additional premium for values reported from the date you acquire the property
               or begin construction of that part of the building that would qualify as covered property.
      b. Personal Effects And Property Of Others
           You may extend the insurance that applies to Your Business Personal Property to apply to:
           (1) Personal effects owned by you, your officers, your partners or members, your managers or your
               employees. This Extension does not apply to loss or damage by theft.
               (a) The most we will pay for loss or damage under paragraph (1) is $25,000 at each described
                     premises.
               (b) With respect to property covered under paragraph (1), the deductible applicable to Your
                     Business Personal Property does not apply.
           (2) Personal property of others in your care, custody or control.


CSMR 00 10 01 14     Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-16


                                                                                                             p. 45
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 47 of 251


             (a) The most we will pay for loss or damage under paragraph (2) is $100,000 at each described
                  premises. However, the most we will pay to any one customer is $25,000, but no more than
                  $10,000 for any fur or garment trimmed with fur.
             (b) Exclusion B.2.g. of the Causes of Loss – Special Form does not apply to coverage provided
                  under paragraph (2).
             (c) With respect to property covered under paragraph (2), the deductible applicable to Your
                  Business Personal Property does not apply.
             (d) Our payment for loss of or damage to personal property of others will only be for the account
                  of the owner of the property.
         (3) Personal Effects and Property of Others is valued on the same basis as Your Business Personal
             Property, but we will pay no more than the amount for which you are legally liable.
      c. Valuable Papers And Records (Other Than Electronic Data)
         (1) We will pay for Valuable Papers and Records loss you incur caused by a Covered Cause of Loss:
             (a) At a described premises or in or on a vehicle in transit between described premises; or
             (b) If the Valuable Papers and Records must be removed from a described premises to protect
                  them from the threat of a Covered Cause of Loss,
                  We will pay for loss while they are:
                  (i) At a safe place away from your described premises; or
                  (ii) Being taken to and returned from that place; or
             (c) In transit, including registered shipments by mail.
         (2) Valuable Papers and Records means those that are your property or property of others in your
             care, custody or control:
             (a) Inscribed, printed or written documents, manuscripts or records, including abstracts, books,
                  deeds, drawings, films, maps or mortgages.
             (b) But “Valuable Papers and Records” does not mean money or securities, converted data,
                  programs or instructions used in your data processing operations, including the materials on
                  which the data is recorded.
         (3) Valuable Papers and Records loss payment will be determined as follows:
             (a) The full cost of replacement or reproduction at the time of direct physical loss or damage
                  when they are actually replaced or reproduced; or
             (b) If not replaced or reproduced, the value based on the cost of blank materials.
             (c) If either you or we recover any property after loss settlement, that party must give prompt
                  notice. At your option, the property will be returned to you. If so, your loss will be readjusted
                  based on the amount you received for the property recovered, with allowance for recovery
                  expenses incurred.
         (4) The most we will pay under this Coverage Extension is $250,000, except $10,000 for transit loss
             covered in paragraph (1)(c) above.
      d. Property Off-premises
         (1) We will pay for direct physical loss or damage to your Business Personal Property at unspecified
             premises, caused by or resulting from a Covered Cause of Loss, not to exceed $25,000.
         (2) This Additional Coverage does not apply to:
             (a) Salesperson’s samples;
             (b) Personal Property while at any exhibition, fair or trade show;
             (c) Personal Property at a newly acquired premises;
             (d) Personal Property at a job site or temporarily warehoused elsewhere awaiting installation at the job
                  site; or
             (e) Personal Property while in transit.
      e. Outdoor Property
         You may extend the insurance provided by this Coverage Form to apply to your trees, shrubs and
         plants (other than "stock" of trees, shrubs or plants), including debris removal expense, caused by or
         resulting from any of the following causes of loss if they are Covered Causes of Loss:

CSMR 00 10 01 14    Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-17


                                                                                                            p. 46
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 48 of 251


         (1) Fire;
         (2) Lightning;
         (3) Explosion;
         (4) Riot or Civil Commotion; or
         (5) Aircraft.
         (6) Vehicle Collision
         (7) Theft
         (8) Vandalism and Malicious Mischief
         (9) Weight of Ice and Snow
         The most we will pay for loss or damage under this Extension is $10,000, but not more than $1,000
         for any one tree, shrub or plant. These limits apply to any one occurrence, regardless of the types or
         number of items lost or damaged in that occurrence.
      f. Non-owned Detached Trailers
         (1) You may extend the insurance that applies to Your Business Personal Property to apply to loss or
              damage to trailers that you do not own, provided that:
              (a) The trailer is used in your business;
              (b) The trailer is in your care, custody or control at the premises described in the Declarations;
                  and
              (c) You have a contractual responsibility to pay for loss or damage to the trailer.
         (2) We will not pay for any loss or damage that occurs:
              (a) While the trailer is attached to any motor vehicle or motorized conveyance, whether or not the
                  motor vehicle or motorized conveyance is in motion;
              (b) During hitching or unhitching operations, or when a trailer becomes accidentally unhitched
                  from a motor vehicle or motorized conveyance.
         (3) The most we will pay for loss or damage under this Extension is $5,000, unless a higher limit is
              shown in the Declarations.
         (4) This insurance is excess over the amount due (whether you can collect on it or not) from any
              other insurance covering such property.
      g. Loss Data Preparation Costs
         (1) We will pay up to $10,000 for reasonable costs you incur in preparing loss data required by policy
              conditions after a covered loss. This includes the cost of taking inventory, making appraisals and
              preparing other data to determine the extent of your loss.
         (2) We will not pay for any expenses billed by and payable to independent or public adjusters or for
              expenses to prepare claims not covered by this Coverage Part.
      h. Exterior Glass
         (1) We will pay for direct physical loss of or damage to glass that is part of the exterior of a covered
              building or structure at the described premises, including lettering, and ornamentation, provided
              the glass is owned by you, or owned by others but in your care, custody or control.
         (2) We will also pay for necessary:
              (a) Expenses incurred to put up temporary plates or board up openings;
              (b) Repair or replacement of encasing frames; and
              (c) Expenses incurred to remove or replace obstructions.
         (3) Section B. Exclusions does not apply to this Coverage Extension except for:
              (a) Paragraph B.1.c. Governmental Action;
              (b) Paragraph B.1.d. Nuclear Hazard; and
              (c) Paragraph B.1.f. War and Military Action.
         (4) We will not pay for loss or damage caused by or resulting from wear and tear.
         (5) This Coverage Extension supersedes all Limitations in this policy that apply to exterior glass.
         (6) No deductible applies to this Coverage Extension.


CSMR 00 10 01 14    Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-18


                                                                                                            p. 47
             Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 49 of 251


        i.    Interior Glass
              (1) We will pay for direct physical loss of or damage to items of glass that are permanently affixed to
                  the interior walls, floors or ceilings of a covered building or structure at the described premises,
                  provided each item is owned by you, or owned by others but in your care, custody or control.
              (2) We will also pay for necessary:
                  (a) Expenses incurred to put up temporary plates or board up openings;
                  (b) Repair or replacement of encasing frames; and
                  (c) Expenses incurred to remove or replace obstructions.
              (3) Section B. Exclusion does not apply to this Coverage Extension, except for:
                  (a) Paragraph B.1.c. Governmental Action;
                  (b) Paragraph B.1.d. Nuclear Hazard; and
                  (c) Paragraph B.1.f. War and Military Action.
              (4) We will not pay for loss or damage caused by or resulting from wear and tear.
              (5) This Coverage Extension supersedes all Limitations in this policy that apply to interior glass.
              (6) No deductible applies to this Coverage Extension.
    Each of these Extensions is additional insurance unless otherwise indicated. The Additional Condition,
    Coinsurance, does not apply to these Extensions.
B. Exclusions And Limitations
    See applicable Causes Of Loss Form as shown in the Declarations.
C. Limits Of Insurance
    The most we will pay for loss or damage in any one occurrence is the applicable Limit of Insurance shown in
    the Declarations.
    The amounts of insurance stated in the following Additional Coverages apply in accordance with the terms of
    such coverages and are separate from the Limit(s) of Insurance shown in the Declarations for any other
    coverage:
    1. Fire Department Service Charge;
    2. Pollutant Clean-up And Removal;
    3. Increased Cost Of Construction; and
    4. Electronic Data.
    Payments under the Preservation Of Property Additional Coverage will not increase the applicable Limit of
    Insurance.
D. Deductible
    In any one occurrence of loss or damage (hereinafter referred to as loss), we will first reduce the amount of
    loss if required by the Coinsurance Condition or the Agreed Value Optional Coverage. If the adjusted amount
    of loss is less than or equal to the Deductible, we will not pay for that loss. If the adjusted amount of loss
    exceeds the Deductible, we will then subtract the Deductible from the adjusted amount of loss, and will pay
    the resulting amount or the Limit of Insurance, whichever is less.
    If one occurrence results in loss or damage at more than one location, the applicable deductible will apply
    separately to loss or damage at each location that has sustained loss or damage.
EXAMPLE
(This example assumes there is no Coinsurance penalty.)
Deductible:                                   $         25,000
Limit of Insurance:                           $      6,000,000
Amount of Loss:                               $      6,010,000
The amount of loss ($6,010,000) is less than the sum ($6,025,000) of the Limit of Insurance plus the Deductible.
The Deductible will be subtracted from the amount of loss in calculating the loss payable:
    $       6,010,000
    -          25,000
    $       5,985,000 Loss Payable


CSMR 00 10 01 14      Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-19


                                                                                                              p. 48
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 50 of 251


E. Loss Conditions
   The following conditions apply in addition to the Common Policy Conditions and the Commercial Property
   Conditions.
   1. Abandonment
      There can be no abandonment of any property to us.
   2. Appraisal
      If we and you disagree on the value of the property or the amount of loss, either may make written
      demand for an appraisal of the loss. In this event, each party will select a competent and impartial
      appraiser. The two appraisers will select an umpire. If they cannot agree, either may request that
      selection be made by a judge of a court having jurisdiction. The appraisers will state separately the value
      of the property and amount of loss. If they fail to agree, they will submit their differences to the umpire. A
      decision agreed to by any two will be binding. Each party will:
      a. Pay its chosen appraiser; and
      b. Bear the other expenses of the appraisal and umpire equally.
      If there is an appraisal, we will still retain our right to deny the claim.
   3. Duties In The Event Of Loss Or Damage
      a. You must see that the following are done in the event of loss or damage to Covered Property:
            (1) Notify the police if a law may have been broken.
            (2) Give us prompt notice of the loss or damage. Include a description of the property involved.
            (3) As soon as possible, give us a description of how, when and where the loss or damage occurred.
            (4) Take all reasonable steps to protect the Covered Property from further damage, and keep a
                 record of your expenses necessary to protect the Covered Property, for consideration in the
                 settlement of the claim. This will not increase the Limit of Insurance. However, we will not pay for
                 any subsequent loss or damage resulting from a cause of loss that is not a Covered Cause of
                 Loss. Also, if feasible, set the damaged property aside and in the best possible order for
                 examination.
            (5) At our request, give us complete inventories of the damaged and undamaged property. Include
                 quantities, costs, values and amount of loss claimed.
            (6) As often as may be reasonably required, permit us to inspect the property proving the loss or
                 damage and examine your books and records.
                 Also permit us to take samples of damaged and undamaged property for inspection, testing and
                 analysis, and permit us to make copies from your books and records.
            (7) Send us a signed, sworn proof of loss containing the information we request to investigate the
                 claim. You must do this within 60 days after our request. We will supply you with the necessary
                 forms.
            (8) Cooperate with us in the investigation or settlement of the claim.
      b. We may examine any insured under oath, while not in the presence of any other insured and at such
            times as may be reasonably required, about any matter relating to this insurance or the claim,
            including an insured's books and records. In the event of an examination, an insured's answers must
            be signed.
   4. Loss Payment
      a. In the event of loss or damage covered by this Coverage Form, at our option, we will either:
            (1) Pay the value of lost or damaged property;
            (2) Pay the cost of repairing or replacing the lost or damaged property, subject to b. below;
            (3) Take all or any part of the property at an agreed or appraised value; or
            (4) Repair, rebuild or replace the property with other property of like kind and quality, subject to b.
                 below.
            We will determine the value of lost or damaged property, or the cost of its repair or replacement, in
            accordance with the applicable terms of the Valuation Condition in this Coverage Form or any
            applicable provision which amends or supersedes the Valuation Condition.
      b. The cost to repair, rebuild or replace does not include the increased cost attributable to enforcement
            of any ordinance or law regulating the construction, use or repair of any property.

CSMR 00 10 01 14      Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-20


                                                                                                              p. 49
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 51 of 251


      c. We will give notice of our intentions within 30 days after we receive the sworn proof of loss.
      d. We will not pay you more than your financial interest in the Covered Property.
      e. We may adjust losses with the owners of lost or damaged property if other than you. If we pay the
            owners, such payments will satisfy your claims against us for the owners' property. We will not pay
            the owners more than their financial interest in the Covered Property.
      f. We may elect to defend you against suits arising from claims of owners of property. We will do this at
            our expense.
      g. We will pay for covered loss or damage within 30 days after we receive the sworn proof of loss, if you
            have complied with all of the terms of this Coverage Part and:
            (1) We have reached agreement with you on the amount of loss; or
            (2) An appraisal award has been made.
      h. A party wall is a wall that separates and is common to adjoining buildings that are owned by different
            parties. In settling covered losses involving a party wall, we will pay a proportion of the loss to the
            party wall based on your interest in the wall in proportion to the interest of the owner of the adjoining
            building. However, if you elect to repair or replace your building and the owner of the adjoining
            building elects not to repair or replace that building, we will pay you the full value of the loss to the
            party wall, subject to all applicable policy provisions including Limits of Insurance, the Valuation and
            Coinsurance Conditions and all other provisions of this Loss Payment Condition. Our payment under
            the provisions of this paragraph does not alter any right of subrogation we may have against any
            entity, including the owner or insurer of the adjoining building, and does not alter the terms of the
            Transfer Of Rights Of Recovery Against Others To Us Condition in this policy.
   5. Recovered Property
      If either you or we recover any property after loss settlement, that party must give the other prompt notice.
      At your option, the property will be returned to you. You must then return to us the amount we paid to you
      for the property. We will pay recovery expenses and the expenses to repair the recovered property,
      subject to the Limit of Insurance.
   6. Vacancy
      a. Description Of Terms
            (1) As used in this Vacancy Condition, the term building and the term vacant have the meanings set
                 forth in (1)(a) and (1)(b) below:
                 (a) When this policy is issued to a tenant, and with respect to that tenant's interest in Covered
                      Property, building means the unit or suite rented or leased to the tenant. Such building is
                      vacant when it does not contain enough business personal property to conduct customary
                      operations.
                 (b) When this policy is issued to the owner or general lessee of a building, building means the
                      entire building. Such building is vacant unless at least 31% of its total square footage is:
                      (i) Rented to a lessee or sub-lessee and used by the lessee or sub-lessee to conduct its
                           customary operations; and/or
                      (ii) Used by the building owner to conduct customary operations.
            (2) Buildings under construction or renovation are not considered vacant.
      b. Vacancy Provisions
            If the building where loss or damage occurs has been vacant for more than 60 consecutive days
            before that loss or damage occurs:
            (1) We will not pay for any loss or damage caused by any of the following even if they are Covered
                 Causes of Loss:
                 (a) Vandalism;
                 (b) Sprinkler leakage, unless you have protected the system against freezing;
                 (c) Building glass breakage;
                 (d) Water damage;
                 (e) Theft; or
                 (f) Attempted theft.


CSMR 00 10 01 14     Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-21


                                                                                                             p. 50
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 52 of 251


            (2) With respect to Covered Causes of Loss other than those listed in b.(1)(a) through b.(1)(f) above,
                 we will reduce the amount we would otherwise pay for the loss or damage by 15%.
   7. Valuation
      We will determine the value of Covered Property in the event of loss or damage as follows:
      a. At actual cash value as of the time of loss or damage, except as provided in b., c., d. and e. below.
      b. If the Limit of Insurance for Building satisfies the Additional Condition, Coinsurance, and the cost to
            repair or replace the damaged building property is $2,500 or less, we will pay the cost of building
            repairs or replacement.
            The cost of building repairs or replacement does not include the increased cost attributable to
            enforcement of any ordinance or law regulating the construction, use or repair of any property.
            However, the following property will be valued at the actual cash value even when attached to the
            building:
            (1) Awnings or floor coverings;
            (2) Appliances for refrigerating, ventilating, cooking, dishwashing or laundering; or
            (3) Outdoor equipment or furniture.
      c. "Stock" you have sold but not delivered at the selling price less discounts and expenses you
            otherwise would have had.
      d. Glass at the cost of replacement with safety-glazing material if required by law.
      e. Tenants' Improvements and Betterments at:
            (1) Actual cash value of the lost or damaged property if you make repairs promptly.
            (2) A proportion of your original cost if you do not make repairs promptly. We will determine the
                 proportionate value as follows:
                 (a) Multiply the original cost by the number of days from the loss or damage to the expiration of
                      the lease; and
                 (b) Divide the amount determined in (a) above by the number of days from the installation of
                      improvements to the expiration of the lease.
                 If your lease contains a renewal option, the expiration of the renewal option period will replace the
                 expiration of the lease in this procedure.
            (3) Nothing if others pay for repairs or replacement.
      f. Brands and Labels
            If branded or labeled merchandise that is Covered Property is damaged by a Covered Cause of Loss,
            we may take all or any part of the property at an agreed or appraised value. If so, you may:
            (1) Stamp “salvage” on the merchandise or its containers, if the stamp will not physically damage the
                 merchandise; or
            (2) Remove the brands or labels, if doing so will not physically damage the merchandise or its
                 containers to comply with the law.
            We will pay reasonable costs you incur to perform the activity described in (1) and (2) above. But the
            total we pay for these costs and the value of the damaged property will not exceed the applicable
            Limit of Insurance on such property. In case (1) and (2) above, Your Business Personal Property
            valuation will include the difference between:
            (1) The salvage value of the damaged property with the brand or label attached; and
            (2) The salvage value of the damaged property with the brand or label removed.
      g. Extended Warranties
            Your Business Personal Property valuation includes the cost of non-refundable extended warranties,
            maintenance contracts or service contracts that you purchased, which are no longer valid on lost or
            damaged Business Personal Property that you repair or replace.
F. Additional Conditions
   The following conditions apply in addition to the Common Policy Conditions and the Commercial Property
   Conditions.
   1. Coinsurance
      If a Coinsurance percentage is shown in the Declarations, the following condition applies.

CSMR 00 10 01 14      Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-22


                                                                                                              p. 51
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 53 of 251


        a. We will not pay the full amount of any loss if the value of Covered Property at the time of loss times
           the Coinsurance percentage shown for it in the Declarations is greater than the Limit of Insurance for
           the property.
           Instead, we will determine the most we will pay using the following steps:
           (1) Multiply the value of Covered Property at the time of loss by the Coinsurance percentage;
           (2) Divide the Limit of Insurance of the property by the figure determined in Step (1);
           (3) Multiply the total amount of loss, before the application of any deductible, by the figure
               determined in Step (2); and
           (4) Subtract the deductible from the figure determined in Step (3).
           We will pay the amount determined in Step (4) or the limit of insurance, whichever is less. For the
           remainder, you will either have to rely on other insurance or absorb the loss yourself.
EXAMPLE #1 (UNDERINSURANCE)
When:      The value of the property is:         $ 250,000
           The Coinsurance percentage for it is:          80%
           The Limit of Insurance for it is:     $ 100,000
           The Deductible is:                    $         250
           The amount of loss is:                $     40,000
Step (1):  $250,000 x 80% = $200,000
           (the minimum amount of insurance to meet your Coinsurance requirements)
Step (2):   $100,000  $200,000 = .50
Step (3):   $40,000 x .50 = $20,000
Step (4):   $20,000 - $250 = $19,750
We will pay no more than $19,750. The remaining $20,250 is not covered.
EXAMPLE #2 (ADEQUATE INSURANCE)
When:       The value of the property is:           $ 250,000
            The Coinsurance percentage for it is:        80%
            The Limit of Insurance for it is:       $ 200,000
            The Deductible is:                      $     250
            The amount of loss is:                  $  40,000
The minimum amount of insurance to meet your Coinsurance requirement is $200,000 ($250,000 x 80%).
Therefore, the Limit of Insurance in this example is adequate and no penalty applies. We will pay no more than
$39,750 ($40,000 amount of loss minus the deductible of $250).
        b. If one Limit of Insurance applies to two or more separate items, this condition will apply to the total of
            all property to which the limit applies.
EXAMPLE #3
When:       The value of the property is:
            Building at Location #1:                $  75,000
            Building at Location #2:                $ 100,000
            Personal Property at Location #2: $        75,000
                                                    $ 250,000
            The Coinsurance percentage for it is:        90%
            The Limit of Insurance for Buildings
            and Personal Property at Locations
            #1 and #2 is:                           $ 180,000
            The Deductible is:                      $   1,000
            The amount of loss is:
            Building at Location #2:                $  30,000
            Personal Property at Location #2: $        20,000
                                                    $  50,000

CSMR 00 10 01 14      Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-23


                                                                                                              p. 52
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 54 of 251


Step (1):  $250,000 x 90% = $225,000
(the minimum amount of insurance to meet your Coinsurance requirements and to avoid the penalty shown
below)
Step (2):    $180,000  $225,000 = .80
Step (3):    $50,000 x .80 = $40,000
Step (4):    $40,000 - $1,000 = $39,000
We will pay no more than $39,000. The remaining $11,000 is not covered.
    2. Mortgageholders
        a. The term mortgageholder includes trustee.
        b. We will pay for covered loss of or damage to buildings or structures to each mortgageholder shown in
             the Declarations in their order of precedence, as interests may appear.
        c. The mortgageholder has the right to receive loss payment even if the mortgageholder has started
             foreclosure or similar action on the building or structure.
        d. If we deny your claim because of your acts or because you have failed to comply with the terms of
             this Coverage Part, the mortgageholder will still have the right to receive loss payment if the
             mortgageholder:
             (1) Pays any premium due under this Coverage Part at our request if you have failed to do so;
             (2) Submits a signed, sworn proof of loss within 60 days after receiving notice from us of your failure
                   to do so; and
             (3) Has notified us of any change in ownership, occupancy or substantial change in risk known to the
                   mortgageholder.
             All of the terms of this Coverage Part will then apply directly to the mortgageholder.
        e. If we pay the mortgageholder for any loss or damage and deny payment to you because of your acts
             or because you have failed to comply with the terms of this Coverage Part:
             (1) The mortgageholder's rights under the mortgage will be transferred to us to the extent of the
                   amount we pay; and
             (2) The mortgageholder's right to recover the full amount of the mortgageholder's claim will not be
                   impaired.
             At our option, we may pay to the mortgageholder the whole principal on the mortgage plus any
             accrued interest. In this event, your mortgage and note will be transferred to us and you will pay your
             remaining mortgage debt to us.
        f. If we cancel this policy, we will give written notice to the mortgageholder at least:
             (1) 10 days before the effective date of cancellation if we cancel for your nonpayment of premium; or
             (2) 30 days before the effective date of cancellation if we cancel for any other reason.
        g. If we elect not to renew this policy, we will give written notice to the mortgageholder at least 10 days
             before the expiration date of this policy.
G. Optional Coverages
    The following Optional Coverages apply separately to each item whether or not shown as applicable in the
    Declarations.
    1. Agreed Value
        a. The Additional Condition, Coinsurance, does not apply to Covered Property to which this Optional
             Coverage applies. We will pay no more for loss of or damage to that property than the proportion that
             the Limit of Insurance under this Coverage Part for the property bears to the Agreed Value shown for
             it in the Declarations.
        b. If the expiration date for this Optional Coverage shown in the Declarations is not extended, the
             Additional Condition, Coinsurance, is reinstated and this Optional Coverage expires.
        c. The terms of this Optional Coverage apply only to loss or damage that occurs:
             (1) On or after the effective date of this Optional Coverage; and
             (2) Before the Agreed Value expiration date shown in the Declarations or the policy expiration date,
                   whichever occurs first.


CSMR 00 10 01 14      Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-24


                                                                                                              p. 53
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 55 of 251


    2. Inflation Guard
       a. The Limit of Insurance for property to which this Optional Coverage applied will automatically
            increase by the annual percentage shown in the Declarations.
       b. The amount of increase will be:
            (1) The Limit of Insurance that applied on the most recent of the policy inception date, the policy
                anniversary date, or any other policy change amending the Limit of Insurance, times
            (2) The percentage of annual increase shown in the Declarations, expressed as a decimal (example:
                8% is .08), times
            (3) The number of days since the beginning of the current policy year or the effective date of the
                most recent policy change amending the Limit of Insurance, divided by 365.
EXAMPLE
If:         The applicable Limit of Insurance is: $ 100,000
            The annual percentage increase is:            8%
            The number of days since the
            beginning of the policy year (or last
            policy change) is:                            146
            The amount of increase is:
         $100,000 x .08 x 146  365 =           $      3,200
   3. Replacement Cost
      a. Replacement Cost (without deduction for depreciation) replaces Actual Cash Value in the Valuation
         Loss Condition of this Coverage Form.
      b. This Optional Coverage does not apply to:
         (1) Personal property of others;
         (2) Contents of a residence;
         (3) Works of art, antiques or rare articles, including etchings, pictures, statuary, marbles, bronzes,
             porcelains and bric-a-brac; or
         (4) "Stock", unless the Including "Stock" option is shown in the Declarations.
         Under the terms of this Replacement Cost Optional Coverage, tenants' improvements and
         betterments are not considered to be the personal property of others.
      c. You may make a claim for loss or damage covered by this insurance on an actual cash value basis
         instead of on a replacement cost basis. In the event you elect to have loss or damage settled on an
         actual cash value basis, you may still make a claim for the additional coverage this Optional
         Coverage provides if you notify us of your intent to do so within 180 days after the loss or damage.
      d. We will not pay on a replacement cost basis for any loss or damage:
         (1) Until the lost or damaged property is actually repaired or replaced; and
         (2) Unless the repairs or replacement are made as soon as reasonably possible after the loss or
             damage.
         With respect to tenants' improvements and betterments, the following also apply:
         (3) If the conditions in d.(1) and d.(2) above are not met, the value of tenants' improvements and
             betterments will be determined as a proportion of your original cost, as set forth in the Valuation
             Loss Condition of this Coverage Form; and
         (4) We will not pay for loss or damage to tenants' improvements and betterments if others pay for
             repairs or replacement.
      e. We will not pay more for loss or damage on a replacement cost basis than the least of (1), (2) or (3),
         subject to f. below:
         (1) The Limit of Insurance applicable to the lost or damaged property;
         (2) The cost to replace the lost or damaged property with other property:
             (a) Of comparable material and quality; and
             (b) Used for the same purpose; or
         (3) The amount actually spent that is necessary to repair or replace the lost or damaged property.


CSMR 00 10 01 14     Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-25


                                                                                                             p. 54
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 56 of 251


           If a building is rebuilt at a new premises, the cost described in e.(2) above is limited to the cost which
           would have been incurred if the building had been rebuilt at the original premises.
       f. The cost of repair or replacement does not include the increased cost attributable to enforcement of
           any ordinance or law regulating the construction, use or repair of any property.
   4. Extension Of Replacement Cost To Personal Property Of Others
       a. If the Replacement Cost Optional Coverage is shown as applicable in the Declarations, then this
           Extension may also be shown as applicable. If the Declarations show this Extension as applicable,
           then Paragraph 3.b.(1) of the Replacement Cost Optional Coverage is deleted and all other
           provisions of the Replacement Cost Optional Coverage apply to replacement cost on personal
           property of others.
       b. With respect to replacement cost on the personal property of others, the following limitation applies:
           If an item(s) of personal property of others is subject to a written contract which governs your liability
           for loss or damage to that item(s), then valuation of that item(s) will be based on the amount for which
           you are liable under such contract, but not to exceed the lesser of the replacement cost of the
           property or the applicable Limit of Insurance.
H. Definitions
   1. “Equipment Breakdown” as used herein means:
       a. Physical Loss or damage both originating within:
           (1) Boilers, fired or unfired pressure vessels, vacuum vessels, and pressure piping, all normally
                subject to vacuum or internal pressure other than static pressure of contents, excluding:
                (a) waste disposal piping;
                (b) any piping forming part of a fire protective system;
                (c) furnaces; and
                (d) any water piping other than:
                     (i) boiler feed water piping between the feed pump and the boiler;
                     (ii) boiler condensate return piping; or
                     (iii) water piping forming part of a refrigerating or air conditioning system used for cooling,
                           humidifying or space heating purposes.
           (2) All mechanical, electrical, electronic or fiber optic equipment; and
       b. Caused by, resulting from, or consisting of:
           (1) Mechanical breakdown;
           (2) Electrical or electronic breakdown; or
           (3) Rupture, bursting, bulging, implosion, or steam explosion.
       However, “Equipment Breakdown” will not mean:
       Physical loss or damage caused by or resulting from any of the following; however if loss or damage not
       otherwise excluded results, then we will pay for such resulting damage:
           (1) Wear and Tear;
           (2) Rust or other corrosion, decay, deterioration, hidden or latent defect or any other quality in
                property that causes it to damage or destroy itself;
           (3) Smog;
           (4) Settling, cracking, shrinking or expansion;
           (5) Nesting or infestation, or discharge or release of waste products or secretions, by birds, rodents
                or other animals;
           (6) Any accident, loss, damage, cost, claim, or expense, whether preventative, remedial, or
                otherwise, directly or indirectly arising out of or relating to the recognition, interpretation,
                calculation, comparison, differentiation, sequencing, or processing of data by any computer
                system including any hardware, programs or software;
           (7) Scratching and marring;
           (8) Loss, damage, cost or expense directly caused by, contributed to by, resulting from or arising out
                of the following causes of loss:


CSMR 00 10 01 14      Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-26


                                                                                                              p. 55
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 57 of 251


               Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, freeze,
               falling objects, smoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse,
               volcanic action, leakage from fire extinguishing equipment, water, water damage, earth
               movement or flood.
   2. "Fungus" means any type or form of fungus, including mold or mildew, and any mycotoxins, spores,
      scents or by-products produced or released by fungi.
   3. "Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,
      soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned
      or reclaimed.
   4. "Stock" means merchandise held in storage or for sale, raw materials and in-process or finished goods,
      including supplies used in their packing or shipping.




CSMR 00 10 01 14     Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BPP-27


                                                                                                             p. 56
                   Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 58 of 251
                                                                                                 COMMERCIAL PROPERTY
                                                                                                      CSMR 00 30 01 14


BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
(CP 00 30 06 07)

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
          <!-Bookmark:BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM_CSMR 00 30_01/14:EndBoomark-!>
Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations. The
words “we”, “us” and “our” refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.

A. Coverage
   1. Business Income
      Business Income means the:
      a. Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred; and
      b. Continuing normal operating expenses incurred, including payroll.
      For manufacturing risks, Net Income includes the net sales value of production.
      Coverage is provided as described and limited below for one or more of the following options for which a
      Limit of Insurance is shown in the Declarations:
           (1) Business Income Including "Rental Value".
           (2) Business Income Other Than "Rental Value".
           (3) "Rental Value".
      If option (1) above is selected, the term Business Income will include "Rental Value". If option (3) above is
      selected, the term Business Income will mean "Rental Value" only.
      If Limits of Insurance are shown under more than one of the above options, the provisions of this
      Coverage Part apply separately to each.
      We will pay for the actual loss of Business Income you sustain due to the necessary "suspension" of your
      "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
      or damage to property at premises which are described in the Declarations and for which a Business
      Income Limit of Insurance is shown in the Declarations. The loss or damage must be caused by or result
      from a Covered Cause of Loss. With respect to loss of or damage to personal property in the open or
      personal property in a vehicle, the described premises include the area within 1,000 feet of the site at
      which the described premises are located.
      With respect to the requirements set forth in the preceding paragraph, if you occupy only part of the site
      at which the described premises are located, your premises means:
                (a) The portion of the building which you rent, lease or occupy; and
                (b) Any area within the building or on the site at which the described premises are located, if that
                     area services, or is used to gain access to, the described premises.
   2. Extra Expense
      a. Extra Expense Coverage is provided at the premises described in the Declarations only if the
           Declarations show that Business Income Coverage applies at that premises.
      b. Extra Expense means necessary expenses you incur during the "period of restoration" that you would
           not have incurred if there had been no direct physical loss or damage to property caused by or
           resulting from a Covered Cause of Loss.
           We will pay Extra Expense (other than the expense to repair or replace property) to:
           (1) Avoid or minimize the "suspension" of business and to continue operations at the described
                premises or at replacement premises or temporary locations, including relocation expenses and
                costs to equip and operate the replacement location or temporary location.
           (2) Minimize the "suspension" of business if you cannot continue "operations".
           We will also pay Extra Expense to repair or replace property, but only to the extent it reduces the
           amount of loss that otherwise would have been payable under this Coverage Form.


CSMR 00 30 01 14            Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-1


                                                                                                                   p. 57
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 59 of 251


   3. Covered Causes Of Loss, Exclusions And Limitations
      See applicable Causes Of Loss Form as shown in the Declarations.
   4. Additional Limitation - Interruption Of Computer Operations
      a. Coverage for Business Income does not apply when a "suspension" of "operations" is caused by
         destruction or corruption of electronic data, or any loss or damage to electronic data, except as
         provided under the Additional Coverage - Interruption Of Computer Operations.
      b. Coverage for Extra Expense does not apply when action is taken to avoid or minimize a "suspension"
         of "operations" caused by destruction or corruption of electronic data, or any loss or damage to
         electronic data, except as provided under the Additional Coverage - Interruption Of Computer
         Operations.
      c. Electronic data means information, facts or computer programs stored as or on, created or used on,
         or transmitted to or from computer software (including systems and applications software), on hard or
         floppy disks, CD-ROMs, tapes, drives, cells, data processing devices or any other repositories of
         computer software which are used with electronically controlled equipment. The term computer
         programs, referred to in the foregoing description of electronic data, means a set of related electronic
         instructions which direct the operations and functions of a computer or device connected to it, which
         enable the computer or device to receive, process, store, retrieve or send data.
   5. Additional Coverages
      a. Civil Authority
         In this Additional Coverage - Civil Authority, the described premises are premises to which this
         Coverage Form applies, as shown in the Declarations.
         When a Covered Cause of Loss causes damage to property other than property at the described
         premises, we will pay for the actual loss of Business Income you sustain and necessary Extra
         Expense caused by action of civil authority that prohibits access to the described premises, provided
         that both of the following apply:
         (1) Access to the area immediately surrounding the damaged property is prohibited by civil authority
              as a result of the damage, and the described premises are within that area but are not more than
              one mile from the damaged property; and
         (2) The action of civil authority is taken in response to dangerous physical conditions resulting from
              the damage or continuation of the Covered Cause of Loss that caused the damage, or the action
              is taken to enable a civil authority to have unimpeded access to the damaged property.
         Civil Authority Coverage for Business Income will begin immediately (unless a waiting period applies)
         after the time of the first action of civil authority that prohibits access to the described premises and
         will apply for a period of up to 30 consecutive days from the date on which such coverage began.
         Civil Authority Coverage for Extra Expense will begin immediately (unless a waiting period applies)
         after the time of the first action of civil authority that prohibits access to the described premises and
         will end:
         (1) 30 consecutive days after the date of that action; or
         (2) When your Civil Authority Coverage for Business Income ends;
         whichever is later.
      b. Alterations And New Buildings
         We will pay for the actual loss of Business Income you sustain and necessary Extra Expense you
         incur due to direct physical loss or damage at the described premises caused by or resulting from any
         Covered Cause of Loss to:
         (1) New buildings or structures, whether complete or under construction;
         (2) Alterations or additions to existing buildings or structures; and
         (3) Machinery, equipment, supplies or building materials located on or within 100 feet of the
              described premises and:
              (a) Used in the construction, alterations or additions; or
              (b) Incidental to the occupancy of new buildings.
         If such direct physical loss or damage delays the start of "operations", the "period of restoration" for
         Business Income Coverage will begin on the date "operations" would have begun if the direct
         physical loss or damage had not occurred.

CSMR 00 30 01 14       Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-2


                                                                                                              p. 58
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 60 of 251


      c. Extended Business Income
         (1) Business Income Other Than "Rental Value"
             If the necessary "suspension" of your "operations" produces a Business Income loss payable
             under this policy, we will pay for the actual loss of Business Income you incur during the period
             that:
             (a) Begins on the date property (except "finished stock") is actually repaired, rebuilt or replaced
                  and "operations" are resumed; and
             (b) Ends on the earlier of:
                  (i) The date you could restore your "operations", with reasonable speed, to the level which
                       would generate the business income amount that would have existed if no direct physical
                       loss or damage had occurred; or
                  (ii) 30 consecutive days after the date determined in (1)(a) above.
             However, Extended Business Income does not apply to loss of Business Income incurred as a
             result of unfavorable business conditions caused by the impact of the Covered Cause of Loss in
             the area where the described premises are located.
             Loss of Business Income must be caused by direct physical loss or damage at the described
             premises caused by or resulting from any Covered Cause of Loss.
         (2) "Rental Value"
             If the necessary "suspension" of your "operations" produces a "Rental Value" loss payable under
             this policy, we will pay for the actual loss of "Rental Value" you incur during the period that:
             (a) Begins on the date property is actually repaired, rebuilt or replaced and tenantability is
                  restored; and
             (b) Ends on the earlier of:
                  (i) The date you could restore tenant occupancy, with reasonable speed, to the level which
                       would generate the "Rental Value" that would have existed if no direct physical loss or
                       damage had occurred; or
                  (ii) 60 consecutive days after the date determined in (2)(a) above.
             However, Extended Business Income does not apply to loss of "Rental Value" incurred as a result
             of unfavorable business conditions caused by the impact of the Covered Cause of Loss in the
             area where the described premises are located.
             Loss of "Rental Value" must be caused by direct physical loss or damage at the described
             premises caused by or resulting from any Covered Cause of Loss.
      d. Interruption Of Computer Operations
         (1) Under this Additional Coverage, electronic data has the meaning described under Additional
             Limitation - Interruption Of Computer Operations.
         (2) Subject to all provisions of this Additional Coverage, you may extend the insurance that applies to
             Business Income and Extra Expense to apply to a "suspension" of "operations" caused by an
             interruption in computer operations due to destruction or corruption of electronic data due to a
             Covered Cause of Loss.
         (3) With respect to the coverage provided under this Additional Coverage, the Covered Causes of
             Loss are subject to the following:
             (a) If the Causes Of Loss - Special Form applies, coverage under this Additional Coverage -
                  Interruption Of Computer Operations is limited to the "specified causes of loss" as defined in
                  that form, and Collapse as set forth in that form.
             (b) If the Causes Of Loss - Broad Form applies, coverage under this Additional Coverage -
                  Interruption Of Computer Operations includes Collapse as set forth in that form.
             (c) If the Causes Of Loss Form is endorsed to add a Covered Cause of Loss, the additional
                  Covered Cause of Loss does not apply to the coverage provided under this Additional
                  Coverage - Interruption Of Computer Operations.
             (d) The Covered Causes of Loss include a virus, harmful code or similar instruction introduced
                  into or enacted on a computer system (including electronic data) or a network to which it is
                  connected, designed to damage or destroy any part of the system or disrupt its normal
                  operation. But there is no coverage for an interruption related to manipulation of a computer

CSMR 00 30 01 14     Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-3


                                                                                                            p. 59
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 61 of 251


                      system (including electronic data) by any employee, including a temporary or leased
                      employee, or by an entity retained by you or for you to inspect, design, install, maintain,
                      repair or replace that system.
           (4) The most we will pay under this Additional Coverage - Interruption of Computer Operations is
                 $2,500 for all loss sustained and expense incurred in any one policy year, regardless of the
                 number of interruptions or the number of premises, locations or computer systems involved. If
                 loss payment relating to the first interruption does not exhaust this amount, then the balance is
                 available for loss or expense sustained or incurred as a result of subsequent interruptions in that
                 policy year. A balance remaining at the end of a policy year does not increase the amount of
                 insurance in the next policy year. With respect to any interruption which begins in one policy year
                 and continues or results in additional loss or expense in a subsequent policy year(s), all loss and
                 expense is deemed to be sustained or incurred in the policy year in which the interruption began.
           (5) This Additional Coverage - Interruption in Computer Operations does not apply to loss sustained
                 or expense incurred after the end of the "period of restoration", even if the amount of insurance
                 stated in (4) above has not been exhausted.
   6. Coverage Extension
      If a Coinsurance percentage of 50% or more is shown in the Declarations, you may extend the insurance
      provided by this Coverage Part as follows:
      NEWLY ACQUIRED LOCATIONS
      a. You may extend your Business Income and Extra Expense Coverages to apply to property at any
           location you acquire other than fairs or exhibitions.
      b. The most we will pay under this Extension, for the sum of Business Income loss and Extra Expense
           incurred, is $100,000 at each location.
      c. Insurance under this Extension for each newly acquired location will end when any of the following
           first occurs:
           (1) This policy expires;
           (2) 180 days expire after you acquire or begin to construct the property; or
           (3) You report values to us.
           We will charge you additional premium for values reported from the date you acquire the property.
      The Additional Condition, Coinsurance, does not apply to this Extension.
   7. Utility Services - Time Element
      a. We will pay for loss of Business Income or Extra Expense at the described premises caused by the
           interruption of service to the described premises. The interruption must result from direct physical
           loss or damage by a Covered Cause of Loss to the property described in paragraph b. and is located
           outside of a covered building described in the Declarations.
      b. Utility Services
           (1) Water Supply Services, meaning the following types of property supplying water to the
                 described premises:
                 (a) Pumping stations; and
                 (b) Water mains.
           (2) Communication Supply Services, meaning property supplying communication services,
                 including telephone, radio, microwave or television services, to the described premises, such as:
                 (a) Communication transmission lines, including optic fiber transmission lines;
                 (b) Coaxial cables; and
                 (c) Microwave radio relays except satellites.
           (3) Power Supply Services, meaning the following types of property supplying electricity, steam or
                 gas to the described premises:
                 (a) Utility generating plants;
                 (b) Switching stations;
                 (c) Substations;
                 (d) Transformers; and


CSMR 00 30 01 14       Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-4


                                                                                                              p. 60
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 62 of 251


               (e) Underground transmission lines. This coverage does not apply to overhead transmission and
                   distribution lines.
      c. The most we will pay under this Extension is for 5 consecutive days after the direct physical loss or
          damage.
   8. In Transit
      a. We will pay for the actual Business Income loss and Extra Expense you incur due to the actual or
          potential impairment of your “operations” during the “period of restoration.”
      b. This actual potential impairment of “operations” must be caused by or result from direct physical loss
          or damage by a Covered Cause of Loss to Business Personal Property while in transit, including
          registered shipments by mail or salespersons samples.
      c. This additional coverage does not apply:
          (1) To any property while in transit to or from any exhibition, fair or trade show;
          (2) When you are acting as a carrier for hire; or
          (3) If you have purchased separate ocean marine insurance, which covers any property in transit.
   9. Business Income from Dependent Properties
      a. We will pay for the actual loss of Business Income or Extra Expense you sustain due to the
          necessary “suspension” of your “operations” during the “period of restoration.” “The suspension”
          must be caused by direct physical loss of or damage to “dependent property” caused by or resulting
          from any Covered Cause of Loss. The name, occupancy and location of Leader Location(s), as
          defined in paragraph e.(1)(d) below, must be specifically identified in a separate endorsement for this
          coverage to apply there.
      b. The provisions of the Business Income and Extra Expense Coverage Form with respect to direct
          physical loss or damage at the described premises will apply separately to each premises described
          in the Declarations.
      c. But we will not pay more than $1,000 for each day’s “suspension” of “operations” due to loss arising
          from any one “Leader Location” and no more than 30 consecutive days after the direct physical loss
          or damage.
      d. Under the Loss Determination Loss Condition, the following is added to the Resumption Of
          Operations Provision:
          We will reduce the amount of your Business Income loss, other than Extra Expense, to the extent you
          can resume “operation”, in whole or in part, by using any other available:
          (1) Source of materials; or
          (2) Outlet for your products
      e. The following is added to the Definitions Section:
          (1) “Dependent Property” means property operated by others whom you depend on to:
               (a) Deliver materials or services to you, or to others for your account (Contributing Locations).
                   With respect to Contributing Locations, services does not mean water, communication or
                   power supply services;
               (b) Accept your products or services (Recipient Locations);
               (c) Manufacture products for delivery to your customers under contract of sale (Manufacturing
                   Locations); or
               (d) Attract customers to your business (Leader Locations).
          (2) “Period of Restoration”, with respect to “dependent property”, means the period of time that:
               (a) Begins 72 hours after the time of direct physical loss or damage caused by or resulting from
                   any Covered Cause of Loss at the premises of the “dependent property”; and
               (b) Ends on the date when the property at the premises of the “dependent property” should be
                   repaired, rebuilt or replaced with reasonable speed and similar quality, but not for more than
                   30 consecutive days after the direct physical loss or damage.
               Period of restoration” does not include any increased period required due to the enforcement of
               any increase period required due to the enforcement of any ordinance or law that:
               (a) Regulates the construction, use or repair, or requires the tearing down of any property; or


CSMR 00 30 01 14       Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-5


                                                                                                              p. 61
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 63 of 251


                (b) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify
                    or neutralize, or in any way respond to, or assess the effects of “pollutants”.
                The expiration date of this policy will not cut short the “period of restoration”.
   10. Auditors Fees
       a. We will pay for reasonable fees you are obligated to pay your accountants or auditors following a loss
           covered by this Coverage Part when we require your accountants or auditors to certify your
           expenses, profit or loss, not to exceed $10,000.
       b. This additional coverage applies only at the premises for which you have incurred a loss covered by
           this contract.
       c. We will not pay for any expenses billed by and payable to independent or public adjusters or for
           expenses to prepare claims not covered by this Coverage Part.
   11. Pollutant Cleanup and Removal
       a. We will pay for the actual Business Income loss you incur due to the actual impairment of your
           “operations” during the “period of restoration,” not to exceed $10,000.
       b. The actual impairment of “operations” must be caused by or result from the enforcement of any
           ordinance or law that requires you to clean up or remove pollutants from land or water as a result of
           direct physical loss or damage by a Covered Cause of Loss to Building or your Business Personal
           Property at the premises shown in the Declarations.
   12. Food Contamination
       a. If your business at the described premises is ordered closed by the Board of Health or any other
           governmental authority as a result of the discovery or suspicion of food contamination, we will pay the
           following:
           (1) Extra Expenses:
                (a) The cost to clean your equipment as required by the Board of Health or any other
                    governmental authority;
                (b) The cost to replace food, which is, or is suspected to be, contaminated;
                (c) The cost of necessary medical tests or vaccinations for your employees; and
           (2) Business Income Expenses:
                (a) The actual loss of Business Income you sustain due to the necessary “suspension” of
                    “operations”; and
                (b) The cost of additional advertising to restore your reputation.
                The coverage for Business Income and the cost of additional advertising will begin twenty-four
                hours after you receive notice of closing from the Board of Health or any other governmental
                authority and will apply for a period of up to 90 consecutive days after such coverage begins.
       b. Food contamination means an incidence of food poisoning to one or more of your patrons as a result
           of:
           (1) Tainted food you purchased;
           (2) Food which has been improperly stored, handled or prepared; or
           (3) A communicable disease transmitted through one or more of your employees.
       c. The most we will pay under this Additional Coverage for loss in any one occurrence is $50,000 unless
           a different limit for food contamination is shown in the Declarations.
       d. We will not pay any fines or penalties levied against you by the Board of Health or any other
           governmental authority as a result of the discovery or suspicion of food contamination at the
           described premises.
   13. Property at Any Other Location
       a. You may extend your Business Income Coverage to apply to property at any location other than
           described premises or newly acquired locations.
       b. The most we will pay for loss under this Extension is $25,000 at each location.
B. Limits Of Insurance
   The most we will pay for loss in any one occurrence is the applicable Limit of Insurance shown in the
   Declarations.

CSMR 00 30 01 14        Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-6


                                                                                                               p. 62
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 64 of 251


   Payments under the following coverages will not increase the applicable Limit of Insurance:
   1. Alterations And New Buildings;
   2. Civil Authority;
   3. Extra Expense; or
   4. Extended Business Income.
   The amounts of insurance stated in the Interruption Of Computer Operations Additional Coverage and the
   Newly Acquired Locations Coverage Extension apply in accordance with the terms of those coverages and
   are separate from the Limit(s) of Insurance shown in the Declarations for any other coverage.
C. Loss Conditions
   The following conditions apply in addition to the Common Policy Conditions and the Commercial Property
   Conditions.
   1. Appraisal
       If we and you disagree on the amount of Net Income and operating expense or the amount of loss, either
       may make written demand for an appraisal of the loss. In this event, each party will select a competent
       and impartial appraiser.
       The two appraisers will select an umpire. If they cannot agree, either may request that selection be made
       by a judge of a court having jurisdiction. The appraisers will state separately the amount of Net Income
       and operating expense or amount of loss. If they fail to agree, they will submit their differences to the
       umpire. A decision agreed to by any two will be binding. Each party will:
       a. Pay its chosen appraiser; and
       b. Bear the other expenses of the appraisal and umpire equally.
       If there is an appraisal, we will still retain our right to deny the claim.
   2. Duties In The Event Of Loss
       a. You must see that the following are done in the event of loss:
            (1) Notify the police if a law may have been broken.
            (2) Give us prompt notice of the direct physical loss or damage. Include a description of the property
                 involved.
            (3) As soon as possible, give us a description of how, when, and where the direct physical loss or
                 damage occurred.
            (4) Take all reasonable steps to protect the Covered Property from further damage, and keep a
                 record of your expenses necessary to protect the Covered Property, for consideration in the
                 settlement of the claim. This will not increase the Limit of Insurance. However, we will not pay for
                 any subsequent loss or damage resulting from a cause of loss that is not a Covered Cause of
                 Loss. Also, if feasible, set the damaged property aside and in the best possible order for
                 examination.
            (5) As often as may be reasonably required, permit us to inspect the property proving the loss or
                 damage and examine your books and records.
                 Also permit us to take samples of damaged and undamaged property for inspection, testing and
                 analysis, and permit us to make copies from your books and records.
            (6) Send us a signed, sworn proof of loss containing the information we request to investigate the
                 claim. You must do this within 60 days after our request. We will supply you with the necessary
                 forms.
            (7) Cooperate with us in the investigation or settlement of the claim.
            (8) If you intend to continue your business, you must resume all or part of your "operations" as
                 quickly as possible.
       b. We may examine any insured under oath, while not in the presence of any other insured and at such
            times as may be reasonably required, about any matter relating to this insurance or the claim,
            including an insured's books and records. In the event of an examination, an insured's answers must
            be signed.
   3. Loss Determination
       a. The amount of Business Income loss will be determined based on:
            (1) The Net Income of the business before the direct physical loss or damage occurred;

CSMR 00 30 01 14        Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-7


                                                                                                               p. 63
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 65 of 251


            (2) The likely Net Income of the business if no physical loss or damage had occurred, but not
                  including any Net Income that would likely have been earned as a result of an increase in the
                  volume of business due to favorable business conditions caused by the impact of the Covered
                  Cause of Loss on customers or on other businesses;
            (3) The operating expenses, including payroll expenses, necessary to resume "operations" with the
                  same quality of service that existed just before the direct physical loss or damage; and
            (4) Other relevant sources of information, including:
                  (a) Your financial records and accounting procedures;
                  (b) Bills, invoices and other vouchers; and
                  (c) Deeds, liens or contracts.
        b. The amount of Extra Expense will be determined based on:
            (1) All expenses that exceed the normal operating expenses that would have been incurred by
                  "operations" during the "period of restoration" if no direct physical loss or damage had occurred.
                  We will deduct from the total of such expenses:
                  (a) The salvage value that remains of any property bought for temporary use during the "period
                       of restoration", once "operations" are resumed; and
                  (b) Any Extra Expense that is paid for by other insurance, except for insurance that is written
                       subject to the same plan, terms, conditions and provisions as this insurance; and
            (2) Necessary expenses that reduce the Business Income loss that otherwise would have been
                  incurred.
        c. Resumption Of Operations
            We will reduce the amount of your:
            (1) Business Income loss, other than Extra Expense, to the extent you can resume your "operations",
                  in whole or in part, by using damaged or undamaged property (including merchandise or stock) at
                  the described premises or elsewhere.
            (2) Extra Expense loss to the extent you can return "operations" to normal and discontinue such
                  Extra Expense.
        d. If you do not resume "operations", or do not resume "operations" as quickly as possible, we will pay
            based on the length of time it would have taken to resume "operations" as quickly as possible.
   4. Loss Payment
        We will pay for covered loss within 30 days after we receive the sworn proof of loss, if you have complied
        with all of the terms of this Coverage Part and:
        a. We have reached agreement with you on the amount of loss; or
        b. An appraisal award has been made.
D. Additional Condition
   COINSURANCE
   If a Coinsurance percentage is shown in the Declarations, the following condition applies in addition to the
   Common Policy Conditions and the Commercial Property Conditions.
   We will not pay the full amount of any Business Income loss if the Limit of Insurance for Business Income is
   less than:
   1. The Coinsurance percentage shown for Business Income in the Declarations; times
   2. The sum of:
        a. The Net Income (Net Profit or Loss before income taxes), and
        b. Operating expenses, including payroll expenses,
        that would have been earned or incurred (had no loss occurred) by your "operations" at the described
        premises for the 12 months following the inception, or last previous anniversary date, of this policy
        (whichever is later).
   Instead, we will determine the most we will pay using the following steps:
   Step (1):      Multiply the Net Income and operating expense for the 12 months following the inception, or last
                  previous anniversary date, of this policy by the Coinsurance percentage;
   Step (2):      Divide the Limit of Insurance for the described premises by the figure determined in Step (1); and

CSMR 00 30 01 14        Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-8


                                                                                                               p. 64
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 66 of 251


    Step (3):    Multiply the total amount of loss by the figure determined in Step (2).
    We will pay the amount determined in Step (3) or the limit of insurance, whichever is less. For the remainder,
    you will either have to rely on other insurance or absorb the loss yourself.
    In determining operating expenses for the purpose of applying the Coinsurance condition, the following
    expenses, if applicable, shall be deducted from the total of all operating expenses:
             (1) Prepaid freight - outgoing;
             (2) Returns and allowances;
             (3) Discounts;
             (4) Bad debts;
             (5) Collection expenses;
             (6) Cost of raw stock and factory supplies consumed (including transportation charges);
             (7) Cost of merchandise sold (including transportation charges);
             (8) Cost of other supplies consumed (including transportation charges);
             (9) Cost of services purchased from outsiders (not employees) to resell, that do not continue under
                 contract;
             (10) Power, heat and refrigeration expenses that do not continue under contract (if Form CP 15 11
                    is attached);
             (11) All ordinary payroll expenses or the amount of payroll expense excluded (if Form CP 15 10 is
                    attached); and
             (12) Special deductions for mining properties (royalties unless specifically included in coverage;
                    actual depletion commonly known as unit or cost depletion - not percentage depletion; welfare
                    and retirement fund charges based on tonnage; hired trucks).
EXAMPLE #1 (UNDERINSURANCE)
When:     The Net Income and operating
          expenses for the 12 months following
          the inception, or last previous
          anniversary date, of this policy at the
          described premises would have been: $ 400,000
          The Coinsurance percentage is:                    50%
          The Limit of Insurance is:               $ 150,000
          The amount of loss is:                   $     80,000
Step (1): $400,000 x 50% = $200,000
          (the minimum amount of insurance to meet your Coinsurance requirements)
Step (2): $150,000  $200,000 = .75
Step (3): $80,000 x .75 = $60,000
We will pay no more than $60,000. The remaining $20,000 is not covered.
EXAMPLE #2 (ADEQUATE INSURANCE)
When:     The Net Income and operating
          expenses for the 12 months following
          the inception, or last previous
          anniversary date, of this policy at the
          described premises would have been: $ 400,000
          The Coinsurance percentage is:                 50%
          The Limit of Insurance is:              $ 200,000
          The amount of loss is:                  $    80,000
The minimum amount of insurance to meet your Coinsurance requirement is $200,000 ($400,000 x 50%).
Therefore, the Limit of Insurance in this example is adequate and no penalty applies. We will pay no more than
$80,000 (amount of loss).
This condition does not apply to Extra Expense Coverage.



CSMR 00 30 01 14        Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-9


                                                                                                               p. 65
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 67 of 251


E. Optional Coverages
   If shown as applicable in the Declarations, the following Optional Coverages apply separately to each item.
   1. Maximum Period Of Indemnity
        a. The Additional Condition, Coinsurance, does not apply to this Coverage Form at the described
             premises to which this Optional Coverage applies.
        b. The most we will pay for the total of Business Income loss and Extra Expense is the lesser of:
             (1) The amount of loss sustained and expenses incurred during the 120 days immediately following
                  the beginning of the "period of restoration"; or
             (2) The Limit of Insurance shown in the Declarations.
   2. Monthly Limit Of Indemnity
        a. The Additional Condition, Coinsurance, does not apply to this Coverage Form at the described
             premises to which this Optional Coverage applies.
        b. The most we will pay for loss of Business Income in each period of 30 consecutive days after the
             beginning of the "period of restoration" is:
             (1) The Limit of Insurance, multiplied by
             (2) The fraction shown in the Declarations for this Optional Coverage.
EXAMPLE
When:     The Limit of Insurance is:                $ 120,000
          The fraction shown in the Declarations
          for this Optional Coverage is:                      1/4
          The most we will pay for loss in each
          period of 30 consecutive days is:         $     30,000
          ($120,000 x 1/4 = $30,000)
          If, in this example, the actual amount of loss is:
          Days 1-30:                                $     40,000
          Days 31-60:                               $     20,000
          Days 61-90:                               $     30,000
                                                    $     90,000
          We will pay:
          Days 1-30:                                $     30,000
          Days 31-60:                               $     20,000
          Days 61-90:                               $     30,000
                                                    $     80,000
          The remaining $10,000 is not covered.
   3. Business Income Agreed Value
        a. To activate this Optional Coverage:
             (1) A Business Income Report/Work Sheet must be submitted to us and must show financial data for
                  your "operations":
                  (a) During the 12 months prior to the date of the Work Sheet; and
                  (b) Estimated for the 12 months immediately following the inception of this Optional Coverage.
             (2) The Declarations must indicate that the Business Income Agreed Value Optional Coverage
                  applies, and an Agreed Value must be shown in the Declarations. The Agreed Value should be at
                  least equal to:
                  (a) The Coinsurance percentage shown in the Declarations; multiplied by
                  (b) The amount of Net Income and operating expenses for the following 12 months you report on
                       the Work Sheet.
        b. The Additional Condition, Coinsurance, is suspended until:
             (1) 12 months after the effective date of this Optional Coverage; or
             (2) The expiration date of this policy;

CSMR 00 30 01 14       Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-10


                                                                                                              p. 66
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 68 of 251


          whichever occurs first.
      c. We will reinstate the Additional Condition, Coinsurance, automatically if you do not submit a new
          Work Sheet and Agreed Value:
          (1) Within 12 months of the effective date of this Optional Coverage; or
          (2) When you request a change in your Business Income Limit of Insurance.
      d. If the Business Income Limit of Insurance is less than the Agreed Value, we will not pay more of any
          loss than the amount of loss multiplied by:
          (1) The Business Income Limit of Insurance; divided by
          (2) The Agreed Value.
EXAMPLE
When:   The Limit of Insurance is:              $ 100,000
        The Agreed Value is:                    $ 200,000
        The amount of loss is:                  $    80,000
Step (1): $100,000  $200,000 = .50
Step (2): .50 x $80,000 = $40,000
We will pay $40,000. The remaining $40,000 is not covered.
    4. Extended Period Of Indemnity
        Under Paragraph A.5.c., Extended Business Income, the number 30 in Subparagraph (1)(b) and the
        number 60 in Subparagraph (2)(b) is replaced by the number shown in the Declarations for this Optional
        Coverage.
F. Definitions
    1. "Finished stock" means stock you have manufactured.
        "Finished stock" also includes whiskey and alcoholic products being aged, unless there is a Coinsurance
        percentage shown for Business Income in the Declarations.
        "Finished stock" does not include stock you have manufactured that is held for sale on the premises of
        any retail outlet insured under this Coverage Part.
    2. "Operations" means:
        a. Your business activities occurring at the described premises; and
        b. The tenantability of the described premises, if coverage for Business Income Including "Rental Value"
             or "Rental Value" applies.
    3. "Period of restoration" means the period of time that:
        a. Begins:
             (1) 72 hours after the time of direct physical loss or damage for Business Income Coverage; or
             (2) Immediately after the time of direct physical loss or damage for Extra Expense Coverage;
             caused by or resulting from any Covered Cause of Loss at the described premises; and
        b. Ends on the earlier of:
             (1) The date when the property at the described premises should be repaired, rebuilt or replaced with
                 reasonable speed and similar quality; or
             (2) The date when business is resumed at a new permanent location.
        "Period of restoration" does not include any increased period required due to the enforcement of any
        ordinance or law that:
             (1) Regulates the construction, use or repair, or requires the tearing down, of any property; or
             (2) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or
                 neutralize, or in any way respond to, or assess the effects of "pollutants".
        The expiration date of this policy will not cut short the "period of restoration".
    4. "Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,
        soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned
        or reclaimed.



CSMR 00 30 01 14        Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-11


                                                                                                               p. 67
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 69 of 251


   5. "Rental Value" means Business Income that consists of:
      a. Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred as
          rental income from tenant occupancy of the premises described in the Declarations as furnished and
          equipped by you, including fair rental value of any portion of the described premises which is
          occupied by you; and
      b. Continuing normal operating expenses incurred in connection with that premises, including:
          (1) Payroll; and
          (2) The amount of charges which are the legal obligation of the tenant(s) but would otherwise be your
               obligations.
   6. "Suspension" means:
      a. The slowdown or cessation of your business activities; or
      b. That a part or all of the described premises is rendered untenantable, if coverage for Business
          Income Including "Rental Value" or "Rental Value" applies.
   7. "Money" means:
      a. Currency, coins and bank notes in current use and having a face value; and
      b. Travelers checks, register checks and money orders held for sale to the public.
   8. "Occurrence" means all loss, damage or sequence of loss or damage, casualties or disasters arising from
      a single happening or event.
   9. “Securities” means negotiable and non-negotiable instruments or contracts representing either “money” or
      other property and includes:
      a. Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value in
          a meter) in current use; and
      b. Evidences of debt issued in connection with credit or charge cards, which cards are not issued by
          you; but does not include "money".




CSMR 00 30 01 14      Includes copyrighted material of Insurance Services Office, Inc. with its permission   PAGE BI-12


                                                                                                             p. 68
                   Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 70 of 251
                                                                                                COMMERCIAL PROPERTY
                                                                                                     CSMR 10 30 01 14


CAUSES OF LOSS – SPECIAL FORM
(CP 10 30 06 07)

Words and phrases that appear in quotation marks have special meaning. Refer to Section G., Definitions.
A. Covered      Causes Of Loss
          <!-Bookmark:CAUSES OF LOSS - SPECIAL FORM_CSMR 10 30_01/14:EndBoomark-!>

   Covered Causes of Loss means Risks Of Direct Physical Loss unless the loss is:
   1. Excluded in Section B., Exclusions; or
   2. Limited in Section C., Limitations;
   that follow.
B. Exclusions
   1. We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss or
        damage is excluded regardless of any other cause or event that contributes concurrently or in any
        sequence to the loss.
        a. Ordinance Or Law
              The enforcement of any ordinance or law:
              (1) Regulating the construction, use or repair of any property; or
              (2) Requiring the tearing down of any property, including the cost of removing its debris.
              This exclusion, Ordinance Or Law, applies whether the loss results from:
                    (a) An ordinance or law that is enforced even if the property has not been damaged; or
                    (b) The increased costs incurred to comply with an ordinance or law in the course of
                          construction, repair, renovation, remodeling or demolition of property, or removal of its debris,
                          following a physical loss to that property.
        b. Earth Movement
              (1) Earthquake, including any earth sinking, rising or shifting related to such event;
              (2) Landslide, including any earth sinking, rising or shifting related to such event;
              (3) Mine subsidence, meaning subsidence of a man-made mine, whether or not mining activity has
                    ceased;
              (4) Earth sinking (other than sinkhole collapse), rising or shifting including soil conditions which
                    cause settling, cracking or other disarrangement of foundations or other parts of realty. Soil
                    conditions include contraction, expansion, freezing, thawing, erosion, improperly compacted soil
                    and the action of water under the ground surface.
              But if Earth Movement, as described in b.(1) through (4) above, results in fire or explosion, we will
              pay for the loss or damage caused by that fire or explosion.
              (5) Volcanic eruption, explosion or effusion. But if volcanic eruption, explosion or effusion results in
                    fire, building glass breakage or Volcanic Action, we will pay for the loss or damage caused by that
                    fire, building glass breakage or Volcanic Action.
                    Volcanic Action means direct loss or damage resulting from the eruption of a volcano when the
                    loss or damage is caused by:
                    (a) Airborne volcanic blast or airborne shock waves;
                    (b) Ash, dust or particulate matter; or
                    (c) Lava flow.
                    All volcanic eruptions that occur within any 168-hour period will constitute a single occurrence.
                    Volcanic Action does not include the cost to remove ash, dust or particulate matter that does not
                    cause direct physical loss or damage to the described property.
              This exclusion applies regardless of whether any of the above, in Paragraphs b.(1) through (5), are
              naturally occurring or due to man-made or other artificial causes.
        c. Governmental Action
              Seizure or destruction of property by order of governmental authority.


CSMR 10 30 01 14             Includes copyrighted material of Insurance Services Office, Inc. with its permission      COL-1


                                                                                                                    p. 69
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 71 of 251


          But we will pay for loss or damage caused by or resulting from acts of destruction ordered by
          governmental authority and taken at the time of a fire to prevent its spread, if the fire would be
          covered under this Coverage Part.
      d. Nuclear Hazard
          Nuclear reaction or radiation, or radioactive contamination, however caused.
          But if nuclear reaction or radiation, or radioactive contamination, results in fire, we will pay for the loss
          or damage caused by that fire.
      e. Utility Services
          The failure of power, communication, water or other utility service supplied to the described premises,
          however caused, if the failure:
          (1) Originates away from the described premises; or
          (2) Originates at the described premises, but only if such failure involves equipment used to supply
               the utility service to the described premises from a source away from the described premises.
          Failure of any utility service includes lack of sufficient capacity and reduction in supply.
          Loss or damage caused by a surge of power is also excluded, if the surge would not have occurred
          but for an event causing a failure of power.
          But if the failure or surge of power, or the failure of communication, water or other utility service,
          results in a Covered Cause of Loss, we will pay for the loss or damage caused by that Covered
          Cause of Loss.
          Communication services include but are not limited to service relating to Internet access or access to
          any electronic, cellular or satellite network.
      f. War And Military Action
          (1) War, including undeclared or civil war;
          (2) Warlike action by a military force, including action in hindering or defending against an actual or
               expected attack, by any government, sovereign or other authority using military personnel or
               other agents; or
          (3) Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in
               hindering or defending against any of these.
      g. Water
          (1) Flood, surface water, waves (including tidal wave and tsunami), tides, tidal waves, overflow of
               any body of water, or their spray, all whether driven by wind or not (including storm surge);
          (2) Mudslide or mudflow;
          (3) Waterborne material carried or otherwise moved by any of the water referred to in Paragraph (1),
               or material carried or otherwise moved by mudslide or mudflow.
          This exclusion applies regardless of whether any of the above, in Paragraphs (1) through (3), is
          caused by an act of nature or is otherwise caused. An example of a situation to which this exclusion
          applies is the situation where a dam, levee, seawall or other boundary or containment system fails in
          whole or in part, for any reason, to contain the water.
          But if any of the above, in Paragraphs (1) through (3), results in fire, explosion or sprinkler leakage,
          we will pay for the loss or damage caused by that fire, explosion or sprinkler leakage (if sprinkler
          leakage is a Covered Cause of Loss).
      h. "Fungus", Wet Rot, Dry Rot And Bacteria
          Presence, growth, proliferation, spread or any activity of "fungus", wet or dry rot or bacteria.
          But if "fungus", wet or dry rot or bacteria results in a "specified cause of loss", we will pay for the loss
          or damage caused by that "specified cause of loss".
          This exclusion does not apply:
          1. When "fungus", wet or dry rot or bacteria results from fire or lightning; or
          2. To the extent that coverage is provided in the Additional Coverage - Limited Coverage For
               "Fungus", Wet Rot, Dry Rot And Bacteria with respect to loss or damage by a cause of loss other
               than fire or lightning.
      Exclusions B.1.a. through B.1.h. apply whether or not the loss event results in widespread damage or
      affects a substantial area.

CSMR 10 30 01 14         Includes copyrighted material of Insurance Services Office, Inc. with its permission      COL-2


                                                                                                                p. 70
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 72 of 251


   2. We will not pay for loss or damage caused by or resulting from any of the following:
      a. Artificially generated electrical, magnetic or electromagnetic energy that damages, disturbs, disrupts
         or otherwise interferes with any:
         (1) Electrical or electronic wire, device, appliance, system or network; or
         (2) Device, appliance, system or network utilizing cellular or satellite technology.
         For the purpose of this exclusion, electrical, magnetic or electromagnetic energy includes but is not
         limited to:
              (a) Electrical current, including arcing;
              (b) Electrical charge produced or conducted by a magnetic or electromagnetic field;
              (c) Pulse of electromagnetic energy; or
              (d) Electromagnetic waves or microwaves.
         But if fire results, we will pay for the loss or damage caused by that fire.
      b. Delay, loss of use or loss of market.
      c. (1) Wear and tear;
         (2) Rust or other corrosion, decay, deterioration, hidden or latent defect or any quality in property that
              causes it to damage or destroy itself;
         (3) Settling, cracking, shrinking or expansion;
         (4) Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds,
              rodents or other animals.
         (5) Mechanical breakdown, including rupture or bursting caused by centrifugal force. But if
              mechanical breakdown results in elevator collision, we will pay for the loss or damage caused by
              that elevator collision.
         (6) The following causes of loss to personal property:
              (a) Dampness or dryness of atmosphere;
              (b) Changes in or extremes of temperature; or
              (c) Marring or scratching.
         But if an excluded cause of loss that is listed in 2.c.(1) through (6) results in a "specified cause of
         loss" or building glass breakage, we will pay for the loss or damage caused by that "specified cause
         of loss" or building glass breakage.
      d. Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or
         operated under your control. But if explosion of steam boilers, steam pipes, steam engines or steam
         turbines results in fire or combustion explosion, we will pay for the loss or damage caused by that fire
         or combustion explosion. We will also pay for loss or damage caused by or resulting from the
         explosion of gases or fuel within the furnace of any fired vessel or within the flues or passages
         through which the gases of combustion pass.
      e. Continuous or repeated seepage or leakage of water, or the presence or condensation of humidity,
         moisture or vapor, that occurs over a period of 14 days or more.
      f. Dishonest or criminal act by you, any of your partners, members, officers, managers, employees
         (including leased employees), directors, trustees, authorized representatives or anyone to whom you
         entrust the property for any purpose:
         (1) Acting alone or in collusion with others; or
         (2) Whether or not occurring during the hours of employment.
         This exclusion does not apply to acts of destruction by your employees (including leased employees);
         but theft by employees (including leased employees) is not covered.
      g. Voluntary parting with any property by you or anyone else to whom you have entrusted the property if
         induced to do so by any fraudulent scheme, trick, device or false pretense.
      h. Collapse, including any of the following conditions of property or any part of the property:
         (1) An abrupt falling down or caving in;
         (2) Loss of structural integrity, including separation of parts of the property or property in danger of
              falling down or caving in; or


CSMR 10 30 01 14         Includes copyrighted material of Insurance Services Office, Inc. with its permission      COL-3


                                                                                                                p. 71
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 73 of 251


           (3) Any cracking, bulging, sagging, bending, leaning, settling, shrinkage or expansion as such
               condition relates to h.(1) or (2) above.
           But if collapse results in a Covered Cause of Loss at the described premises, we will pay for the loss
           or damage caused by that Covered Cause of Loss.
           This exclusion, h., does not apply:
               (a) To the extent that coverage is provided under the Additional Coverage - Collapse; or
               (b) To collapse caused by one or more of the following:
                    (i) The "specified causes of loss";
                    (ii) Breakage of building glass;
                    (iii) Weight of rain that collects on a roof; or
                    (iv) Weight of people or personal property.
      i. Discharge, dispersal, seepage, migration, release or escape of "pollutants" unless the discharge,
           dispersal, seepage, migration, release or escape is itself caused by any of the "specified causes of
           loss". But if the discharge, dispersal, seepage, migration, release or escape of "pollutants" results in a
           "specified cause of loss", we will pay for the loss or damage caused by that "specified cause of loss".
           This exclusion, i., does not apply to damage to glass caused by chemicals applied to the glass.
      j. Neglect of an insured to use all reasonable means to save and preserve property from further
           damage at and after the time of loss.
   3. We will not pay for loss or damage caused by or resulting from any of the following, 3.a. through 3.c. But
      if an excluded cause of loss that is listed in 3.a. through 3.c. results in a Covered Cause of Loss, we will
      pay for the loss or damage caused by that Covered Cause of Loss.
      a. Weather conditions. But this exclusion only applies if weather conditions contribute in any way with a
           cause or event excluded in Paragraph 1. above to produce the loss or damage.
      b. Acts or decisions, including the failure to act or decide, of any person, group, organization or
           governmental body.
      c. Faulty, inadequate or defective:
           (1) Planning, zoning, development, surveying, siting;
           (2) Design, specifications, workmanship, repair, construction, renovation, remodeling, grading,
               compaction;
           (3) Materials used in repair, construction, renovation or remodeling; or
           (4) Maintenance;
           of part or all of any property on or off the described premises.
   4. Special Exclusions
      The following provisions apply only to the specified Coverage Forms.
      a. Business Income (And Extra Expense) Coverage Form, Business Income (Without Extra
           Expense) Coverage Form, Or Extra Expense Coverage Form
           We will not pay for:
           (1) Any loss caused by or resulting from:
               (a) Damage or destruction of "finished stock"; or
               (b) The time required to reproduce "finished stock".
               This exclusion does not apply to Extra Expense.
           (2) Any loss caused by or resulting from direct physical loss or damage to the lead-in wiring, masts or
               towers of outdoor radio or television antennas (including satellite dishes).
           (3) Any increase of loss caused by or resulting from the suspension, lapse or cancellation of any
               license, lease or contract. But if the suspension, lapse or cancellation is directly caused by the
               "suspension" of "operations", we will cover such loss that affects your Business Income during
               the "period of restoration" and any extension of the "period of restoration" in accordance with the
               terms of the Extended Business Income Additional Coverage and the Extended Period Of
               Indemnity Optional Coverage or any variation of these.
           (4) Any Extra Expense caused by or resulting from suspension, lapse or cancellation of any license,
               lease or contract beyond the "period of restoration".

CSMR 10 30 01 14         Includes copyrighted material of Insurance Services Office, Inc. with its permission      COL-4


                                                                                                                p. 72
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 74 of 251


            (5) Any other consequential loss.
      b. Leasehold Interest Coverage Form
            (1) Paragraph B.1.a., Ordinance Or Law, does not apply to insurance under this Coverage Form.
            (2) We will not pay for any loss caused by:
                 (a) Your cancelling the lease;
                 (b) The suspension, lapse or cancellation of any license; or
                 (c) Any other consequential loss.
      c. Legal Liability Coverage Form
            (1) The following exclusions do not apply to insurance under this Coverage Form:
                 (a) Paragraph B.1.a., Ordinance Or Law;
                 (b) Paragraph B.1.c., Governmental Action;
                 (c) Paragraph B.1.d., Nuclear Hazard;
                 (d) Paragraph B.1.e., Utility Services; and
                 (e) Paragraph B.1.f., War And Military Action.
            (2) The following additional exclusions apply to insurance under this Coverage Form:
                 (a) Contractual Liability
                     We will not defend any claim or "suit", or pay damages that you are legally liable to pay,
                     solely by reason of your assumption of liability in a contract or agreement. But this exclusion
                     does not apply to a written lease agreement in which you have assumed liability for building
                     damage resulting from an actual or attempted burglary or robbery, provided that:
                     (i) Your assumption of liability was executed prior to the accident; and
                     (ii) The building is Covered Property under this Coverage Form.
                 (b) Nuclear Hazard
                     We will not defend any claim or "suit", or pay any damages, loss, expense or obligation,
                     resulting from nuclear reaction or radiation, or radioactive contamination, however caused.
   5. Additional Exclusion
      The following provisions apply only to the specified property.
      LOSS OR DAMAGE TO PRODUCTS
      We will not pay for loss or damage to any merchandise, goods or other product caused by or resulting
      from error or omission by any person or entity (including those having possession under an arrangement
      where work or a portion of the work is outsourced) in any stage of the development, production or use of
      the product, including planning, testing, processing, packaging, installation, maintenance or repair. This
      exclusion applies to any effect that compromises the form, substance or quality of the product. But if such
      error or omission results in a Covered Cause of Loss, we will pay for the loss or damage caused by that
      Covered Cause of Loss.
C. Limitations
   The following limitations apply to all policy forms and endorsements, unless otherwise stated.
   1. We will not pay for loss of or damage to property, as described and limited in this section. In addition, we
      will not pay for any loss that is a consequence of loss or damage as described and limited in this section.
      a. Steam boilers, steam pipes, steam engines or steam turbines caused by or resulting from any
            condition or event inside such equipment. But we will pay for loss of or damage to such equipment
            caused by or resulting from an explosion of gases or fuel within the furnace of any fired vessel or
            within the flues or passages through which the gases of combustion pass.
      b. Hot water boilers or other water heating equipment caused by or resulting from any condition or event
            inside such boilers or equipment, other than an explosion.
      c. The interior of any building or structure, or to personal property in the building or structure, caused by
            or resulting from rain, snow, sleet, ice, sand or dust, whether driven by wind or not, unless :
            (1) The building or structure first sustains damage by a Covered Cause of Loss to its roof or walls
                 through which the rain, snow, sleet, ice, sand or dust enters; or
            (2) The loss or damage is caused by or results from thawing of snow, sleet or ice on the building or
                 structure.
CSMR 10 30 01 14          Includes copyrighted material of Insurance Services Office, Inc. with its permission      COL-5


                                                                                                                 p. 73
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 75 of 251


      d. Property that is missing, where the only evidence of the loss or damage is a shortage disclosed on
           taking inventory, or other instances where there is no physical evidence to show what happened to
           the property.
   2. We will not pay for loss of or damage to the following types of property unless caused by the "specified
      causes of loss" or building glass breakage:
      a. Animals, and then only if they are killed or their destruction is made necessary.
      b. Fragile articles such as statuary, marbles, chinaware and porcelains, if broken. This restriction does
           not apply to:
           (1) Glass; or
           (2) Containers of property held for sale.
   3. The special limit shown for each category, 3.a. through c., is the total limit for loss of or damage to all
      property in that category. The special limit applies to any one occurrence of theft, regardless of the types
      or number of articles that are lost or damaged in that occurrence. The special limits are:
      a. $10,000 for furs, fur garments and garments trimmed with fur.
      b. $2,500 for jewelry, watches, watch movements, jewels, pearls, precious and semi-precious stones,
           bullion, gold, silver, platinum and other precious alloys or metals. This limit does not apply to jewelry
           and watches worth $100 or less per item.
      c. $250 for stamps, tickets, including lottery tickets held for sale, and letters of credit.
      These special limits are part of, not in addition to, the Limit of Insurance applicable to the Covered
      Property.
      This limitation, C.3., does not apply to Business Income Coverage or to Extra Expense Coverage.
   4. We will not pay the cost to repair any defect to a system or appliance from which water, other liquid,
      powder or molten material escapes. But we will pay the cost to repair or replace damaged parts of fire-
      extinguishing equipment if the damage:
      a. Results in discharge of any substance from an automatic fire protection system; or
      b. Is directly caused by freezing.
      However, this limitation does not apply to Business Income Coverage or to Extra Expense Coverage.
D. Additional Coverage - Collapse
   The coverage provided under this Additional Coverage - Collapse applies only to an abrupt collapse as
   described and limited in D.1. through D.7.
   1. For the purpose of this Additional Coverage - Collapse, abrupt collapse means an abrupt falling down or
      caving in of a building or any part of a building with the result that the building or part of the building
      cannot be occupied for its intended purpose.
   2. We will pay for direct physical loss or damage to Covered Property, caused by abrupt collapse of a
      building or any part of a building that is insured under this Coverage Form or that contains Covered
      Property insured under this Coverage Form, if such collapse is caused by one or more of the following:
      a. Building decay that is hidden from view, unless the presence of such decay is known to an insured
           prior to collapse;
      b. Insect or vermin damage that is hidden from view, unless the presence of such damage is known to
           an insured prior to collapse;
      c. Use of defective material or methods in construction, remodeling or renovation if the abrupt collapse
           occurs during the course of the construction, remodeling or renovation.
      d. Use of defective material or methods in construction, remodeling or renovation if the abrupt collapse
           occurs after the construction, remodeling or renovation is complete, but only if the collapse is caused
           in part by:
           (1) A cause of loss listed in 2.a. or 2.b.;
           (2) One or more of the "specified causes of loss";
           (3) Breakage of building glass;
           (4) Weight of people or personal property; or
           (5) Weight of rain that collects on a roof.



CSMR 10 30 01 14          Includes copyrighted material of Insurance Services Office, Inc. with its permission      COL-6


                                                                                                                 p. 74
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 76 of 251


   3. This Additional Coverage - Collapse does not apply to:
      a. A building or any part of a building that is in danger of falling down or caving in;
      b. A part of a building that is standing, even if it has separated from another part of the building; or
      c. A building that is standing or any part of a building that is standing, even if it shows evidence of
           cracking, bulging, sagging, bending, leaning, settling, shrinkage or expansion.
   4. With respect to the following property:
      a. Outdoor radio or television antennas (including satellite dishes);
      b. Awnings, gutters and downspouts;
      c. Yard fixtures;
      d. Outdoor swimming pools;
      e. Fences;
      f. Piers, wharves and docks;
      g. Beach or diving platforms or appurtenances;
      h. Retaining walls; and
      i. Walks, roadways and other paved surfaces;
      If an abrupt collapse is caused by a cause of loss listed in 2.a. through 2.d., we will pay for loss or
      damage to that property only if:
           (1) Such loss or damage is a direct result of the abrupt collapse of a building insured under this
                Coverage Form; and
           (2) The property is Covered Property under this Coverage Form.
   5. If personal property abruptly falls down or caves in and such collapse is not the result of abrupt collapse
      of a building, we will pay for loss or damage to Covered Property caused by such collapse of personal
      property only if:
      a. The collapse of personal property was caused by a cause of loss listed in 2.a. through 2.d.;
      b. The personal property which collapses is inside a building; and
      c. The property which collapses is not of a kind listed in 4., regardless of whether that kind of property is
           considered to be personal property or real property.
      The coverage stated in this Paragraph 5. does not apply to personal property if marring and/or scratching
      is the only damage to that personal property caused by the collapse.
   6. This Additional Coverage - Collapse does not apply to personal property that has not abruptly fallen down
      or caved in, even if the personal property shows evidence of cracking, bulging, sagging, bending, leaning,
      settling, shrinkage or expansion.
   7. This Additional Coverage - Collapse will not increase the Limits of Insurance provided in this Coverage
      Part.
   8. The term Covered Cause of Loss includes the Additional Coverage - Collapse as described and limited in
      D.1. through D.7.
E. Additional Coverage - Limited Coverage For "Fungus", Wet Rot, Dry Rot And Bacteria
   1. The coverage described in E.2. and E.6. only applies when the "fungus", wet or dry rot or bacteria is the
      result of one or more of the following causes that occurs during the policy period and only if all reasonable
      means were used to save and preserve the property from further damage at the time of and after that
      occurrence.
      a. A "specified cause of loss" other than fire or lightning; or
      b. Flood, if the Flood Coverage Endorsement applies to the affected premises.
   2. We will pay for loss or damage by "fungus", wet or dry rot or bacteria. As used in this Limited Coverage,
      the term loss or damage means:
      a. Direct physical loss or damage to Covered Property caused by "fungus", wet or dry rot or bacteria,
           including the cost of removal of the "fungus", wet or dry rot or bacteria;
      b. The cost to tear out and replace any part of the building or other property as needed to gain access to
           the "fungus", wet or dry rot or bacteria; and



CSMR 10 30 01 14          Includes copyrighted material of Insurance Services Office, Inc. with its permission      COL-7


                                                                                                                 p. 75
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 77 of 251


      c. The cost of testing performed after removal, repair, replacement or restoration of the damaged
           property is completed, provided there is a reason to believe that "fungus", wet or dry rot or bacteria
           are present.
   3. The coverage described under E.2. of this Limited Coverage is limited to $15,000. Regardless of the
      number of claims, this limit is the most we will pay for the total of all loss or damage arising out of all
      occurrences of "specified causes of loss" (other than fire or lightning) and Flood which take place in a 12-
      month period (starting with the beginning of the present annual policy period). With respect to a particular
      occurrence of loss which results in "fungus", wet or dry rot or bacteria, we will not pay more than a total of
      $15,000 even if the "fungus", wet or dry rot or bacteria continues to be present or active, or recurs, in a
      later policy period.
   4. The coverage provided under this Limited Coverage does not increase the applicable Limit of Insurance
      on any Covered Property. If a particular occurrence results in loss or damage by "fungus", wet or dry rot
      or bacteria, and other loss or damage, we will not pay more, for the total of all loss or damage, than the
      applicable Limit of Insurance on the affected Covered Property.
      If there is covered loss or damage to Covered Property, not caused by "fungus", wet or dry rot or bacteria,
      loss payment will not be limited by the terms of this Limited Coverage, except to the extent that "fungus",
      wet or dry rot or bacteria causes an increase in the loss. Any such increase in the loss will be subject to
      the terms of this Limited Coverage.
   5. The terms of this Limited Coverage do not increase or reduce the coverage provided under Paragraph
      F.2. (Water Damage, Other Liquids, Powder Or Molten Material Damage) of this Causes Of Loss Form or
      under the Additional Coverage - Collapse.
   6. The following, 6.a. or 6.b., applies only if Business Income and/or Extra Expense Coverage applies to the
      described premises and only if the "suspension" of "operations" satisfies all terms and conditions of the
      applicable Business Income and/or Extra Expense Coverage Form.
      a. If the loss which resulted in "fungus", wet or dry rot or bacteria does not in itself necessitate a
           "suspension" of "operations", but such "suspension" is necessary due to loss or damage to property
           caused by "fungus", wet or dry rot or bacteria, then our payment under Business Income and/or Extra
           Expense is limited to the amount of loss and/or expense sustained in a period of not more than 30
           days. The days need not be consecutive.
      b. If a covered "suspension" of "operations" was caused by loss or damage other than "fungus", wet or
           dry rot or bacteria but remediation of "fungus", wet or dry rot or bacteria prolongs the "period of
           restoration", we will pay for loss and/or expense sustained during the delay (regardless of when such
           a delay occurs during the "period of restoration"), but such coverage is limited to 30 days. The days
           need not be consecutive.
F. Additional Coverage Extensions
   1. Property In Transit
      a. This Extension applies only to your Business Personal Property to which this form applies.
      b. We will cover your Business Personal Property and property for which you are liable while it is in
           transit. Such property is covered while it is:
           (1) In, on, connected to or being towed by a vehicle you own, operate or lease; or
           (2) In transit in the custody of carriers for hire.
      c. For purposes of this Extension, Paragraph 2. Property Not Covered of section A.1.b. Your Business
           Personal Property of the Building and Personal Property Coverage Form is amended as follows:
           (1) Paragraph i. is deleted in its entirety;
           (2) The following items are added:
                (a) Shipments covered by Ocean Marine Insurance; and
                (b) Exports.
      d. The following coverages have their own Transit sub-limits in this form and, therefore, are not subject
           to this Extension.
           (1) Accounts Receivable
           (2) Fine Arts
           (3) Valuable Papers


CSMR 10 30 01 14          Includes copyrighted material of Insurance Services Office, Inc. with its permission      COL-8


                                                                                                                 p. 76
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 78 of 251


       e. The most we will pay under this Extension of coverage for any one “occurrence” is $500,000. This
            limit also applies to Business Income and Extra Expense coverage, but not to exceed a combined
            sum of $500,000 in a single “occurrence”.
   2. Water Damage, Other Liquids, Powder Or Molten Material Damage
       If loss or damage caused by or resulting from covered water or other liquid, powder or molten material
       damage loss occurs, we will also pay the cost to tear out and replace any part of the building or structure
       to repair damage to the system or appliance from which the water or other substance escapes. This
       Coverage Extension does not increase the Limit of Insurance.
   3. Glass
       a. We will pay for expenses incurred to put up temporary plates or board up openings if repair or
            replacement of damaged glass is delayed.
       b. We will pay for expenses incurred to remove or replace obstructions when repairing or replacing
            glass that is part of a building. This does not include removing or replacing window displays.
       This Coverage Extension, F.3., does not increase the Limit of Insurance.
G. Definitions
   1. "Fungus" means any type or form of fungus, including mold or mildew, and any mycotoxins, spores,
       scents or by-products produced or released by fungi.
   2. "Specified causes of loss" means the following: fire; lightning; explosion; windstorm or hail; smoke; aircraft
       or vehicles; riot or civil commotion; vandalism; leakage from fire-extinguishing equipment; sinkhole
       collapse; volcanic action; falling objects; weight of snow, ice or sleet; water damage.
       a. Sinkhole collapse means the sudden sinking or collapse of land into underground empty spaces
            created by the action of water on limestone or dolomite. This cause of loss does not include:
            (1) The cost of filling sinkholes; or
            (2) Sinking or collapse of land into man-made underground cavities.
       b. Falling objects does not include loss or damage to:
            (1) Personal property in the open; or
            (2) The interior of a building or structure, or property inside a building or structure, unless the roof or
                 an outside wall of the building or structure is first damaged by a falling object.
       c. Water damage means accidental discharge or leakage of water or steam as the direct result of the
            breaking apart or cracking of a plumbing, heating, air conditioning or other system or appliance (other
            than a sump system including its related equipment and parts), that is located on the described
            premises and contains water or steam.




CSMR 10 30 01 14           Includes copyrighted material of Insurance Services Office, Inc. with its permission      COL-9


                                                                                                                  p. 77
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 79 of 251


                                                                                   COMMERCIAL PROPERTY


                  COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions<!-Bookmark:COMMERCIAL
            and AdditionalPROPERTY
                                 Conditions   in Commercial
                                     CONDITIONS_CP                    Property Coverage Forms.
                                                   00 90_07/88:EndBoomark-!>




A. CONCEALMENT, MISREPRESENTATION OR                       F. NO BENEFIT TO BAILEE
   FRAUD                                                      No person or organization, other than you, having
   This Coverage Part is void in any case of fraud by         custody of Covered Property will benefit from this
   you as it relates to this Coverage Part at any time.       insurance.
   It is also void if you or any other insured, at any     G. OTHER INSURANCE
   time, intentionally conceal or misrepresent a ma-
   terial fact concerning:                                    1. You may have other insurance subject to the
                                                                 same plan, terms, conditions and provisions as
   1. This Coverage Part;                                        the insurance under this Coverage Part. If you
   2. The Covered Property;                                      do, we will pay our share of the covered loss or
   3. Your interest in the Covered Property; or                  damage. Our share is the proportion that the
                                                                 applicable Limit of Insurance under this Cov-
   4. A claim under this Coverage Part.                          erage Part bears to the Limits of Insurance of
B. CONTROL OF PROPERTY                                           all insurance covering on the same basis.
   Any act or neglect of any person other than you            2. If there is other insurance covering the same
   beyond your direction or control will not affect this         loss or damage, other than that described in 1.
   insurance.                                                    above, we will pay only for the amount of cov-
                                                                 ered loss or damage in excess of the amount
   The breach of any condition of this Coverage Part
                                                                 due from that other insurance, whether you
   at any one or more locations will not affect cover-
                                                                 can collect on it or not. But we will not pay
   age at any location where, at the time of loss or
                                                                 more than the applicable Limit of Insurance.
   damage, the breach of condition does not exist.
                                                           H. POLICY PERIOD, COVERAGE TERRITORY
C. INSURANCE UNDER TWO OR MORE COVER-
   AGES                                                       Under this Coverage Part:
   If two or more of this policy's coverages apply to         1. We cover loss or damage commencing:
   the same loss or damage, we will not pay more                  a. During the policy period shown in the Dec-
   than the actual amount of the loss or damage.                      larations; and
D. LEGAL ACTION AGAINST US                                       b. Within the coverage territory.
   No one may bring a legal action against us under           2. The coverage territory is:
   this Coverage Part unless:
                                                                  a. The United States of America (including its
   1. There has been full compliance with all of the                  territories and possessions);
      terms of this Coverage Part; and
                                                                 b. Puerto Rico; and
   2. The action is brought within 2 years after the
      date on which the direct physical loss or dam-             c. Canada.
      age occurred.
E. LIBERALIZATION
   If we adopt any revision that would broaden the
   coverage under this Coverage Part without addi-
   tional premium within 45 days prior to or during
   the policy period, the broadened coverage will
   immediately apply to this Coverage Part.




CP 00 90 07 88             Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                Page 1 of 2     o
                                                                                                    p. 78
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 80 of 251


I. TRANSFER OF RIGHTS OF RECOVERY                          1. Prior to a loss to your Covered Property or
   AGAINST OTHERS TO US                                       Covered Income.
   If any person or organization to or for whom we         2. After a loss to your Covered Property or Cov-
   make payment under this Coverage Part has                  ered Income only if, at time of loss, that party
   rights to recover damages from another, those              is one of the following:
   rights are transferred to us to the extent of our          a. Someone insured by this insurance;
   payment. That person or organization must do
   everything necessary to secure our rights and              b. A business firm:
   must do nothing after loss to impair them. But you            (1) Owned or controlled by you; or
   may waive your rights against another party in
                                                                 (2) That owns or controls you; or
   writing:
                                                              c. Your tenant.
                                                           This will not restrict your insurance.




Page 2 of 2              Copyright, ISO Commercial Risk Services, Inc., 1983, 1987           CP 00 90 07 88      o
                                                                                                 p. 79
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 81 of 251


                                                                                                                   COMMERCIAL PROPERTY
                                                                                                                           CP 01 40 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
          <!-Bookmark:EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA_CP 01 40_07/06:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to                                   D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements                                           Policy are hereby amended to remove reference
   that comprise this Coverage Part or Policy, includ-                                     to bacteria:
   ing but not limited to forms or endorsements that                                       1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                                              Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil                                            2. Additional Coverage – Limited Coverage for
   authority.                                                                                      "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                                                   cluding any endorsement increasing the scope
B. We will not pay for loss or damage caused by or                                                 or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing                                      E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                                                  inapplicability of this exclusion to a particular loss,
                                                                                           do not serve to create coverage for any loss that
   However, this exclusion does not apply to loss or                                       would otherwise be excluded under this Coverage
   damage caused by or resulting from "fungus", wet                                        Part or Policy.
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or Pol-
   icy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
   sedes any exclusion relating to "pollutants".




CP 01 40 07 06                                                © ISO Properties, Inc., 2006                                          Page 1 of 1      
                                                                                                                                    p. 80
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 82 of 251


                                                                                                COMMERCIAL PROPERTY
                                                                                                          SP 110 01 17
MULTIPLE DEDUCTIBLE FORM_SP 110_01/17
POLICY NUMBER: 21-31876937-30                                        ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC dba River Twice Restaurant

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                            (12:01 A.M. Standard time at your mailing address
                                            shown in the Declarations)

     THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

                           MULTIPLE DEDUCTIBLE FORM
This endorsement modifies insurance provided under the following:

   CAUSES OF LOSS - SPECIAL FORM
   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

NOTE: IF   ONE   "OCCURRENCE"   RESULTS IN LOSS OR DAMAGE AT MORE THAN ONE LOCATION, THE APPLICABLE DEDUCTIBLE(S)
       SHOWN BELOW WILL APPLY SEPARATELY TO LOSS OR DAMAGE AT EACH LOCATION THAT HAS SUSTAINED LOSS OR
       DAMAGE.


                                                      DEDUCTIBLES

                                             WATER DAMAGE
         LOCATION                                                                           ALL OTHER PERILS
                           INTERIOR WATER                                                  (except where no deductible
          NUMBER                                               ALL OTHER
                               DAMAGE                                                                applies)
                                                             WATER DAMAGE
                           (No Exterior Damage) ***

                 1                 $2,500                           $2,500                             $2,500

   *** Loss to the interior of any building or structure, or to personal property in the building or structure, caused
       by or resulting from rain, snow, sleet or ice, when the building or structure has NOT first sustained damage
       by a Covered Cause of Loss to its roof or walls through which the rain, snow, sleet or ice enters.




SP 110 01 17              Includes copyrighted material of ISO Properties, Inc., with its permission                Page 1 of 1
                                                                                                                  p. 81
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 83 of 251


                                                                                      COMMERCIAL PROPERTY
                                                                                              SP 157R 01 18
EQUIPMENT BREAKDOWN ENHANCEMENT ENDORSEMENT_SP 157R_01/18
POLICY NUMBER: 21-31876937-30                                          ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC dba River Twice Restaurant

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                          (12:01 A.M. Standard time at your mailing
                                          address shown in the Declarations.)

        THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

               EQUIPMENT BREAKDOWN ENHANCEMENT
                          ENDORSEMENT
As respects this Equipment Breakdown Enhancement Endorsement, this endorsement changes coverage
provided by the following:

    BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    CAUSES OF LOSS - SPECIAL FORM


Read the entire endorsement carefully to determine rights, duties and what is and is not covered.

                                                   SCHEDULE

 LOCATION     BUILDING
                                                                  ADDRESS
   NO.          NO.

    1                    1601 E Passyunk Ave
                 1
                         Philadelphia, PA 19148

The following changes apply to the locations included in the SCHEDULE above:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
A. Coverage
   4. Additional Coverages
      With respect to this endorsement only, the following Additional Coverages are added as a part of and not
      in addition to the limit per loss:
      w. Pollutant Clean Up and Removal
          We will pay for the Pollutant Clean Up and Removal for loss resulting from an “equipment breakdown”.
          The most we will pay for the Pollutant Clean Up and Removal is $250,000 unless another limit is
          provided by an endorsement to the property form for which this endorsement is attached. In that case,
          whichever limit is greater will apply.
          This Additional Coverage does not apply to costs to test for, monitor or assess the existence,
          concentration or effects of “pollutants”. But we will pay for testing which is performed in the course of
          extracting the “pollutants” from the land or water.
      x. Expediting Expenses
          We will pay for the expediting expense loss resulting from an “equipment breakdown” with respect to
          your damaged Covered Property. We will pay the “reasonable extra cost” to:
          (1) Make temporary repairs;
          (2) Expedite permanent repairs; and

SP 157R 01 18                                                                                          Page 1 of 6
                                                                                                      p. 82
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 84 of 251
              (3) Expedite permanent replacement
              “Reasonable extra cost” shall mean the extra cost of temporary repair and of expediting the repair of
              such damaged equipment of the insured, including overtime and the extra cost of express or other
              rapid means of transportation.
       y.     Refrigerant Contamination
              We will pay the loss from contamination by refrigerant used in refrigerating, cooling or humidity control
              equipment at the described premises as a result of an “equipment breakdown”.
              The most we will pay for Refrigerant Contamination is $250,000 unless another limit is provided by an
              endorsement to the property form for which this endorsement is attached. In that case, whichever limit
              is greater will apply.
       z.     Spoilage
              We will pay for loss of “perishable goods” due to spoilage resulting from lack of power, light, heat,
              steam or refrigeration caused by an “equipment breakdown” to Covered Property.
              However, we will not pay for any loss, damage, cost or expense directly caused by, contributed to by,
              resulting from or arising out of the following causes of loss:
              Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, freezing, falling
              objects, smoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse, volcanic
              action, leakage from fire extinguishing equipment, water, water damage, earth movement or flood.
              The most we will pay for loss for Spoilage is $250,000 unless another limit is provided by an
              endorsement to the property form for which this endorsement is attached. In that case, whichever limit
              is greater will apply.
       aa.    Temperature Fluctuation
              We will pay for loss of “perishable goods” only caused by or resulting from any condition or event to
              Covered Property that can be resolved by calibrating, resetting, tightening, adjusting or cleaning.
              However, we will not pay for loss of “perishable goods” as a result of resetting the power supply to the
              Covered Property containing the “perishable goods”.
              The most we will pay for this Temperature Fluctuation is $5,000, including any insurance provided for
              Business Income or Extra Expense.
       bb.    CFC Refrigerants
              We will pay for the additional cost to repair or replace Covered Property because of the use or
              presence of a refrigerant containing CFC (chlorofluorocarbon) substances caused by an “equipment
              breakdown”.
              Additional costs mean those in excess of what would have been required to repair or replace covered
              property, had no CFC refrigerant been involved. We also pay for additional loss as described under
              the Spoilage or Loss of Income Coverages provided by this endorsement, caused by the presence of a
              refrigerant containing CFC substances.
              We pay no more than the least of the following:
              (1) The cost to repair the damaged property and replace any lost CFC refrigerant;
              (2) The cost to repair the damaged property, retrofit the system to accept a non-CFC refrigerant, and
                   charge the system with a non-CFC refrigerant; or
              (3) The cost to replace the system with one using a non-CFC refrigerant.
       cc.    Computer Equipment
              We will pay for loss or damage to your “computer equipment” caused by an “equipment breakdown”.
       dd.    Unauthorized Instruction
              We will pay for loss or damage to your “computer equipment” caused by an “unauthorized instruction”
              which results in an “equipment breakdown”.
              “Unauthorized instruction” means a virus, harmful code or similar instruction introduced into or enacted
              on a computer system or a network to which it is connected, designed to damage or destroy any part of
              the system or disrupt its normal operation.
       ee.    Service Interruption
              Any insurance provided for Business Income, Extra Expense, Spoilage or Electronic Data is extended
              to apply to your loss, damage or expense caused by an “equipment breakdown” to equipment that is
              owned by a utility, landlord or other supplier with whom you have a contract to supply you with any of
              the following services: electrical power, waste disposal, air conditioning, refrigeration, heating, natural


Page 2 of 6                                                                                              SP 157R 01 18
                                                                                                           p. 83
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 85 of 251
            gas, compressed air, water, steam, internet access, telecommunications services, wide area networks,
            data transmission or “cloud computing”. The equipment must meet the definition of “equipment
            breakdown” except that it is not Covered Property.
        ff. Risk Improvement
            If Covered Property suffers direct physical loss or damage due to an “equipment breakdown”, we will
            pay for the insured to improve the “power quality” of the electrical system or equipment at the loss
            location where the “equipment breakdown” occurred. “Power quality” means the conditions that allow
            electrical systems or equipment to operate as intended by limiting voltage fluctuations and other power
            influences that would adversely affect the operational performance and/or reduce the reliability, or the
            life-span of the electrical system.
            We will pay the reasonable extra cost to improve “power quality” for the following electrical systems
            and/or equipment improvements:
            (1) Installation of surge protection devices (SPDs) which are installed at the loss location’s line
                 disconnect, load disconnect, or on specific pieces of equipment and that are certified by
                 Underwriter Laboratories (UL) or has an equivalent certification.
                 However, SPDs do not include any SPDs which are cord-connected surge strips, direct plug-in
                 SPDs or receptacle SPDs;
            (2) An upgrade and/or replacement of electrical panels, switchgear and/or circuit breakers; or
            (3) Electrical wiring and wiring improvements which include installation of flexible conduit, junction
                 boxes and/or ground wiring.
            We will not pay more than 10%, to a maximum limit of $10,000, of the loss amount paid. An invoice for
            implementation of this Additional Coverage must be sent to us within 180 days after the payment of the
            loss is received.

F. Additional Conditions
   With respect to this endorsement only, the following Additional Conditions are added:
   3. Suspension
       Whenever Covered Property is found to be in, or exposed to, a dangerous condition, any of our
       representatives may immediately suspend the insurance against loss to that Covered Property for the perils
       covered by this endorsement. Coverage can be suspended and possibly reinstated by delivering or mailing
       a written notice of suspension / coverage reinstatement to:
       (a) Your last known address; or
       (b) The address where the property is located.
       If we suspend your insurance, you will get a pro rata refund of premium. But the suspension will be
       effective even if we have not yet made or offered a refund.
   4. Jurisdictional Inspections
       If any Covered Property under this endorsement requires inspection to comply with state or municipal boiler
       and pressure vessel regulations, we agree to perform such inspection on your behalf. We do not warrant
       that conditions are safe or healthful.
   5. Environmental, Safety and Efficiency Improvements
       If Covered Property requires replacement due to an “equipment breakdown”, we will pay your additional
       cost to replace with equipment that is better for the environment, safer, or more energy efficient than the
       equipment being replaced.
       However, we will not pay more than 150% of what the cost would have been to repair or replace with like
       kind and quality. This Condition does not apply to any property to which Actual Cash Value applies.
   6. Green Environmental and Efficiency Improvements
       If Covered Property requires repair or replacement due to an “equipment breakdown”, we will pay;
       (a) The lesser of the reasonable and necessary additional cost incurred by the insured to repair or replace
            physically damaged Covered Property with equipment of like kind and quality which qualifies as
            “green”. Like kind and quality includes similar size and capacity.
       (b) The additional reasonable and necessary fees incurred by the insured for an accredited professional
            certified by a “green authority” to participate in the repair or replacement of physically damaged
            Covered Property as “green”.



SP 157R 01 18                                                                                           Page 3 of 6
                                                                                                       p. 84
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 86 of 251
        (c) The additional reasonable and necessary cost incurred by the insured for certification or recertification
             of the repaired or replaced Covered Property as “green”.
        (d) The additional reasonable and necessary cost incurred by the insured for “green” in the removal,
             disposal or recycling of damaged Covered Property.
        (e) The business interruption (if covered within the Policy to which this Equipment Breakdown
             Enhancement Endorsement is attached) loss during the additional time required for repair or
             replacement of Covered Property, consistent with “green”, in the coverages above.
        We will not pay more than 150%, to a maximum limit of $100,000, of what the cost would have been to
        repair or replace with equipment of like kind and quality inclusive of fees, costs, and any business
        interruption loss incurred as stated above.
        Green Environmental and Efficiency Improvements does not cover any of the following:
        (a) Covered Property does not include stock, raw materials, finished goods, “production machinery”,
             merchandise, electronic data processing equipment not used in the functional support of the real
             property, process water, molds and dies, property in the open, property of others for which the insured
             is legally liable, or personal property of others.
        (b) Any loss adjusted on any valuation basis other than a repair or replacement basis as per the Valuation
             section of this policy.
        (c) Any loss covered under any other section of this policy.
        (d) Any cost incurred due to any law or ordinance with which the insured was legally obligated to comply
             prior to the time of the “equipment breakdown”.

H. Definitions
   With respect to this endorsement only, the following Definitions are added:
   5. “Equipment breakdown” as used herein means:
       a. Physical loss or damage both originating within:
           (1) Boilers, fired or unfired pressure vessels, vacuum vessels, and pressure piping, all normally subject
               to vacuum or internal pressure other than static pressure of contents, excluding:
               (a) waste disposal piping;
               (b) any piping forming part of a fire protective system;
               (c) furnaces; and
               (d) any water piping other than:
                    (i) boiler feed water piping between the feed pump and the boiler;
                    (ii) boiler condensate return piping; or
                    (iii) water piping forming part of a refrigerating or air conditioning system used for cooling,
                          humidifying or space heating purposes.
           (2) All mechanical, electrical, fiber optic equipment or “electronic equipment”; and
       b. Caused by, resulting from, or consisting of:
           (1) Mechanical breakdown;
           (2) Electrical or electronic breakdown and “electronic equipment deficiency”; or
           (3) Rupture, bursting, bulging, implosion, or steam explosion.
       However, “equipment breakdown” will not mean:
       a. Physical loss or damage caused by or resulting from any of the following; however if loss or damage
           not otherwise excluded results, then we will pay for such resulting damage:
           (1) Wear and Tear;
           (2) Rust or other corrosion, decay, deterioration, hidden or latent defect, mold or any other quality in
               property that causes it to damage or destroy itself;
           (3) Smog;
           (4) Settling, cracking, shrinking or expansion;
           (5) Nesting or infestation, or discharge or release of waste products or secretions, by birds, rodents or
               other animals;
           (6) Any accident, loss, damage, cost, claim, or expense, whether preventative, remedial, or otherwise,
               directly or indirectly arising out of or relating to the recognition, interpretation, calculation,


Page 4 of 6                                                                                           SP 157R 01 18
                                                                                                        p. 85
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 87 of 251
                    comparison, differentiation, sequencing, or processing of data by any computer system including
                    any hardware, programs or software;
               (7) Scratching and marring;
          b. Loss, damage, cost or expense directly caused by, contributed to by, resulting from or arising out of the
               following causes of loss:
                    Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, freezing,
                    falling objects, smoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse,
                    volcanic action, leakage from fire extinguishing equipment, water, water damage, earth movement
                    or flood.
    6.    “Electronic equipment” means devices which operate using many small electrical parts such as, but not
          limited to, microchips, transistors or circuits.
    7.    “Electronic equipment deficiency” means the quality or condition inside of “electronic equipment” which
          renders this equipment unexpectedly inoperable and which is operable again once a piece of “electronic
          equipment” has been replaced.
          However, “electronic equipment deficiency” will not include replacement of “electronic equipment” for any
          condition that would have been resolved without replacement of the “electronic equipment” including, but
          not limited to, “computer equipment” maintenance or the reinstallation or incompatibility of software.
    8.    “Perishable goods” means personal property maintained under controlled conditions for its preservation
          and susceptible to loss or damage if the controlled conditions change.
    9.    “Green” means products, materials, methods and processes certified by a “green authority” that conserve
          natural resources, reduce energy or water consumption, avoid toxic or other polluting emissions or
          otherwise minimize environmental impact.
    10.   “Green Authority” means an authority on “green” buildings, products, materials, methods or processes
          certified and accepted by Leadership in Energy and Environmental Design (LEED®), “green” Building
          Initiative Green Globes®, Energy Star Rating System or any other recognized “green” rating system.
    11.   “Production machinery” means any machine which processes, forms, shapes, or transports raw materials,
          materials in process, waste materials or finished products.
    12.   “Cloud computing” means on-demand network access to a shared pool of computing resources via
          networks, servers, storage, applications and services provided by an organization with whom you have a
          contract with using the following service models: Software as a Service (SaaS), Platform as a Service
          (PaaS), and Infrastructure as a Service (IaaS) on the following deployment models: public cloud,
          community cloud, hybrid cloud and private clouds.
    13.   “Computer equipment” means Covered Property that is electronic computer or other data processing
          equipment, including peripherals used in conjunction with such equipment, and electronic media and
          records.

CAUSES OF LOSS - SPECIAL FORM
A. Covered Causes of Loss
   With respect to this endorsement only, Covered Causes of Loss also means “equipment breakdown”.
B. Exclusions
   1. With respect to this endorsement only, all Exclusions apply except B.2.c.(5) and B.2.d.;
   2. With respect to this endorsement only, Exclusion B.2.a. is deleted in its entirety and replaced by the
       following:
       a. Artificially generated electrical, magnetic or electromagnetic energy that disturbs, disrupts or otherwise
            interferes with any:
            (1) Electrical or electronic wire, device, appliance, system or network; or
            (2) Device, appliance, system or network utilizing cellular or satellite technology.
            For the purposes of this exclusion, magnetic or electromagnetic energy includes, but is not limited to:
                 (a) Electrical current, including arcing;
                 (b) Electrical charge produced or conducted by a magnetic or electromagnetic field;
                 (c) Pulse of electromagnetic energy; or
                 (d) Electromagnetic waves or microwaves.
   However, if damage results causing an “equipment breakdown”, we will pay for the loss or damage caused by
   that “equipment breakdown”.

SP 157R 01 18                                                                                              Page 5 of 6
                                                                                                          p. 86
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 88 of 251
C. Limitations
   With respect to this endorsement only, all Limitations apply except C.1.a. and C.1.b.
G. Definitions
   With respect to this endorsement only, the following is added to the “Specified Causes of Loss” definition:
   “Specified Causes of Loss" also means “equipment breakdown”.

All other terms and conditions of this policy remain unchanged.




Page 6 of 6                                                                                         SP 157R 01 18
                                                                                                       p. 87
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 89 of 251


                                                                                                  COMMERCIAL PROPERTY
                                                                                                            SP 314 01 15
FLOOD COVERAGE SCHEDULE_SP 314_01/15


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             FLOOD COVERAGE SCHEDULE
This endorsement provides supplementary information to be used with the following:

     FLOOD COVERAGE ENDORSEMENT

Inception Date Of Flood Coverage Endorsement 09/23/2019.
NOTE: There is no coverage for a Flood that begins before or within 72 hours after this date. Refer to Section
D.5.a. of the Endorsement for additional information.

Description Of Premises Or Location(s)

                                                          SCHEDULE

    LOCATION   BUILDING                                                                                             FLOOD
                                                              ADDRESS
      NO.        NO.                                                                                             DEDUCTIBLE *

       1          1        1601 E Passyunk Ave, Philadelphia, PA 19148                                            $ 25,000

*     IF ONE "OCCURRENCE" RESULTS IN LOSS OR DAMAGE AT MORE THAN ONE LOCATION, THE APPLICABLE DEDUCTIBLE WILL
      APPLY SEPARATELY TO LOSS OR DAMAGE AT EACH LOCATION THAT HAS SUSTAINED LOSS OR DAMAGE.


Description Of Personal Property In The Open, If Covered For Flood:

    All Personal Property


No-Coinsurance Option T

Other Flood Insurance, if any (Identify insurer and policy number):
    LOCATION   BUILDING                                                                      POLICY                EFFECTIVE
                                                    INSURER
      NO.        NO.                                                                         NUMBER                  DATE




Underlying Insurance Waiver T
NOTE: Refer to Section H.1. of the Endorsement for an explanation of this option.


Annual Aggregate Limit - Flood Coverage Endorsement:           $ 250,000
NOTE: Refer to the Limit of Insurance provisions in the Endorsement for an explanation.




SP 314 01 15              Includes copyrighted material of Insurance Services Office, Inc. with its permission         Page 1 of 2
                                                                                                                     p. 88
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 90 of 251


Policy No.:          21-31876937 - 30


Flood Limit of Insurance - Single Occurrence:
Enter the Limit(s) in Section A and/or B of this Schedule. Refer to the Limit of Insurance provisions in the
Endorsement for an explanation.

A. Blanket Limit      $ 250,000
   The above Blanket Limit applies to all Locations and Buildings listed in the Schedule above. If a separate
   Blanket Limit(s) applies at other Locations or Buildings, then a separate Schedule will be used to enter the
   Blanket Limit(s) for those Locations or Buildings.
   Check applicable Covered Property/Coverage(s) for Blanket Limit (NOTE: Information required to complete this
   section, if not shown below, will be shown in the Declarations):
    £        Building
    £        Building Personal Property
    £        Business Income (and Extra Expense) Coverage Form (CP 00 30)
    £        Business Income (without Extra Expense) Coverage Form (CP 00 32)
    £        Extra Expense Coverage Form (CP 00 50)
    £        Other
    The Blanket Limit shown above does not apply separately to the Locations, Buildings, Covered Property or
    Coverages listed. The Blanket Limit is the most we will pay for all loss or damage to the indicated Covered
    Property/Coverages at the Locations and Buildings listed, subject to all other applicable provisions of the Limit
    of Insurance section in the Flood Coverage Endorsement.

B. Separate Limits
   If a separate Limit of Insurance is entered in this section of the Schedule, B., for a particular Covered
   Property/Coverage, that Covered Property/Coverage should NOT be included under a Blanket Limit.

     LOCATION                                             BUILDING
     NO.                                                  NO.
                            COVERAGE                                 LIMIT OF INSURANCE            DEDUCTIBLE
     Building
     Business Personal Property
     Business Income (and Extra Expense)
     Coverage Form (CP 00 30)
     Business Income (without Extra Expense)
     Coverage Form (CP 00 32)
     Extra Expense Coverage Form (CP 00 50)
     Other




Page 2 of 2           Includes copyrighted material of Insurance Services Office, Inc. with its permission   SP 314 01 15
                                                                                                                   p. 89
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 91 of 251


                                                                                               COMMERCIAL PROPERTY
                                                                                                         SP 317 01 18
FLOOD COVERAGE ENDORSEMENT_SP 317_01/18

POLICY NUMBER: 21-31876937-30                                               ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC dba River Twice Restaurant

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                            (12:01 A.M. Standard time at your mailing address
                                            shown in the Declarations)

     THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

                      FLOOD COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART



A. This endorsement applies solely to the Covered Property and Coverages for which a Flood Limit of Insurance is
   shown in the Flood Coverage Schedule or in the Declarations. This endorsement does not apply to any newly
   acquired or constructed property, unless such property is shown as Covered Property in the Flood Coverage
   Schedule.
B. Additional Covered Cause Of Loss
   The following is added to the Covered Causes Of Loss:
   Flood, meaning a general and temporary condition of partial or complete inundation of normally dry land areas
   due to:
   1. The overflow of inland or tidal waters;
   2. The unusual or rapid accumulation or runoff of surface waters from any source; or
   3. Mudslides or mudflows which are caused by flooding as defined in B.2. above. For the purpose of this
      Covered Cause Of Loss, a mudslide or mudflow involves a river of liquid and flowing mud on the surface of
      normally dry land areas as when earth is carried by a current of water and deposited along the path of the
      current.
   All flooding in a continuous or protracted event will constitute a single flood.
C. Exclusions, Limitations And Related Provisions
   1. The Exclusions and Limitation(s) sections of the Causes Of Loss Form apply to coverage provided under
      this endorsement except as provided in C.2. and C.3. below.
   2. To the extent that a part of the Water Exclusion conflicts with coverage provided under this endorsement,
      that part of the Water Exclusion does not apply.
   3. To the extent that a tsunami causes the overflow of tidal waters, the exclusion of earthquake, in the Earth
      Movement Exclusion, does not apply.
   4. The Ordinance Or Law Exclusion in this Coverage Part continues to apply with respect to any loss under
      this Coverage Part including any loss under this endorsement, unless Ordinance Or Law Coverage is
      added by endorsement.
   5. The following exclusions and limitations are added and apply to coverage under this endorsement:

 SP 317 01 18        Includes copyrighted material of Insurance Services Office, Inc. with its permission     Page 1 of 4
                                                                                                            p. 90
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 92 of 251
       a. (1) We will not pay for any loss or damage caused by or resulting from any Flood that begins before or
              within 72 hours after the inception date of this endorsement. However, this limitation does not apply
              to a particular location if Flood coverage was in effect for that location for at least 72 hours
              immediately prior to the inception date of this endorsement, under a policy issued by us or by
              another insurer, and this policy replaces the previous policy without a lapse in coverage.
           (2) If you request and we provide an increase in the stated Limit of Insurance for Flood during the term
               of this policy, with the exception of an increase at the time of renewal of the policy, the increase will
               not apply to loss or damage from any Flood that begins before or within 72 hours after your request
               was made.
           (3) If the Flood is due to the overflow of inland or tidal waters, then the Flood is considered to begin
               when the water first overflows its banks.
       b. We will not pay for loss or damage caused by or resulting from destabilization of land arising from the
          accumulation of water in subsurface land areas.
       c. Under this Coverage Part, as set forth under Property Not Covered in the Coverage Form to which this
          endorsement is attached, land is not covered property, nor is the cost of excavations, grading,
          backfilling or filling. Therefore, coverage under this endorsement does not include the cost of restoring
          or remediating land due to the collapse or sinking of land caused by or resulting from Flood. However,
          coverage under this endorsement includes damage to the covered portions of the building and to
          covered personal property, caused by collapse or sinking of land along the shore of a body of water as
          the result of erosion or undermining caused by Flood.
       d. Property Not Covered, in the Coverage Form to which this endorsement is attached, is amended and
          supplemented as follows with respect to Flood Coverage:
           (1) Property Not Covered includes any building or other property that is not eligible for flood insurance
               pursuant to the provisions of the Coastal Barrier Resources Act, 16 U.S.C. 3501 et seq. and the
               Coastal Barrier Improvement Act of 1990, Pub. L. 101-591, 16 U.S.C. 3501 et seq.
           (2) Property Not Covered includes boat houses and open structures, and any property in or on the
               foregoing, if the structure is located on or over a body of water.
           (3) If bulkheads, pilings, piers, wharves, docks, or retaining walls that are not part of a building, have
               been removed from Property Not Covered and added as Covered Property by separate
               endorsement, this Flood Coverage Endorsement does not apply to such property.
           (4) The following are removed from Property Not Covered and are therefore Covered Property:
               (a) Foundations below the lowest basement floor or the subsurface of the ground; and
               (b) Underground pipes, flues and drains.
D. Additional Coverages And Coverage Extensions
   1. With respect to Flood Coverage under this endorsement, the Debris Removal Additional Coverage (and
      any additional limit for Debris Removal under a Limit Of Insurance clause or an endorsement) is not
      applicable and is replaced by the following:
       DEBRIS REMOVAL
       a. We will pay the reasonable cost to remove debris of Covered Property and other debris that is on the
          described premises, when such debris is caused by or results from Flood. However, we will not pay to
          remove deposits of mud or earth from the grounds of the described premises.
       b. We will also pay the reasonable cost to remove debris of Covered Property that has floated or been
          hurled off the described premises by Flood.
       c. This coverage for Debris Removal, as set forth in D.1.a. and D.1.b. above, does not increase the
          applicable Limit of Insurance for Flood. Therefore, the most we will pay for the total of debris removal
          and loss or damage to Covered Property is the Limit of Insurance for Flood that applies to the Covered
          Property at the affected scheduled location or described premises covered under this endorsement.
   2. With respect to any applicable Additional Coverages and Coverage Extensions in the Coverage Form to
      which this endorsement is attached, other than Debris Removal, addressed in D.1. above, amounts
      payable under such other provisions, as set forth therein, do not increase the Limit of Insurance for Flood.
E. Coinsurance


 Page 2 of 4        Includes copyrighted material of Insurance Services Office, Inc. with its permission     SP 317 01 18
                                                                                                           p. 91
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 93 of 251
   1. The Coinsurance Condition, if any, in the applicable Coverage Form applies to the coverage provided
      under this endorsement, unless the No-Coinsurance Option, in the Flood Coverage Schedule or in the
      Declarations, is specified as being applicable.
   2. Various Coverage Extensions, in the Coverage Form to which this endorsement is attached, require
      coinsurance. If the No-Coinsurance Option applies, then the coinsurance requirement for such Coverage
      Extensions is eliminated.
F. Limit Of Insurance
   1. General Information
       Flood Coverage may be written at a Limit of Insurance that is equal to or less than the Limit of Insurance
       which applies to other Covered Causes of Loss (e.g., Fire), and is reflected either on the Declarations Page
       or on a separate Location Schedule, under this Commercial Property Coverage Part.
       The Limit of Insurance for Flood is shown in the Flood Coverage Schedule.
   2. Application Of Limit And Aggregate
       The Limit of Insurance for Flood is the most we will pay in a single occurrence of Flood for loss or damage
       caused by the Flood. If there is more than one Flood in a 12-month period (starting with the beginning of
       the present annual policy period), the most we will pay for the total of all loss or damage sustained during
       that period of time and caused by Flood is the amount that is identified as the Annual Aggregate for Flood
       as shown in the Flood Coverage Schedule or the Declarations.
       If the Limit of Insurance and the Annual Aggregate amount are the same, or if there is no amount stated as
       an Annual Aggregate, then the Limit of Insurance is the most we will pay for the total of all loss or damage
       that is caused by Flood in a 12-month period (starting with the beginning of the present annual policy
       period), even if there is more than one occurrence of Flood during that period of time. Thus, if the first
       Flood does not exhaust the applicable Limit of Insurance, then the balance of that Limit is available for a
       subsequent Flood(s).
       If a single occurrence of Flood begins during one annual policy period and ends during the following annual
       policy period, any Limit of Insurance or Annual Aggregate applicable to the following annual policy period
       will not apply to that Flood.
   3. Ensuing Loss
       In the event of covered ensuing loss, for example, loss caused by Fire, Explosion and/or Sprinkler Leakage
       which results from the Flood, the most we will pay, for the total of all loss or damage caused by flood, fire,
       explosion and sprinkler leakage, is the Limit of Insurance applicable to Fire. We will not pay the sum of the
       Fire and Flood Limits.
   4. Business Income
       If the Coverage Part to which this endorsement is attached includes coverage for both Property Damage
       and Business Interruption, the most we will pay for loss or damage resulting from Flood, regardless of
       whether the loss involves Property Damage alone or both Property Damage and Business Interruption, is
       the Limit of Insurance for Flood reflected on the Flood Coverage Schedule.
G. Deductible
   1. The Deductible for coverage provided under this endorsement is the Deductible applicable to Flood as
      shown in the Flood Coverage Schedule or in the Declarations.
   2. We will not pay that part of the loss that is attributable to any Deductible(s) in the National Flood Insurance
      Program policy.
   3. If Flood results in another Covered Cause of Loss and if both Covered Causes of Loss cause loss or
      damage, then only the higher deductible applies (e.g., the Flood deductible or the Fire deductible).
H. Other Insurance
   The Other Insurance Commercial Property Condition is replaced by the following with respect to the coverage
   provided under this endorsement:
   1. If the loss is also covered under a National Flood Insurance Program (NFIP) policy, or if the property is
      eligible to be written under an NFIP policy but there is no such policy in effect, then we will pay only for the
      amount of loss in excess of the maximum limit that can be insured under that policy. This provision applies
      whether or not the maximum NFIP limit was obtained or maintained, and whether or not you can collect on

 SP 317 01 18        Includes copyrighted material of Insurance Services Office, Inc. with its permission     Page 3 of 4
                                                                                                            p. 92
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 94 of 251
      the NFIP policy. We will not, under any circumstances, pay more than the applicable Limit of Insurance for
      Flood as stated in the Flood Coverage Schedule or the Declarations of this Coverage Part.
      However, this Provision H.1. does not apply under the following circumstances:
      a. At the time of loss, the property is eligible to be written under an NFIP policy but such policy is not in
         effect due solely to ineligibility of the property at the time this Flood Coverage Endorsement was
         written; or
      b. An NFIP policy is not in effect because we have agreed to write this Flood Coverage Endorsement
         without underlying NFIP coverage. There is such an agreement only if the Flood Coverage Schedule or
         the Declarations indicate that the Underlying Insurance Waiver applies.
  2. If there is other insurance covering the loss, other than that described in H.1. above, we will pay our share
     of the loss. Our share is the proportion that the applicable Limit of Insurance under this endorsement bears
     to the total of the applicable Limits of Insurance under all other such insurance. But we will not pay more
     than the applicable Limit of Insurance stated in the Flood Coverage Schedule or the Declarations of this
     Coverage Part.




Page 4 of 4         Includes copyrighted material of Insurance Services Office, Inc. with its permission    SP 317 01 18
                                                                                                           p. 93
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 95 of 251


                                                               COMMERCIAL PROPERTY
                                                                           SP 318 01 18
EARTHQUAKE AND VOLCANIC ERUPTION ENDORSEMENT (SUB-LIMIT FORM)_SP 318_01/18

POLICY NUMBER: 21-31876937-30                                         ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC dba River Twice Restaurant

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                         (12:01 A.M. Standard time at your mailing address
                                         shown in the Declarations)

     THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

  EARTHQUAKE & VOLCANIC ERUPTION ENDORSEMENT
                (SUB-LIMIT FORM)
This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART



A. This endorsement applies solely to the Covered Property and Coverages for which an Earthquake – Volcanic
   Eruption Limit of Insurance is shown in the Earthquake – Volcanic Eruption Coverage Schedule or in the
   Declarations. This endorsement does not apply to any newly acquired or constructed property, unless such
   property is shown as Covered Property in the Earthquake – Volcanic Eruption Coverage Schedule.
B. Additional Covered Causes Of Loss
   1. The following are added to the Covered Causes of Loss:
       a. Earthquake.
       b. Volcanic Eruption, meaning the eruption, explosion or effusion of a volcano.
   2. If the Earthquake – Volcanic Eruption Coverage Schedule or the Declarations indicate that this
      endorsement covers Earthquake-Sprinkler Leakage Only, then the Covered Causes of Loss in Paragraph
      B.1. of this endorsement do not apply, and the following apply instead:
       a. Sprinkler Leakage resulting from Earthquake.
       b. Sprinkler Leakage resulting from Volcanic Eruption.
   All Earthquake shocks or Volcanic Eruptions that occur within any 168-hour period will constitute a single
   occurrence. The expiration of this policy will not reduce the 168-hour period.
C. Exclusions, Limitations And Related Provisions
   1. The Exclusions and Limitation(s) sections of the Causes of Loss – Special Form, apply to coverage
      provided under this endorsement, except as provided in C.2. and C.3. below.
   2. To the extent that the Earth Movement Exclusion might conflict with coverage provided under this
      endorsement, the Earth Movement Exclusion does not apply.
   3. The exclusion of Collapse, in the Causes of Loss-Special Form, does not apply to collapse caused by
      Earthquake or Volcanic Eruption.
   4. The Additional Coverage – Collapse, in the Causes of Loss – Broad Form and Causes of Loss – Special
       Form, does not apply to the coverage provided under this endorsement. This endorsement includes
       coverage for collapse caused by Earthquake or Volcanic Eruption.
 SP 318 01 18       Includes copyrighted material of Insurance Services Office, Inc. with its permission Page 1 of 4
                                                                                                      p. 94
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 96 of 251
   5. We will not pay for loss or damage caused directly or indirectly by tidal wave or tsunami, even if caused by
      or resulting from an Earthquake or Volcanic Eruption.
   6. We will not pay for loss or damage caused by or resulting from any Earthquake or Volcanic Eruption that
      begins before the inception of this insurance.
   7. The Ordinance Or Law Exclusion in the Causes of Loss Form continues to apply with respect to any loss
      under this Coverage Part including any loss under this endorsement, unless Ordinance Or Law Coverage
      is added by endorsement.
   8. We will not pay for loss of or damage to exterior masonry veneer (except stucco) on wood frame walls
      caused by or resulting from Earthquake or Volcanic Eruption. The value of such veneer will not be included
      in the value of Covered Property or the amount of loss when applying the Property Damage Deductible
      applicable to this endorsement.
       This limitation, C.8., does not apply if:
       a. The Earthquake – Volcanic Eruption Coverage Schedule or the Declarations indicate that the “Including
          Masonry Veneer” option applies; or
       b. Less than 10% of the total outside wall area is faced with masonry veneer (excluding stucco).
   9. Under this Coverage Part, as set forth under Property Not Covered in the Coverage Form to which this
      endorsement is attached, land is not covered property, nor is the cost of excavations, grading, backfilling or
      filling. Therefore, coverage under this endorsement does not include the cost of restoring or remediating
      land.
   10. We will not pay for loss or damage caused by or resulting from any Earthquake which occurs due to man-
       made or other artificial causes.
   11. Property Not Covered, in the Coverage Form to which this endorsement is attached, is amended and
       supplemented as follows with respect to Earthquake & Volcanic Eruption Coverage:
       a. The following are removed from Property Not Covered and are therefore Covered Property:
           (1) Foundations below the lowest basement floor or the subsurface of the ground; and
           (2) Underground pipes, flues and drains.
D. No Coinsurance
   The Coinsurance Condition in this policy, if any, does not apply to the coverage provided under this
   endorsement.
   Various Coverage Extensions, in the Coverage Form to which this endorsement is attached, may require
   coinsurance. The coinsurance requirement for such Coverage Extensions does not apply to the coverage
   provided under this endorsement.
E. Limit Of Insurance
   1. General Information
       The term Limit of Insurance means the Limit of Insurance applicable to Earthquake – Volcanic Eruption for
       the Covered Property or Coverage under which loss or damage is sustained.
       The Earthquake – Volcanic Eruption Coverage Schedule or the Declarations provide information on the
       Limit of Insurance applicable to Covered Property and Coverages for Earthquake – Volcanic Eruption.
   2. Annual Aggregate Limit
       The Limit of Insurance for Earthquake – Volcanic Eruption is an annual aggregate limit and as such is the
       most we will pay for the total of all loss or damage that is caused by Earthquake or Volcanic Eruption in a
       12-month period (starting with the beginning of the present annual policy period), even if there is more than
       one Earthquake or Volcanic Eruption during that period of time. Thus, if the first Earthquake or Volcanic
       Eruption does not exhaust the Limit of Insurance, then the balance of that Limit is available for a
       subsequent Earthquake(s) or Volcanic Eruption(s).
       If a single Earthquake or Volcanic Eruption (as defined in Section B. of this endorsement) begins during
       one annual policy period and ends during the following annual policy period, any Limit of Insurance
       applicable to the following annual policy period will not apply to such Earthquake or Volcanic Eruption.
   3. Increased Annual Aggregate Limit Option


 Page 2 of 4         Includes copyrighted material of Insurance Services Office, Inc. with its permission    SP 318 01 18
                                                                                                            p. 95
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 97 of 251
       If the Earthquake – Volcanic Eruption Coverage Schedule or the Declarations indicate that the Increased
       Annual Aggregate Limit Option applies, then the following applies instead of Paragraph E.2. above:
       The Limit of Insurance for Earthquake – Volcanic Eruption is the most we will pay in a single Earthquake or
       Volcanic Eruption (as defined in Section B. of this endorsement) for loss or damage caused by the
       Earthquake or Volcanic Eruption. If there is more than one Earthquake or Volcanic Eruption in a 12-month
       period (starting with the beginning of the present annual policy period), the most we will pay for the total of
       all loss or damage sustained during that period of time and caused by Earthquake or Volcanic Eruption is
       two times the Limit of Insurance.
       If a single Earthquake or Volcanic Eruption (as defined in Section B. of this endorsement) begins during
       one annual policy period and ends during the following annual policy period, any Limit of Insurance
       applicable to the following annual policy period will not apply to such Earthquake or Volcanic Eruption.
   4. Additional Coverages And Coverage Extensions
       Amounts payable under an Additional Coverage or Coverage Extension, as set forth in the applicable
       Coverage Form, do not increase the Limit of Insurance for Earthquake – Volcanic Eruption.
   5. Limitation
       For property or coverage that is subject to a Blanket Limit on Earthquake – Volcanic Eruption (as shown in
       the Earthquake – Volcanic Eruption Coverage Schedule or in the Declarations), we will not pay more than
       we would pay in the absence of such Blanket Limit. Therefore, the maximum amount payable for any such
       item of property or coverage is the Limit of Insurance or stated value (as shown in a Statement of Values
       on file with us) specific to that item of property or coverage for Covered Causes of Loss other than
       Earthquake – Volcanic Eruption.
   6. Ensuing Loss
       If a Cause of Loss (such as fire) is covered by means of an exception to the Earth Movement Exclusion, in
       the Causes of Loss Form, we will also pay for the loss or damage caused by that other Covered Cause of
       Loss. But the most we will pay, for the total of all loss or damage caused by the Earthquake, Volcanic
       Eruption and other Covered Cause of Loss, is the Limit of Insurance applicable to such other Covered
       Cause of Loss. We will not pay the sum of the two Limits.
F. Deductible
   The Deductible, if any, in this Coverage Part is replaced by the following with respect to Earthquake and
   Volcanic Eruption:
   1. All Policies
       a. The Deductible provisions apply to each Earthquake or Volcanic Eruption.
       b. We will not pay for loss or damage until the amount of loss or damage exceeds the applicable
          Deductible. We will then pay the amount of loss or damage in excess of that Deductible, up to the
          applicable Limit of Insurance.
       c. If there is loss or damage caused by Earthquake or Volcanic Eruption, and loss or damage caused by a
          Cause of Loss (e.g., fire) that is covered by means of an exception to the Earth Movement Exclusion,
          then the only applicable Deductible provisions are those stated in this endorsement.
   2. Calculation Of The Deductible – Specific Insurance Other Than Builders Risk
       a. Property Not Subject To Value Reporting Forms
           In determining the amount, if any, that we will pay for loss or damage, we will deduct an amount equal
           to the deductible (as shown in the Earthquake – Volcanic Eruption Coverage Schedule or in the
           Declarations, concerning the Earthquake – Volcanic Eruption Deductible) from the value of the property
           that has sustained loss or damage. The value to be used is that shown in the most recent Statement of
           Values on file with us.




 SP 318 01 18        Includes copyrighted material of Insurance Services Office, Inc. with its permission     Page 3 of 4
                                                                                                            p. 96
             Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 98 of 251


         b. Property Subject To Value Reporting Forms
             In determining the amount, if any, that we will pay for loss or damage, we will deduct an amount equal
             to the deductible (as shown in the Earthquake – Volcanic Eruption Coverage Schedule or in the
             Declarations, concerning the Earthquake – Volcanic Eruption Deductible) from the value of the property
             that has sustained loss or damage. The value to be used is the latest value shown in the most recent
             Report of Values on file with us.
     3. Calculation Of The Deductible – Blanket Insurance Other Than Builders Risk
         a. Property Not Subject To Value Reporting Forms
             In determining the amount, if any, that we will pay for loss or damage, we will deduct an amount equal
             to the deductible (as shown in the Earthquake – Volcanic Eruption Coverage Schedule or in the
             Declarations, concerning the Earthquake – Volcanic Eruption Deductible) from the value of the property
             that has sustained loss or damage. The value to be used is that shown in the most recent Statement of
             Values on file with us.
         b. Property Subject To Value Reporting Forms
             In determining the amount, if any, that we will pay for property that has sustained loss or damage, we
             will deduct an amount equal to the deductible (as shown in the Earthquake – Volcanic Eruption
             Coverage Schedule or in the Declarations, concerning the Earthquake – Volcanic Eruption Deductible)
             from the value of that property as of the time of loss or damage.
     4. Calculation Of The Deductible – Builders Risk Insurance
         a. Builders Risk Other Than Reporting Form
             In determining the amount, if any, that we will pay for property that has sustained loss or damage, we
             will deduct an amount equal to the deductible (as shown in the Earthquake – Volcanic Eruption
             Coverage Schedule or in the Declarations, concerning the Earthquake – Volcanic Eruption Deductible)
             from the actual cash value of that property as of the time of loss or damage.
         b. Builders Risk Reporting Form
             In determining the amount, if any, that we will pay for loss or damage, we will deduct an amount equal
             to the deductible (as shown in the Earthquake – Volcanic Eruption Coverage Schedule or in the
             Declarations, concerning the Earthquake – Volcanic Eruption Deductible) from the value of the property
             that has sustained loss or damage. The value to be used is the actual cash value shown in the most
             recent Report of Values on file with us.
G.   Business Income And Extra Expense Period Of Restoration
     This Section, G., is applicable only to the Coverage Forms specified below:
     1. Business Income (And Extra Expense) Coverage Form;
     2. Business Income (Without Extra Expense) Coverage Form;
     3. Extra Expense Coverage Form.
     The "period of restoration" definition stated in the Coverage Form, or in any endorsement amending the
     beginning of the "period of restoration", applies to each Earthquake or Volcanic Eruption. A single Earthquake
     or Volcanic Eruption is defined in Section B. of this endorsement.




 Page 4 of 4          Includes copyrighted material of Insurance Services Office, Inc. with its permission    SP 318 01 18
                                                                                                             p. 97
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 99 of 251


                                                               COMMERCIAL PROPERTY
                                                                         SP 319 01 15
EARTHQUAKE AND VOLCANIC ERUPTION COVERAGE SCHEDULE_SP 319_01/15


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           EARTHQUAKE & VOLCANIC ERUPTION COVERAGE
                          SCHEDULE
This endorsement provides supplementary information to be used with the following:

      EARTHQUAKE AND VOLCANIC ERUPTION ENDORSEMENT (SUB-LIMIT FORM)


Description of Covered Property:
                                                              SCHEDULE

    LOCATION   BUILDING                                                                                         PROPERTY DAMAGE
                                                                ADDRESS
      NO.        NO.                                                                                              DEDUCTIBLE *#

       1          1            1601 E Passyunk Ave, Philadelphia, PA 19148                                     $       25,000

*     IF ONE "OCCURRENCE" RESULTS IN LOSS OR DAMAGE AT MORE THAN ONE LOCATION, THE APPLICABLE DEDUCTIBLE WILL
      APPLY SEPARATELY TO LOSS OR DAMAGE AT EACH LOCATION THAT HAS SUSTAINED LOSS OR DAMAGE.
#     EARTHQUAKE DEDUCTIBLES APPLY SEPARATELY TO EACH BUILDING AND TO PERSONAL PROPERTY IN EACH BUILDING.


Earthquake - Sprinkler Leakage Only            £

Increased Annual Aggregate Limit Option:              £ YES T NO

Earthquake - Volcanic Eruption Limit(s) of Insurance
The Limit(s) of Insurance shown in Section A and/or B of this Schedule is an annual aggregate limit(s). Refer to the
Limit Of Insurance Provisions in the Earthquake And Volcanic Eruption Endorsement (Sub-Limit Form) for an
explanation.


A. Blanket Limit          $      250,000
      The above Blanket Limit applies to all Locations and Buildings listed in the Schedule above. If a separate
      Blanket Limit(s) applies at other Locations or Buildings, then a separate page(s) of this Schedule will be used to
      enter the Blanket Limit(s) for such Locations or Buildings.
      Check applicable Covered Property/Coverage(s) for Blanket Limit:
          £ Building
          £ Business Personal Property
          £ Business Income (and Extra Expense) Coverage Form (CP 00 30)
          £ Business Income (without Extra Expense) Coverage Form (CP 00 32)
          £ Extra Expense Coverage Form (CP 00 50)
          £ Other _______________

      The Blanket Limit shown above does not apply separately to the Locations, Buildings, Covered Property or
      Coverages listed. The Blanket Limit is the most we will pay for all loss or damage to the indicated Covered


SP 319 01 15                  Includes copyrighted material of Insurance Services Office, Inc. with its permission    Page 1 of 2
                                                                                                                     p. 98
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 100 of 251


Policy No.:      21-31876937 - 30

    Property/Coverages at the Locations and Buildings listed, subject to all other applicable provisions of the Limit
    of Insurance section in the Earthquake And Volcanic Eruption Endorsement (Sub-Limit Form).

B. Separate Limits
   If a separate Limit of Insurance is entered in this section of the Schedule, B., for a particular Covered
   Property/Coverage, that Covered Property/Coverage should NOT be included under a Blanket Limit.


     LOCATION NO.                                            BUILDING NO.
                              COVERAGE                                 LIMIT OF INSURANCE          DEDUCTIBLE
     Building
     Business Personal Property
     Business Income (and Extra Expense) Coverage Form
     (CP 00 30)
     Business Income (without Extra Expense) Coverage
     Form (CP 00 32)
     Extra Expense Coverage Form (CP 00 50)
     Other _____________


     LOCATION NO.                                            BUILDING NO.
                              COVERAGE                                 LIMIT OF INSURANCE          DEDUCTIBLE
     Building
     Business Personal Property
     Business Income (and Extra Expense) Coverage Form
     (CP 00 30)
     Business Income (without Extra Expense) Coverage
     Form (CP 00 32)
     Extra Expense Coverage Form (CP 00 50)
     Other _____________




Page 2 of 2         Includes copyrighted material of Insurance Services Office, Inc. with its permission        SP 319 01 15
                                                                                                                p. 99
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 101 of 251


                                                                                          COMMERCIAL PROPERTY
                                                                                                    SP 320 01 14
PERIOD OF RESTORATION CHANGES ENDORSEMENT_SP 320_01/14

POLICY NUMBER: 21-31876937-30                                            ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC dba River Twice Restaurant

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                            (12:01 A.M. Standard time at your mailing address
                                            shown in the Declarations)

      THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.


    PERIOD OF RESTORATION CHANGES ENDORSEMENT
This endorsement modifies insurance provided under the following:

    BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM

Paragraph. 3. of Section F. Definitions is deleted in its entirety and replaced by the following:

    3. "Period of restoration" means the period of time that:
       a. Begins:
           (1) 24 hours after the time of direct physical loss or damage for Business Income Coverage; or
           (2) Immediately after the time of direct physical loss or damage for Extra Expense Coverage;
           caused by or resulting from any Covered Cause of Loss at the described premises; and
       b. Ends on the earlier of:
           (1) The date when the property at the described premises should be repaired, rebuilt or replaced with
               reasonable speed and similar quality;
           (2) The date when business is resumed at a new permanent location; or
           (3) The date at the end of ALS-12 Months consecutive months after the direct physical loss or damage
               caused by or resulting from any Covered Cause of Loss at the described premises.
       "Period of restoration" does not include any increased period required due to the enforcement of any
       ordinance or law that:
           (1) Regulates the construction, use or repair, or requires the tearing down, of any property; or
           (2) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or
               neutralize, or in any way respond to, or assess the effects of "pollutants".
       The expiration date of this policy will not cut short the "period of restoration".




SP 320 01 14            Includes copyrighted material of ISO Properties, Inc., with its permission      Page 1 of 1
                                                                                                     p. 100
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 102 of 251


                                                                                        COMMERCIAL PROPERTY
                                                                                                  SP 336 01 18
RESTAURANT COVERAGE CHANGES ENDORSEMENT_SP 336_01/18
POLICY NUMBER: 21-31876937-30                                           ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC dba River Twice Restaurant

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                           (12:01 A.M. Standard time at your mailing
                                           address shown in the Declarations)

      THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

    RESTAURANT COVERAGE CHANGES ENDORSEMENT
This endorsement modifies insurance provided under the following:

    BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    CAUSES OF LOSS – SPECIAL FORM


A. CHANGES TO THE CAUSES OF LOSS – SPECIAL FORM
   1. Paragraph 1.c. of section C. Limitations is deleted in its entirety and replaced by the following:
       c. The interior of any building or structure, or to personal property in the building or structure, caused by
           or resulting from sand or dust, whether driven by wind or not, unless the building or structure first
           sustains damage by a Covered Cause of Loss to its roof or walls through which the sand or dust
           enters.
B. CHANGES TO THE BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   1. Paragraph 5. Coverage Extensions of section A. Coverage is amended as follows:
       a. Paragraph d. Property Off-Premises is deleted in its entirety and replaced by the following:
           d. Property Off-premises
                We will pay for direct physical loss or damage to your Business Personal Property at unspecified
                premises, caused by or resulting from a Covered Cause of Loss, not to exceed $25,000, subject to
                the following:
                (1) This Additional Coverage does not apply to:
                    (a) Salesperson’s samples;
                    (b) Personal Property while at any exhibition, fair or trade show;
                    (c) Personal Property at a newly acquired premises;
                    (d) Personal Property while in transit; or
                    (e) Personal Property that is covered under another coverage form of this or any other policy
                         in which it is more specifically described.
                (2) Personal Property at a job site or temporarily warehoused elsewhere awaiting installation at the
                    job site is subject to a sublimit of $10,000.
       b. The following is added at the end thereof:
           j. Interior of Building
                a. We will pay for loss to the interior of any building or structure, or to personal property in the
                    building or structure, caused by or resulting from rain, snow, sleet or ice, whether driven by
                    wind or not, whether or not the building or structure first sustains damage by a Covered Cause
                    of Loss through which the rain, snow, sleet or ice enters.
                b. In the event of a loss covered under a. above:
                    (1) When the building or structure has NOT first sustained damage by a Covered Cause of
                         Loss to its roof or walls through which the rain, snow, sleet or ice enters, we will subtract
 SP 336 01 18                                                                                             Page 1 of 2
                                                                                                      p. 101
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 103 of 251
                        from the amount of loss or damage in any one “occurrence” the specific deductible
                        applicable to this coverage and shown as the “Water Damage – Interior Water Damage”
                        deductible on the Multiple Deductible Form (SP 110); or
                    (2) When the building or structure has first sustained damage by a Covered Cause of Loss to
                        its roof or walls through which the rain, snow, sleet or ice enters, we will subtract from the
                        amount of loss or damage in any one “occurrence” the specific deductible applicable to this
                        coverage and shown as the “All Other Perils” deductible on the Multiple Deductible Form
                        (SP 110).

All other terms and conditions of this policy remain unchanged.




 Page 2 of 2                                                                                          SP 336 01 18
                                                                                                      p. 102
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 104 of 251
                                                                                             COMMERCIAL PROPERTY
                                                                                                       SP 640 01 16
ELECTRONIC DATA - CHANGES ENDORSEMENT_SP 640_01/16
POLICY NUMBER: 21-31876937-30                                               ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                             (12:01 A.M. Standard time at your mailing
                                             address shown in the Declarations)


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        ELECTRONIC DATA - CHANGES ENDORSEMENT

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CONDOMINIUM ASSOCIATION COVERAGE FORM


A. Under section A. Coverage, 4. Additional Coverages, f. Electronic Data, paragraph (3)(d) is deleted in its
   entirety.


All other provisions remain unchanged.




SP 640 01 16       Includes copyrighted material of Insurance Services Office, Inc., with its permission    Page 1 of 1



                                                                                                           p. 103
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 105 of 251
                                                            COMMERCIAL PROPERTY
                                                                       SP 641 01 16
INTERRUPTION OF COMPUTER OPERATIONS - CHANGES ENDORSEMENT_SP 641_01/16
POLICY NUMBER: 21-31876937-30                                               ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                             (12:01 A.M. Standard time at your mailing
                                             address shown in the Declarations)


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          INTERRUPTION OF COMPUTER OPERATIONS -
                  CHANGES ENDORSEMENT

This endorsement modifies insurance provided under the following:

BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM


A. Under section A. Coverage, 5. Additional Coverages, d. Interruption of Computer Operations, paragraph
   (3)(d) is deleted in its entirety.


All other provisions remain unchanged.




SP 641 01 16       Includes copyrighted material of Insurance Services Office, Inc., with its permission    Page 1 of 1



                                                                                                           p. 104
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 106 of 251


                                                                               COMMERCIAL GENERAL LIABILITY
COMMERCIAL GENERAL LIABILITY DECLARATIONS_CG DS 83 00_04/10                                   CG DS 03 07 98
LIQUOR LIABILITY DEC_CG DS 03_07/98


                    LIQUOR LIABILITY DECLARATIONS
Policy No.: 21-31876937 - 30


ISSUING COMPANY NAME AND ADDRESS                         AGENCY NAME AND ADDRESS            8443
Admiral Indemnity Company                                Dash & Love, Inc.
301 Route 17 North                                       111 Presidential Blvd, Suite 211
Suite 900                                                Bala Cynwyd, PA 19004-1008
Rutherford, NJ 07070                                     (610)667-2244



NAMED INSURED          LH Dining LLC
                       dba River Twice Restaurant
MAILING ADDRESS        1205 Andover Rd
                       Wynnewood, PA 19096

POLICY PERIOD  From 09/23/2019                To     09/23/2020         AT 12:01 A.M. TIME AT YOUR MAILING
ADDRESS SHOWN ABOVE


IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

                                            LIMITS OF INSURANCE
EACH COMMON CAUSE LIMIT                          $ 1,000,000
AGGREGATE LIMIT                                  $ 1,000,000



                           RETROACTIVE DATE (CG 00 34 ONLY)
THIS INSURANCE DOES NOT APPLY TO "INJURY" WHICH OCCURS BEFORE THE RETROACTIVE DATE, IF
ANY, SHOWN BELOW.
RETROACTIVE DATE:   None
                    (ENTER DATE OR "NONE" IF NO RETROACTIVE DATE APPLIES)



                                        DESCRIPTION OF BUSINESS
FORM OF BUSINESS:
£ INDIVIDUAL                          £ PARTNERSHIP                £ JOINT VENTURE
T LIMITED LIABILITY COMPANY           £ ORGANIZATION, INCLUDING A CORPORATION (BUT NOT
                                      INCLUDING A PARTNERSHIP, JOINT VENTURE OR LIMITED LIABILITY
                                      COMPANY)

BUSINESS DESCRIPTION:          Restaurant




CG DS 03 07 98                       Copyright, Insurance Services Office, Inc., 1998                Page 1 of 2
                                                                                                   p. 105
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 107 of 251


Policy No.:    21-31876937 - 30



                            ALL PREMISES YOU OWN, RENT OR OCCUPY
LOCATION NUMBER                     ADDRESS OF ALL PREMISES YOU OWN, RENT OR OCCUPY
       1                            1601 E Passyunk Ave
                                    Philadelphia, PA 19148



                                      CLASSIFICATION AND PREMIUM
          CLASSIFICATION                  CODE        PREMIUM           RATE                ADVANCE PREMIUM
                                            NO.         BASE
Restaurants, Taverns, Hotels, Motels,    58161 - 1     $280,000                                  Included
including package sales                               Gross Sales
                                        STATE TAX OR OTHER (if applicable)              $
                                        TOTAL PREMIUM (SUBJECT TO AUDIT)                $   Included

PREMIUM SHOWN IS PAYABLE:              AT INCEPTION                        $
                                       AT EACH ANNIVERSARY                 $
                                       (IF POLICY PERIOD IS MORE THAN ONE YEAR AND PREMIUM IS
                                       PAID IN ANNUAL INSTALLMENTS)

AUDIT PERIOD (IF APPLICABLE)      T ANNUALLY          £ SEMI-ANNUALLY            £ QUARTERLY      £ MONTHLY


                                          ENDORSEMENTS
ENDORSEMENTS ATTACHED TO THIS POLICY:
     See attached "Schedule of Forms and Endorsements"


THESE DECLARATIONS, TOGETHER WITH THE COMMON POLICY CONDITIONS AND COVERAGE
FORM(S) AND ANY ENDORSEMENT(S), COMPLETE THE ABOVE NUMBERED POLICY.

    Countersigned:                                                    By:




                                                                                 Authorized Representative




Page 2 of 2                   Copyright, Insurance Services Office, Inc., 1998                   CG DS 03 07 98
                                                                                                  p. 106
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 108 of 251


                                                                                  COMMERCIAL GENERAL LIABILITY
COMMERCIAL GENERAL LIABILITY DECLARATIONS_CG DS 83 00_04/10                                    CG DS 83 00 04 10
COMMERCIAL GENEAL LIABILITY DEC_CG DS 83 00 A_04/10

Issuing Company: Admiral Indemnity Company


     COMMERCIAL GENERAL LIABILITY DECLARATIONS
Policy No.: 21-31876937 - 30


NAMED INSURED AND ADDRESS                                AGENCY NAME AND ADDRESS                             8443
LH Dining LLC                                            (610)667-2244
dba River Twice Restaurant                               Dash & Love, Inc.
1205 Andover Rd                                          111 Presidential Blvd, Suite 211
Wynnewood, PA 19096                                      Bala Cynwyd, PA 19004-1008

POLICY PERIOD

Policy Period: From 09/23/2019 to 09/23/2020 at 12:01 A.M. Standard Time at your mailing address shown above.

TOTAL ADVANCE PREMIUM                       Included

LIMITS OF INSURANCE

Each Occurrence Limit                                     $     1,000,000
   Damage to Premises Rented to You Limit                 $       300,000     Any One Premises
   Medical Expense Limit                                  $         5,000     Any One Person
Personal & Advertising Injury Limit                       $     1,000,000     Any One Person or Organization
General Aggregate Limit                                   $     2,000,000
   (Other Than Products-Completed Operations)
Products-Completed Operations Aggregate Limit             $     1,000,000

Location of All Premises You Own, Rent or Occupy:

 See attached "Schedule of Locations"




CG DS 83 00 04 10    Includes material copyrighted by Insurance Services Office, Inc., with its permission      Page 1 of 2
                                                                                                             p. 107
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 109 of 251


Policy No.:      21-31876937 - 30


CLASSIFICATION & PREMIUM

The Premium & Classifications are subject to change by audit. Audit period: ANNUALLY

                                                                       Rate               Advance Premium
                                                                            Prod/                    Prod/
                                    Code        Premium         Prem/       Comp          Prem/      Comp
Classification                       No.          Base           Ops         Ops           Ops        Ops                Other

Pennsylvania
       Location #1
Restaurants - with sale of         16910      $1,450,000                                 Included
alcoholic beverages that are                  Gross Sales                                                 Included
less than 30% of the annual
receipts of the restaurants -
with table service

Premium for Endorsements                                                                                             Included

                                           Total Advance Premium                                                Included

FORMS ATTACHED TO THIS POLICY

 See attached "Schedule of Forms and Endorsements"




Page 2 of 2       Includes material copyrighted by Insurance Services Office, Inc., with its permission    CG DS 83 00 04 10
                                                                                                                p. 108
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 110 of 251


                                                                                                 COMMERCIAL GENERAL LIABILITY
                                                                                                              CL CG FS 01 09 08
SCHEDULE OF FORMS AND ENDORSEMENTS_CL CG FS 01 A_09/08

Policy Number: 21-31876937 - 30


                SCHEDULE OF FORMS AND ENDORSEMENTS
The following Declarations, Coverage Forms, Conditions, and Endorsements are applicable to:


                                                  Commercial General Liability
State            Number                   Edition        Description
ALL               CG DS 03                07-1998        Liquor Liability Declarations
ALL               CG DS 83 00             04-2010        Commercial General Liability Declarations
ALL               CL CG FS 01             09-2008        Schedule of Forms and Endorsements
ALL               CG 00 01                04-2013        Commercial General Liability Coverage Form
ALL               CG 00 33                04-2013        Liquor Liability Coverage Form
ALL               CG 04 35                12-2007        Employee Benefits Liability Form
ALL               CG 20 11                04-2013        Additional Insured - Managers Or Lessors Of Premises
ALL               CG 20 26                04-2013        Additional Insured - Designated Person Or Organization
ALL               CG 21 00                07-1998        Exclusion - All Hazards In Connection With Designated Premises
ALL               CG 21 06                05-2014        Exclusion-Access Or Disclosure Of Confidential Or Personal Information And Data-
                                                         Related Liability-With Limited Bodily Injury Exception
ALL               CG 21 09                06-2015        Exclusion - Unmanned Aircraft
ALL               CG 21 47                12-2007        Employment Related Practices Exclusion
ALL               CG 21 67                12-2004        Fungi Or Bacteria Exclusion
ALL               CG 21 76                01-2015        Exclusion Of Punitive Damages Related To A Certified Act Of Terrorism
ALL               CG 21 84                01-2015        Exclusion of Certified Nuclear, Biological, Chemical or Radiological Acts of Terrorism;
                                                         Cap on Losses from Certified Acts of Terrorism
ALL               CG 21 96                03-2005        Silica Or Silica - Related Dust Exclusion
ALL               CG 24 07                01-1996        Products/Completed Operations Hazard Redefined
ALL               CG 33 63                05-2014        Exclusion - Access, Disclosure or Unauthorized use of Electric Data
ALL               SP 03                   01-2014        Duties In The Event Of Occurrence Claim Or Suit Representations
ALL               SP 158                  01-2014        Exclusion Asbestos Hazard
ALL               SP 161                  01-2014        Other Insurance
ALL               SP 600                  01-2016        Data Compromise Coverage
ALL               SP 601                  01-2016        Cyberone Coverage
ALL               SP 621 PA               01-2016        Pennsylvania Amendatory Endorsement
ALL               SP 92                   01-2014        Restaurant Extension Endorsement

ALL = ALL states on the policy
ALL* = Applies to all states on the policy unless a specific state form is designated




CL CG FS 01 09 08                                                                                                                   Page 1 of 1
                                                                                                                                p. 109
             Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 111 of 251


                                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                                               CG 00 01 04 13

    COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.                                          (2) The "bodily injury" or "property damage"
Read the <!-Bookmark:COMMERCIAL
             entire policy carefully          to determine rights,
                                GENERAL LIABILITY COVERAGE FORM_CG 00 01_04/13:EndBoomark-!>
                                                                                                   occurs during the policy period; and
duties and what is and is not covered.                                                        (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                                                  under Paragraph 1. of Section II – Who Is
refer to the Named Insured shown in the Declarations,                                              An Insured and no "employee" authorized
and any other person or organization qualifying as a                                               by you to give or receive notice of an
Named Insured under this policy. The words "we",                                                   "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                                                 injury" or "property damage" had occurred,
insurance.                                                                                         in whole or in part. If such a listed insured
The word "insured" means any person or organization                                                or authorized "employee" knew, prior to the
qualifying as such under Section II – Who Is An                                                    policy period, that the "bodily injury" or
Insured.                                                                                           "property damage" occurred, then any
                                                                                                   continuation, change or resumption of such
Other words and phrases that appear in quotation                                                   "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V –                                                   or after the policy period will be deemed to
Definitions.                                                                                       have been known prior to the policy period.
SECTION I – COVERAGES                                                                       c. "Bodily injury" or "property damage" which
COVERAGE A – BODILY INJURY AND PROPERTY                                                        occurs during the policy period and was not,
DAMAGE LIABILITY                                                                               prior to the policy period, known to have
1. Insuring Agreement                                                                          occurred by any insured listed under
                                                                                               Paragraph 1. of Section II – Who Is An Insured
    a. We will pay those sums that the insured                                                 or any "employee" authorized by you to give or
        becomes legally obligated to pay as damages                                            receive notice of an "occurrence" or claim,
        because of "bodily injury" or "property damage"                                        includes any continuation, change or
        to which this insurance applies. We will have                                          resumption of that "bodily injury" or "property
        the right and duty to defend the insured against                                       damage" after the end of the policy period.
        any "suit" seeking those damages. However,
        we will have no duty to defend the insured                                         d. "Bodily injury" or "property damage" will be
        against any "suit" seeking damages for "bodily                                         deemed to have been known to have occurred
        injury" or "property damage" to which this                                             at the earliest time when any insured listed
        insurance does not apply. We may, at our                                               under Paragraph 1. of Section II – Who Is An
        discretion, investigate any "occurrence" and                                           Insured or any "employee" authorized by you to
        settle any claim or "suit" that may result. But:                                       give or receive notice of an "occurrence" or
                                                                                               claim:
       (1) The amount we will pay for damages is
                                                                                              (1) Reports all, or any part, of the "bodily injury"
            limited as described in Section III – Limits
                                                                                                   or "property damage" to us or any other
            Of Insurance; and
                                                                                                   insurer;
       (2) Our right and duty to defend ends when we
                                                                                              (2) Receives a written or verbal demand or
            have used up the applicable limit of
                                                                                                   claim for damages because of the "bodily
            insurance in the payment of judgments or
                                                                                                   injury" or "property damage"; or
            settlements under Coverages A or B or
            medical expenses under Coverage C.                                                (3)  Becomes aware by any other means that
                                                                                                   "bodily injury" or "property damage" has
        No other obligation or liability to pay sums or
                                                                                                   occurred or has begun to occur.
        perform acts or services is covered unless
        explicitly provided for under Supplementary                                         e. Damages because of "bodily injury" include
        Payments – Coverages A and B.                                                          damages claimed by any person or
                                                                                               organization for care, loss of services or death
    b. This insurance applies to "bodily injury" and
                                                                                               resulting at any time from the "bodily injury".
        "property damage" only if:
       (1) The "bodily injury" or "property damage" is
            caused by an "occurrence" that takes place
            in the "coverage territory";




CG 00 01 04 13                                  © Insurance Services Office, Inc., 2012                                         Page 1 of 16
                                                                                                                               p. 110
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 112 of 251



2. Exclusions                                                     This exclusion applies even if the claims
   This insurance does not apply to:                              against any insured allege negligence or other
                                                                  wrongdoing in:
   a. Expected Or Intended Injury
                                                                     (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                       training or monitoring of others by that
      or intended from the standpoint of the insured.                     insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                  (b) Providing       or    failing  to    provide
      protect persons or property.                                        transportation with respect to any
                                                                          person that may be under the influence
   b. Contractual Liability                                               of alcohol;
      "Bodily injury" or "property damage" for which              if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                  injury" or "property damage", involved that
      reason of the assumption of liability in a                  which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not              above.
      apply to liability for damages:
                                                                  However, this exclusion applies only if you are
     (1) That the insured would have in the absence               in the business of manufacturing, distributing,
          of the contract or agreement; or                        selling, serving or furnishing alcoholic
     (2) Assumed in a contract or agreement that is               beverages. For the purposes of this exclusion,
         an "insured contract", provided the "bodily              permitting a person to bring alcoholic
         injury" or "property damage" occurs                      beverages on your premises, for consumption
         subsequent to the execution of the contract              on your premises, whether or not a fee is
         or agreement. Solely for the purposes of                 charged or a license is required for such
         liability assumed in an "insured contract",              activity, is not by itself considered the business
         reasonable attorneys' fees and necessary                 of selling, serving or furnishing alcoholic
         litigation expenses incurred by or for a party           beverages.
         other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
         damages because of "bodily injury" or
         "property damage", provided:                             Any obligation of the insured under a workers'
                                                                  compensation,          disability    benefits    or
        (a) Liability to such party for, or for the cost          unemployment compensation law or any
              of, that party's defense has also been              similar law.
              assumed in the same "insured contract";
              and                                              e. Employer's Liability
        (b) Such attorneys' fees and litigation                   "Bodily injury" to:
              expenses are for defense of that party             (1) An "employee" of the insured arising out of
              against a civil or alternative dispute                  and in the course of:
              resolution proceeding in which damages                 (a) Employment by the insured; or
              to which this insurance applies are
              alleged.                                               (b) Performing duties related to the conduct
                                                                         of the insured's business; or
   c. Liquor Liability
                                                                  (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                  of that "employee" as a consequence of
      any insured may be held liable by reason of:                    Paragraph (1) above.
     (1) Causing or contributing to the intoxication of            This exclusion applies whether the insured
         any person;                                               may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a                capacity and to any obligation to share
         person under the legal drinking age or                    damages with or repay someone else who
         under the influence of alcohol; or                        must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating             This exclusion does not apply to liability
         to the sale, gift, distribution or use of                 assumed by the insured under an "insured
         alcoholic beverages.                                      contract".




Page 2 of 16                          © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
                                                                                                     p. 111
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 113 of 251



   f. Pollution                                                    (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                  on which any insured or any contractors
         out of the actual, alleged or threatened                      or subcontractors working directly or
         discharge, dispersal, seepage, migration,                     indirectly on any insured's behalf are
         release or escape of "pollutants":                            performing operations if the "pollutants"
                                                                       are brought on or to the premises, site
        (a) At or from any premises, site or location                  or location in connection with such
            which is or was at any time owned or                       operations by such insured, contractor
            occupied by, or rented or loaned to, any                   or    subcontractor.   However,      this
            insured. However, this subparagraph                        subparagraph does not apply to:
            does not apply to:
                                                                        (i) "Bodily injury" or "property damage"
            (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                building and caused by smoke,                               lubricants or other operating fluids
                fumes, vapor or soot produced by or                         which are needed to perform the
                originating from equipment that is                          normal electrical, hydraulic or
                used to heat, cool or dehumidify the                        mechanical functions necessary for
                building, or equipment that is used to                      the operation of "mobile equipment"
                heat water for personal use, by the                         or its parts, if such fuels, lubricants
                building's occupants or their guests;                       or other operating fluids escape from
           (ii) "Bodily injury" or "property damage"                        a vehicle part designed to hold, store
                for which you may be held liable, if                        or receive them. This exception does
                you are a contractor and the owner                          not apply if the "bodily injury" or
                or lessee of such premises, site or                         "property damage" arises out of the
                location has been added to your                             intentional discharge, dispersal or
                policy as an additional insured with                        release of the fuels, lubricants or
                respect to your ongoing operations                          other operating fluids, or if such
                performed for that additional insured                       fuels, lubricants or other operating
                at that premises, site or location and                      fluids are brought on or to the
                such premises, site or location is not                      premises, site or location with the
                and never was owned or occupied                             intent that they be discharged,
                by, or rented or loaned to, any                             dispersed or released as part of the
                insured, other than that additional                         operations being performed by such
                insured; or                                                 insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                  (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                        sustained within a building and
                 from a "hostile fire";                                     caused by the release of gases,
        (b) At or from any premises, site or location                       fumes or vapors from materials
             which is or was at any time used by or                         brought into that building in
             for any insured or others for the                              connection with operations being
             handling, storage, disposal, processing                        performed by you or on your behalf
             or treatment of waste;                                         by a contractor or subcontractor; or
        (c) Which are or were at any time                             (iii) "Bodily injury" or "property damage"
            transported, handled, stored, treated,                          arising out of heat, smoke or fumes
            disposed of, or processed as waste by                           from a "hostile fire".
            or for:                                                (e) At or from any premises, site or location
            (i) Any insured; or                                         on which any insured or any contractors
                                                                        or subcontractors working directly or
           (ii) Any person or organization for whom                     indirectly on any insured's behalf are
                you may be legally responsible; or                      performing operations if the operations
                                                                        are to test for, monitor, clean up,
                                                                        remove, contain, treat, detoxify or
                                                                        neutralize, or in any way respond to, or
                                                                        assess the effects of, "pollutants".




CG 00 01 04 13                      © Insurance Services Office, Inc., 2012                         Page 3 of 16
                                                                                                   p. 112
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 114 of 251



     (2) Any loss, cost or expense arising out of                (5) "Bodily injury" or "property damage" arising
         any:                                                          out of:
        (a) Request, demand, order or statutory or                    (a) The operation of machinery or
            regulatory requirement that any insured                       equipment that is attached to, or part of,
            or others test for, monitor, clean up,                        a land vehicle that would qualify under
            remove, contain, treat, detoxify or                           the definition of "mobile equipment" if it
            neutralize, or in any way respond to, or                      were not subject to a compulsory or
            assess the effects of, "pollutants"; or                       financial responsibility law or other
        (b) Claim or suit by or on behalf of a                            motor vehicle insurance law where it is
            governmental authority for damages                            licensed or principally garaged; or
            because of testing for, monitoring,                       (b) The operation of any of the machinery
            cleaning up, removing, containing,                            or equipment listed in Paragraph f.(2) or
            treating, detoxifying or neutralizing, or in                  f.(3) of the definition of "mobile
            any way responding to, or assessing the                       equipment".
            effects of, "pollutants".                          h. Mobile Equipment
         However, this paragraph does not apply to                "Bodily injury" or "property damage" arising out
         liability for damages because of "property               of:
         damage" that the insured would have in the
         absence of such request, demand, order or                (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such                 an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a                         loaned to any insured; or
         governmental authority.                                  (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                    in practice for, or while being prepared for,
                                                                      any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or          i. War
      watercraft owned or operated by or rented or                 "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                  (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                  (2) Warlike action by a military force, including
      against any insured allege negligence or other
                                                                      action in hindering or defending against an
      wrongdoing in the supervision, hiring,
                                                                      actual or expected attack, by any
      employment, training or monitoring of others by                 government, sovereign or other authority
      that insured, if the "occurrence" which caused                  using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                 (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or                power, or action taken by governmental
      watercraft that is owned or operated by or                      authority in hindering or defending against
      rented or loaned to any insured.                                any of these.
      This exclusion does not apply to:                         j. Damage To Property
     (1) A watercraft while ashore on premises you                 "Property damage" to:
         own or rent;                                             (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                         any costs or expenses incurred by you, or
                                                                      any other person, organization or entity, for
        (a) Less than 26 feet long; and                               repair,     replacement,       enhancement,
        (b) Not being used to carry persons or                        restoration or maintenance of such property
             property for a charge;                                   for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                    injury to a person or damage to another's
         to, premises you own or rent, provided the                   property;
         "auto" is not owned by or rented or loaned               (2) Premises you sell, give away or abandon, if
         to you or the insured;                                       the "property damage" arises out of any
     (4) Liability assumed under any "insured                         part of those premises;
         contract" for the ownership, maintenance or              (3) Property loaned to you;
         use of aircraft or watercraft; or




Page 4 of 16                          © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
                                                                                                     p. 113
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 115 of 251



     (4) Personal property in the care, custody or                 This exclusion does not apply to the loss of use
         control of the insured;                                   of other property arising out of sudden and
     (5) That particular part of real property on                  accidental physical injury to "your product" or
         which you or any contractors or                           "your work" after it has been put to its intended
         subcontractors working directly or indirectly             use.
         on your behalf are performing operations, if           n. Recall Of Products, Work Or Impaired
         the "property damage" arises out of those                 Property
         operations; or                                            Damages claimed for any loss, cost or
     (6) That particular part of any property that                 expense incurred by you or others for the loss
         must be restored, repaired or replaced                    of use, withdrawal, recall, inspection, repair,
         because "your work" was incorrectly                       replacement, adjustment, removal or disposal
         performed on it.                                          of:
      Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
      not apply to "property damage" (other than                  (2) "Your work"; or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a              (3) "Impaired property";
      period of seven or fewer consecutive days. A                 if such product, work, or property is withdrawn
      separate limit of insurance applies to Damage                or recalled from the market or from use by any
      To Premises Rented To You as described in                    person or organization because of a known or
      Section III – Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply               dangerous condition in it.
      if the premises are "your work" and were never            o. Personal And Advertising Injury
      occupied, rented or held for rental by you.
                                                                   "Bodily injury" arising out of "personal and
      Paragraphs (3), (4), (5) and (6) of this                     advertising injury".
      exclusion do not apply to liability assumed
                                                                p. Electronic Data
      under a sidetrack agreement.
                                                                   Damages arising out of the loss of, loss of use
      Paragraph (6) of this exclusion does not apply
                                                                   of, damage to, corruption of, inability to access,
      to "property damage" included in the "products-
                                                                   or inability to manipulate electronic data.
      completed operations hazard".
                                                                   However, this exclusion does not apply to
  k. Damage To Your Product
                                                                   liability for damages because of "bodily injury".
      "Property damage" to "your product" arising out
                                                                   As used in this exclusion, electronic data
      of it or any part of it.
                                                                   means information, facts or programs stored as
   l. Damage To Your Work                                          or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of              from computer software, including systems and
      it or any part of it and included in the "products-          applications software, hard or floppy disks, CD-
      completed operations hazard".                                ROMs, tapes, drives, cells, data processing
                                                                   devices or any other media which are used
      This exclusion does not apply if the damaged                 with electronically controlled equipment.
      work or the work out of which the damage
      arises was performed on your behalf by a                  q. Recording And Distribution Of Material Or
      subcontractor.                                               Information In Violation Of Law
  m. Damage To Impaired Property Or Property                       "Bodily injury" or "property damage" arising
      Not Physically Injured                                       directly or indirectly out of any action or
                                                                   omission that violates or is alleged to violate:
      "Property damage" to "impaired property" or
      property that has not been physically injured,               (1) The Telephone Consumer Protection Act
      arising out of:                                                  (TCPA), including any amendment of or
                                                                       addition to such law;
     (1) A defect, deficiency, inadequacy or
           dangerous condition in "your product" or                (2) The CAN-SPAM Act of 2003, including any
           "your work"; or                                             amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting                (3) The Fair Credit Reporting Act (FCRA), and
         on your behalf to perform a contract or                       any amendment of or addition to such law,
         agreement in accordance with its terms.                       including the Fair and Accurate Credit
                                                                       Transactions Act (FACTA); or




CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 5 of 16
                                                                                                      p. 114
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 116 of 251



      (4) Any federal, state or local statute,                2. Exclusions
           ordinance or regulation, other than the               This insurance does not apply to:
           TCPA, CAN-SPAM Act of 2003 or FCRA
           and their amendments and additions, that              a. Knowing Violation Of Rights Of Another
           addresses, prohibits, or limits the printing,            "Personal and advertising injury" caused by or
           dissemination,       disposal,      collecting,          at the direction of the insured with the
           recording,        sending,       transmitting,           knowledge that the act would violate the rights
           communicating or distribution of material or             of another and would inflict "personal and
           information.                                             advertising injury".
   Exclusions c. through n. do not apply to damage               b. Material Published With Knowledge Of
   by fire to premises while rented to you or                       Falsity
   temporarily occupied by you with permission of the
                                                                    "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this
                                                                    oral or written publication, in any manner, of
   coverage as described in Section III – Limits Of
                                                                    material, if done by or at the direction of the
   Insurance.
                                                                    insured with knowledge of its falsity.
COVERAGE B – PERSONAL AND ADVERTISING
                                                                 c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                    "Personal and advertising injury" arising out of
1. Insuring Agreement
                                                                    oral or written publication, in any manner, of
   a. We will pay those sums that the insured                       material whose first publication took place
       becomes legally obligated to pay as damages                  before the beginning of the policy period.
       because of "personal and advertising injury" to
                                                                 d. Criminal Acts
       which this insurance applies. We will have the
       right and duty to defend the insured against                 "Personal and advertising injury" arising out of
       any "suit" seeking those damages. However,                   a criminal act committed by or at the direction
       we will have no duty to defend the insured                   of the insured.
       against any "suit" seeking damages for                    e. Contractual Liability
       "personal and advertising injury" to which this
       insurance does not apply. We may, at our                     "Personal and advertising injury" for which the
       discretion, investigate any offense and settle               insured has assumed liability in a contract or
       any claim or "suit" that may result. But:                    agreement. This exclusion does not apply to
                                                                    liability for damages that the insured would
      (1) The amount we will pay for damages is                     have in the absence of the contract or
           limited as described in Section III – Limits             agreement.
           Of Insurance; and
                                                                  f. Breach Of Contract
     (2) Our right and duty to defend end when we
          have used up the applicable limit of                       "Personal and advertising injury" arising out of
          insurance in the payment of judgments or                   a breach of contract, except an implied
          settlements under Coverages A or B or                      contract to use another's advertising idea in
          medical expenses under Coverage C.                         your "advertisement".
      No other obligation or liability to pay sums or            g. Quality Or Performance Of Goods – Failure
      perform acts or services is covered unless                    To Conform To Statements
      explicitly provided for under Supplementary                   "Personal and advertising injury" arising out of
      Payments – Coverages A and B.                                 the failure of goods, products or services to
   b. This insurance applies to "personal and                       conform with any statement of quality or
      advertising injury" caused by an offense arising              performance made in your "advertisement".
      out of your business but only if the offense was           h. Wrong Description Of Prices
      committed in the "coverage territory" during the              "Personal and advertising injury" arising out of
      policy period.                                                the wrong description of the price of goods,
                                                                    products or services stated in your
                                                                    "advertisement".




Page 6 of 16                            © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
                                                                                                      p. 115
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 117 of 251



   i. Infringement Of Copyright, Patent,                      n. Pollution-related
      Trademark Or Trade Secret                                  Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of          (1) Request, demand, order or statutory or
      the infringement of copyright, patent,                        regulatory requirement that any insured or
      trademark, trade secret or other intellectual                 others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                   contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include             any way respond to, or assess the effects
      the use of another's advertising idea in your                 of, "pollutants"; or
      "advertisement".
                                                                (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                     governmental authority for damages
      infringement, in your "advertisement", of                     because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.                             up,     removing,      containing,      treating,
   j. Insureds In Media And Internet Type                           detoxifying or neutralizing, or in any way
      Businesses                                                    responding to, or assessing the effects of,
      "Personal and advertising injury" committed by                "pollutants".
      an insured whose business is:                           o. War
     (1) Advertising, broadcasting, publishing or                "Personal and advertising injury", however
         telecasting;                                            caused, arising, directly or indirectly, out of:
     (2) Designing or determining content of web                (1) War, including undeclared or civil war;
          sites for others; or                                  (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                      action in hindering or defending against an
          service provider.                                          actual or expected attack, by any
      However, this exclusion does not apply to                      government, sovereign or other authority
      Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
      advertising injury" under the Definitions                 (3) Insurrection, rebellion, revolution, usurped
      section.                                                       power, or action taken by governmental
      For the purposes of this exclusion, the placing                authority in hindering or defending against
      of frames, borders or links, or advertising, for               any of these.
      you or others anywhere on the Internet, is not          p. Recording And Distribution Of Material Or
      by itself, considered the business of                      Information In Violation Of Law
      advertising, broadcasting, publishing or                   "Personal and advertising injury" arising
      telecasting.                                               directly or indirectly out of any action or
   k. Electronic Chatrooms Or Bulletin Boards                    omission that violates or is alleged to violate:
      "Personal and advertising injury" arising out of          (1) The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                   (TCPA), including any amendment of or
      insured hosts, owns, or over which the insured                 addition to such law;
      exercises control.                                        (2) The CAN-SPAM Act of 2003, including any
   l. Unauthorized Use Of Another's Name Or                          amendment of or addition to such law;
      Product                                                   (3) The Fair Credit Reporting Act (FCRA), and
      "Personal and advertising injury" arising out of               any amendment of or addition to such law,
      the unauthorized use of another's name or                      including the Fair and Accurate Credit
      product in your e-mail address, domain name                    Transactions Act (FACTA); or
      or metatag, or any other similar tactics to               (4) Any federal, state or local statute,
      mislead another's potential customers.                         ordinance or regulation, other than the
  m. Pollution                                                       TCPA, CAN-SPAM Act of 2003 or FCRA
     "Personal and advertising injury" arising out of                and their amendments and additions, that
     the actual, alleged or threatened discharge,                    addresses, prohibits, or limits the printing,
     dispersal, seepage, migration, release or                       dissemination,      disposal,       collecting,
     escape of "pollutants" at any time.                             recording,       sending,        transmitting,
                                                                     communicating or distribution of material or
                                                                     information.




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 7 of 16
                                                                                                     p. 116
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 118 of 251



COVERAGE C – MEDICAL PAYMENTS                                  d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                             To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury"
       below for "bodily injury" caused by an accident:           are payable or must be provided under a
                                                                  workers' compensation or disability benefits
      (1) On premises you own or rent;                            law or a similar law.
      (2) On ways next to premises you own or rent;            e. Athletics Activities
           or
                                                                  To a person injured while practicing, instructing
      (3) Because of your operations;                             or participating in any physical exercises or
       provided that:                                             games, sports, or athletic contests.
          (a) The accident takes place in the                   f. Products-Completed Operations Hazard
              "coverage territory" and during the policy           Included within the "products-completed
              period;                                              operations hazard".
         (b) The expenses are incurred and reported            g. Coverage A Exclusions
              to us within one year of the date of the
              accident; and                                        Excluded under Coverage A.
         (c) The injured person submits to                  SUPPLEMENTARY PAYMENTS – COVERAGES A
             examination, at our expense, by                AND B
             physicians of our choice as often as we        1. We will pay, with respect to any claim we
             reasonably require.                               investigate or settle, or any "suit" against an
   b. We will make these payments regardless of                insured we defend:
      fault. These payments will not exceed the                a. All expenses we incur.
      applicable limit of insurance. We will pay               b. Up to $250 for cost of bail bonds required
      reasonable expenses for:                                     because of accidents or traffic law violations
      (1) First aid administered at the time of an                 arising out of the use of any vehicle to which
          accident;                                                the Bodily Injury Liability Coverage applies. We
      (2) Necessary medical, surgical, X-ray and                   do not have to furnish these bonds.
          dental    services,  including  prosthetic           c. The cost of bonds to release attachments, but
          devices; and                                             only for bond amounts within the applicable
     (3) Necessary         ambulance,         hospital,            limit of insurance. We do not have to furnish
          professional nursing and funeral services.               these bonds.
2. Exclusions                                                  d. All reasonable expenses incurred by the
                                                                   insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                   investigation or defense of the claim or "suit",
   a. Any Insured                                                  including actual loss of earnings up to $250 a
      To any insured, except "volunteer workers".                  day because of time off from work.
   b. Hired Person                                             e. All court costs taxed against the insured in the
                                                                  "suit". However, these payments do not include
      To a person hired to do work for or on behalf of            attorneys' fees or attorneys' expenses taxed
      any insured or a tenant of any insured.                     against the insured.
   c. Injury On Normally Occupied Premises                      f. Prejudgment interest awarded against the
      To a person injured on that part of premises                 insured on that part of the judgment we pay. If
      you own or rent that the person normally                     we make an offer to pay the applicable limit of
      occupies.                                                    insurance, we will not pay any prejudgment
                                                                   interest based on that period of time after the
                                                                   offer.




Page 8 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
                                                                                                    p. 117
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 119 of 251



   g. All interest on the full amount of any judgment            So long as the above conditions are met,
       that accrues after entry of the judgment and              attorneys' fees incurred by us in the defense of
       before we have paid, offered to pay, or                   that indemnitee, necessary litigation expenses
       deposited in court the part of the judgment that          incurred by us and necessary litigation expenses
       is within the applicable limit of insurance.              incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                  paid        as       Supplementary     Payments.
   insurance.                                                    Notwithstanding the provisions of Paragraph
                                                                 2.b.(2) of Section I – Coverage A – Bodily Injury
2. If we defend an insured against a "suit" and an               And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party            not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of       and "property damage" and will not reduce the
   the following conditions are met:                             limits of insurance.
   a. The "suit" against the indemnitee seeks                    Our obligation to defend an insured's indemnitee
       damages for which the insured has assumed                 and to pay for attorneys' fees and necessary
       the liability of the indemnitee in a contract or          litigation expenses as Supplementary Payments
       agreement that is an "insured contract";                  ends when we have used up the applicable limit of
   b. This insurance applies to such liability                   insurance in the payment of judgments or
       assumed by the insured;                                   settlements or the conditions set forth above, or
   c. The obligation to defend, or the cost of the               the terms of the agreement described in
      defense of, that indemnitee, has also been                 Paragraph f. above, are no longer met.
      assumed by the insured in the same "insured             SECTION II – WHO IS AN INSURED
      contract";                                              1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information          a. An individual, you and your spouse are
      we know about the "occurrence" are such that                   insureds, but only with respect to the conduct
      no conflict appears to exist between the                       of a business of which you are the sole owner.
      interests of the insured and the interests of the
      indemnitee;                                                b. A partnership or joint venture, you are an
                                                                     insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                       their spouses are also insureds, but only with
      conduct and control the defense of that                        respect to the conduct of your business.
      indemnitee against such "suit" and agree that
      we can assign the same counsel to defend the               c. A limited liability company, you are an insured.
      insured and the indemnitee; and                                Your members are also insureds, but only with
                                                                     respect to the conduct of your business. Your
   f. The indemnitee:                                                managers are insureds, but only with respect
     (1) Agrees in writing to:                                       to their duties as your managers.
         (a) Cooperate with us in the investigation,             d. An organization other than a partnership, joint
             settlement or defense of the "suit";                    venture or limited liability company, you are an
                                                                     insured. Your "executive officers" and directors
         (b) Immediately send us copies of any
                                                                     are insureds, but only with respect to their
             demands, notices, summonses or legal
                                                                     duties as your officers or directors. Your
             papers received in connection with the
                                                                     stockholders are also insureds, but only with
             "suit";
                                                                     respect to their liability as stockholders.
         (c) Notify any other insurer whose coverage
                                                                 e. A trust, you are an insured. Your trustees are
             is available to the indemnitee; and
                                                                    also insureds, but only with respect to their
         (d) Cooperate with us with respect to                      duties as trustees.
             coordinating other applicable insurance
             available to the indemnitee; and
      (2) Provides us with written authorization to:
         (a) Obtain records and other information
             related to the "suit"; and
         (b) Conduct and control the defense of the
             indemnitee in such "suit".




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                        Page 9 of 16
                                                                                                      p. 118
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 120 of 251



2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing              temporary custody of your property if you die,
      duties related to the conduct of your business,             but only:
      or your "employees", other than either your                (1) With respect to liability arising out of the
      "executive officers" (if you are an organization               maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                 appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or           d. Your legal representative if you die, but only
      while performing duties related to the conduct               with respect to duties as such. That
      of your business. However, none of these                     representative will have all your rights and
      "employees" or "volunteer workers" are                       duties under this Coverage Part.
      insureds for:                                         3. Any organization you newly acquire or form, other
     (1) "Bodily injury" or "personal and advertising          than a partnership, joint venture or limited liability
          injury":                                             company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if           Insured if there is no other similar insurance
             you are a partnership or joint venture),          available to that organization. However:
             to your members (if you are a limited
             liability company), to a co-"employee"            a. Coverage under this provision is afforded only
             while in the course of his or her                    until the 90th day after you acquire or form the
             employment or performing duties related              organization or the end of the policy period,
             to the conduct of your business, or to               whichever is earlier;
             your other "volunteer workers" while               b. Coverage A does not apply to "bodily injury" or
             performing duties related to the conduct              "property damage" that occurred before you
             of your business;                                     acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or           c. Coverage B does not apply to "personal and
             sister of that co-"employee" or                       advertising injury" arising out of an offense
             "volunteer worker" as a consequence of                committed before you acquired or formed the
             Paragraph (1)(a) above;                               organization.
         (c) For which there is any obligation to           No person or organization is an insured with respect
             share damages with or repay someone            to the conduct of any current or past partnership, joint
             else who must pay damages because of           venture or limited liability company that is not shown
             the injury described in Paragraph (1)(a)       as a Named Insured in the Declarations.
             or (b) above; or
                                                            SECTION III – LIMITS OF INSURANCE
         (d) Arising out of his or her providing or
                                                            1. The Limits of Insurance shown in the Declarations
             failing to provide professional health             and the rules below fix the most we will pay
             care services.                                     regardless of the number of:
      (2) "Property damage" to property:                        a. Insureds;
         (a) Owned, occupied or used by;                        b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or                 c. Persons or organizations making claims or
             control of, or over which physical control            bringing "suits".
             is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer              pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any              a. Medical expenses under Coverage C;
          member (if you are a limited liability               b. Damages under Coverage A, except damages
          company).                                               because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                   included in the "products-completed operations
      "volunteer worker"), or any organization while              hazard"; and
      acting as your real estate manager.                      c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
                                                                                                     p. 119
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 121 of 251



3. The Products-Completed Operations Aggregate                  (3) The nature and location of any injury or
    Limit is the most we will pay under Coverage A for               damage arising out of the "occurrence" or
    damages because of "bodily injury" and "property                 offense.
    damage" included in the "products-completed               b. If a claim is made or "suit" is brought against
    operations hazard".                                          any insured, you must:
4. Subject to Paragraph 2. above, the Personal And               (1) Immediately record the specifics of the
    Advertising Injury Limit is the most we will pay                 claim or "suit" and the date received; and
    under Coverage B for the sum of all damages
    because of all "personal and advertising injury"             (2) Notify us as soon as practicable.
    sustained by any one person or organization.                  You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                 notice of the claim or "suit" as soon as
    applies, the Each Occurrence Limit is the most we             practicable.
    will pay for the sum of:                                  c. You and any other involved insured must:
    a. Damages under Coverage A; and                            (1) Immediately send us copies of any
    b. Medical expenses under Coverage C                            demands, notices, summonses or legal
                                                                    papers received in connection with the
    because of all "bodily injury" and "property                    claim or "suit";
    damage" arising out of any one "occurrence".
                                                                 (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                      information;
    Premises Rented To You Limit is the most we will
    pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
    "property damage" to any one premises, while                     settlement of the claim or defense against
    rented to you, or in the case of damage by fire,                 the "suit"; and
    while rented to you or temporarily occupied by you          (4) Assist us, upon our request, in the
    with permission of the owner.                                     enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                         person or organization which may be liable
    Expense Limit is the most we will pay under                       to the insured because of injury or damage
    Coverage C for all medical expenses because of                    to which this insurance may also apply.
    "bodily injury" sustained by any one person.              d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply              cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to              obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting            first aid, without our consent.
with the beginning of the policy period shown in the       3. Legal Action Against Us
Declarations, unless the policy period is extended
                                                              No person or organization has a right under this
after issuance for an additional period of less than 12       Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes         a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                          a "suit" asking for damages from an insured; or
SECTION IV – COMMERCIAL GENERAL LIABILITY                     b. To sue us on this Coverage Part unless all of
CONDITIONS                                                        its terms have been fully complied with.
1. Bankruptcy                                                 A person or organization may sue us to recover on
                                                              an agreed settlement or on a final judgment
    Bankruptcy or insolvency of the insured or of the         against an insured; but we will not be liable for
    insured's estate will not relieve us of our
                                                              damages that are not payable under the terms of
    obligations under this Coverage Part.                     this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                applicable limit of insurance. An agreed settlement
    Claim Or Suit                                             means a settlement and release of liability signed
    a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
        as practicable of an "occurrence" or an offense       claimant's legal representative.
        which may result in a claim. To the extent
        possible, notice should include:
       (1) How, when and where the "occurrence" or
            offense took place;
      (2) The names and addresses of any injured
          persons and witnesses; and




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                      Page 11 of 16
                                                                                                  p. 120
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 122 of 251



4. Other Insurance                                                 (3) When this insurance is excess over other
   If other valid and collectible insurance is available               insurance, we will pay only our share of the
   to the insured for a loss we cover under                            amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                         sum of:
   obligations are limited as follows:                                 (a) The total amount that all such other
   a. Primary Insurance                                                     insurance would pay for the loss in the
                                                                            absence of this insurance; and
      This insurance is primary except when
      Paragraph b. below applies. If this insurance is                (b) The total of all deductible and self-
      primary, our obligations are not affected unless                      insured amounts under all that other
      any of the other insurance is also primary.                           insurance.
      Then, we will share with all that other                     (4) We will share the remaining loss, if any,
      insurance by the method described in                              with any other insurance that is not
      Paragraph c. below.                                               described in this Excess Insurance
   b. Excess Insurance                                                  provision and was not bought specifically to
                                                                        apply in excess of the Limits of Insurance
     (1) This insurance is excess over:                                 shown in the Declarations of this Coverage
        (a) Any of the other insurance, whether                         Part.
             primary, excess, contingent or on any              c. Method Of Sharing
             other basis:
                                                                   If all of the other insurance permits contribution
             (i) That is Fire, Extended Coverage,                  by equal shares, we will follow this method
                 Builder's Risk, Installation Risk or              also. Under this approach each insurer
                 similar coverage for "your work";                 contributes equal amounts until it has paid its
            (ii) That is Fire insurance for premises               applicable limit of insurance or none of the loss
                 rented to you or temporarily                      remains, whichever comes first.
                 occupied by you with permission of                If any of the other insurance does not permit
                 the owner;                                        contribution by equal shares, we will contribute
           (iii) That is insurance purchased by you                by limits. Under this method, each insurer's
                 to cover your liability as a tenant for           share is based on the ratio of its applicable
                 "property damage" to premises                     limit of insurance to the total applicable limits of
                 rented to you or temporarily                      insurance of all insurers.
                 occupied by you with permission of          5. Premium Audit
                 the owner; or
                                                                a. We will compute all premiums for this
            (iv) If the loss arises out of the                     Coverage Part in accordance with our rules
                  maintenance or use of aircraft,                  and rates.
                  "autos" or watercraft to the extent not
                  subject to Exclusion g. of Section I –        b. Premium shown in this Coverage Part as
                  Coverage A – Bodily Injury And                   advance premium is a deposit premium only.
                  Property Damage Liability.                       At the close of each audit period we will
                                                                   compute the earned premium for that period
         (b) Any other primary insurance available to              and send notice to the first Named Insured.
              you covering liability for damages                   The due date for audit and retrospective
              arising out of the premises or                       premiums is the date shown as the due date
              operations, or the products and                      on the bill. If the sum of the advance and audit
              completed operations, for which you                  premiums paid for the policy period is greater
              have been added as an additional                     than the earned premium, we will return the
              insured.                                             excess to the first Named Insured.
      (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
          no duty under Coverages A or B to defend                 the information we need for premium
          the insured against any "suit" if any other              computation, and send us copies at such times
          insurer has a duty to defend the insured                 as we may request.
          against that "suit". If no other insurer
          defends, we will undertake to do so, but we        6. Representations
          will be entitled to the insured's rights              By accepting this policy, you agree:
          against all those other insurers.                     a. The statements in the Declarations are
                                                                   accurate and complete;




Page 12 of 16                          © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
                                                                                                       p. 121
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 123 of 251



   b. Those     statements      are     based    upon            However, "auto" does not include "mobile
      representations you made to us; and                        equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
      your representations.                                      disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies:                                               Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
      Named Insured; and                                            injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                 or transportation between any places included
       is made or "suit" is brought.                                in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
   To Us                                                            damage arises out of:
   If the insured has rights to recover all or part of              (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                          the territory described in Paragraph a.
   Part, those rights are transferred to us. The                         above;
   insured must do nothing after loss to impair them.               (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                      the territory described in Paragraph a.
   transfer those rights to us and help us enforce                       above, but is away for a short time on your
   them.                                                                 business; or
9. When We Do Not Renew                                             (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                      that take place through the Internet or
   will mail or deliver to the first Named Insured                       similar electronic means of communication;
   shown in the Declarations written notice of the               provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                   damages is determined in a "suit" on the merits, in
   expiration date.                                              the territory described in Paragraph a. above or in
   If notice is mailed, proof of mailing will be sufficient      a settlement we agree to.
   proof of notice.                                           5. "Employee"       includes    a   "leased   worker".
SECTION V – DEFINITIONS                                          "Employee" does not include a "temporary
                                                                 worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6. "Executive officer" means a person holding any of
   market segments about your goods, products or                 the officer positions created by your charter,
   services for the purpose of attracting customers or           constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:              document.
   a. Notices that are published include material             7. "Hostile fire" means one which becomes
       placed on the Internet or on similar electronic           uncontrollable or breaks out from where it was
       means of communication; and                               intended to be.
   b. Regarding web sites, only that part of a web            8. "Impaired property" means tangible property, other
       site that is about your goods, products or                than "your product" or "your work", that cannot be
       services for the purposes of attracting                   used or is less useful because:
       customers or supporters is considered an                  a. It incorporates "your product" or "your work"
       advertisement.                                                that is known or thought to be defective,
2. "Auto" means:                                                     deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer               b. You have failed to fulfill the terms of a contract
       designed for travel on public roads, including                or agreement;
       any attached machinery or equipment; or                   if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                repair, replacement, adjustment or removal of
       compulsory or financial responsibility law or             "your product" or "your work" or your fulfilling the
       other motor vehicle insurance law where it is             terms of the contract or agreement.
       licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                       Page 13 of 16
                                                                                                       p. 122
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 124 of 251



9. "Insured contract" means:                                 10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,               a labor leasing firm under an agreement between
       that portion of the contract for a lease of               you and the labor leasing firm, to perform duties
       premises that indemnifies any person or                   related to the conduct of your business. "Leased
       organization for damage by fire to premises               worker" does not include a "temporary worker".
       while rented to you or temporarily occupied by        11. "Loading or unloading" means the handling of
       you with permission of the owner is not an                property:
       "insured contract";                                       a. After it is moved from the place where it is
   b. A sidetrack agreement;                                         accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                   watercraft or "auto";
      connection with construction or demolition                 b. While it is in or on an aircraft, watercraft or
      operations on or within 50 feet of a railroad;                 "auto"; or
   d. An obligation, as required by ordinance, to                c. While it is being moved from an aircraft,
      indemnify a municipality, except in connection                 watercraft or "auto" to the place where it is
      with work for a municipality;                                  finally delivered;
   e. An elevator maintenance agreement;                         but "loading or unloading" does not include the
   f. That part of any other contract or agreement               movement of property by means of a mechanical
      pertaining to your business (including an                  device, other than a hand truck, that is not
      indemnification of a municipality in connection            attached to the aircraft, watercraft or "auto".
      with work performed for a municipality) under          12. "Mobile equipment" means any of the following
      which you assume the tort liability of another             types of land vehicles, including any attached
      party to pay for "bodily injury" or "property              machinery or equipment:
      damage" to a third person or organization. Tort           a. Bulldozers, farm machinery, forklifts and other
      liability means a liability that would be imposed            vehicles designed for use principally off public
      by law in the absence of any contract or                     roads;
      agreement.
                                                                b. Vehicles maintained for use solely on or next to
      Paragraph f. does not include that part of any               premises you own or rent;
      contract or agreement:
                                                                c. Vehicles that travel on crawler treads;
     (1) That indemnifies a railroad for "bodily injury"
          or "property damage" arising out of                   d. Vehicles, whether self-propelled or not,
          construction or demolition operations, within            maintained primarily to provide mobility to
          50 feet of any railroad property and                     permanently mounted:
          affecting any railroad bridge or trestle,               (1) Power cranes, shovels, loaders, diggers or
          tracks, road-beds, tunnel, underpass or                     drills; or
          crossing;                                               (2) Road construction or resurfacing equipment
     (2) That indemnifies an architect, engineer or                    such as graders, scrapers or rollers;
          surveyor for injury or damage arising out of:         e. Vehicles not described in Paragraph a., b., c.
         (a) Preparing, approving, or failing to                   or d. above that are not self-propelled and are
             prepare or approve, maps, shop                        maintained primarily to provide mobility to
             drawings, opinions, reports, surveys,                 permanently attached equipment of the
             field orders, change orders or drawings               following types:
             and specifications; or                               (1) Air compressors, pumps and generators,
         (b) Giving directions or instructions, or                     including spraying, welding, building
             failing to give them, if that is the primary              cleaning, geophysical exploration, lighting
             cause of the injury or damage; or                         and well servicing equipment; or
     (3) Under which the insured, if an architect,                (2) Cherry pickers and similar devices used to
         engineer or surveyor, assumes liability for                   raise or lower workers;
         an injury or damage arising out of the                  f. Vehicles not described in Paragraph a., b., c.
         insured's rendering or failure to render                   or d. above maintained primarily for purposes
         professional services, including those listed              other than the transportation of persons or
         in (2) above and supervisory, inspection,                  cargo.
         architectural or engineering activities.




Page 14 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
                                                                                                     p. 123
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 125 of 251



      However, self-propelled vehicles with the             16. "Products-completed operations hazard":
      following types of permanently attached                   a. Includes all "bodily injury" and "property
      equipment are not "mobile equipment" but will                damage" occurring away from premises you
      be considered "autos":                                       own or rent and arising out of "your product" or
      (1) Equipment designed primarily for:                        "your work" except:
         (a) Snow removal;                                        (1) Products that are still in your physical
         (b) Road maintenance, but not construction                   possession; or
              or resurfacing; or                                  (2) Work that has not yet been completed or
         (c) Street cleaning;                                         abandoned. However, "your work" will be
                                                                      deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                  following times:
          on automobile or truck chassis and used to
          raise or lower workers; and                                (a) When all of the work called for in your
                                                                          contract has been completed.
      (3) Air compressors, pumps and generators,
          including spraying, welding, building                      (b) When all of the work to be done at the
          cleaning, geophysical exploration, lighting                     job site has been completed if your
          and well servicing equipment.                                   contract calls for work at more than one
                                                                          job site.
    However, "mobile equipment" does not include
    any land vehicles that are subject to a compulsory               (c) When that part of the work done at a job
    or financial responsibility law or other motor                        site has been put to its intended use by
    vehicle insurance law where it is licensed or                         any person or organization other than
    principally garaged. Land vehicles subject to a                       another contractor or subcontractor
    compulsory or financial responsibility law or other                   working on the same project.
    motor vehicle insurance law are considered                        Work that may need service, maintenance,
    "autos".                                                          correction, repair or replacement, but which
13. "Occurrence" means an accident, including                         is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                  completed.
    the same general harmful conditions.                       b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,               damage" arising out of:
    including consequential "bodily injury", arising out         (1) The transportation of property, unless the
    of one or more of the following offenses:                        injury or damage arises out of a condition in
    a. False arrest, detention or imprisonment;                      or on a vehicle not owned or operated by
                                                                     you, and that condition was created by the
    b. Malicious prosecution;                                        "loading or unloading" of that vehicle by any
    c. The wrongful eviction from, wrongful entry into,              insured;
        or invasion of the right of private occupancy of         (2) The existence of tools, uninstalled
        a room, dwelling or premises that a person                   equipment or abandoned or unused
        occupies, committed by or on behalf of its                   materials; or
        owner, landlord or lessor;
                                                                 (3) Products or operations for which the
   d. Oral or written publication, in any manner, of                 classification, listed in the Declarations or in
      material that slanders or libels a person or                   a policy Schedule, states that products-
      organization or disparages a person's or                       completed operations are subject to the
      organization's goods, products or services;                    General Aggregate Limit.
   e. Oral or written publication, in any manner, of        17. "Property damage" means:
      material that violates a person's right of
      privacy;                                                  a. Physical injury to tangible property, including
                                                                   all resulting loss of use of that property. All
   f. The use of another's advertising idea in your                such loss of use shall be deemed to occur at
      "advertisement"; or                                          the time of the physical injury that caused it; or
    g. Infringing upon another's copyright, trade dress        b. Loss of use of tangible property that is not
       or slogan in your "advertisement".                         physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or               deemed to occur at the time of the
    thermal irritant or contaminant, including smoke,             "occurrence" that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and          For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,            is not tangible property.
    reconditioned or reclaimed.



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                        Page 15 of 16
                                                                                                     p. 124
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 126 of 251



    As used in this definition, electronic data means          b. Includes:
    information, facts or programs stored as or on,              (1) Warranties or representations made at any
    created or used on, or transmitted to or from                     time with respect to the fitness, quality,
    computer software, including systems and                          durability, performance or use of "your
    applications software, hard or floppy disks, CD-                  product"; and
    ROMs, tapes, drives, cells, data processing
    devices or any other media which are used with               (2) The providing of or failure to provide
    electronically controlled equipment.                             warnings or instructions.
18. "Suit" means a civil proceeding in which damages           c. Does not include vending machines or other
    because of "bodily injury", "property damage" or              property rented to or located for the use of
    "personal and advertising injury" to which this               others but not sold.
    insurance applies are alleged. "Suit" includes:         22. "Your work":
    a. An arbitration proceeding in which such                  a. Means:
        damages are claimed and to which the insured
                                                                  (1) Work or operations performed by you or on
        must submit or does submit with our consent;
                                                                       your behalf; and
        or
                                                                  (2) Materials, parts or equipment furnished in
    b. Any other alternative dispute resolution
                                                                       connection with such work or operations.
        proceeding in which such damages are
        claimed and to which the insured submits with           b. Includes:
        our consent.                                              (1) Warranties or representations made at any
19. "Temporary worker" means a person who is                           time with respect to the fitness, quality,
    furnished to you to substitute for a permanent                     durability, performance or use of "your
    "employee" on leave or to meet seasonal or short-                  work"; and
    term workload conditions.                                     (2) The providing of or failure to provide
20. "Volunteer worker" means a person who is not                       warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
    a. Means:
      (1) Any goods or products, other than real
           property, manufactured, sold, handled,
           distributed or disposed of by:
          (a) You;
          (b) Others trading under your name; or
          (c) A person or organization whose
               business or assets you have acquired;
               and
      (2) Containers (other than vehicles), materials,
           parts or equipment furnished in connection
           with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
                                                                                                  p. 125
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 127 of 251


                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 00 33 04 13

                     LIQUOR LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.                           (2) Prior to the policy period, no insured listed
Read the entire policy carefully to determine rights,                                 under Paragraph 1. of Section II – Who Is
duties and what is and is not covered.                                                An Insured and no "employee" authorized
Throughout this policy the words "you" and "your"                                     by you to give or receive notice of an
refer to the Named Insured shown in the Declarations,                                 "injury" or claim, knew that the "injury" had
and any other person or organization qualifying as a                                  occurred, in whole or in part. If such a listed
Named Insured under this policy. The words "we",                                      insured or authorized "employee" knew,
"us" and "our" refer to the company providing this                                    prior to the policy period, that the "injury"
insurance.                                                                            occurred, then any continuation, change or
                                                                                      resumption of such "injury" during or after
The word "insured" means any person or organization                                   theCOVERAGE
                                                              <!-Bookmark:LIQUOR LIABILITY policyFORM_CG
                                                                                                   period      will be deemed to have
                                                                                                         00 33_04/13:EndBoomark-!>

qualifying as such under Section II – Who Is An                                       been known prior to the policy period.
Insured.
                                                                       c. "Injury" which occurs during the policy period
Other words and phrases that appear in quotation                          and was not, prior to the policy period, known
marks have special meaning. Refer to Section V –                          to have occurred by any insured listed under
Definitions.                                                              Paragraph 1. of Section II – Who Is An Insured
SECTION I – LIQUOR LIABILITY COVERAGE                                     or any "employee" authorized by you to give or
1. Insuring Agreement                                                     receive notice of an "injury" or claim, includes
                                                                          any continuation, change or resumption of that
   a. We will pay those sums that the insured                             "injury" after the end of the policy period.
       becomes legally obligated to pay as damages
       because of "injury" to which this insurance                     d. "Injury" will be deemed to have been known to
       applies if liability for such "injury" is imposed on               have occurred at the earliest time when any
       the insured by reason of the selling, serving or                   insured listed under Paragraph 1. of Section II
       furnishing of any alcoholic beverage. We will                      – Who Is An Insured or any "employee"
       have the right and duty to defend the insured                      authorized by you to give or receive notice of
       against any "suit" seeking those damages.                          an "injury" or claim:
       However, we will have no duty to defend the                        (1) Reports all, or any part, of the "injury" to us
       insured against any "suit" seeking damages for                         or any other insurer;
       "injury" to which this insurance does not apply.                   (2) Receives a written or verbal demand or
       We may, at our discretion, investigate any                             claim for damages because of the "injury";
       "injury" and settle any claim or "suit" that may                       or
       result. But:
                                                                        (3) Becomes aware by any other means that
      (1) The amount we will pay for damages is                              "injury" has occurred or has begun to occur.
           limited as described in Section III – Limits
           Of Insurance; and                                       2. Exclusions
      (2) Our right and duty to defend ends when we                   This insurance does not apply to:
          have used up the applicable limit of                        a. Expected Or Intended Injury
          insurance in the payment of judgments or                       "Injury" expected or intended from the
          settlements.                                                   standpoint of the insured. This exclusion does
       No other obligation or liability to pay sums or                   not apply to "bodily injury" resulting from the
       perform acts or services is covered unless                        use of reasonable force to protect persons or
       explicitly provided for under Supplementary                       property.
       Payments.                                                      b. Workers' Compensation And Similar Laws
   b. This insurance applies to "injury" only if:                        Any obligation of the insured under a workers'
     (1) The "injury" occurs during the policy period                    compensation,       disability    benefits    or
         in the "coverage territory"; and                                unemployment compensation law or any
                                                                         similar law.




CG 00 33 04 13                          © Insurance Services Office, Inc., 2012                                       Page 1 of 6
                                                                                                                   p. 126
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 128 of 251



   c. Employer's Liability                                       (3) Insurrection, rebellion, revolution, usurped
      "Bodily injury" to:                                            power, or action taken by governmental
                                                                     authority in hindering or defending against
     (1) An "employee" of the insured arising out of                 any of these.
          and in the course of:
                                                           SUPPLEMENTARY PAYMENTS
         (a) Employment by the insured; or
                                                           We will pay, with respect to any claim we investigate
         (b) Performing duties related to the conduct      or settle, or any "suit" against an insured we defend:
              of the insured's business; or
                                                           1. All expenses we incur.
     (2) The spouse, child, parent, brother or sister
          of that "employee" as a consequence of           2. The cost of bonds to release attachments, but only
          Paragraph (1) above.                                 for bond amounts within the applicable limit of
                                                               insurance. We do not have to furnish these bonds.
      This exclusion applies whether the insured
      may be liable as an employer or in any other         3. All reasonable expenses incurred by the insured at
      capacity and to any obligation to share                 our request to assist us in the investigation or
      damages with or repay someone else who                  defense of the claim or "suit", including actual loss
      must pay damages because of the "injury".               of earnings up to $250 a day because of time off
                                                              from work.
   d. Liquor License Not In Effect
                                                           4. All court costs taxed against the insured in the
      "Injury" arising out of any alcoholic beverage          "suit". However, these payments do not include
      sold, served or furnished while any required            attorneys' fees or attorneys' expenses taxed
      license is not in effect.                               against the insured.
   e. Your Product                                         5. Prejudgment interest awarded against the insured
      "Injury" arising out of "your product". This            on that part of the judgment we pay. If we make an
      exclusion does not apply to "injury" for which          offer to pay the applicable limit of insurance, we
      the insured or the insured's indemnitees may            will not pay any prejudgment interest based on
      be held liable by reason of:                            that period of time after the offer.
     (1) Causing or contributing to the intoxication of    6. All interest on the full amount of any judgment that
          any person;                                         accrues after entry of the judgment and before we
     (2) The furnishing of alcoholic beverages to a           have paid, offered to pay, or deposited in court the
          person under the legal drinking age or              part of the judgment that is within the applicable
          under the influence of alcohol; or                  limit of insurance.
     (3) Any statute, ordinance or regulation relating     7. Expenses incurred by the insured for first aid
                                                              administered to others at the time of an event to
          to the sale, gift, distribution or use of
                                                              which this insurance applies.
          alcoholic beverages.
                                                           These payments will not reduce the limits of
   f. Other Insurance
                                                           insurance.
      Any "injury" with respect to which other
                                                           SECTION II – WHO IS AN INSURED
      insurance is afforded, or would be afforded but
      for the exhaustion of the limits of insurance.       1. If you are designated in the Declarations as:
      This exclusion does not apply if the other              a. An individual, you and your spouse are
      insurance responds to liability for "injury"                insureds.
      imposed on the insured by reason of the                 b. A partnership or joint venture, you are an
      selling, serving or furnishing of any alcoholic             insured. Your members, your partners, and
      beverage.                                                   their spouses are also insureds, but only with
   g. War                                                         respect to the conduct of your business.
      "Injury", however caused, arising, directly or          c. A limited liability company, you are an insured.
      indirectly, out of:                                         Your members are also insureds, but only with
                                                                  respect to the conduct of your business. Your
     (1) War, including undeclared or civil war;
                                                                  managers are insureds, but only with respect
     (2) Warlike action by a military force, including            to their duties as your managers.
          action in hindering or defending against an
          actual or expected attack, by any
          government, sovereign or other authority
          using military personnel or other agents; or




Page 2 of 6                          © Insurance Services Office, Inc., 2012                      CG 00 33 04 13
                                                                                                    p. 127
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 129 of 251



   d. An organization other than a partnership, joint          c. Your legal representative if you die, but only
      venture or limited liability company, you are an            with respect to duties as such. That
      insured. Your "executive officers" and directors            representative will have all your rights and
      are insureds, but only with respect to their                duties under this Coverage Part.
      duties as your officers or directors. Your            3. Any organization you newly acquire or form, other
      stockholders are also insureds, but only with             than a partnership, joint venture or limited liability
      respect to their liability as stockholders.               company, and over which you maintain ownership
   e. A trust, you are an insured. Your trustees are            or majority interest, will qualify as a Named
      also insureds, but only with respect to their             Insured if there is no other similar insurance
      duties as trustees.                                       available to that organization. However:
2. Each of the following is also an insured:                    a. Coverage under this provision is afforded only
   a. Your "employees", other than either your                     until the 90th day after you acquire or form the
      "executive officers" (if you are an organization             organization or the end of the policy period,
      other than a partnership, joint venture or limited           whichever is earlier; and
      liability company) or your managers (if you are           b. Coverage does not apply to "injury" that
      a limited liability company), but only for acts              occurred before you acquired or formed the
      within the scope of their employment by you or               organization.
      while performing duties related to the conduct        No person or organization is an insured with respect
      of your business. However, none of these              to the conduct of any current or past partnership, joint
      "employees" is an insured for:                        venture or limited liability company that is not shown
     (1) "Injury":                                          as a Named Insured in the Declarations.
         (a) To you, to your partners or members (if        SECTION III – LIMITS OF INSURANCE
               you are a partnership or joint venture),     1. The Limits of Insurance shown in the Declarations
               to your members (if you are a limited            and the rules below fix the most we will pay
               liability company), or to a co-"employee"        regardless of the number of:
               while that co-"employee" is either in the
               course of his or her employment or              a. Insureds;
               performing duties related to the conduct        b. Claims made or "suits" brought; or
               of your business;                               c. Persons or organizations making claims or
         (b) To the spouse, child, parent, brother or              bringing "suits".
               sister of that co-"employee" as a            2. The Aggregate Limit is the most we will pay for all
               consequence of Paragraph (a) above; or          "injury" as the result of the selling, serving or
         (c) For which there is any obligation to              furnishing of alcoholic beverages.
               share damages with or repay someone          3. Subject to the Aggregate Limit, the Each Common
               else who must pay damages because of             Cause Limit is the most we will pay for all "injury"
               the injury described in Paragraph (a) or         sustained by one or more persons or
               (b) above.                                       organizations as the result of the selling, serving
     (2) "Property damage" to property:                         or furnishing of any alcoholic beverage to any one
         (a) Owned or occupied by; or                           person.
         (b) Rented or loaned;                              The Limits of Insurance of this Coverage Part apply
                                                            separately to each consecutive annual period and to
          to that "employee", any of your other             any remaining period of less than 12 months, starting
          "employees", by any of your partners or           with the beginning of the policy period shown in the
          members (if you are a partnership or joint        Declarations, unless the policy period is extended
          venture), or by any of your members (if you       after issuance for an additional period of less than 12
          are a limited liability company).                 months. In that case, the additional period will be
   b. Any person or organization having proper              deemed part of the last preceding period for purposes
      temporary custody of your property if you die,        of determining the Limits of Insurance.
      but only:                                             SECTION IV – LIQUOR LIABILITY CONDITIONS
     (1) With respect to liability arising out of the       1. Bankruptcy
         maintenance or use of that property; and
                                                                Bankruptcy or insolvency of the insured or of the
      (2) Until your legal representative has been              insured's estate will not relieve us of our
          appointed.                                            obligations under this Coverage Part.




CG 00 33 04 13                        © Insurance Services Office, Inc., 2012                           Page 3 of 6
                                                                                                      p. 128
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 130 of 251



2. Duties In The Event Of Injury, Claim Or Suit               A person or organization may sue us to recover on
   a. You must see to it that we are notified as soon         an agreed settlement or on a final judgment
      as practicable of an "injury" which may result in       against an insured; but we will not be liable for
      a claim. To the extent possible, notice should          damages that are not payable under the terms of
      include:                                                this Coverage Part or that are in excess of the
                                                              applicable limit of insurance. An agreed settlement
     (1) How, when and where the "injury" took                means a settlement and release of liability signed
          place;                                              by us, the insured and the claimant or the
     (2) The names and addresses of any injured               claimant's legal representative.
          persons and witnesses; and                       4. Other Insurance
     (3) The nature and location of any "injury".             If other valid and collectible insurance is available
   b. If a claim is made or "suit" is brought against         to the insured for a loss we cover under this
      any insured, you must:                                  Coverage Part, our obligations are limited as
     (1) Immediately record the specifics of the              follows:
         claim or "suit" and the date received; and           a. Primary Insurance
     (2) Notify us as soon as practicable.                        This insurance is primary. Our obligations are
      You must see to it that we receive written                  not affected unless any of the other insurance
      notice of the claim or "suit" as soon as                    is also primary. Then, we will share with all that
      practicable.                                                other insurance by the method described in b.
                                                                  below.
   c. You and any other involved insured must:
                                                              b. Method Of Sharing
     (1) Immediately send us copies of any
         demands, notices, summonses or legal                    If all of the other insurance permits contribution
         papers received in connection with the                  by equal shares, we will follow this method
         claim or "suit";                                        also. Under this approach each insurer
                                                                 contributes equal amounts until it has paid its
     (2) Authorize us to obtain records and other                applicable limit of insurance or none of the loss
         information;                                            remains, whichever comes first.
     (3) Cooperate with us in the investigation or               If any of the other insurance does not permit
         settlement of the claim or defense against              contribution by equal shares, we will contribute
         the "suit"; and                                         by limits. Under this method, each insurer's
     (4) Assist us, upon our request, in the                     share is based on the ratio of its applicable
           enforcement of any right against any                  limit of insurance to the total applicable limits of
           person or organization which may be liable            insurance of all insurers.
           to the insured because of "injury" to which     5. Premium Audit
           this insurance may also apply.
                                                              a. We will compute all premiums for this
   d. No insured will, except at that insured's own              Coverage Part in accordance with our rules
      cost, voluntarily make a payment, assume any               and rates.
      obligation, or incur any expense, other than for
      first aid, without our consent.                         b. Premium shown in this Coverage Part as
                                                                 advance premium is a deposit premium only.
3. Legal Action Against Us                                       At the close of each audit period we will
   No person or organization has a right under this              compute the earned premium for that period
   Coverage Part:                                                and send notice to the first Named Insured.
                                                                 The due date for audit and retrospective
   a. To join us as a party or otherwise bring us into
                                                                 premiums is the date shown as the due date
      a "suit" asking for damages from an insured; or
                                                                 on the bill. If the sum of the advance and audit
   b. To sue us on this Coverage Part unless all of              premiums paid for the policy period is greater
      its terms have been fully complied with.                   than the earned premium, we will return the
                                                                 excess to the first Named Insured.




Page 4 of 6                          © Insurance Services Office, Inc., 2012                       CG 00 33 04 13
                                                                                                     p. 129
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 131 of 251



   c. The first Named Insured must keep records of               c. All other parts of the world if the "injury" arises
      the information we need for premium                           out of:
      computation, and send us copies at such times                (1) Goods or products made or sold by you in
      as we may request.                                                the territory described in Paragraph a.
6. Representations                                                      above; or
   By accepting this policy, you agree:                             (2) The activities of a person whose home is in
   a. The statements in the Declarations are                            the territory described in Paragraph a.
      accurate and complete;                                            above, but is away for a short time on your
                                                                        business;
   b. Those     statements      are     based upon
      representations you made to us; and                           provided the insured's responsibility to pay
                                                                    damages is determined in a "suit" on the
   c. We have issued this policy in reliance upon                   merits, in the territory described in Paragraph
      your representations.                                         a. above or in a settlement we agree to.
7. Separation Of Insureds                                     3. "Employee"       includes    a    "leased    worker".
   Except with respect to the Limits of Insurance, and           "Employee" does not include a "temporary
   any rights or duties specifically assigned in this            worker".
   Coverage Part to the first Named Insured, this             4. "Executive officer" means a person holding any of
   insurance applies:                                            the officer positions created by your charter,
   a. As if each Named Insured were the only                     constitution, bylaws or any other similar governing
      Named Insured; and                                         document.
   b. Separately to each insured against whom claim           5. "Injury" means damages because of "bodily injury"
      is made or "suit" is brought.                              and "property damage", including damages for
8. Transfer Of Rights Of Recovery Against Others                 care, loss of services or loss of support.
   To Us                                                      6. "Leased worker" means a person leased to you by
   If the insured has rights to recover all or part of           a labor leasing firm under an agreement between
   any payment we have made under this Coverage                  you and the labor leasing firm, to perform duties
   Part, those rights are transferred to us. The                 related to the conduct of your business. "Leased
   insured must do nothing after loss to impair them.            worker" does not include a "temporary worker".
   At our request, the insured will bring "suit" or           7. "Property damage" means:
   transfer those rights to us and help us enforce               a. Physical injury to tangible property, including
   them.                                                             all resulting loss of use of that property. All
9. When We Do Not Renew                                              such loss of use shall be deemed to occur at
                                                                     the time of the physical injury that caused it; or
   If we decide not to renew this Coverage Part, we
   will mail or deliver to the first Named Insured               b. Loss of use of tangible property that is not
   shown in the Declarations written notice of the                   physically injured. All such loss of use shall be
   nonrenewal not less than 30 days before the                       deemed to occur at the time of the occurrence
   expiration date.                                                  that caused it.
   If notice is mailed, proof of mailing will be sufficient   8. "Suit" means a civil proceeding in which damages
   proof of notice.                                              because of "injury" to which this insurance applies
                                                                 are alleged. "Suit" includes:
SECTION V – DEFINITIONS
                                                                 a. An arbitration proceeding in which such
1. "Bodily injury" means bodily injury, sickness or
                                                                     damages are claimed and to which the insured
   disease sustained by a person, including death
                                                                     must submit or does submit with our consent;
   resulting from any of these at any time.
                                                                     or
2. "Coverage territory" means:
                                                                 b. Any other alternative dispute resolution
   a. The United States of America (including its                    proceeding in which such damages are
       territories and possessions), Puerto Rico and                 claimed and to which the insured submits with
       Canada;                                                       our consent.
   b. International waters or airspace, but only if the       9. "Temporary worker" means a person who is
      "injury" occurs in the course of travel or                 furnished to you to substitute for a permanent
      transportation between any places included in              "employee" on leave or to meet seasonal or short-
      Paragraph a. above; or                                     term workload conditions.




CG 00 33 04 13                          © Insurance Services Office, Inc., 2012                           Page 5 of 6
                                                                                                       p. 130
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 132 of 251



10. "Your product":                                           b. Includes:
    a. Means:                                                   (1) Warranties or representations made at any
      (1) Any goods or products, other than real                     time with respect to the fitness, quality,
           property, manufactured, sold, handled,                    durability, performance or use of "your
           distributed or disposed of by:                            product"; and
          (a) You;                                              (2) The providing of or failure to provide
                                                                    warnings or instructions.
          (b) Others trading under your name; or
                                                              c. Does not include vending machines or other
          (c) A person or organization whose                     property rented to or located for the use of
               business or assets you have acquired;             others but not sold.
               and
      (2) Containers (other than vehicles), materials,
           parts or equipment furnished in connection
           with such goods or products.




Page 6 of 6                          © Insurance Services Office, Inc., 2012                   CG 00 33 04 13
                                                                                                 p. 131
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 133 of 251


 POLICY NUMBER: 21-31876937-30                                              COMMERCIAL GENERAL LIABILITY
                                                                                           CG 04 35 12 07
 EMPLOYEE BENEFITS LIABILITY COVERAGE_CG 04 35_12/07
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             EMPLOYEE BENEFITS LIABILITY COVERAGE
                        THIS ENDORSEMENT PROVIDES CLAIMS MADE COVERAGE.
                         PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY


This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                    SCHEDULE

 Coverage                       Limit Of Insurance              Deductible                       Premium
 Employee Benefits Programs     $ 1,000,000    each             $ 1,000            each          Included
                                               employee                            employee
                                $ 2,000,000    aggregate
 Retroactive Date:    09/23/2019


A. The following is added to Section I - Coverages:                    No other obligation or liability to pay sums or
   COVERAGE EMPLOYEE BENEFITS LIABILITY                                perform acts or services is covered unless
                                                                       explicitly provided for under Supplementary
   1. Insuring Agreement                                               Payments.
      a. We will pay those sums that the insured                    b. This insurance applies to damages only if:
          becomes legally obligated to pay as
          damages because of any act, error or                        (1) The act, error or omission, is negligently
          omission, of the insured, or of any other                        committed in the "administration" of your
          person for whose acts the insured is legally                     "employee benefit program";
          liable, to which this insurance applies. We                 (2) The act, error or omission, did not take
          will have the right and duty to defend the                       place before the Retroactive Date, if any,
          insured against any "suit" seeking those                         shown in the Schedule nor after the end
          damages. However, we will have no duty to                        of the policy period; and
          defend the insured against any "suit"                       (3) A "claim" for damages, because of an
          seeking damages to which this insurance                          act, error or omission, is first made
          does not apply. We may, at our discretion,                       against any insured, in accordance with
          investigate any report of an act, error or                       Paragraph c. below, during the policy
          omission and settle any "claim" or "suit" that                   period or an Extended Reporting Period
          may result. But:                                                 we provide under Paragraph F. of this
         (1) The amount we will pay for damages is                         endorsement.
              limited as described in Paragraph D.                  c. A "claim" seeking damages will be deemed
              (Section III Limits Of Insurance); and                   to have been made at the earlier of the
         (2) Our right and duty to defend ends when                    following times:
              we have used up the applicable limit of                 (1) When notice of such "claim" is received
              insurance in the payment of judgments or                     and recorded by any insured or by us,
              settlements.                                                 whichever comes first; or




CG 04 35 12 07                              © ISO Properties, Inc., 2006                                Page 1 of 6
                                                                                                      p. 132
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 134 of 251



        (2) When we make settlement in accordance                 g. ERISA
             with Paragraph a. above.                                 Damages for which any insured is liable
         A "claim" received and recorded by the                       because of liability imposed on a fiduciary by
         insured within 60 days after the end of the                  the Employee Retirement Income Security
         policy period will be considered to have                     Act of 1974, as now or hereafter amended,
         been received within the policy period, if no                or by any similar federal, state or local laws.
         subsequent policy is available to cover the              h. Available Benefits
         claim.                                                       Any "claim" for benefits to the extent that
      d. All "claims" for damages made by an                          such benefits are available, with reasonable
         "employee" because of any act, error or                      effort and cooperation of the insured, from
         omission, or a series of related acts, errors                the applicable funds accrued or other
         or omissions, including damages claimed by                   collectible insurance.
         such     "employee's"     dependents      and             i. Taxes, Fines Or Penalties
         beneficiaries, will be deemed to have been
         made at the time the first of those "claims" is              Taxes, fines or penalties, including those
         made against any insured.                                    imposed under the Internal Revenue Code
                                                                      or any similar state or local law.
   2. Exclusions
                                                                   j. Employment-Related Practices
      This insurance does not apply to:
                                                                     Damages arising out of wrongful termination
      a. Dishonest, Fraudulent, Criminal Or                          of employment, discrimination, or other
         Malicious Act                                               employment-related practices.
         Damages arising out of any intentional,           B. For the purposes of the coverage provided by this
         dishonest, fraudulent, criminal or malicious         endorsement:
         act, error or omission, committed by any
         insured, including the willful or reckless           1. All references to Supplementary Payments
         violation of any statute.                               Coverages A and B are replaced by
                                                                 Supplementary Payments Coverages A, B and
      b. Bodily Injury, Property Damage, Or                      Employee Benefits Liability.
         Personal And Advertising Injury
                                                              2. Paragraphs 1.b. and 2. of the Supplementary
         "Bodily injury", "property damage" or                   Payments provision do not apply.
         "personal and advertising injury".
                                                           C. For the purposes of the coverage provided by this
      c. Failure To Perform A Contract                        endorsement, Paragraphs 2. and 3. of Section II
         Damages arising out of failure of                    Who Is An Insured are replaced by the following:
         performance of contract by any insurer.              2. Each of the following is also an insured:
      d. Insufficiency Of Funds                                  a. Each of your "employees" who is or was
         Damages arising out of an insufficiency of                  authorized to administer your "employee
         funds to meet any obligations under any                     benefit program".
         plan included in the "employee benefit                  b. Any persons, organizations or "employees"
         program".                                                   having proper temporary authorization to
      e. Inadequacy Of Performance Of                                administer your "employee benefit program"
         Investment/Advice Given With Respect                        if you die, but only until your legal
         To Participation                                            representative is appointed.
         Any "claim" based upon:                                 c. Your legal representative if you die, but only
        (1) Failure of any investment to perform;                    with respect to duties as such. That
                                                                     representative will have all your rights and
        (2) Errors in providing information on past                  duties under this Endorsement.
             performance of investment vehicles; or
                                                              3. Any organization you newly acquire or form,
        (3) Advice given to any person with respect              other than a partnership, joint venture or limited
             to that person's decision to participate or         liability company, and over which you maintain
             not to participate in any plan included in          ownership or majority interest, will qualify as a
             the "employee benefit program".                     Named Insured if no other similar insurance
      f. Workers' Compensation And Similar                       applies to that organization. However:
         Laws                                                    a. Coverage under this provision is afforded
         Any "claim" arising out of your failure to                  only until the 90th day after you acquire or
         comply with the mandatory provisions of any                 form the organization or the end of the policy
         workers'     compensation,      unemployment                period, whichever is earlier.
         compensation insurance, social security or
         disability benefits law or any similar law.
Page 2 of 6                                © ISO Properties, Inc., 2006                           CG 04 35 12 07
                                                                                                     p. 133
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 135 of 251



      b. Coverage under this provision does not                2. Deductible
          apply to any act, error or omission that was            a. Our obligation to pay damages on behalf of
          committed before you acquired or formed                    the insured applies only to the amount of
          the organization.                                          damages in excess of the deductible amount
D. For the purposes of the coverage provided by this                 stated in the Schedule as applicable to Each
   endorsement, Section III Limits Of Insurance is                   Employee. The limits of insurance shall not
   replaced by the following:                                        be reduced by the amount of this deductible.
   1. Limits Of Insurance                                         b. The deductible amount stated in the
       a. The Limits of Insurance shown in the                       Schedule applies to all damages sustained
          Schedule and the rules below fix the most                  by any one "employee", including such
          we will pay regardless of the number of:                   "employee's" dependents and beneficiaries,
                                                                     because of all acts, errors or omissions to
         (1) Insureds;                                               which this insurance applies.
         (2) "Claims" made or "suits" brought;                    c. The terms of this insurance, including those
         (3) Persons     or    organizations    making               with respect to:
             "claims" or bringing "suits";                          (1) Our right and duty to defend any "suits"
         (4) Acts, errors or omissions; or                               seeking those damages; and
         (5) Benefits included in your "employee                    (2) Your duties, and the duties of any other
              benefit program".                                         involved insured, in the event of an act,
                                                                        error or omission, or "claim"
      b. The Aggregate Limit is the most we will pay
          for all damages because of acts, errors or                 apply irrespective of the application of the
          omissions negligently committed in the                     deductible amount.
          "administration" of your "employee benefit             d. We may pay any part or all of the deductible
          program".                                                  amount to effect settlement of any "claim" or
      c. Subject to the Aggregate Limit, the Each                    "suit" and, upon notification of the action
          Employee Limit is the most we will pay for all             taken, you shall promptly reimburse us for
          damages sustained by any one "employee",                   such part of the deductible amount as we
          including damages sustained by such                        have paid.
          "employee's" dependents and beneficiaries,       E. For the purposes of the coverage provided by this
          as a result of:                                     endorsement, Conditions 2. and 4. of Section IV
         (1) An act, error or omission; or                    Commercial General Liability Conditions are
                                                              replaced by the following:
         (2) A series of related acts, errors or
              omissions                                       2. Duties In The Event Of An Act, Error Or
                                                                 Omission, Or "Claim" Or "Suit"
          negligently committed in the "administration"
          of your "employee benefit program".                     a. You must see to it that we are notified as
                                                                     soon as practicable of an act, error or
          However, the amount paid under this
          endorsement shall not exceed, and will be                  omission which may result in a "claim". To
                                                                     the extent possible, notice should include:
          subject to, the limits and restrictions that
          apply to the payment of benefits in any plan              (1) What the act, error or omission was and
          included in the "employee benefit program".                   when it occurred; and
      The Limits of Insurance of this endorsement                   (2) The names and addresses of anyone
      apply separately to each consecutive annual                       who may suffer damages as a result of
      period and to any remaining period of less than                   the act, error or omission.
      12 months, starting with the beginning of the              b. If a "claim" is made or "suit" is brought
      policy period shown in the Declarations of the                 against any insured, you must:
      policy to which this endorsement is attached,
      unless the policy period is extended after                    (1) Immediately record the specifics of the
      issuance for an additional period of less than 12                 "claim" or "suit" and the date received;
      months. In that case, the additional period will                  and
      be deemed part of the last preceding period for               (2) Notify us as soon as practicable.
      purposes of determining the Limits Of                          You must see to it that we receive written
      Insurance.                                                     notice of the "claim" or "suit" as soon as
                                                                     practicable.
                                                                  c. You and any other involved insured must:




CG 04 35 12 07                             © ISO Properties, Inc., 2006                             Page 3 of 6
                                                                                                  p. 134
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 136 of 251



         (1) Immediately send us copies of any                         (3) When this insurance is excess over other
              demands, notices, summonses or legal                          insurance, we will pay only our share of
              papers received in connection with the                        the amount of the loss, if any, that
              "claim" or "suit";                                            exceeds the sum of the total amount that
         (2) Authorize us to obtain records and other                       all such other insurance would pay for
              information;                                                  the loss in absence of this insurance; and
                                                                            the total of all deductible and self-insured
         (3) Cooperate with us in the investigation or                      amounts under all that other insurance.
              settlement of the "claim" or defense
              against the "suit"; and                                  (4) We will share the remaining loss, if any,
                                                                            with any other insurance that is not
         (4) Assist us, upon our request, in the                            described in this Excess Insurance
              enforcement of any right against any                          provision and was not bought specifically
              person or organization which may be                           to apply in excess of the Limits of
              liable to the insured because of an act,                      Insurance shown in the Schedule of this
              error or omission to which this insurance                     endorsement.
              may also apply.
                                                                    c. Method Of Sharing
      d. No insured will, except at that insured's own
          cost, voluntarily make a payment, assume                      If all of the other insurance permits
          any obligation or incur any expense without                   contribution by equal shares, we will follow
          our consent.                                                  this method also. Under this approach each
                                                                        insurer contributes equal amounts until it
   4. Other Insurance                                                   has paid its applicable limit of insurance or
      If other valid and collectible insurance is                       none of the loss remains, whichever comes
      available to the insured for a loss we cover                      first.
      under this endorsement, our obligations are                       If any of the other insurance does not permit
      limited as follows:                                               contribution by equal shares, we will
      a. Primary Insurance                                              contribute by limits. Under this method, each
                                                                        insurer's share is based on the ratio of its
          This insurance is primary except when
                                                                        applicable limits of insurance to the total
          Paragraph b. below applies. If this insurance
                                                                        applicable limits of insurance of all insurers.
          is primary, our obligations are not affected
          unless any of the other insurance is also           F. For the purposes of the coverage provided by this
          primary. Then, we will share with all that             endorsement, the following Extended Reporting
          other insurance by the method described in             Period provisions are added, or, if this
          Paragraph c. below.                                    endorsement is attached to a claims-made
                                                                 Coverage Part, replaces any similar Section in that
      b. Excess Insurance
                                                                 Coverage Part:
         (1) This insurance is excess over any of the
                                                                 EXTENDED REPORTING PERIOD
              other insurance, whether primary,
              excess, contingent or on any other basis           1. You will have the right to purchase an Extended
              that is effective prior to the beginning of           Reporting Period, as described below, if:
              the policy period shown in the Schedule               a. This endorsement is canceled or not
              of this insurance and that applies to an                  renewed; or
              act, error or omission on other than a
              claims-made basis, if:                                b. We renew or replace this endorsement with
                                                                        insurance that:
             (a) No Retroactive Date is shown in the
                  Schedule of this insurance; or                       (1) Has a Retroactive Date later than the
                                                                            date shown in the Schedule of this
             (b) The other insurance has a policy                           endorsement; or
                  period which continues after the
                  Retroactive Date shown in the                        (2) Does not apply to an act, error or
                  Schedule of this insurance.                               omission on a claims-made basis.
         (2) When this insurance is excess, we will              2. The Extended Reporting Period does not
              have no duty to defend the insured                    extend the policy period or change the scope of
              against any "suit" if any other insurer has           coverage provided. It applies only to "claims" for
              a duty to defend the insured against that             acts, errors or omissions that were first
              "suit". If no other insurer defends, we will          committed before the end of the policy period
              undertake to do so, but we will be entitled           but not before the Retroactive Date, if any,
              to the insured's rights against all those             shown in the Schedule. Once in effect, the
              other insurers.                                       Extended Reporting Period may not be
                                                                    canceled.


Page 4 of 6                                  © ISO Properties, Inc., 2006                            CG 04 35 12 07
                                                                                                        p. 135
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 137 of 251



   3. An Extended Reporting Period of five years is               However, "administration" does not include
      available, but only by an endorsement and for               handling payroll deductions.
      an extra charge.                                         2. "Cafeteria plans" means plans authorized by
      You must give us a written request for the                  applicable law to allow employees to elect to
      endorsement within 60 days after the end of the             pay for certain benefits with pre-tax dollars.
      policy period. The Extended Reporting Period             3. "Claim" means any demand, or "suit", made by
      will not go into effect unless you pay the                  an "employee" or an "employee's" dependents
      additional premium promptly when due.                       and beneficiaries, for damages as the result of
      We will determine the additional premium in                 an act, error or omission.
      accordance with our rules and rates. In doing            4. "Employee benefit program" means a program
      so, we may take into account the following:                 providing some or all of the following benefits to
      a. The "employee benefit programs" insured;                 "employees", whether provided through a
      b. Previous types and amounts of insurance;                 "cafeteria plan" or otherwise:
      c. Limits of insurance available under this                 a. Group life insurance, group accident or
          endorsement for future payment of                           health insurance, dental, vision and hearing
          damages; and                                                plans, and flexible spending accounts,
                                                                      provided that no one other than an
      d. Other related factors.                                       "employee" may subscribe to such benefits
      The additional premium will not exceed 100% of                  and such benefits are made generally
      the annual premium for this endorsement.                        available to those "employees" who satisfy
                                                                      the plan's eligibility requirements;
      The Extended Reporting Period endorsement
      applicable to this coverage shall set forth the             b. Profit sharing plans, employee savings
      terms, not inconsistent with this Section,                      plans, employee stock ownership plans,
      applicable to the Extended Reporting Period,                    pension plans and stock subscription plans,
      including a provision to the effect that the                    provided that no one other than an
      insurance afforded for "claims" first received                  "employee" may subscribe to such benefits
      during such period is excess over any other                     and such benefits are made generally
      valid and collectible insurance available under                 available to all "employees" who are eligible
      policies in force after the Extended Reporting                  under the plan for such benefits;
      Period starts.                                              c. Unemployment insurance, social security
   4. If the Extended Reporting Period is in effect, we               benefits,     workers'     compensation    and
      will provide an extended reporting period                       disability benefits;
      aggregate limit of insurance described below,               d. Vacation plans, including buy and sell
      but only for claims first received and recorded                 programs; leave of absence programs,
      during the Extended Reporting Period.                           including military, maternity, family, and civil
      The extended reporting period aggregate limit of                leave;       tuition      assistance     plans;
      insurance will be equal to the dollar amount                    transportation and health club subsidies; and
      shown in the Schedule of this endorsement                   e. Any other similar benefits designated in the
      under Limits of Insurance.                                      Schedule or added thereto by endorsement.
      Paragraph D.1.b. of this endorsement will be          H. For the purposes of the coverage provided by this
      amended accordingly. The Each Employee                   endorsement, Definitions 5. and 18. in the
      Limit shown in the Schedule will then continue           Definitions Section are replaced by the following:
      to apply as set forth in Paragraph D.1.c.
                                                               5. "Employee" means a person actively employed,
G. For the purposes of the coverage provided by this              formerly employed, on leave of absence or
   endorsement, the following definitions are added to            disabled, or retired. "Employee" includes a
   the Definitions Section:                                       "leased worker". "Employee" does not include a
   1. "Administration" means:                                     "temporary worker".
       a. Providing information to "employees",               18. "Suit" means a civil proceeding in which
           including their dependents and beneficiaries,          damages because of an act, error or omission
           with respect to eligibility for or scope of            to which this insurance applies are alleged.
           "employee benefit programs";                           "Suit" includes:
      b. Handling records in connection with the                  a. An arbitration proceeding in which such
           "employee benefit program"; or                             damages are claimed and to which the
                                                                      insured must submit or does submit with our
       c. Effecting, continuing or terminating any
                                                                      consent; or
           "employee's" participation in any benefit
           included in the "employee benefit program".


CG 04 35 12 07                              © ISO Properties, Inc., 2006                               Page 5 of 6
                                                                                                      p. 136
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 138 of 251



      b. Any other alternative dispute resolution
         proceeding in which such damages are
         claimed and to which the insured submits
         with our consent.




Page 6 of 6                           © ISO Properties, Inc., 2006      CG 04 35 12 07
                                                                          p. 137
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 139 of 251


                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                              CG 20 11 04 13
ADDITIONAL INSURED - MANAGERS OR LESSORS OF PREMISES_CG 20 11_04/13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  ADDITIONAL INSURED - MANAGERS OR
                         LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                   SCHEDULE

 Designation Of Premises (Part Leased To You):
 1601 E Passyunk Ave, Philadelphia, PA 19148



 Name Of Person(s) Or Organization(s) (Additional Insured):
 Passyunk Avenue Revitalization Corporation 1134 Titan St. Philadelphia, PA 19147



 Additional Premium:      INCLUDED

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II - Who Is An Insured is amended to                 2. If coverage provided to the additional insured
   include as an additional insured the person(s) or                is required by a contract or agreement, the
   organization(s) shown in the Schedule, but only                  insurance afforded to such additional insured
   with respect to liability arising out of the                     will not be broader than that which you are
   ownership, maintenance or use of that part of the                required by the contract or agreement to
   premises leased to you and shown in the                          provide for such additional insured.
   Schedule and subject to the following additional          B. With respect to the insurance afforded to these
   exclusions:                                                  additional insureds, the following is added to
   This insurance does not apply to:                            Section III - Limits Of Insurance:
   1. Any "occurrence" which takes place after you              If coverage provided to the additional insured is
       cease to be a tenant in that premises.                   required by a contract or agreement, the most we
   2. Structural alterations, new construction or               will pay on behalf of the additional insured is the
       demolition operations performed by or on                 amount of insurance:
       behalf of the person(s) or organization(s)               1. Required by the contract or agreement; or
       shown in the Schedule.                                   2. Available under the applicable Limits of
   However:                                                         Insurance shown in the Declarations;
   1. The insurance afforded to such additional                 whichever is less.
       insured only applies to the extent permitted by          This endorsement shall not increase the
       law; and                                                 applicable Limits of Insurance shown in the
                                                                Declarations.




CG 20 11 04 13                       © Insurance Services Office, Inc., 2012                              Page 1 of 1
                                                                                                    p. 138
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 140 of 251


                                                        COMMERCIAL GENERAL LIABILITY
                                                                       CG 20 26 04 13
ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION_CG 20 26_04/13
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      ADDITIONAL INSURED - DESIGNATED
                         PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                        SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):

Any person or organization that you are required to add as an
additional insured under a written contract or agreement, executed
prior to loss, for specified events catered by the named insured.

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II - Who Is An Insured is amended to                 B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or               additional insureds, the following is added to
   organization(s) shown in the Schedule, but only                 Section III - Limits Of Insurance:
   with respect to liability for "bodily injury", "property        If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                    required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                    will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting              amount of insurance:
   on your behalf:
                                                                   1. Required by the contract or agreement; or
   1. In the performance of your ongoing
       operations; or                                              2. Available under the applicable Limits of
                                                                       Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                              whichever is less.
   However:                                                        This endorsement shall not increase the
                                                                   applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                    Declarations.
      insured only applies to the extent permitted by
      law; and
   2. If coverage provided to the additional insured
      is required by a contract or agreement, the
      insurance afforded to such additional insured
      will not be broader than that which you are
      required by the contract or agreement to
      provide for such additional insured.




CG 20 26 04 13                           © Insurance Services Office, Inc., 2012                        Page 1 of 1
                                                                                                      p. 139
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 141 of 251


                                                         COMMERCIAL GENERAL LIABILITY
                                                                            CG 21 00 07 98
EXCLUSION - ALL HAZARDS IN CONNECTION WITH DESIGNATED PREMISES_CG 21 00_07/98
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION - ALL HAZARDS IN CONNECTION WITH
                 DESIGNATED PREMISES
This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                    SCHEDULE

Description And Location Of Premises:
All locations other than those specifically referenced/listed on the Commercial General Liability Declarations.



(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)
The following exclusion is added to Paragraph 2.,             2. Operations on those premises or elsewhere
Exclusions of Section I - Coverage A - Bodily                     which are necessary or incidental to the owner-
Injury And Property Damage Liability and Para-                    ship, maintenance or use of those premises; or
graph 2., Exclusions of Section I - Coverage B -              3. Goods or products manufactured at or distributed
Personal And Advertising Injury Liability:                        from those premises.
This insurance does not apply to "bodily injury",
"property damage" or "personal and advertising
injury" arising out of:
1. The ownership, maintenance or use of the prem-
     ises shown in the Schedule or any property lo-
     cated on these premises;




CG 21 00 07 98                   Copyright, Insurance Services Office, Inc., 1997                      Page 1 of 1
                                                                                                      p. 140
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 142 of 251


                                                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                                                              CG 21 06 05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION – ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
          <!-Bookmark:EXCLUSION-ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL INFO AND DATA RELATED LIABILITY_CG 21 06_05/14:EndBoomark-!>



             DATA-RELATED LIABILITY – WITH
           LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.p. of Section I – Coverage A –                                                         As used in this exclusion, electronic data
   Bodily Injury And Property Damage Liability is                                                     means information, facts or programs
   replaced by the following:                                                                         stored as or on, created or used on, or
   2. Exclusions                                                                                      transmitted to or from computer software,
                                                                                                      including    systems      and     applications
      This insurance does not apply to:                                                               software, hard or floppy disks, CD-ROMs,
      p. Access Or Disclosure Of Confidential Or                                                      tapes, drives, cells, data processing
         Personal Information And Data-related                                                        devices or any other media which are used
         Liability                                                                                    with electronically controlled equipment.
         Damages arising out of:                                                      B. The following is added to Paragraph 2.
        (1) Any access to or disclosure of any                                           Exclusions of Section I – Coverage B –
             person's or organization's confidential or                                  Personal And Advertising Injury Liability:
             personal information, including patents,                                    2. Exclusions
             trade secrets, processing methods,                                             This insurance does not apply to:
             customer lists, financial information,
             credit    card    information,     health                                      Access Or Disclosure Of Confidential Or
             information or any other type of                                               Personal Information
             nonpublic information; or                                                           "Personal and advertising injury" arising out of
         (2) The loss of, loss of use of, damage to,                                             any access to or disclosure of any person's or
              corruption of, inability to access, or                                             organization's     confidential   or    personal
              inability to manipulate electronic data.                                           information, including patents, trade secrets,
                                                                                                 processing methods, customer lists, financial
          This exclusion applies even if damages are                                             information, credit card information, health
          claimed for notification costs, credit                                                 information or any other type of nonpublic
          monitoring expenses, forensic expenses,                                                information.
          public relations expenses or any other loss,
          cost or expense incurred by you or others                                              This exclusion applies even if damages are
          arising out of that which is described in                                              claimed for notification costs, credit monitoring
          Paragraph (1) or (2) above.                                                            expenses, forensic expenses, public relations
                                                                                                 expenses or any other loss, cost or expense
          However, unless Paragraph (1) above                                                    incurred by you or others arising out of any
          applies, this exclusion does not apply to                                              access to or disclosure of any person's or
          damages because of "bodily injury".                                                    organization's     confidential   or    personal
                                                                                                 information.




CG 21 06 05 14                                      © Insurance Services Office, Inc., 2013                                                      Page 1 of 1
                                                                                                                                                p. 141
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 143 of 251


                                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                                         CG 21 09 06 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         EXCLUSION – UNMANNED AIRCRAFT
          <!-Bookmark:EXCLUSION - UNMANNED AIRCRAFT_CG 21 09_06/15:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.g. Aircraft, Auto Or Watercraft under                                    This Paragraph g.(2) applies even if the
   Section I – Coverage A – Bodily Injury And                                           claims against any insured allege
   Property Damage Liability is replaced by the                                         negligence or other wrongdoing in the
   following:                                                                           supervision, hiring, employment, training
   2. Exclusions                                                                        or monitoring of others by that insured, if
                                                                                        the "occurrence" which caused the
       This insurance does not apply to:                                                "bodily injury" or "property damage"
       g. Aircraft, Auto Or Watercraft                                                  involved the ownership, maintenance,
          (1) Unmanned Aircraft                                                         use or entrustment to others of any
                                                                                        aircraft (other than "unmanned aircraft"),
              "Bodily injury" or "property damage"                                      "auto" or watercraft that is owned or
              arising   out    of    the    ownership,                                  operated by or rented or loaned to any
              maintenance, use or entrustment to                                        insured.
              others of any aircraft that is an
              "unmanned aircraft". Use includes                                         This Paragraph g.(2) does not apply to:
              operation and "loading or unloading".                                    (a) A watercraft while ashore on
              This Paragraph g.(1) applies even if the                                      premises you own or rent;
              claims against any insured allege                                        (b) A watercraft you do not own that is:
              negligence or other wrongdoing in the                                         (i) Less than 26 feet long; and
              supervision, hiring, employment, training
              or monitoring of others by that insured, if                                  (ii) Not being used to carry persons
              the "occurrence" which caused the                                                 or property for a charge;
              "bodily injury" or "property damage"                                     (c) Parking an "auto" on, or on the ways
              involved the ownership, maintenance,                                         next to, premises you own or rent,
              use or entrustment to others of any                                          provided the "auto" is not owned by
              aircraft that is an "unmanned aircraft".                                     or rented or loaned to you or the
         (2) Aircraft (Other Than Unmanned                                                 insured;
             Aircraft), Auto Or Watercraft                                             (d) Liability assumed under any "insured
             "Bodily injury" or "property damage"                                          contract"     for  the    ownership,
             arising    out    of     the  ownership,                                      maintenance or use of aircraft or
             maintenance, use or entrustment to                                            watercraft; or
             others of any aircraft (other than
             "unmanned       aircraft"),  "auto"   or
             watercraft owned or operated by or
             rented or loaned to any insured. Use
             includes operation and "loading or
             unloading".




CG 21 09 06 15                                       © Insurance Services Office, Inc., 2014                          Page 1 of 2
                                                                                                                   p. 142
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 144 of 251



            (e) "Bodily injury" or "property damage"             This exclusion applies even if the claims
                arising out of:                                  against any insured allege negligence or other
                (i) The operation of machinery or                wrongdoing in the supervision, hiring,
                    equipment that is attached to, or            employment, training or monitoring of others by
                    part of, a land vehicle that would           that insured, if the offense which caused the
                    qualify under the definition of              "personal and advertising injury" involved the
                    "mobile equipment" if it were not            ownership, maintenance, use or entrustment to
                    subject to a compulsory or                   others of any aircraft that is an "unmanned
                    financial responsibility law or              aircraft".
                    other motor vehicle insurance law            This exclusion does not apply to:
                    where it is licensed or principally          a. The use of another's advertising idea in
                    garaged; or                                      your "advertisement"; or
               (ii) The operation of any of the                   b. Infringing upon another's copyright, trade
                    machinery or equipment listed in                 dress or slogan in your "advertisement".
                    Paragraph f.(2) or f.(3) of the
                    definition of "mobile equipment".      C. The following definition is added to the Definitions
                                                              section:
B. The following exclusion is added to Paragraph 2.
   Exclusions of Coverage B – Personal And                    "Unmanned aircraft" means an aircraft that is not:
   Advertising Injury Liability:                              1. Designed;
   2. Exclusions                                              2. Manufactured; or
      This insurance does not apply to:                       3. Modified after manufacture;
      Unmanned Aircraft                                       to be controlled directly by a person from within or
      "Personal and advertising injury" arising out of        on the aircraft.
      the    ownership,    maintenance,      use    or
      entrustment to others of any aircraft that is an
      "unmanned aircraft". Use includes operation
      and "loading or unloading".




Page 2 of 2                          © Insurance Services Office, Inc., 2014                     CG 21 09 06 15
                                                                                                   p. 143
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 145 of 251


                                                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                                                         CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
          <!-Bookmark:EMPLOYMENT - RELATED PRACTICES EXCLUSION_CG 21 47_12/07:EndBoomark-!>

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,                                   B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                                          Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                                                  sonal And Advertising Injury Liability:
   This insurance does not apply to:                                                      This insurance does not apply to:
   "Bodily injury" to:                                                                    "Personal and advertising injury" to:
  (1) A person arising out of any:                                                       (1) A person arising out of any:
      (a) Refusal to employ that person;                                                    (a) Refusal to employ that person;
      (b) Termination of that person's employment;                                          (b) Termination of that person's employment;
          or                                                                                     or
     (c) Employment-related practices, policies,                                                 (c) Employment-related practices, policies,
          acts or omissions, such as coercion, demo-                                                  acts or omissions, such as coercion, demo-
          tion, evaluation, reassignment, discipline,                                                 tion, evaluation, reassignment, discipline,
          defamation, harassment, humiliation, dis-                                                   defamation, harassment, humiliation, dis-
          crimination or malicious prosecution di-                                                    crimination or malicious prosecution di-
          rected at that person; or                                                                   rected at that person; or
  (2) The spouse, child, parent, brother or sister of                                         (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"                                             that person as a consequence of "personal and
      to that person at whom any of the employment-                                               advertising injury" to that person at whom any
      related practices described in Paragraphs (a),                                              of the employment-related practices described
      (b), or (c) above is directed.                                                              in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                                                     This exclusion applies:
  (1) Whether the injury-causing event described in                                           (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before                                              Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after em-                                                  employment, during employment or after em-
      ployment of that person;                                                                    ployment of that person;
  (2) Whether the insured may be liable as an em-                                             (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and                                                        ployer or in any other capacity; and
  (3) To any obligation to share damages with or                                              (3) To any obligation to share damages with or
      repay someone else who must pay damages                                                     repay someone else who must pay damages
      because of the injury.                                                                      because of the injury.




CG 21 47 12 07                                               © ISO Properties, Inc., 2006                                             Page 1 of 1     
                                                                                                                                    p. 144
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 146 of 251


                                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                                              CG 21 67 12 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               FUNGI OR BACTERIA EXCLUSION
          <!-Bookmark:FUNGI OR BACTERIA EXCLUSION_CG 21 67_12/04:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.                              B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily                                    Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                                            sonal And Advertising Injury Liability:
   2. Exclusions                                                                    2. Exclusions
      This insurance does not apply to:                                                This insurance does not apply to:
      Fungi Or Bacteria                                                                Fungi Or Bacteria
      a. "Bodily injury" or "property damage" which                                     a. "Personal and advertising injury" which
         would not have occurred, in whole or in part,                                     would not have taken place, in whole or in
         but for the actual, alleged or threatened in-                                     part, but for the actual, alleged or threat-
         halation of, ingestion of, contact with, expo-                                    ened inhalation of, ingestion of, contact
         sure to, existence of, or presence of, any                                        with, exposure to, existence of, or presence
         "fungi" or bacteria on or within a building or                                    of any "fungi" or bacteria on or within a
         structure, including its contents, regardless                                     building or structure, including its contents,
         of whether any other cause, event, material                                       regardless of whether any other cause,
         or product contributed concurrently or in any                                     event, material or product contributed con-
         sequence to such injury or damage.                                                currently or in any sequence to such injury.
      b. Any loss, cost or expenses arising out of the                                 b. Any loss, cost or expense arising out of the
         abating, testing for, monitoring, cleaning up,                                   abating, testing for, monitoring, cleaning up,
         removing, containing, treating, detoxifying,                                     removing, containing, treating, detoxifying,
         neutralizing, remediating or disposing of, or                                    neutralizing, remediating or disposing of, or
         in any way responding to, or assessing the                                       in any way responding to, or assessing the
         effects of, "fungi" or bacteria, by any insured                                  effects of, "fungi" or bacteria, by any insured
         or by any other person or entity.                                                or by any other person or entity.
      This exclusion does not apply to any "fungi" or                            C. The following definition is added to the Definitions
      bacteria that are, are on, or are contained in, a                             Section:
      good or product intended for bodily consump-                                  "Fungi" means any type or form of fungus, includ-
      tion.                                                                         ing mold or mildew and any mycotoxins, spores,
                                                                                    scents or byproducts produced or released by
                                                                                    fungi.




CG 21 67 12 04                                                © ISO Properties, Inc., 2003                                  Page 1 of 1     !
                                                                                                                           p. 145
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 147 of 251


                                                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                                                              CG 21 76 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              EXCLUSION OF PUNITIVE DAMAGES
          RELATED TO A CERTIFIED ACT OF TERRORISM
          <!-Bookmark:EXCLUSION OF PUNITIVE DAMAGES RELATED TO A CERTIFIED ACT OF TERRORISM_CG 21 76_01/15:EndBoomark-!>




This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:                                                      2. The act is a violent act or an act that is
   This insurance does not apply to:                                                          dangerous to human life, property or
                                                                                              infrastructure and is committed by an individual
   TERRORISM PUNITIVE DAMAGES                                                                 or individuals as part of an effort to coerce the
   Damages arising, directly or indirectly, out of a                                          civilian population of the United States or to
   "certified act of terrorism" that are awarded as                                           influence the policy or affect the conduct of the
   punitive damages.                                                                          United States Government by coercion.
B. The following definition is added:                                                  C. The terms and limitations of any terrorism
   "Certified act of terrorism" means an act that is                                      exclusion, or the inapplicability or omission of a
   certified by the Secretary of the Treasury, in                                         terrorism exclusion, do not serve to create
   accordance with the provisions of the federal                                          coverage for injury or damage that is otherwise
   Terrorism Risk Insurance Act, to be an act of                                          excluded under this Coverage Part.
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
      $5 million in the aggregate, attributable to all
      types of insurance subject to the Terrorism
      Risk Insurance Act; and




CG 21 76 01 15                                      © Insurance Services Office, Inc., 2015                                       Page 1 of 1
                                                                                                                                 p. 146
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 148 of 251


                                                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                                                             CG 21 84 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           EXCLUSION OF CERTIFIED NUCLEAR,
     BIOLOGICAL, CHEMICAL OR RADIOLOGICAL ACTS
           <!-Bookmark:EXCLUSION OF CERTIFIED NUCLEAR BIOLOGICAL CHEMICAL OR RADIOLOGICAL ACTS OF TERRORISM CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM_CG 21 84_01/15:EndBoomark-!>



     OF TERRORISM; CAP ON LOSSES FROM CERTIFIED
                 ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:                                                       2. "Certified act of terrorism" means an act that is
   This insurance does not apply to:                                                          certified by the Secretary of the Treasury, in
                                                                                              accordance with the provisions of the federal
   TERRORISM                                                                                  Terrorism Risk Insurance Act, to be an act of
   "Any injury or damage" arising, directly or                                                terrorism pursuant to such Act. The criteria
   indirectly, out of a "certified act of terrorism".                                         contained in the Terrorism Risk Insurance Act
   However, this exclusion applies only when one or                                           for a "certified act of terrorism" include the
   more of the following are attributed to such act:                                          following:
   1. The terrorism involves the use, release or                                              a. The act resulted in insured losses in excess
       escape of nuclear materials, or directly or                                                of $5 million in the aggregate, attributable to
       indirectly results in nuclear reaction or radiation                                        all types of insurance subject to the
       or radioactive contamination; or                                                           Terrorism Risk Insurance Act; and
   2. The terrorism is carried out by means of the                                            b. The act is a violent act or an act that is
       dispersal or application of pathogenic or                                                  dangerous to human life, property or
       poisonous biological or chemical materials; or                                             infrastructure and is committed by an
   3. Pathogenic or poisonous biological or chemical                                              individual or individuals as part of an effort
      materials are released, and it appears that one                                             to coerce the civilian population of the
      purpose of the terrorism was to release such                                                United States or to influence the policy or
      materials.                                                                                  affect the conduct of the United States
                                                                                                  Government by coercion.
B. The following definitions are added:
                                                                                      C. The terms and limitations of any terrorism
   1. For the purposes of this endorsement, "any                                         exclusion, or the inapplicability or omission of a
      injury or damage" means any injury or damage                                       terrorism exclusion, do not serve to create
      covered under any Coverage Part to which this                                      coverage for injury or damage that is otherwise
      endorsement is applicable, and includes but is                                     excluded under this Coverage Part.
      not limited to "bodily injury", "property
      damage", "personal and advertising injury",
      "injury" or "environmental damage" as may be
      defined in any applicable Coverage Part.




CG 21 84 01 15                                      © Insurance Services Office, Inc., 2015                                                           Page 1 of 2
                                                                                                                                                   p. 147
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 149 of 251



D. If aggregate insured losses attributable to terrorist
   acts certified under the federal Terrorism Risk
   Insurance Act exceed $100 billion in a calendar
   year and we have met our insurer deductible
   under the Terrorism Risk Insurance Act, we shall
   not be liable for the payment of any portion of the
   amount of such losses that exceeds $100 billion,
   and in such case insured losses up to that amount
   are subject to pro rata allocation in accordance
   with procedures established by the Secretary of
   the Treasury.




Page 2 of 2                           © Insurance Services Office, Inc., 2015   CG 21 84 01 15
                                                                                 p. 148
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 150 of 251


                                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                          CG 21 96 03 05

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,               B. The following exclusion is added to Paragraph 2.,
                                                             <!-Bookmark:SILICA OR SILICA - RELATED DUST EXCLUSION_CG 21 96_03/05:EndBoomark-!>

   Exclusions of Section I – Coverage A – Bodily                      Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                              sonal And Advertising Injury Liability:
   2. Exclusions                                                         2. Exclusions
      This insurance does not apply to:                                       This insurance does not apply to:
      Silica Or Silica-Related Dust                                           Silica Or Silica-Related Dust
      a. "Bodily injury" arising, in whole or in part, out                     a. "Personal and advertising injury" arising, in
         of the actual, alleged, threatened or sus-                               whole or in part, out of the actual, alleged,
         pected inhalation of, or ingestion of, "silica"                          threatened or suspected inhalation of, in-
         or "silica-related dust".                                                gestion of, contact with, exposure to, exis-
      b. "Property damage" arising, in whole or in                                tence of, or presence of, "silica" or "silica-
         part, out of the actual, alleged, threatened                             related dust".
         or suspected contact with, exposure to, ex-                          b. Any loss, cost or expense arising, in whole
         istence of, or presence of, "silica" or "silica-                        or in part, out of the abating, testing for,
         related dust".                                                          monitoring, cleaning up, removing, contain-
      c. Any loss, cost or expense arising, in whole                             ing, treating, detoxifying, neutralizing, reme-
         or in part, out of the abating, testing for,                            diating or disposing of, or in any way re-
         monitoring, cleaning up, removing, contain-                             sponding to or assessing the effects of,
         ing, treating, detoxifying, neutralizing, reme-                         "silica" or "silica-related dust", by any in-
         diating or disposing of, or in any way re-                              sured or by any other person or entity.
         sponding to or assessing the effects of,                  C. The following definitions are added to the Defini-
         "silica" or "silica-related dust", by any in-                tions Section:
         sured or by any other person or entity.                         1. "Silica" means silicon dioxide (occurring in
                                                                            crystalline, amorphous and impure forms), sil-
                                                                            ica particles, silica dust or silica compounds.
                                                                         2. "Silica-related dust" means a mixture or combi-
                                                                            nation of silica and other dust or particles.




CG 21 96 03 05                               © ISO Properties, Inc., 2004                                                                Page 1 of 1   !
                                                                                                                                     p. 149
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 151 of 251


                                                                              COMMERCIAL GENERAL LIABILITY
PRODUCT/COMPLETED OPERATIONS HAZARD REDEFINED_CG 24 07_01/96                                 CG 24 07 01 96

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PRODUCTS/COMPLETED OPERATIONS HAZARD
                       REDEFINED
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                    SCHEDULE

Description of Premises and Operations:

Restaurants - with sale of alcoholic beverages that are less than 30% of the annual receipts of the restaurants -
with table service
1601 E Passyunk Ave, Philadelphia, PA 19148


(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

With respect to "bodily injury" or "property damage"          Paragraph a. of the definition of "Products-completed
arising out of "your products" manufactured, sold,            operations hazard" in the DEFINITIONS Section is
handled or distributed:                                       replaced by the following:
1. On, from or in connection with the use of any                 "Products-completed operations hazard":
    premises described in the Schedule, or                        a. Includes all "bodily injury" and "property
2. In connection with the conduct of any operation                   damage" that arises out of "your products" if
    described in the Schedule, when conducted by                     the "bodily injury" or "property damage" occurs
    you or on your behalf,                                           after you have relinquished possession of
                                                                     those products.




CG 24 07 01 96                   Copyright, Insurance Services Office, Inc., 1994                      Page 1 of 1
                                                                                                      p. 150
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 152 of 251


                                                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                                                             CG 33 63 05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              EXCLUSION – ACCESS, DISCLOSURE OR
             UNAUTHORIZED USE OF ELECTRONIC DATA
          <!-Bookmark:EXCLUSION-ACCESS, DISCLOSURE, OR UNAUTHORIZED USE OF ELECTRONIC DATA_CG 33 63_05/14:EndBoomark-!>




This endorsement modifies insurance provided under the following:

   ELECTRONIC DATA LIABILITY COVERAGE PART

Exclusion 2.h. of Section I – Coverages – Damage
To Electronic Data Liability is replaced by the
following:
2. Exclusions
   This insurance does not apply to:
   h. Access, Disclosure Or Unauthorized Use Of
      Electronic Data
      Damages arising out of:
     (1) Any access to or disclosure of any person's
          or organization's confidential or personal
          information, including patents, trade
          secrets, processing methods, customer
          lists, financial information, credit card
          information, health information or any other
          type of nonpublic information; or
     (2) Theft or unauthorized viewing, copying,
          use, corruption, manipulation or deletion, of
          "electronic data" by any Named Insured,
          past or present "employee", "temporary
          worker" or "volunteer worker" of the Named
          Insured.
      This exclusion applies even if damages are
      claimed for notification costs, credit monitoring
      expenses, forensic expenses, public relations
      expenses or any other loss, cost or expense
      incurred by you or others arising out of that
      which is described in Paragraph (1) or (2)
      above.




CG 33 63 05 14                                     © Insurance Services Office, Inc., 2013                                       Page 1 of 1
                                                                                                                                p. 151
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 153 of 251


                                                          COMMERCIAL GENERAL LIABILITY
                                                                               SP 03 01 14
DUTIES IN THE EVENT OF OCCURRENCE, CLAIM OR SUIT - REPRESENTATIONS_SP 03_01/14
 POLICY NUMBER: 21-31876937-30                                            ENDORSEMENT NUMBER:

 ISSUED TO:        LH Dining LLC dba River Twice Restaurant

 BY: Admiral Indemnity Company

 EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                             (12:01 A.M. Standard time at your mailing address
                                             shown in the Declarations)

      THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

DUTIES IN THE EVENT OF OCCURRENCE, CLAIM OR SUIT-
                 REPRESENTATIONS
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM



A. Section IV - Commercial General Liability Conditions is amended as follows:
   1. Paragraph 2. Duties In The Event Of Occurrence, Offense, Claim Or Suit is amended as follows:
       a. Paragraph b. is deleted in its entirety and replaced by the following:
           b. If a claim is made or "suit" is brought against any insured, you must:
               (1) Immediately record the specifics of the claim or "suit" and the date received;
               (2) Notify us as soon as practicable; and
               (3) Promptly tender the defense of any claim made or "suit" to any other insurer that may have
                   available insurance for an "occurrence" or an offense resulting in the claim or "suit."
               You must see to it that we and any other insurer receive written notice of the claim or "suit" as soon
               as practicable.
       b. The following is added at the end thereof:
           e. Notice to Workers Compensation Insurer
               Notice to the Named Insured's Workers Compensation insurer of an occurrence, offense, claim or
               suit, which is determined later to be covered by our insuring agreement, will not void our insuring
               agreement with you. However, you must then notify us as soon as practical.
   2. Paragraph c. of paragraph 6. Representations is deleted in its entirety and replaced by the following:
       c. We have issued this policy in reliance upon your representations. However, your unintentional errors
          or omissions will not void our insuring agreement with you.




SP 03 01 14        Includes copyrighted material of Insurance Services Office, Inc., with its permission    Page 1 of 1
                                                                                                           p. 152
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 154 of 251


                                                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                   SP 158 01 14
EXCLUSION - ASBESTOS HAZARD_SP 158_01/14

POLICY NUMBER: 21-31876937-30                                                 ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC dba River Twice Restaurant

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                             (12:01 A.M. Standard time at your mailing
                                             address shown in the Declarations)

      THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

                        EXCLUSION - ASBESTOS HAZARD
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM



A. The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
   Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
   Advertising Injury Liability:
   2. Exclusions
      This insurance does not apply to:
      ASBESTOS HAZARD
      a. "Bodily injury," "property damage," "personal and advertising injury" or medical payments which would
            not have occurred, in whole or in part, but for the actual, alleged or threatened inhalation of, ingestion
            of, contact with, exposure to, existence of, or presence of, any "asbestos hazard" on or within a
            building or structure, including its contents, regardless of whether any other cause, event, material or
            product contributed concurrently or in any sequence to such injury or damage.
      b. Any loss, cost or expense arising out of the abating, testing for, monitoring, cleaning up, removing,
            containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way responding to,
            or assessing the effects of, any "asbestos hazard," by any insured or by any other person or entity.
B. The following definition is added to SECTION V - Definitions:
   "Asbestos hazard" means an exposure or threat of exposure to the actual or alleged properties of asbestos
   and includes the mere presence of asbestos in any form.




SP 158 01 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission     Page 1 of 1
                                                                                                             p. 153
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 155 of 251


                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                     SP 161 01 14
OTHER INSURANCE_SP 161_01/14
POLICY NUMBER: 21-31876937-30                                                  ENDORSEMENT NUMBER:

ISSUED TO:         LH Dining LLC dba River Twice Restaurant

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                              (12:01 A.M. Standard time at your mailing
                                              address shown in the Declarations)


       THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

                                        OTHER INSURANCE
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Paragraph 4. Other Insurance of Section IV - Commercial General Liability Conditions is deleted in its entirety
and replaced by the following:
4. Other Insurance
   If other valid and collectible insurance is available to the insured for a loss we cover under Coverages A or B of
   this Coverage Part, our obligations are limited as follows:
   a. Excess Insurance
        (1) This insurance is in excess over:
            (a) Any of the other insurance; whether primary, excess, contingent or on any other basis:
                 (i) That is Fire, Extended Coverage, Builder's Risk, Installation Risk, or similar coverage for "your
                       work";
                 (ii) That is Fire Insurance for premises rented to you or temporarily occupied by you with
                       permission of the owner;
                 (iii) That is insurance purchased by you to cover your liability as a tenant for "property damage" to
                       premises rented to you or temporarily occupied by you with permission of the owner; or
                 (iv) If the loss arises out of the maintenance or use of aircraft, "autos", or watercraft to the extent
                       not subject to Exclusion g. of Section I - Coverage A - Bodily Injury And Property Damage
                       Liability.
            (b) Any other insurance available to you covering liability for damages arising out of the premises or
                 operations for which you have been added as an additional insured by attachment of an
                 endorsement.
            (c) Any other valid and collectible insurance, including its defense cost provisions. This insurance
                 shall be specifically excess of any other policy by which another insurer has a duty to defend a
                 "suit" for which this insurance may also apply.
        (2) When this insurance is excess, we will have no duty under Coverages A or B to defend the insured
            against any "suit" if any other insurer has a duty to defend the insured against that "suit". If no other
            insurer defends, we will undertake to do so, but we will be entitled to the insured's rights against all
            those other insurers.
        (3) When this insurance is excess over other insurance, we will pay only our share of the amount of the
            loss, if any, that exceeds the sum of:
            (a) The total amount that all such other insurance would pay for the loss in the absence of this
                 insurance; and
            (b) The total of all deductible and self-insured amounts under all that other insurance.


SP 161 01 14              Includes copyrighted material of ISO Properties, Inc., with its permission     Page 1 of 2
                                                                                                        p. 154
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 156 of 251
     (4) We will share the remaining loss, if any, with any other insurance that is not described in this Excess
           Insurance provision and was not brought specifically to apply in excess of the Limits of Insurance
           shown in the Declarations of this Coverage Part.
  b. Method Of Sharing
     If all of the other insurance permits contribution by equal shares, we will follow this method also. Under this
     approach each insurer contributes equal amounts until it has paid its applicable limit of insurance or none
     of the loss remains, whichever comes first.
     If any of the other insurance does not permit contribution by equal shares, we will contribute by limits.
     Under this method, each insurer's share is based on the ratio of its applicable limit of insurance to the total
     applicable limits of insurance of all insurers.




Page 2 of 2            Includes copyrighted material of ISO Properties, Inc., with its permission   SP 161 01 14
                                                                                                    p. 155
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 157 of 251

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
DATA COMPROMISE COVERAGE_SP 600_01/16
                             DATA COMPROMISE COVERAGE
                         RESPONSE EXPENSES AND DEFENSE AND LIABILITY

Coverage under this endorsement is subject to the following SCHEDULE:

SECTION I - RESPONSE EXPENSES

Data Compromise
Response Expenses Limit:               $      100,000    Annual Aggregate
Sublimits
   Named Malware (Sec. I)              $       50,000
   Forensic IT Review:                 $       10,000
   Legal Review:                       $       10,000
   PR Services:                        $        5,000    Any one "Personal Data Compromise
Response Expenses Deductible:          $         2,500   Any one "Personal Data Compromise"

SECTION II - DEFENSE AND LIABILITY

Data Compromise
Defense and Liability Limit:           $      100,000    Annual Aggregate
Sublimits
   Named Malware (Sec. II)             $       50,000    Any one "Personal Data Compromise"
Defense and Liability Deductible:      $         2,500   Each "Data Compromise Suit"


The following is added as an Additional Coverage. This form may also be endorsed onto a Commercial General Liability
coverage form as a matter of convenience for policy issuance. In such a case, the coverage and service provided under
this endorsement are separate from the Commercial General Liability coverage. Data Compromise Coverage includes
reimbursement of specified legal expenses as well as defense and liability against certain claims, but such coverage is
subject to the Data Compromise Coverage limit. The limit and deductible applicable to Data Compromise Coverage
are separate from the limits and deductibles that apply to the coverage to which the endorsement attaches:


SECTION I - RESPONSE EXPENSES
A. DATA COMPROMISE COVERED CAUSE OF LOSS - SECTION I
    Coverage under this Data Compromise Coverage endorsement applies only if all of the following conditions are met:
    1. There has been a "personal data compromise";
    2. Such "personal data compromise" is first discovered by you during the policy period for which this Data
       Compromise Coverage endorsement is applicable; and
    3. Such "personal data compromise" is reported to us within sixty (60) days after the date it is first discovered by
       you.
B. COVERAGE - SECTION I
    If the three conditions listed above in A. DATA COMPROMISE COVERED CAUSE OF LOSS - SECTION I have
    been met, then we will provide coverage for the following expenses when they arise directly from the covered cause
    of loss and are necessary and reasonable. Coverages 4. Services to Affected Individuals and 5. Public Relations
    (PR) Services apply only if there has been a notification of the "personal data compromise" to "affected individuals"
    as covered under coverage 3. Notification to Affected Individuals.


SP 600 01 16                                       © 2006, 2009, 2012                                         Page 1 of 8
                                       Includes copyrighted material of Insurance
                                         Services Office, Inc., with its permission
                                          as well as other copyrighted material

                                                                                                          p. 156
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 158 of 251

   1. Forensic IT Review
       Professional information technologies review if needed to determine, within the constraints of what is possible and
       reasonable, the nature and extent of the "personal data compromise" and the number and identities of the
       "affected individuals".
       This does not include costs to analyze, research or determine any of the following:
       a. Vulnerabilities in systems, procedures or physical security;
       b. Compliance with Payment Card Industry (PCI) or other industry security standards; or
       c. The nature or extent of loss or damage to data that is not "personally identifying information" or "personally
          sensitive information".
       If there is reasonable cause to suspect that a covered "personal data compromise" may have occurred, we will
       pay for costs covered under this Forensic IT Review coverage, even if it is eventually determined that there was
       no covered "personal data compromise". However, once it is determined that there was no covered "personal
       data compromise", we will not pay for any further costs.
   2. Legal Review
       Professional legal counsel review of the "personal data compromise" and how you should best respond to it.
       If there is reasonable cause to suspect that a covered "personal data compromise" may have occurred, we will
       pay for costs covered under this Legal Review coverage, even if it is eventually determined that there was no
       covered "personal data compromise". However, once it is determined that there was no covered "personal data
       compromise", we will not pay for any further costs.
   3. Notification to Affected Individuals
       We will pay your necessary and reasonable costs to provide notification of the "personal data compromise" to
       "affected individuals".
   4. Services to Affected Individuals
       We will pay your necessary and reasonable costs to provide the following services to "affected individuals".
       a. The following services apply to any "personal data compromise":
           (1) Informational Materials
                A packet of loss prevention and customer support information.
           (2) Help Line
                A toll-free telephone line for "affected individuals" with questions about the "personal data compromise".
                Where applicable, the line can also be used to request additional services as listed in b.(1) and b.(2)
                below.
       b. The following additional services apply to "personal data compromise" events involving "personally identifying
          information".
           (1) Credit Report and Monitoring
                A credit report and an electronic service automatically monitoring for activities affecting an individual's
                credit records. This service is subject to the "affected individual" enrolling for this service with the
                designated service provider.
           (2) Identity Restoration Case Management
                As respects any "affected individual" who is, or appears to be, a victim of "identity theft" that may
                reasonably have arisen from the "personal data compromise", the services of an identity restoration
                professional who will assist that "affected individual" through the process of correcting credit and other
                records and, within the constraints of what is possible and reasonable, restoring control over his or her
                personal identity.
   5. Public Relations (PR) Services
       Professional public relations firm review of and response to the potential impact of the "personal data
       compromise" on your business relationships.
       This includes costs to implement public relations recommendations of such firm. This may include advertising and
       special promotions designed to retain your relationship with "affected individuals". However, we will not pay for
       promotions:

SP 600 01 16                                        © 2006, 2009, 2012                                          Page 2 of 8
                                       Includes copyrighted material of Insurance
                                         Services Office, Inc., with its permission
                                          as well as other copyrighted material
                                                                                                            p. 157
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 159 of 251

       a. Provided to any of your directors or employees; or;
       b. Costing more than $25 per "affected individual".
C. LIMITS - SECTION I
   1. The most we will pay under Section I - Response Expenses coverage is the Data Compromise Response
      Expenses Limit indicated for this endorsement.
   2. The Data Compromise Response Expenses Limit is an annual aggregate limit. This amount is the most we will
      pay for the total of all loss covered under Section I - Response Expenses arising out of all "personal data
      compromise" events which are first discovered by you during the present annual policy period. This limit applies
      regardless of the number of "personal data compromise" events discovered by you during that period.
   3. A "personal data compromise" may be first discovered by you in one policy period but cause covered costs in one
      or more subsequent policy periods. If so, all covered costs arising from such "personal data compromise" will be
      subject to the Data Compromise Response Expenses Limit applicable to the policy period when the "personal
      data compromise" was first discovered by you.
   4. The most we will pay under Section I - Response Expenses coverage for loss arising from any "malware-
      related compromise" is the Named Malware (Sec. I) sublimit indicated for this endorsement. For the purpose of
      the Named Malware (Sec. I) sublimit, all "malware-related compromises" that are caused, enabled or abetted by
      the same virus or other malicious code are considered to be a single "personal data compromise". This sublimit is
      part of, and not in addition to the Data Compromise Response Expenses Limit.
   5. The most we will pay under Forensic IT Review, Legal Review and Public Relations (PR) Services coverages
      for loss arising from any one "personal data compromise" is the applicable sublimit for each of those coverages
      indicated for this endorsement. These sublimits are part of, and not in addition to, the Data Compromise
      Response Expenses Limit. Public Relations (PR) Services coverage is also subject to a limit per "affected
      individual" as described in 5. Public Relations (PR) Services.
   6. Coverage for Services to Affected individuals is limited to costs to provide such services for a period of up to
      one year from the date of the notification to the "affected individuals". Notwithstanding, coverage for Identity
      Restoration Case Management services initiated within such one year period may continue for a period of up to
      one year from the date such Identity Restoration Case Management services are initiated.
D. DEDUCTIBLE - SECTION I
   Section I - Response Expenses coverage is subject to the Response Expenses Deductible indicated for this
   endorsement. You shall be responsible for such deductible amount as respects each "personal data compromise"
   covered under this endorsement.


The following is added as an Additional Coverage:
SECTION II - DEFENSE AND LIABILITY
A. DEFENSE AND LIABILITY COVERED CAUSE OF LOSS - SECTION II
   Coverage under this Data Compromise Coverage endorsement applies only if all three of the conditions in A. DATA
   COMPROMISE COVERED CAUSE OF LOSS - SECTION II are met.
   Only with regard to Section II - Defense and Liability coverage, all of the following conditions must also be met:
   1. You have provided notifications and services to "affected individuals" in consultation with us pursuant to
      Response Expenses coverage;
   2. You receive notice of a "data compromise suit" brought by one or more "affected individuals" or by a
      governmental entity on behalf of one or more "affected individuals";
   3. Notice of such "data compromise suit" is received by you within two (2) years of the date that the "affected
      individuals" are notified of the "personal data compromise"; and
   4. Such "data compromise suit" is reported to us as soon as practicable, but in no event more than sixty (60) days
      after the date it is first received by you.
B. COVERAGE - SECTION II
   If all of the conditions listed above in A. DEFENSE AND LIABILITY COVERED CAUSE OF LOSS - SECTION II
   have been met, then we will provide coverage for "data compromise defense costs" and "data compromise liability"
   directly arising from the covered cause of loss.

SP 600 01 16                                        © 2006, 2009, 2012                                       Page 3 of 8
                                      Includes copyrighted material of Insurance
                                        Services Office, Inc., with its permission
                                         as well as other copyrighted material
                                                                                                        p. 158
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 160 of 251

C. LIMITS - SECTION II
   The most we will pay under Section II - Defense and Liability coverage is the Data Compromise Defense and
   Liability Limit indicated for this endorsement.
   The Data Compromise Defense and Liability Limit is an annual aggregate limit. This amount is the most we will
   pay for all loss covered under Section II - Defense and Liability (other than post-judgment interest) arising out of all
   "personal data compromise" events which are first discovered by you during the present annual policy period. This
   limit applies regardless of the number of "personal data compromise" events discovered by you during that period.
   A "personal data compromise" may be first discovered by you in one policy period but cause covered costs in one or
   more subsequent policy periods. If so, all covered costs (other than post-judgment interest) arising from such
   "personal data compromise" will be subject to the Data Compromise Defense and Liability Limit applicable to the
   policy period when the "personal data compromise" was first discovered by you.
   The most we will pay under Section II - Defense and Liability coverage for loss arising from any "malware-related
   compromise" is the Named Malware (Sec. II) sublimit indicated for this endorsement. For the purpose of the Named
   Malware (Sec. II) sublimit, all "malware-related compromises" that are caused, enabled or abetted by the same virus
   or other malicious code are considered to be a single "personal data compromise". This sublimit is part of, and not in
   addition to, the Data Compromise Defense and Liability Limit.
D. DEDUCTIBLE - SECTION II
   Section II - Defense and Liability coverage is subject to the Defense and Liability Deductible indicated for this
   endorsement. You shall be responsible for such deductible amount as respects each "data compromise suit" covered
   under this endorsement.


SECTION III - EXCLUSIONS, ADDITIONAL CONDITIONS AND DEFINITIONS APPLICABLE TO
BOTH SECTION I AND SECTION II
A. EXCLUSIONS
   The following additional exclusions apply to this coverage:
   We will not pay for costs arising from the following:
   1. Your intentional or willful complicity in a "personal data compromise".
   2. Any criminal, fraudulent or dishonest act, error or omission, or any intentional or knowing violation of the law by
      you.
   3. Any "personal data compromise" occurring prior to the date that this Data Compromise Coverage endorsement,
      or any coverage substantially similar to that described in this endorsement, was first added to this policy.
   4. Costs to research or correct any deficiency. This includes, but is not limited to, any deficiency in your systems,
      procedures or physical security that may have contributed to a "personal data compromise".
   5. Any fines or penalties. This includes, but is not limited to, fees or surcharges from affected financial institutions.
   6. Any criminal investigations or proceedings.
   7. Any extortion or blackmail. This includes, but is not limited to, ransom payments and private security assistance.
   8. Any "personal data compromise" involving data that is being transmitted electronically, unless such data is
      encrypted to protect the security of the transmission.
   9. Your reckless disregard for the security of "personally identifying information" or "personally sensitive information"
      in your care, custody or control.
   10. That part of any "data compromise suit" seeking any non-monetary relief.
B. ADDITIONAL CONDITIONS
   The following Additional Conditions apply to all coverages under this endorsement.
   1. Data Compromise Liability Defense
       a. We shall have the right and the duty to assume the defense of any applicable "data compromise suit" against
          you. You shall give us such information and cooperation as we may reasonably require.
       b. You shall not admit liability for or settle any "data compromise suit" or incur any defense costs without our
          prior written consent.


SP 600 01 16                                        © 2006, 2009, 2012                                          Page 4 of 8
                                       Includes copyrighted material of Insurance
                                         Services Office, Inc., with its permission
                                          as well as other copyrighted material
                                                                                                           p. 159
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 161 of 251

       c. If you refuse to consent to any settlement recommended by us and acceptable to the claimant, we may then
          withdraw from your defense by tendering control of the defense to you. From that point forward, you shall, at
          your own expense, negotiate or defend such "data compromise suit" independently of us. Our liability shall
          not exceed the amount for which the claim or suit could have been settled if such recommendation was
          consented to, plus defense costs incurred by us, and defense costs incurred by you with our written consent,
          prior to the date of such refusal.
       d. We shall not be obligated to pay any damages or defense costs, or to defend or continue to defend any "data
          compromise suit", after the Data Compromise Defense and Liability Limit has been exhausted.
       e. We shall pay all interest on that amount of any judgment within the Data Compromise Defense and Liability
          Limit which accrues:
          (1) After entry of judgment; and
          (2) Before we pay, offer to pay or deposit in court that part of the judgment within the Data Compromise
              Defense and Liability Limit or, in any case, before we pay or offer to pay the entire Data Compromise
              Defense and Liability Limit.
          These interest payments shall be in addition to and not part of the Data Compromise Defense and Liability
          Limit.
   2. Duties in the Event of a "Data Compromise Suit"
       a. If a "data compromise suit" is brought against you, you must:
          (1) Immediately record the specifics of the "data compromise suit" and the date received;
          (2) Provide us with written notice, as soon as practicable, but in no event more than sixty (60) days after the
               date the "data compromise suit" is first received by you;
          (3) Immediately send us copies of any demands, notices, summonses or legal papers received in connection
               with the "data compromise suit";
          (4) Authorize us to obtain records and other information;
          (5) Cooperate with us in the investigation, settlement or defense of the "data compromise suit";
          (6) Assist us, upon our request, in the enforcement of any right against any person or organization which
               may be liable to you because of loss to which this insurance may also apply; and
          (7) Not take any action, or fail to take any required action, that prejudices your rights or our rights with
               respect to such "data compromise suit".
       b. You may not, except at your own cost, voluntarily make a payment, assume any obligation, or incur any
          expense without our prior written consent.
       c. If you become aware of a claim or complaint that may become a "data compromise suit", you shall promptly
          inform us of such claim or complaint.
   3. Due Diligence
       You agree to use due diligence to prevent and mitigate costs covered under this endorsement. This includes, but
       is not limited to, complying with, and requiring your vendors to comply with, reasonable and industry-accepted
       protocols for:
       a. Providing and maintaining appropriate physical security for your premises, computer systems and hard copy
           files;
       b. Providing and maintaining appropriate computer and Internet security;
       c. Maintaining and updating at appropriate intervals backups of computer data;
       d. Protecting transactions, such as processing credit card, debit card and check payments; and
       e. Appropriate disposal of files containing "personally identifying information" or "personally sensitive
           information", including shredding hard copy files and destroying physical media used to store electronic data.
   4. Legal Advice
       We are not your legal advisor. Our determination of what is or is not covered under this Data Compromise
       Coverage endorsement does not represent advice or counsel from us about what you should or should not do.
   5. Pre-Notification Consultation
       You agree to consult with us prior to the issuance of notification to "affected individuals". We assume no
       responsibility under this Data Compromise Coverage for any services promised to "affected individuals" without

SP 600 01 16                                      © 2006, 2009, 2012                                        Page 5 of 8
                                     Includes copyrighted material of Insurance
                                       Services Office, Inc., with its permission
                                        as well as other copyrighted material
                                                                                                       p. 160
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 162 of 251

       our prior agreement. If possible, this pre-notification consultation will also include the designated service
       provider(s) as agreed to under B. Additional Condition, 6. Service Providers. You must provide the following at
       our pre-notification consultation with you:
       a. The exact list of "affected individuals" to be notified, including contact information.
       b. Information about the "personal data compromise" that may appropriately be communicated with "affected
          individuals".
       c. The scope of services that you desire for the "affected individuals". For example, coverage may be structured
          to provide fewer services in order to make those services available to more "affected individuals" without
          exceeding the available Data Compromise Response Expenses Limit.
   6. Service Providers
       a. We will only pay under this Data Compromise Coverage for services that are provided by service providers
          approved by us. You must obtain our prior approval for any service provider whose expenses you want
          covered under this Data Compromise Coverage. We will not unreasonably withhold such approval.
       b. Prior to the Pre-Notification Consultation described in B. Additional Condition, 5. Pre-Notification
          Consultation above, you must come to agreement with us regarding the service provider(s) to be used for
          the Notification to Affected Individuals and Services to Affected Individuals. We will suggest a service
          provider. If you prefer to use an alternate service provider, our coverage is subject to the following limitations:
           (1) Such alternate service provider must be approved by us;
           (2) Such alternate service provider must provide services that are reasonably equivalent or superior in both
               kind and quality to the services that would have been provided by the service provider we had suggested;
               and
           (3) Our payment for services provided by any alternate service provider will not exceed the amount that we
               would have paid using the service provider we had suggested.
   7. Services
       The following conditions apply as respects any services provided to you or any "affected individual" by us, our
       designees or any service firm paid for in whole or in part under this Data Compromise Coverage:
       a. The effectiveness of such services depends on your cooperation and assistance.
       b. All services may not be available or applicable to all individuals. For example, "affected individuals" who are
          minors or foreign nationals may not have credit records that can be provided or monitored. Service in Canada
          will be different from service in the United States and Puerto Rico in accordance with local conditions.
       c. We do not warrant or guarantee that the services will end or eliminate all problems associated with the
          covered events.
       d. You will have a direct relationship with the professional service firms paid for in whole or in part under this
          coverage. Those firms work for you.
C. DEFINITIONS
   With respect to the provisions of this endorsement only, the following definitions are added:
   1. "Affected Individual" means any person who is your current, former or prospective customer, client, member,
      owner, director or employee and whose "personally identifying information" or "personally sensitive information" is
      lost, stolen, accidentally released or accidentally published by a "personal data compromise" covered under this
      endorsement. This definition is subject to the following provisions:
       a. "Affected individual" does not include any business or organization. Only an individual person may be an
          "affected individual".
       b. An "affected individual" must have a direct relationship with your interests as insured under this policy. The
          following are examples of individuals who would not meet this requirement:
           (1) If you aggregate or sell information about individuals as part of your business, the individuals about whom
               you keep such information do not qualify as "affected individuals". However, specific individuals may
               qualify as "affected individuals" for another reason, such as being an employee of yours.
           (2) If you store, process, transmit or transport records, the individuals whose "personally identifying
               information" or "personally sensitive information" you are storing, processing, transmitting or transporting
               for another entity do not qualify as "affected individuals". However, specific individuals may qualify as
               "affected individuals" for another reason, such as being an employee of yours.

SP 600 01 16                                        © 2006, 2009, 2012                                         Page 6 of 8
                                       Includes copyrighted material of Insurance
                                         Services Office, Inc., with its permission
                                          as well as other copyrighted material
                                                                                                          p. 161
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 163 of 251

           (3) You may have operations, interests or properties that are not insured under this policy. Individuals who
               have a relationship with you through such other operations, interests or properties do not qualify as
               "affected individuals". However, specific individuals may qualify as "affected individuals" for another
               reason, such as being an employee of the operation insured under this policy.
       c. An "affected individual" may reside anywhere in the world.
   2. "Data Compromise Defense Costs" means expenses resulting solely from the investigation, defense and appeal
      of any "data compromise suit" against you. Such expenses must be reasonable and necessary. They will be
      incurred by us. They do not include your salaries or your loss of earnings. They do include premiums for any
      appeal bond, attachment bond or similar bond, but without any obligation to apply for or furnish any such bond.
   3. "Data Compromise Liability"
       a. "Data compromise liability" means the following, when they arise from a "data compromise suit":
           (1) Damages, judgments or settlements to "affected individuals";
           (2) Defense costs added to that part of any judgment paid by us, when such defense costs are awarded by
               law or court order; and
           (3) Pre-judgment interest on that part of any judgment paid by us.
       b. "Data compromise liability" does not mean:
           (1) Damages, judgments or settlements to anyone who is not an "affected individual";
           (2) Civil or criminal fines or penalties imposed by law;
           (3) Punitive or exemplary damages;
           (4) The multiplied portion of multiplied damages;
           (5) Taxes; or
           (6) Matters which may be deemed uninsurable under the applicable law.
   4. "Data Compromise Suit"
       a. "Data Compromise Suit" means a civil proceeding in which damages to one or more "affected individuals"
          arising from a "personal data compromise" or the violation of a governmental statute or regulation are alleged.
          Such proceeding must be brought in the United States of America, Puerto Rico or Canada. "Data compromise
          suit" includes:
           (1) An arbitration proceeding in which such damages are claimed and to which you must submit or do submit
               with our consent;
           (2) Any other alternative dispute resolution proceeding in which such damages are claimed and to which you
               submit with our consent; or
           (3) A written demand for money, when such demand could reasonably result in a civil proceeding as
               described in this definition.
       b. "Data compromise suit" does not mean any demand or action brought by or on behalf of someone who is:
           (1) Your director or officer;
           (2) Your owner or part-owner; or
           (3) A holder of your securities;
           in their capacity as such, whether directly, derivatively, or by class action. "Data compromise suit" will include
           proceedings brought by such individuals in their capacity as "affected individuals", but only to the extent that
           the damages claimed are the same as would apply to any other "affected individual".
       c. "Data compromise suit" does not mean any demand or action brought by an organization, business,
          institution, or any other party that is not an "affected individual" or governmental entity. "Data compromise
          suit" does not mean any demand or action brought on behalf of an organization, business, institution,
          governmental entity or any other party that is not an "affected individual".
   5. "Identity Theft" means the fraudulent use of "personally identifying information". This includes fraudulently using
      such information to establish credit accounts, secure loans, enter into contracts or commit crimes.
       "Identity theft" does not include the fraudulent use of a business name, d/b/a or any other method of identifying a
       business activity.


SP 600 01 16                                       © 2006, 2009, 2012                                          Page 7 of 8
                                       Includes copyrighted material of Insurance
                                         Services Office, Inc., with its permission
                                          as well as other copyrighted material
                                                                                                          p. 162
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 164 of 251

    6. "Malware-Related Compromise" means a "personal data compromise" that is caused, enabled or abetted by a
       virus or other malicious code that, at the time of the "personal data compromise", is named and recognized by the
       CERT® Coordination Center, McAfee®, Secunia, Symantec or other comparable third party monitors of malicious
       code activity.
    7. "Personal Data Compromise" means the loss, theft, accidental release or accidental publication of "personally
       identifying information" or "personally sensitive information" as respects one or more "affected individuals". If the
       loss, theft, accidental release or accidental publication involves "personally identifying information", such loss,
       theft, accidental release or accidental publication must result in or have the reasonable possibility of resulting in
       the fraudulent use of such information. This definition is subject to the following provisions:
        a. At the time of the loss, theft, accidental release or accidental publication, the "personally identifying
           information" or "personally sensitive information" need not be at the insured premises but must be in the direct
           care, custody or control of:
             (1) You; or
             (2) A professional entity with which you have a direct relationship and to which you (or an "affected
                 individual" at your direction) have turned over (directly or via a professional transmission or transportation
                 provider) such information for storage, processing, transmission or transportation of such information.
        b. "Personal data compromise" includes disposal or abandonment of "personally identifying information" or
           "personally sensitive information" without appropriate safeguards such as shredding or destruction, subject to
           the following provisions:
             (1) The failure to use appropriate safeguards must be accidental and not reckless or deliberate; and
             (2) Such disposal or abandonment must take place during the time period for which this Data Compromise
                 Coverage endorsement is effective.
        c. "Personal data compromise" includes situations where there is a reasonable cause to suspect that such
           "personally identifying information" or "personally sensitive information" has been lost, stolen, accidentally
           released or accidentally published, even if there is no firm proof.
        d. All incidents of "personal data compromise" that are discovered at the same time or arise from the same
           cause will be considered one "personal data compromise".
    8. "Personally Identifying Information" means information, including health information, that could be used to commit
       fraud or other illegal activity involving the credit, access to health care or identity of an "affected individual". This
       includes, but is not limited to, Social Security numbers or account numbers.
        "Personally identifying information" does not mean or include information that is otherwise available to the public,
        such as names and addresses.
    9. "Personally Sensitive Information" means private information specific to an individual the release of which
       requires notification of "affected individuals" under any applicable law.
        "Personally sensitive information" does not mean or include "personally identifying information".


All other provisions of this policy apply.




SP 600 01 16                                         © 2006, 2009, 2012                                           Page 8 of 8
                                         Includes copyrighted material of Insurance
                                           Services Office, Inc., with its permission
                                            as well as other copyrighted material
                                                                                                             p. 163
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 165 of 251



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
CYBERONE COVERAGE_SP 601_01/16

                                 CYBERONE COVERAGE
                  COMPUTER ATTACK AND NETWORK SECURITY LIABILITY

Coverage under this endorsement is subject to the following SCHEDULE:

SECTION I - COMPUTER ATTACK

Computer Attack Limit                      $      100,000    Annual Aggregate

Sublimits
   Data Re-creation                        $             0
   Loss of Business                        $             0
   Public Relations                        $             0   Per Occurrence

Computer Attack Deductible                 $        5,000    Per Occurrence

SECTION II - NETWORK SECURITY LIABILITY

Network Security Liability Limit           $      100,000    Annual Aggregate

Network Security Liability Deductible      $        5,000    Per Occurrence

Network Security Liability Optional Coverage
   3rd Party Business Information        EXCLUDED


The following is added as an Additional Coverage. If this is being endorsed onto a multi-section form, it is added
to the Property section. This form may also be endorsed onto a Commercial General Liability coverage form as a
matter of convenience for policy issuance. In such a case, the coverage and service provided under this
endorsement are separate from the Commercial General Liability coverage. This CyberOne Coverage form
includes reimbursement of specified legal expenses as well as defense and liability against certain claims, but
such coverage is subject to the Network Security Liability Limit. The limit and deductible applicable to this
CyberOne Coverage form are separate from the limits and deductibles that apply to the coverage to which the
endorsement attaches:


SECTION I - COMPUTER ATTACK
A. COVERED CAUSE OF LOSS - SECTION I
    This Computer Attack coverage applies only if all of the following conditions are met:
    1. There has been a "computer attack";
    2. Such "computer attack" is first discovered by you during the policy period for which this endorsement is
       applicable; and
    3. Such "computer attack" is reported to us as soon as practicable, but in no event more than sixty (60) days
       after the date it is first discovered by you.
B. COVERAGE - SECTION I
    If all three of the conditions listed above in A. COVERED CAUSE OF LOSS - SECTION I have been met,
    then we will provide you the following coverages for loss directly arising from such "computer attack".
    1. Data Restoration
        We will pay your necessary and reasonable "data restoration costs".


SP 601 01 16                © 2013 Includes copyrighted material of Insurance Services                 Page 1 of 8
                                         Office, Inc., with its permission
                                                                                                    p. 164
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 166 of 251


   2. Data Re-creation
       We will pay your necessary and reasonable "data re-creation costs".
   3. System Restoration
       We will pay your necessary and reasonable "system restoration costs".
   4. Loss of Business
       We will pay your actual "business income loss" and your necessary and reasonable "extra expenses".
   5. Public Relations
       If you suffer a covered "business income loss", we will pay for the services of a professional public
       relations firm to assist you in communicating your response to the "computer attack" to the media, the
       public and your customers, clients or members.
C. LIMITS - SECTION I
   1. The most we will pay under Computer Attack coverage is the Computer Attack Limit indicated for this
      endorsement.
   2. The most we will pay under Data Re-creation coverage for loss (including "business income loss" and
      "extra expense" related to data re-creation activities) arising from any one "computer attack" is the Data
      Re-creation sublimit indicated for this endorsement. This sublimit is part of, and not in addition to, the
      Computer Attack Limit. If no sublimit is shown or is shown as "Excluded" on the SCHEDULE at the top
      of this endorsement, then the Data Re-creation coverage will be considered to have a sublimit of $0.
   3. The most we will pay under Loss of Business coverage for loss arising from any one "computer attack"
      is the Loss of Business sublimit indicated for this endorsement. This sublimit is part of, and not in
      addition to, the Computer Attack Limit. If no sublimit is shown or is shown as "Excluded" on the
      SCHEDULE at the top of this endorsement, then the Loss of Business coverage will be considered to
      have a sublimit of $0.
   4. The most we will pay under Public Relations coverage for loss arising from any one "computer attack" is
      the Public Relations sublimit indicated for this endorsement. This sublimit is part of, and not in addition
      to, the Computer Attack Limit. If no sublimit is shown or is shown as "Excluded" on the SCHEDULE at
      the top of this endorsement, then the Public Relations coverage will be considered to have a sublimit of
      $0.
   5. The Computer Attack Limit is an annual aggregate limit. This amount is the most we will pay for the total
      of all loss covered under Section I - Computer Attack arising out of all "computer attack" events which
      are first discovered by you during the present annual policy period. This limit applies regardless of the
      number of "computer attack" events occurring during that period.
   6. A "computer attack" may be first discovered by you in one policy period but it may cause covered costs in
      one or more subsequent policy periods. If so, all covered costs arising from such "computer attack" will be
      subject to the Computer Attack Limit applicable to the policy period when the "computer attack" was first
      discovered by you.
D. DEDUCTIBLE - SECTION I
   The Computer Attack coverage is subject to the Computer Attack Deductible indicated in the SCHEDULE
   for this endorsement. You shall be responsible for the applicable deductible amount as respects loss arising
   from each "computer attack" covered under this endorsement.


SECTION II - NETWORK SECURITY LIABILITY
A. COVERED CAUSE OF LOSS - SECTION II
   This Section II - Network Security Liability coverage applies only if all of the following conditions are met:
   1. You first receive notice of a "network security liability suit" during the policy period for which this
      endorsement is applicable or any Extended Reporting Periods; and
   2. Such "network security liability suit" is reported to us as soon as practicable, but in no event more than
      sixty (60) days after the date it is first received by you.




SP 601 01 16                © 2013 Includes copyrighted material of Insurance Services                     Page 2 of 8
                                         Office, Inc., with its permission
                                                                                                         p. 165
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 167 of 251

B. COVERAGES PROVIDED - SECTION II
   If both of the conditions listed above in A. COVERED CAUSE OF LOSS - SECTION II have been met, then
   we will provide you the following coverages for loss directly arising from such "network security liability suit".
   1. Defense
       We will pay your necessary and reasonable "network security liability defense costs".
   2. Settlement Costs
       We will pay your necessary and reasonable "network security liability settlement costs".
C. LIMITS - SECTION II
   1. Except for post-judgment interest, the most we will pay under Section II - Network Security Liability
      coverage is the Network Security Liability Limit indicated for this endorsement.
   2. The Network Security Liability Limit is an annual aggregate limit. This amount is the most we will pay
      for the total of all loss covered under Section II - Network Security Liability (other than post-judgment
      interest) arising out of all "network security liability suits" of which you first receive notice during the
      present annual policy period or any Extended Reporting Periods. This limit applies regardless of the
      number of "network security liability suits" of which you first receive notice during that period.
   3. You may first receive notice of a "network security liability suit" in one policy period but it may cause
      covered costs in one or more subsequent policy periods. If so, all covered costs arising from such
      "network security liability suit" (other than post-judgment interest) will be subject to the Network Security
      Liability Limit applicable to the policy period when notice of the "network security liability suit" was first
      received by you.
   4. The Network Security Liability Limit for the Extended Reporting Periods (if applicable) shall be part
      of, and not in addition to, the Network Security Liability Limit for the immediately preceding policy
      period.
D. DEDUCTIBLE - SECTION II
   The Section II - Network Security Liability coverage is subject to the Network Security Liability
   Deductible indicated in the SCHEDULE for this endorsement. You shall be responsible for the applicable
   deductible amount as respects loss arising from each "network security liability suit" covered under this
   endorsement.


SECTION III - EXCLUSIONS, ADDITIONAL CONDITIONS AND DEFINITIONS
APPLICABLE TO ALL SECTIONS
A. EXCLUSIONS
   The following additional exclusions apply to this coverage:
   We will not pay for costs or loss arising from the following:
   1. Loss to the internet, an internet service provider, or any computer or computer system that is not owned
      or leased by you and operated under your control.
   2. Costs to research or correct any deficiency.
   3. Any fines or penalties.
   4. Any criminal investigations or proceedings.
   5. Any threat, extortion or blackmail. This includes, but is not limited to, ransom payments and private
      security assistance.
   6. Your intentional or willful complicity in a covered loss event or your reckless disregard for the security of
      your computer system or data.
   7. Any criminal, fraudulent or dishonest act, error or omission, or any intentional or knowing violation of the
      law by you.
   8. Any "computer attack" occurring prior to the first inception of this CyberOne Coverage form endorsement
      or any coverage substantially similar to that described in this endorsement.
   9. That part of any "network security liability suit" seeking any non-monetary relief.



SP 601 01 16                © 2013 Includes copyrighted material of Insurance Services                     Page 3 of 8
                                         Office, Inc., with its permission
                                                                                                        p. 166
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 168 of 251

   10. Any "network security liability suit" arising from a propagation of malware, denial of service attack, or if
       applicable, loss, release or disclosure of business data that occurred prior to the first inception of this
       CyberOne Coverage form or any coverage substantially similar to that described in this endorsement.
   11. The propagation or forwarding of malware, including viruses, worms, Trojans, spyware and keyloggers in
       connection with hardware or software created, produced or modified by you for sale, lease or license to
       third parties.
B. ADDITIONAL CONDITIONS
   The following Additional Conditions apply to all coverages under this endorsement.
   1. Due Diligence
       You agree to use due diligence to prevent and mitigate costs covered under this endorsement. This
       includes, but is not limited to, complying with reasonable and industry-accepted protocols for:
      a.    Providing and maintaining appropriate computer and internet security; and
      b.    Maintaining and updating at appropriate intervals backups of computer data.
   2. Duties in the Event of a "Network Security Liability Suit"
       If a "network security liability suit" is brought against you, you must:
       1. Immediately record the specifics of the "network security liability suit" and the date received;
       2. Provide us with written notice, as soon as practicable, but in no event more than sixty (60) days after
          the date the "network security liability suit" is first received by you;
       3. Immediately send us copies of any demands, notices, summonses or legal papers received in
          connection with the "network security liability suit";
       4. Authorize us to obtain records and other information;
       5. Cooperate with us in the investigation, settlement or defense of the "network security liability suit";
       6. Assist us, upon our request, in the enforcement of any right against any person or organization which
          may be liable to you because of loss to which this insurance may also apply; and
       7. Not take any action, or fail to take any required action, that prejudices your rights or our rights with
          respect to such "network security liability suit".
   3. Extended Reporting Periods
      a.    In the event of a "termination of coverage", you shall have the right to the Extended Reporting
            Periods described in this section.
      b.    If a "termination of coverage" has occurred, you shall have the right to the following:
            (1) Automatic Extended Reporting Period
                An Automatic Extended Reporting Period of thirty (30) days after the effective date of
                "termination of coverage" at no additional premium in which to give us written notice of a "network
                security liability suit" of which you first receive notice during said Automatic Extended Reporting
                Period for any propagation of malware, denial of service attack, or if applicable, loss, release or
                disclosure of business data occurring before the end of the coverage period for this CyberOne
                Coverage form and which is otherwise covered by this CyberOne Coverage form; and
            (2) Supplemental Extended Reporting Period
                (a) Upon payment of an additional premium of 100% of the full annual premium applicable to this
                    CyberOne Coverage form, a Supplemental Extended Reporting Period of one (1) year
                    immediately following the effective date of "termination of coverage" in which to give to us
                    written notice of a "network security liability suit" of which you first receive notice during said
                    Supplemental Extended Reporting Period for any propagation of malware, denial of
                    service attack, or if applicable, loss, release or disclosure of business data occurring before
                    the end of the coverage period for this CyberOne Coverage form and which is otherwise
                    covered by this CyberOne Coverage form.
                (b) To obtain the Supplemental Extended Reporting Period, you must request it in writing and
                    pay the additional premium due, within thirty (30) days of the effective date of "termination of
                    coverage". The additional premium for the Supplemental Extended Reporting Period shall




SP 601 01 16                © 2013 Includes copyrighted material of Insurance Services                     Page 4 of 8
                                         Office, Inc., with its permission
                                                                                                        p. 167
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 169 of 251

                    be fully earned at the inception of the Supplemental Extended Reporting Period. If we do
                    not receive the written request as required, you may not exercise this right at a later date.
               (c) This insurance, provided during the Supplemental Extended Reporting Period, is excess
                   over any other valid and collectible insurance that begins or continues in effect after the
                   Supplemental Extended Reporting Period becomes effective, whether the other insurance
                   applies on a primary, excess, contingent, or any other basis.
   4. Network Security Liability Defense
       a. We shall have the right and the duty to assume the defense of any applicable "network security
          liability suit" against you. You shall give us such information and cooperation as we may reasonably
          require.
       b. You shall not admit liability for or settle any "network security liability suit" or incur any defense costs
          without our prior written consent.
       c. If you refuse to consent to any settlement recommended by us and acceptable to the claimant, we
          may then withdraw from your defense by tendering control of the defense to you. From that point
          forward, you shall, at your own expense, negotiate or defend such "network security liability suit"
          independently of us. Our liability shall not exceed the amount for which the claim or suit could have
          been settled if such recommendation was consented to, plus defense costs incurred by us, and
          defense costs incurred by you with our written consent, prior to the date of such refusal.
       d. We shall not be obligated to pay any damages or defense costs, or to defend or continue to defend
          any "network security liability suit", after the Network Security Liability Limit has been exhausted.
       e. We shall pay all interest on that amount of any judgment within the Network Security Liability Limit
          which accrues:
           (1) After entry of judgment; and
           (2) Before we pay, offer to pay or deposit in court that part of the judgment within the Network
               Security Liability Limit or, in any case, before we pay or offer to pay the entire Network
               Security Liability Limit.
           These interest payments shall be in addition to and not part of the Network Security Liability Limit.
   5. Other Data Coverage in This Policy
       Some elements of this CyberOne Coverage form may also be covered under the policy to which this
       endorsement is attached. If so, this CyberOne Coverage form will apply as excess, additional coverage.
       If loss payment has been made under the policy for the same event, the amount of such payment will
       count towards the deductible that applies to this CyberOne Coverage form.
   6. Services
       The following conditions apply as respects any services provided to you by any service firm provided or
       paid for in whole or in part under this endorsement:
       a. The effectiveness of such services depends on your cooperation and assistance.
       b. We do not warrant or guarantee that the services will end or eliminate all problems associated with
          the covered events.
C. DEFINITIONS
   With respect to the provisions of this endorsement only, the following definitions are added:
   1. "Business Income Loss" means the sum of the:
       a. Net income (net profit or loss before income taxes) that would have been earned or incurred; and
       b. Continuing normal and necessary operating expenses incurred, including employee payroll,
       actually lost by you during the "period of restoration".
   2. "Computer Attack" means one of the following involving a computer or other electronic hardware that is
      owned or leased by you and operated under your control:
       a. Unauthorized Access - meaning the gaining of access to your computer system by an unauthorized
          person or persons;
       b. Malware Attack - meaning damage to your computer system or data arising from malicious code,
          including viruses, worms, Trojans, spyware and keyloggers. This does not mean damage from


SP 601 01 16               © 2013 Includes copyrighted material of Insurance Services                      Page 5 of 8
                                        Office, Inc., with its permission
                                                                                                        p. 168
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 170 of 251

           shortcomings or mistakes in legitimate electronic code or damage from code installed on your
           computer system during the manufacturing process; or
       c. Denial of Service Attack - meaning a deliberate act to prevent third parties from gaining access to
          your computer system through the internet in a manner in which they are legally entitled.
   3. "Data Re-creation Costs"
       a. "Data re-creation costs" means the costs of an outside professional firm hired by you to research, re-
          create and replace data that has been lost or corrupted and for which there is no electronic source
          available or where the electronic source does not have the same or similar functionality to the data
          that has been lost or corrupted.
       b. "Data re-creation costs" also means your actual "business income loss" and your necessary and
          reasonable "extra expenses" arising from the lack of the lost or corrupted data during the time
          required to research, re-create and replace such data.
       c. "Data re-creation costs" does not mean costs to research, re-create or replace:
           (1) Software programs or operating systems that are not commercially available; or
           (2) Data that is obsolete, unnecessary or useless to you.
   4. "Data Restoration Costs"
       a. "Data restoration costs" means the costs of an outside professional firm hired by you to replace
          electronic data that has been lost or corrupted. In order to be considered "data restoration costs,"
          such replacement must be from one or more electronic sources with the same or similar functionality
          to the data that has been lost or corrupted.
       b. "Data restoration costs" does not mean costs to research, restore or replace:
           (1) Software programs or operating systems that are not commercially available; or
           (2) Data that is obsolete, unnecessary or useless to you.
   5. "Extra Expense" means the additional cost you incur to operate your business during the "period of
      restoration" over and above the cost that you normally would have incurred to operate your business
      during the same period had no "computer attack" occurred.
   6. "Network Security Liability Defense Costs"
       a. "Network security liability defense costs" means reasonable and necessary expenses resulting solely
          from the investigation, defense and appeal of any "network security liability suit" against you. Such
          expenses may be incurred by us. Such expenses may include premiums for any appeal bond,
          attachment bond or similar bond. However, we have no obligation to apply for or furnish such bond.
       b. "Network security liability defense costs" does not mean your salaries or your loss of earnings.
   7. "Network Security Liability Settlement Costs"
       a. "Network security liability settlement costs" means the following, when they arise from a "network
          security liability suit":
           (1) Damages, judgments or settlements;
           (2) Defense costs added to that part of any judgment paid by us, when such defense costs are
               awarded by law or court order; and
           (3) Pre-judgment interest on that part of any judgment paid by us.
       b. "Network security liability settlement costs" does not mean:
           (1) Civil or criminal fines or penalties imposed by law;
           (2) Punitive or exemplary damages;
           (3) The multiplied portion of multiplied damages;
           (4) Taxes; or
           (5) Matters which may be deemed uninsurable under the applicable law.
   8. "Network Security Liability Suit"
       a. "Network security liability suit" means a civil proceeding against you in which damages are alleged.
          Such proceeding must be brought in the United States of America, Puerto Rico or Canada. Such



SP 601 01 16               © 2013 Includes copyrighted material of Insurance Services                Page 6 of 8
                                        Office, Inc., with its permission
                                                                                                   p. 169
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 171 of 251


           proceeding must be based on an allegation that a negligent security failure or weakness with respect
           to a computer or other electronic hardware that is owned or leased by you and operated under your
           control allowed one or more of the following to happen:
           (1) The unintended propagation or forwarding of malware, including viruses, worms, Trojans,
               spyware and keyloggers. Malware does not include shortcomings or mistakes in legitimate
               electronic code.
           (2) The unintended abetting of a denial of service attack against one or more other systems.
       b. If the 3rd Party Business Information line under Network Security Liability Optional Coverage on
          the SCHEDULE at the top of this endorsement is marked as "Included", then "network security liability
          suit" also means a civil proceeding against you in which damages are alleged which is brought in the
          United States of America, Puerto Rico or Canada and which is based on an allegation that a
          negligent security failure or weakness with respect to a computer or other electronic hardware that is
          owned or leased by you and operated under your control allowed the loss, release or disclosure of
          business data that is owned by or proprietary to a third party. This does not include personally
          identifying information or other information that is sensitive or personal to individuals. If the 3rd Party
          Business Information line under Network Security Liability Optional Coverage on the
          SCHEDULE at the top of this endorsement is marked as "Excluded" or is blank, then "network
          security liability suit" does not include such suits.
       c. "Network security liability suit" includes the following:
           (1) An arbitration or alternative dispute resolution proceeding that you are required to submit to or
               which we agree you should submit to; or
           (2) A written demand for money, when such demand could reasonably result in a civil proceeding as
               described in this definition.
       d. "Network security liability suit" does not mean any demand or action alleging or arising from property
          damage or bodily injury.
       e. "Network security liability suit" does not mean any demand or action brought by or on behalf of
          someone who is:
           (1) Your director or officer;
           (2) Your owner or part-owner; or
           (3) A holder of your securities;
           in their capacity as such, whether directly, derivatively, or by class action.
   9. "Period of Restoration" means the period of time that begins at the time that the "computer attack" is
      discovered by you and continues until the earlier of:
       a. The date that all data restoration, data re-creation and system restoration directly related to the
          "computer attack" has been completed; or
       b. The date on which such data restoration, data re-creation and system restoration could have been
          completed with the exercise of due diligence and dispatch.
   10. "System Restoration Costs"
       a. "System restoration costs" means the costs of an outside professional firm hired by you to do any of
          the following in order to restore your computer system to its pre- "computer attack" level of
          functionality:
           (1) Replace or reinstall computer software programs;
           (2) Remove any malicious code; and
           (3) Configure or correct the configuration of your computer system.
       b. "System restoration costs" does not mean:
           (1) Costs to increase the speed, capacity or utility of your computer system;
           (2) Labor of your employees;
           (3) Any costs in excess of the actual cash value of your computer system; or
           (4) Costs to repair or replace hardware.


SP 601 01 16               © 2013 Includes copyrighted material of Insurance Services                   Page 7 of 8
                                        Office, Inc., with its permission
                                                                                                      p. 170
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 172 of 251

    11. "Termination of Coverage" means:
        a. You or we cancel this CyberOne Coverage form;
        b. You or we refuse to renew this CyberOne Coverage form; or
        c. We renew this CyberOne Coverage form on an other than claims-made basis or with a retroactive
           date later than the date of the first inception of this CyberOne Coverage form or any coverage
           substantially similar to that described in this endorsement.


All other provisions of this policy apply.




SP 601 01 16                 © 2013 Includes copyrighted material of Insurance Services         Page 8 of 8
                                          Office, Inc., with its permission
                                                                                              p. 171
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 173 of 251

PENNSYLVANIA AMENDATORY ENDORSEMENT_SP 621 PA_01/16
POLICY NUMBER: 21-31876937-30                                          ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                          (12:01 A.M. Standard time at your mailing
                                          address shown in the Declarations)


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         PENNSYLVANIA AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:

CYBERONE COVERAGE



A. SECTION III - EXCLUSIONS, ADDITIONAL CONDITIONS AND DEFINITIONS APPLICABLE TO ALL
   SECTIONS, B. ADDITIONAL CONDITIONS, 3. Extended Reporting Periods, paragraph b.(2) is deleted in
   its entirety and replaced by the following:
   (2) Supplemental Extended Reporting Period
       (a) Upon payment of an additional premium of 100% of the full annual premium applicable to this
           CyberOne Coverage form , a Supplemental Extended Reporting Period of 1 year immediately
           following the effective date of "termination of coverage" in which to give to us written notice of a
           "network security liability suit" of which you first receive notice during said Supplemental Extended
           Reporting Period for any propagation of malware, denial of service attack, or if applicable, loss,
           release or disclosure of business data occurring before the end of the coverage period for this
           CyberOne Coverage form and which is otherwise covered by this CyberOne Coverage form .
       (b) To obtain the Supplemental Extended Reporting Period, you must request it in writing and pay the
           additional premium due, within sixty (60) days of the effective date of "termination of coverage". The
           additional premium for the Supplemental Extended Reporting Period shall be fully earned at the
           inception of the Supplemental Extended Reporting Period. If we do not receive the written request
           as required, you may not exercise this right at a later date.
       (c) This insurance, provided during the Supplemental Extended Reporting Period, is excess over any
           other valid and collectible insurance that begins or continues in effect after the Supplemental
           Extended Reporting Period becomes effective, whether the other insurance applies on a primary,
           excess, contingent, or any other basis.




SP 621 PA 01 16          © 2013 The Hartford Steam Boiler Inspection and Insurance Company            Page 1 of 1
                                Includes material © ISO Services, Inc., with permission
                                         as well as other copyrighted material

                                                                                                   p. 172
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 174 of 251


                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                      SP 92 01 14
RESTAURANT EXTENSION ENDORSEMENT_SP 92_01/14


POLICY NUMBER:            21-31876937-30                            ENDORSEMENT NUMBER:

ISSUED TO:          LH Dining LLC, dba River Twice Restaurant

BY:       Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE:                     09/23/2019
                                                (12:01 A.M. Standard time at your mailing address
                                                 shown in the Declarations)

      THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

               RESTAURANT EXTENSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                        SCHEDULE

Location #                                                   Address of Premises

      1         1601 E Passyunk Ave, Philadelphia, Pennsylvania, 19148


With respect to the locations specified in the schedule above:
A. Broadened Named Insured
    1. The Named Insured reflected on the Declarations is amended to include any organization, other than a
        partnership or joint venture, over which you maintain ownership or majority interest on the effective date of
        this policy. However, coverage for any such organization will cease as of the date, during the policy period,
        that you no longer maintain ownership of, or majority interest in, such organization.
    2. Paragraph 3.a. of Section II - Who Is An Insured is deleted in its entirety and replaced by the following:
        a. Coverage under this provision is afforded only until the 180th day after you acquire or form the
             organization or the end of the policy period, whichever is earlier, unless reported to us in writing within
             180 days.
    3. This provision A. does not apply to any person or organization for which coverage is excluded by
        endorsement.
B. Damage To Premises Rented To You Extension
    1. The final paragraph of Section I - Coverages, Coverage A - Bodily Injury And Property Damage
        Liability is deleted in its entirety and replaced by the following:
        Exclusions c. through n. do not apply to "property damage" to premises rented to you, or temporarily
        occupied by you with permission of the owner, caused by:
        a. Fire;
        b. Explosion;
        c. Lightning;
        d. Smoke resulting from such fire, explosion, or lightning; or
        e. Leakage from automatic fire protective systems.
        A separate limit of insurance applies to this coverage as described in Section III - Limits Of Insurance.

SP 92 01 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission    Page 1 of 6
                                                                                                             p. 173
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 175 of 251
   2. This insurance does not apply to "property damage" to premises rented to you, or temporarily occupied by
      you with permission of the owner, caused by:
      a. Rupture, bursting, or operation of pressure relief devices;
      b. Rupture or bursting due to expansion or swelling of the contents of any building or structure, caused by
          or resulting from water;
      c. Explosion of steam boilers, steam pipes, steam engines, or steam turbines.
   3. Paragraph 6. of Section III - Limits Of Insurance is deleted in its entirety and replaced by the following:
      6. Subject to Paragraph 5. above, the Damage To Premises Rented To You Limit is the most we will pay
          under Coverage A for damages because of "property damage" to any one premises while rented to
          you, or temporarily occupied by you with permission of the owner, caused by fire, explosion, lightning,
          smoke resulting such fire, explosion, or lightning or leakage from automatic fire protective systems..
          The Damage To Premises Rented To You Limit will apply to all damage proximately caused by the
          same "occurrence", whether such damage results from fire, explosion, lightning, smoke resulting such
          fire, explosion, or lightning or leakage from automatic fire protective systems, or any combination of
          these.
          The Damage To Premises Rented To You Limit will be the higher of:
          a. $500,000; or
          b. The amount shown on the Declarations for Damage To Premises Rented To You Limit.
   4. For purposes of this coverage, paragraph 9.a. of Section V - Definitions does not include that portion of
      the contract for a lease of premises that indemnifies any person or organization for damage to premises
      while rented to you, or temporarily occupied by you with permission of the owner, caused by:
      a. Fire;
      b. Explosion;
      c. Lightning;
      d. Smoke resulting from such fire, explosion, or lightning; or
      e. Leakage from automatic fire protective systems
   5. This provision B. does not apply if coverage for Damage To Premises Rented To You is excluded by
      endorsement.
C. Blanket Additional Insured - Managers or Lessors of Premises
   1. Section II - Who Is An Insured is amended to include as an additional insured, any person(s) or
      organization(s) with whom you have agreed in a written contract, executed prior to loss, to name as an
      additional insured, but only with respect to liability arising out of the ownership, maintenance or use of that
      part of any premises leased to you, subject to the following provisions:
   2. This insurance does not apply to:
      a. Any "occurrence" which takes place after you cease to be a tenant in that premises;
      b. Structural alterations, new construction or demolition operations performed by or on behalf of such
          additional insured; or
      c. Any premises for which coverage is excluded by endorsement.
   3. The insurance afforded to such additional insured:
      a. only applies to the extent permitted by law; and
      b. will not be broader than that which you are required by the contract or agreement to provide for such
          additional insured.
   4. With respect to the insurance afforded to these additional insureds, Section III - Limits of Insurance is
      amended to include the following at the end thereof:
      The most we will pay on behalf of the additional insured is the amount of insurance:
      a. Required by the contract or agreement; or
      b. Available under the applicable Limits of Insurance shown in the Declarations;
      whichever is less.
      This endorsement shall not increase the applicable Limits of Insurance shown in the Declarations.

D. Blanket Additional Insured - Lessors of Leased Equipment
   1. Section II - Who Is An Insured is amended to include as an additional insured, any person(s) or
      organization(s) with whom you have agreed in a written contract, executed prior to loss, to name as an

Page 2 of 6         Includes copyrighted material of Insurance Services Office, Inc., with its permission    SP 92 01 14
                                                                                                            p. 174
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 176 of 251
      additional insured, but only with respect to liability for "bodily injury", "property damage" or "personal and
      advertising injury" caused, in whole or in part, by your maintenance, operation or use of equipment leased
      to you by such additional insured, subject to the following provisions:
   2. This insurance does not apply to any "occurrence" which takes place after the equipment lease expires.
   3. The insurance afforded to such additional insured:
      a. only applies to the extent permitted by law; and
      b. will not be broader than that which you are required by the contract or agreement to provide for such
           additional insured.
   4. With respect to the insurance afforded to these additional insureds, Section III - Limits of Insurance is
      amended to include the following at the end thereof:
      The most we will pay on behalf of the additional insured is the amount of insurance:
      a. Required by the contract or agreement; or
      b. Available under the applicable Limits of Insurance shown in the Declarations;
      whichever is less.
      This endorsement shall not increase the applicable Limits of Insurance shown in the Declarations.
E. Blanket Additional Insured - Vendors
   1. Section II - Who Is An Insured is amended to include as an additional insured, any person(s) or
      organization(s) with whom you have agreed in a written contract, executed prior to loss, to name as an
      additional insured, but only with respect to liability for "bodily injury" or "property damage" arising out of
      "your products" which are distributed or sold in the regular course of the vendor's business, subject to the
      following provisions:
   2. This insurance afforded the vendor does not apply to:
      a. "Bodily injury" or "property damage" for which the vendor is obligated to pay damages by reason of the
           assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages
           that the vendor would have in the absence of the contract or agreement;
      b. Any express warranty unauthorized by you;
      c. Any physical or chemical change in the product made intentionally by the vendor;
      d. Repackaging, except when unpacked solely for the purpose of inspection, demonstration, testing, or
           the substitution of parts under instructions from the manufacturer, and then repackaged in the original
           container;
      e. Any failure to make such inspections, adjustments, tests or servicing as the vendor has agreed to make
           or normally undertakes to make in the usual course of business, in connection with the distribution or
           sale of the products;
      f. Demonstration, installation, servicing or repair operations, except such operations performed at the
           vendor's premises in connection with the sale of the product;
      g. Products which, after distribution or sale by you, have been labeled or relabeled or used as a container,
           part or ingredient of any other thing or substance by or for the vendor; or
      h. "Bodily injury" or "property damage" arising out of the sole negligence of the vendor for its own acts or
           omissions or those of its employees or anyone else acting on its behalf. However, this exclusion does
           not apply to:
           (1) The exceptions contained in paragraphs 2.d. or 2.f. above; or
           (2) Such inspections, adjustments, tests or servicing as the vendor has agreed to make or normally
               undertakes to make in the usual course of business, in connection with the distribution or sale of
               the products.
   3. This insurance does not apply to any insured person or organization, from whom you have acquired such
      products, or any ingredient, part or container, entering into, accompanying or containing such products.
   4. The insurance afforded to such additional insured:
      a. only applies to the extent permitted by law; and
      b. will not be broader than that which you are required by the contract or agreement to provide for such
           additional insured.
   5. With respect to the insurance afforded to these vendors, Section III - Limits of Insurance is amended to
      include the following at the end thereof:
      The most we will pay on behalf of the vendor is the amount of insurance:


SP 92 01 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission    Page 3 of 6
                                                                                                            p. 175
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 177 of 251
       a. Required by the contract or agreement; or
       b. Available under the applicable Limits of Insurance shown in the Declarations;
       whichever is less.
       This endorsement shall not increase the applicable Limits of Insurance shown in the Declarations.
F. Blanket Additional Insured - Mortgagees, Assignees or Receivers
   1. Section II - Who Is An Insured is amended to include as an additional insured, any person(s) or
       organization(s) with whom you have agreed in a written contract, executed prior to loss, to name as an
       additional insured, but only with respect to liability as mortgagee, assignee, or receiver and arising out of
       the ownership, maintenance, or use of the premises by you, subject to the following provisions:
   2. This insurance does not apply to structural alterations, new construction and demolition operations
       performed by or for that person or organization.
   3. The insurance afforded to such additional insured:
       a. only applies to the extent permitted by law; and
       b. will not be broader than that which you are required by the contract or agreement to provide for such
            additional insured.
   4. With respect to the insurance afforded to these additional insureds, Section III - Limits of Insurance is
       amended to include the following at the end thereof:
       The most we will pay on behalf of the additional insured is the amount of insurance:
       a. Required by the contract or agreement; or
       b. Available under the applicable Limits of Insurance shown in the Declarations;
       whichever is less.
       This endorsement shall not increase the applicable Limits of Insurance shown in the Declarations.
G. Incidental Medical Malpractice
   1. Section V - Definitions is amended as follows:
       a. Paragraph 3. is amended to include "incidental medical malpractice injury".
       b. The following is added at the end thereof:
            "Incidental medical malpractice injury" means bodily injury, mental anguish, sickness or disease
            sustained by a person, including death resulting from any of these at any time, arising out of the
            rendering of, or failure to render, the following services:
            (1) Medical, surgical, dental, laboratory, x-ray or nursing service or treatment, advice or instruction, or
                 the related furnishing of food or beverages;
            (2) The furnishing or dispensing of drugs or medical, dental, or surgical supplies or appliances;
            (3) First aid, or
            (4) "Good Samaritan services", meaning those medical services rendered or provided in an
                 emergency and for which no remuneration is demanded or received.
   2. Paragraph 2.a.(1)(d) of Section II - Who Is An Insured, does not apply to any registered nurse, licensed
       practical nurse, emergency medical technician or paramedic employed by you, but only while performing
       the services described in paragraph 1.b. above and while acting within the scope of their employment by
       you. Any "employees" rendering "Good Samaritan services" will be deemed to be acting within the scope of
       their employment.
   3. Paragraph 2. of Coverage A - Bodily Injury And Property Damage Liability is amended to include the
       following:
       Liability arising out of the willful violation of a penal statute or ordinance relating to the sale of
       pharmaceuticals by or with the knowledge or consent of the insured.
   4. For the purposes of determining the applicable limits of insurance, any act or omission, together with all
       related acts or omissions in the furnishing of the services described in paragraph 1.b. above to any one
       person, will be considered one "occurrence".
   5. This provision G. does not apply if you are in the business or occupation of providing any of the services
       described in paragraph 1.b. above.
   6. The insurance provided by this provision G. shall be excess over any other valid and collectible insurance
       available to the insured, whether primary, excess, contingent or on any other basis, except for insurance
       purchased specifically by you to be excess of this policy.
H. Personal Injury - Assumed By Contract

Page 4 of 6         Includes copyrighted material of Insurance Services Office, Inc., with its permission    SP 92 01 14
                                                                                                            p. 176
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 178 of 251
     1. Paragraph 2.e. of Coverage B - Personal And Advertising Injury Liability is deleted in its entirety and
         replaced by the following:
         e. Contractual Liability
              "Personal and advertising injury" for which the insured has assumed liability in a contract or agreement.
              This exclusion does not apply to:
              (1) Liability for damages that the insured would have in the absence of the contract or agreement; or
              (2) Liability for "personal injury," arising out of the offenses of false arrest, detention or imprisonment,
                  undertaken in that part of the contract or agreement pertaining to your business in which you
                  assume the "tort liability" of another. The contract or agreement must be made prior to the offense.
                  "Tort liability" means a liability that would be imposed by law in the absence of any contract or
                  agreement.
     2. This provision H. does not apply if Coverage B - Personal And Advertising Injury Liability is excluded
         by endorsement.
I.   Extension of Coverage - Bodily Injury
     Paragraph 3. of Section V - Definitions is deleted in its entirety and replaced by the following:
     3. "Bodily injury" means physical:
         a. Injury;
         b. Sickness; or
         c. Disease;
         sustained by a person, including resulting death, humiliation, mental anguish, mental injury or shock at any
         time. All such loss shall be deemed to occur at the time of the physical injury, sickness or disease that
         caused it.
J.   Injury to Co-Employee
     1. It is agreed that your "employees" are insureds with respect to "bodily injury" to a co-"employee" in the
         course of the co-"employee's" employment by you, provided that this coverage for your "employees" does
         not apply to acts outside the scope of their employment by you or while performing duties unrelated to the
         conduct of your business.
     2. Paragraphs 2.a.(1)(a), (b), (c) and 3.a. of Section II - Who Is An Insured do not apply to "bodily injury" for
         which insurance is provided under paragraph 1. above.
K.   Non-Owned Watercraft
     1. Paragraph 2.g.(2) of Coverage A - Bodily Injury And Property Damage Liability is deleted in its entirety
         and replaced by the following:
         (2) A watercraft you do not own that is:
              (a) Less than 51 feet long; and
              (b) Not being used to carry persons or property for a charge.
     2. This provision K. applies to any person who, with your expressed or implied consent, either uses or is
         responsible for the use of a watercraft.
     3. The insurance provided by this provision K. shall be excess over any other valid and collectible insurance
         available to the insured, whether primary, excess, contingent or on any other basis, except for insurance
         purchased specifically by you to be excess of this policy.
L.   Increased Supplementary Payments
     Supplementary Payments - Coverages A And B is amended as follows:
     1. The limit referenced in paragraph 1.b. is increased from $250 to $2,500.
     2. The limit referenced in paragraph 1.d. is increased from $250 a day to $500 a day.
M.   Unintentional Omission
     1. Paragraph 6. of Section IV - Commercial General Liability Conditions is amended to include the
         following at the end thereof:
         The unintentional omission of, or unintentional error in, any information provided by you shall not prejudice
         your rights under this insurance. However, this provision M. does not affect our right to collect additional
         premium or to exercise our right of cancellation or nonrenewal in accordance with applicable state
         insurance laws, codes or regulations.
N.   Damage To Customers' Autos



SP 92 01 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission    Page 5 of 6
                                                                                                              p. 177
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 179 of 251
   1. Paragraph 2.j. of Coverage A - Bodily Injury And Property Damage Liability is amended to include the
      following at the end thereof:
      Paragraph (4) does not apply to any customer's auto while parked or being parked in the course of your
      restaurant business. A customer's auto does not include an "auto" owned by or rented or loaned to you or
      an insured. The insurance afforded under this provision applies only to the amount of damages in excess of
      $500 to each "auto" sustaining "property damage."
O. Revised Definition of Personal Injury
   Section V - Definitions is amended to include the following at the end thereof:
      "Personal injury" means an act of discrimination or humiliation that results in injury to the feelings or
      reputation of a natural person provided that acts that result in discrimination are based solely on either
      disparate impact (as opposed to disparate treatment) or vicarious liability and are not:
           a. Intentionally committed by you, or by any partner or executive officer;
           b. Committed at your or any partner's or executive officer's direction; or
           c. Directly or indirectly related to the employment or prospective employment or termination of
               employment of any person or persons by any insured.
P. Medical Payments Coverage - Revised Products-Completed Operations Hazard Exclusion
   Paragraph 2.f. of Coverage C - Medical Payments does not apply to "bodily injury" occurring on premises you
   own or rent and arising out of "your product."




Page 6 of 6        Includes copyrighted material of Insurance Services Office, Inc., with its permission    SP 92 01 14
                                                                                                           p. 178
             Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 180 of 251


                                                                                                     COMMERCIAL AUTO
                                                                                                       CA DS 83 00 04 10
BUSINESS AUTO DECLARATIONS_CA DS 83 00 A_04/10

Issuing Company: Admiral Indemnity Company


                        BUSINESS AUTO DECLARATIONS
Policy No.: 21-31876937 - 30


ITEM ONE
NAMED INSURED AND ADDRESS                                 AGENCY NAME AND ADDRESS                              8443
LH Dining LLC                                             (610)667-2244
dba River Twice Restaurant                                Dash & Love, Inc.
1205 Andover Rd                                           111 Presidential Blvd, Suite 211
Wynnewood, PA 19096                                       Bala Cynwyd, PA 19004-1008

POLICY PERIOD

The Policy Period is from 09/23/2019 to 09/23/2020 12:01 A.M. Standard Time at your Mailing Address shown
above.

Form of Business: Limited Liability Company

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

Premium shown is payable at inception               Included

Audit Period (If Applicable):

Endorsements Attached To This Policy:

         See attached "Schedule of Forms and Endorsements"

                                Countersignature Of Authorized Representative
Name:

Title:

Signature:

Date:

Note Officer's facsimile signatures may be inserted here, on the policy cover or elsewhere at the company's option.




CA DS 83 00 04 10      Includes material copyrighted by Insurance Services Office, Inc., with its permission     Page 1 of 6
                                                                                                               p. 179
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 181 of 251


Policy No.:     21-31876937 - 30

ITEM TWO

Schedule of Coverages and Covered Autos

This policy provides only those coverages where a charge is shown in the premium column below. Each of these
coverages will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for
a particular coverage by the entry of one or more of the symbols from the Covered Autos Section of the
Business Auto Coverage Form next to the name of the coverage.

Coverages & Limits                                                        Covered Autos                       Premium
Liability                                                                       8, 9                     $         Included
Limit = $1,000,000
Personal Injury Protection                                                                               $
(Or Equivalent No-Fault Coverage)
Limit = Separately Stated In Each PIP Endorsement
Minus $ See Schedule Deductible.
Added Personal Injury Protection                                                                         $
(Or Equivalent Added No-Fault Coverage)
Limit = Separately Stated In Each Added PIP Endorsement
Extraordinary Medical Benefits                                                                           $
Limit = Separately Stated In Each Extraordinary Medical Benefit
Endorsement
Auto Medical Payments                                                                                    $
Limit = $
Medical Expense And income Loss Benefits (Virginia Only)                                                  $
Limit = Separately Stated In Each Medical Expense And
        Income Loss Benefits Endorsement
Uninsured Motorists                                                                                       $
Limit = Separately Stated In Each UM Endorsement
Underinsured Motorists                                                                                    $
(When not Included In Uninsured Motorists Coverage)
Limit = Separately Stated In Each UIM Endorsement
Supplementary Uninsured Motorists                                                                         $
Limit =
The maximum amount payable under SUM Coverage shall be
the policys SUM limits reduced and thus offset by motor vehicle
Bodily injury liability insurance policy or bond payments received
from, or no behalf of, any negligent party involved in the accident
as specified in the SUM endorsement.
Physical Damage Comprehensive Coverage                                                                   $
Limit = Actual Cash Value Or Cost Of Repair, Whichever Is Less,
        Minus $ See Schedule          Deductible For Each Covered
        Auto, But No Deductible Applies To Loss Caused By Fire
        Or Lightning. See Item Four For Hired Or Borrowed Autos.
Physical Damage Specified Causes Of Loss Coverage                                                        $
Limit = Actual Cash Value Or Cost Of Repair, Whichever Is Less,
        Minus $ See Schedule           Deductible For Each Covered
        Auto, For Loss Caused By Mischief Or Vandalism.
        See Item Four For Hired Or Borrowed Autos
Physical Damage Collision Coverage                                                                       $
Limit = Actual Cash Value Or Cost Of Repair, Whichever Is Less,
        Minus $ See Schedule Deductible For Each Covered
        Auto. See Item Four For Hired Or Borrowed Autos
Physical Damage Towing and Labor                                                                         $
Limit = $ See Schedule For Each Disablement of a Private
        Passenger Auto.
                                                                Premium For Endorsements                 $
                                                                  Estimated Total Premium*               $         Included
*This Policy May Be Subject to Final Audit.


Page 2 of 6     Includes material copyrighted by Insurance Services Office, Inc., with its permission   CA DS 83 00 04 10
                                                                                                              p. 180
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 182 of 251


Policy No.:       21-31876937 - 30


ITEM THREE Schedule of Covered Autos You Own

Veh                                    DESCRIPTION                                           Original        Stated Amount
No.                                                                                         Cost New
      Year         Model                              VIN Number
                                                                                        $                   $
                                                                                        $                   $
                                                                                        $                   $
                                                                                        $                   $

Veh                     CLASSIFICATION                                    TERRITORY (Principal Garage Location)
No.       Code       Radius      Use               Size (GVW)
                     (Miles)




                                                          Coverages
Veh   CSL           Personal            Extra     Med        Medical        Uninsured             Underinsured       SUM
No.   Limit*        Injury              Med       Pay        Expense        (UM) Limit*           (UIM) Limit*       Limit*
                    Protection          Limit*    Limit      & Income
                    Ded     Addl                             Loss




*Limits Shown Are In Thousands

                                                          PREMIUMS
Veh       CSL            Basic         Addl       Extra       Med         Med Exp            UM             UIM           SUM
No.                       PIP          PIP         Med        Pay        & Income
      $              $             $             $          $            $              $               $             $
      $              $             $             $          $            $              $               $             $
      $              $             $             $          $            $              $               $             $
      $              $             $             $          $            $              $               $             $

Veh         PHYSICAL DAMAGE COVERAGE                              PHYSICAL DAMAGE PREMIUMS                             Total
No.             Deductibles       Towing                       Comp   Specified  Coll    Towing                      Premium
          Comp    Specified Coll  & Labor                              Cause of         & Labor
                  Cause of         Limit                                Loss
                    Loss
                                                           $               $             $              $            $
                                                           $               $             $              $            $
                                                           $               $             $              $            $
                                                           $               $             $              $            $

                                              SCHEDULE OF LOSS PAYEES

Veh No.          Except for Towing, All Physical Damage Loss Is Payable To You And The Loss Payee
                 Named Below As Interests May Appear At The Time Of The Loss




CA DS 83 00 04 10         Includes material copyrighted by Insurance Services Office, Inc., with its permission     Page 3 of 6
                                                                                                                  p. 181
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 183 of 251


Policy No.:         21-31876937 - 30


ITEM FOUR

Schedule Of Hired Or Borrowed Covered Auto Coverage And Premiums

                                       Liability Coverage - Rating Basis, Cost Of Hire

            Estimated Cost Of       Rate Per Each         Factor (If Liability Coverage Is
 State      Hire For Each State $100 Cost Of Hire                     Primary)                                     Premium
PA         $ If Any               $                                                                           $    Included
                                Liability Coverage Rating Basis, Number Of Days
                              (For Mobile Or Farm Equipment Rental Period Basis)


           Estimated Number
           Of Days Equipment
  State      Will Be Rented                Base Premium                            Factor                          Premium
                                                                                                         $
                                                                                          Total Premium: $         Included

Cost of hire means the total amount you incur for the hire of "autos" you don't own (not including "autos" you borrow
or rent from your partners or "employees" or their family members). Cost of hire does not include charges for
services performed by motor carriers of property or passengers.
Physical Damage Coverage

State    Coverage                Limits Of Insurance
        Comprehensive            Actual Cash Value Or Cost Of Repair, Whichever Is Less, Minus
                                 $                                   Deductible For Each Covered
                                 Auto, But No Deductible Applies To Loss Caused By Fire Or Lightning.
                                 Estimated Annual      Rate Per Each $100
                                 Cost Of Hire          Annual Cost Of Hire                       Premium
                                 $                     $                            $
        Specified                Actual Cash Value Or Cost Of Repair, Whichever Is Less, Minus
        Causes Of Loss           $                                   Deductible For Each Covered
                                 Auto For Loss Caused By Mischief Or Vandalism
                                 Estimated Annual      Rate Per Each $100
                                 Cost Of Hire          Annual Cost Of Hire                       Premium
                                 $                     $                            $
        Collision                Actual Cash Value Or Cost Of Repair, Whichever Is Less, Minus
                                 $                                   Deductible For Each
                                 Covered Auto.
                                 Estimated Annual      Rate Per Each $100
                                 Cost Of Hire          Annual Cost Of Hire                       Premium
                                 $                     $                            $




Page 4 of 6         Includes material copyrighted by Insurance Services Office, Inc., with its permission   CA DS 83 00 04 10
                                                                                                                  p. 182
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 184 of 251


Policy No.:       21-31876937 - 30



ITEM FIVE

Schedule For Non-Ownership Liability

 State        Named Insured's Business                      Rating Basis                        Number               Premium
  PA          Other Than Garage Service            Number Of Employees                            0              $       Included
              Operations And Other Than            Number Of Partners                                            $
              Social Service Agencies

              Garage Service Operations            Number Of Employees Whose                                     $
                                                   Principal Duty Involves The
                                                   Operation Of Autos

              Social Service Agencies              Number Of Employees                                           $
                                                   Number Of Volunteers                                          $
                                                                                       Total Premiums:           $

ITEM SIX

Schedule For Gross Receipts Or Mileage Basis - Liability Coverage - Public Auto Or Leasing Rental
Concerns

Location No:
(Check One)                                     Gross Receipts (Per $100)                             Mileage (Per Mile)
Estimated Yearly:
                                                           Rates
Liability                                                     $
Auto Medical Payments                                         $
Medical Expense Benefits (VA Only)                            $
Income Loss Benefits (VA Only                                 $
                                                        Premiums
Liability                                                     $
Auto Medical Payments                                         $
Medical Expense Benefits (VA Only)                            $
Income Loss Benefits (VA Only)                                $
                                                      Total Premiums
Minimum Liability                                             $
Minimum Auto Medical Payments                                 $
Minimum Medical Expense Benefits (VA Only)                    $
Minimum Income Loss Benefits (VA Only)                        $
Liability                                                     $
Auto Medical Payments                                         $
Medical Expense Benefits (VA Only)                            $
Income Loss Benefits (VA Only)                                $




CA DS 83 00 04 10        Includes material copyrighted by Insurance Services Office, Inc., with its permission       Page 5 of 6
                                                                                                                 p. 183
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 185 of 251


Policy No.:      21-31876937 - 30


Location Number          Address


When used as a premium basis:

FOR PUBLIC AUTOS

Gross Receipts means the total amount to which you are entitled for transporting passengers, mail or merchandise
during the policy period regardless of whether you or any other carrier originate the transportation. Gross Receipts
does not include:

A.      Amounts you pay to railroads, steamship lines, airlines and other motor carriers operating under their own
        ICC or PUC permits.

B.      Advertising revenue.

C.      Taxes which you collect as a separate item and remit directly to a governmental division.

D.      C.O.D. collections for cost of mail or merchandise including collection fees.

Mileage means the total live and dead mileage of all revenue producing units operated during the policy period.

FOR RENTAL OR LEASING CONCERNS

Gross receipts means the total amount to which you are entitled for the leasing or rental of "autos" during the policy
period and includes taxes except those taxes which you collect as a separate item and remit directly to a
governmental division.

Mileage means the total of all live and dead mileage developed by all the "autos" you leased or rented to others
during the policy period.




Page 6 of 6      Includes material copyrighted by Insurance Services Office, Inc., with its permission   CA DS 83 00 04 10
                                                                                                              p. 184
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 186 of 251


                                                                                              COMMERCIAL AUTO
                                                                                                CL CA FS 01 09 08
SCHEDULE OF FORMS AND ENDORSMENTS_CL CA FS 01 A_09/08

Policy Number: 21-31876937 - 30


                SCHEDULE OF FORMS AND ENDORSEMENTS
The following Declarations, Coverage Forms, Conditions, and Endorsements are applicable to:


                                                            Commercial Auto
State            Number                   Edition        Description
ALL               CA DS 83 00             04-2010        Business Auto Declarations
ALL               CL CA FS 01             09-2008        Schedule of Forms and Endorsements
ALL               CA 00 01                03-2010        Business Auto Coverage Form
ALL               CA 01 80                06-2016        Pennsylvania Changes

ALL = ALL states on the policy
ALL* = Applies to all states on the policy unless a specific state form is designated.




CL CA FS 01 09 08                                                                                      Page 1 of 1
                                                                                                    p. 185
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 187 of 251


                                                                                                           COMMERCIAL AUTO
                                                                                                               CA 00 01 03 10

                             BUSINESS AUTO COVERAGE FORM
Various provisions in this policy restrict coverage.                         SECTION I – COVERED AUTOS
Read the <!-Bookmark:BUSINESS
           entire policyAUTO  carefully   to determine rights,
                                COVERAGE FORM_CA 00 01_03/10:EndBoomark-!>
                                                                             Item Two of the Declarations shows the "autos" that
duties and what is and is not covered.                                       are covered "autos" for each of your coverages. The
Throughout this policy the words "you" and "your" re-                        following numerical symbols describe the "autos" that
fer to the Named Insured shown in the Declarations.                          may be covered "autos". The symbols entered next to
The words "we", "us" and "our" refer to the company                          a coverage on the Declarations designate the only
providing this insurance.                                                    "autos" that are covered "autos".
Other words and phrases that appear in quotation                             A. Description Of Covered Auto Designation
marks have special meaning. Refer to Section V –                                Symbols
Definitions.

  Symbol                                        Description Of Covered Auto Designation Symbols
    1    Any "Auto"
    2    Owned "Autos"                   Only those "autos" you own (and for Liability Coverage any "trailers" you don't own
         Only                            while attached to power units you own). This includes those "autos" you acquire
                                         ownership of after the policy begins.
      3         Owned Private            Only the private passenger "autos" you own. This includes those private
                Passenger                passenger "autos" you acquire ownership of after the policy begins.
                "Autos" Only
      4         Owned                    Only those "autos" you own that are not of the private passenger type (and for
                "Autos" Other            Liability Coverage any "trailers" you don't own while attached to power units you
                Than Private             own). This includes those "autos" not of the private passenger type you acquire
                Passenger                ownership of after the policy begins.
                "Autos" Only
      5         Owned "Autos"            Only those "autos" you own that are required to have no-fault benefits in the state
                Subject To               where they are licensed or principally garaged. This includes those "autos" you
                No-fault                 acquire ownership of after the policy begins provided they are required to have no-
                                         fault benefits in the state where they are licensed or principally garaged.
      6         Owned "Autos"            Only those "autos" you own that because of the law in the state where they are
                Subject To A             licensed or principally garaged are required to have and cannot reject Uninsured
                Compulsory               Motorists Coverage. This includes those "autos" you acquire ownership of after the
                Uninsured                policy begins provided they are subject to the same state uninsured motorists
                Motorists Law            requirement.
      7         Specifically             Only those "autos" described in Item Three of the Declarations for which a
                Described                premium charge is shown (and for Liability Coverage any "trailers" you don't own
                "Autos"                  while attached to any power unit described in Item Three).
      8         Hired "Autos"            Only those "autos" you lease, hire, rent or borrow. This does not include any "auto"
                Only                     you lease, hire, rent or borrow from any of your "employees", partners (if you are a
                                         partnership), members (if you are a limited liability company) or members of their
                                         households.
      9         Non-owned                Only those "autos" you do not own, lease, hire, rent or borrow that are used in
                "Autos" Only             connection with your business. This includes "autos" owned by your "employees",
                                         partners (if you are a partnership), members (if you are a limited liability company)
                                         or members of their households but only while used in your business or your
                                         personal affairs.




CA 00 01 03 10                                     © Insurance Services Office, Inc., 2009                          Page 1 of 12     
                                                                                                                   p. 186
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 188 of 251




    19      Mobile Equip-       Only those "autos" that are land vehicles and that would qualify under the definition
            ment Subject To     of "mobile equipment" under this policy if they were not subject to a compulsory or
            Compulsory Or       financial responsibility law or other motor vehicle insurance law where they are
            Financial           licensed or principally garaged.
            Responsibility
            Or Other Motor
            Vehicle Insur-
            ance Law Only

B. Owned Autos You Acquire After The Policy                   SECTION II – LIABILITY COVERAGE
   Begins                                                     A. Coverage
   1. If Symbols 1, 2, 3, 4, 5, 6 or 19 are entered              We will pay all sums an "insured" legally must pay
       next to a coverage in Item Two of the Declara-            as damages because of "bodily injury" or "property
       tions, then you have coverage for "autos" that            damage" to which this insurance applies, caused
       you acquire of the type described for the re-             by an "accident" and resulting from the ownership,
       mainder of the policy period.                             maintenance or use of a covered "auto".
   2. But, if Symbol 7 is entered next to a coverage             We will also pay all sums an "insured" legally must
       in Item Two of the Declarations, an "auto" you            pay as a "covered pollution cost or expense" to
       acquire will be a covered "auto" for that cover-          which this insurance applies, caused by an "acci-
       age only if:                                              dent" and resulting from the ownership, mainte-
       a. We already cover all "autos" that you own              nance or use of covered "autos". However, we will
           for that coverage or it replaces an "auto"            only pay for the "covered pollution cost or ex-
           you previously owned that had that cover-             pense" if there is either "bodily injury" or "property
           age; and                                              damage" to which this insurance applies that is
       b. You tell us within 30 days after you acquire           caused by the same "accident".
           it that you want us to cover it for that cover-       We have the right and duty to defend any "in-
           age.                                                  sured" against a "suit" asking for such damages or
C. Certain Trailers, Mobile Equipment And                        a "covered pollution cost or expense". However,
   Temporary Substitute Autos                                    we have no duty to defend any "insured" against a
                                                                 "suit" seeking damages for "bodily injury" or "prop-
   If Liability Coverage is provided by this coverage            erty damage" or a "covered pollution cost or ex-
   form, the following types of vehicles are also cov-           pense" to which this insurance does not apply. We
   ered "autos" for Liability Coverage:                          may investigate and settle any claim or "suit" as
   1. "Trailers" with a load capacity of 2,000 pounds            we consider appropriate. Our duty to defend or
       or less designed primarily for travel on public           settle ends when the Liability Coverage Limit of
       roads.                                                    Insurance has been exhausted by payment of
   2. "Mobile equipment" while being carried or                  judgments or settlements.
      towed by a covered "auto".                                 1. Who Is An Insured
   3. Any "auto" you do not own while used with the                  The following are "insureds":
      permission of its owner as a temporary substi-                 a. You for any covered "auto".
      tute for a covered "auto" you own that is out of
      service because of its:                                        b. Anyone else while using with your permis-
                                                                         sion a covered "auto" you own, hire or bor-
      a. Breakdown;                                                      row except:
      b. Repair;                                                        (1) The owner or anyone else from whom
      c. Servicing;                                                         you hire or borrow a covered "auto".
      d. "Loss"; or                                                      This exception does not apply if the
      e. Destruction.                                                    covered "auto" is a "trailer" connected to a
                                                                         covered "auto" you own.




Page 2 of 12                            © Insurance Services Office, Inc., 2009                       CA 00 01 03 10      
                                                                                                       p. 187
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 189 of 251



        (2) Your "employee" if the covered "auto" is                  These payments will not reduce the Limit of
            owned by that "employee" or a member                      Insurance.
            of his or her household.                              b. Out-of-state Coverage Extensions
        (3) Someone using a covered "auto" while                      While a covered "auto" is away from the
            he or she is working in a business of                     state where it is licensed we will:
            selling, servicing, repairing, parking or
            storing "autos" unless that business is                  (1) Increase the Limit of Insurance for Li-
            yours.                                                        ability Coverage to meet the limits speci-
                                                                          fied by a compulsory or financial re-
        (4) Anyone other than your "employees",                           sponsibility law of the jurisdiction where
            partners (if you are a partnership),                          the covered "auto" is being used. This
            members (if you are a limited liability                       extension does not apply to the limit or
            company) or a lessee or borrower or                           limits specified by any law governing
            any of their "employees", while moving                        motor carriers of passengers or prop-
            property to or from a covered "auto".                         erty.
        (5) A partner (if you are a partnership) or a                (2) Provide the minimum amounts and
            member (if you are a limited liability                        types of other coverages, such as no-
            company) for a covered "auto" owned by                        fault, required of out-of-state vehicles by
            him or her or a member of his or her                          the jurisdiction where the covered "auto"
            household.                                                    is being used.
      c. Anyone liable for the conduct of an "in-                     We will not pay anyone more than once for
         sured" described above but only to the ex-                   the same elements of loss because of
         tent of that liability.                                      these extensions.
   2. Coverage Extensions                                  B. Exclusions
      a. Supplementary Payments                               This insurance does not apply to any of the follow-
         We will pay for the "insured":                       ing:
        (1) All expenses we incur.                            1. Expected Or Intended Injury
        (2) Up to $2,000 for cost of bail bonds (in-              "Bodily injury" or "property damage" expected
            cluding bonds for related traffic law vio-            or intended from the standpoint of the "in-
            lations) required because of an "acci-                sured".
            dent" we cover. We do not have to fur-            2. Contractual
            nish these bonds.
                                                                  Liability assumed under any contract or
        (3) The cost of bonds to release attach-                  agreement.
            ments in any "suit" against the "insured"
            we defend, but only for bond amounts                  But this exclusion does not apply to liability for
            within our Limit of Insurance.                        damages:
        (4) All reasonable expenses incurred by the              a. Assumed in a contract or agreement that is
            "insured" at our request, including actual               an "insured contract" provided the "bodily
            loss of earnings up to $250 a day be-                    injury" or "property damage" occurs subse-
            cause of time off from work.                             quent to the execution of the contract or
                                                                     agreement; or
        (5) All court costs taxed against the "in-
            sured" in any "suit" against the "insured"           b. That the "insured" would have in the ab-
            we defend. However, these payments                       sence of the contract or agreement.
            do not include attorneys' fees or attor-          3. Workers' Compensation
            neys' expenses taxed against the "in-                Any obligation for which the "insured" or the
            sured".                                              "insured's" insurer may be held liable under
        (6) All interest on the full amount of any               any workers' compensation, disability benefits
            judgment that accrues after entry of the             or unemployment compensation law or any
            judgment in any "suit" against the "in-              similar law.
            sured" we defend, but our duty to pay in-
            terest ends when we have paid, offered
            to pay or deposited in court the part of
            the judgment that is within our Limit of
            Insurance.




CA 00 01 03 10                       © Insurance Services Office, Inc., 2009                          Page 3 of 12      
                                                                                                     p. 188
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 190 of 251



   4. Employee Indemnification And Employer's                    b. After it is moved from the covered "auto" to
      Liability                                                     the place where it is finally delivered by the
      "Bodily injury" to:                                           "insured".
      a. An "employee" of the "insured" arising out           8. Movement Of Property By Mechanical
         of and in the course of:                                Device
        (1) Employment by the "insured"; or                      "Bodily injury" or "property damage" resulting
                                                                 from the movement of property by a mechani-
        (2) Performing the duties related to the                 cal device (other than a hand truck) unless the
             conduct of the "insured's" business; or             device is attached to the covered "auto".
      b. The spouse, child, parent, brother or sister         9. Operations
         of that "employee" as a consequence of Pa-
         ragraph a. above.                                       "Bodily injury" or "property damage" arising out
                                                                 of the operation of:
      This exclusion applies:
                                                                 a. Any equipment listed in Paragraphs 6.b.
        (1) Whether the "insured" may be liable as                   and 6.c. of the definition of "mobile equip-
             an employer or in any other capacity;                   ment"; or
             and
                                                                 b. Machinery or equipment that is on, attached
        (2) To any obligation to share damages with                 to or part of a land vehicle that would qual-
             or repay someone else who must pay                     ify under the definition of "mobile equip-
             damages because of the injury.                         ment" if it were not subject to a compulsory
      But this exclusion does not apply to "bodily in-              or financial responsibility law or other motor
      jury" to domestic "employees" not entitled to                 vehicle insurance law where it is licensed or
      workers' compensation benefits or to liability                principally garaged.
      assumed by the "insured" under an "insured             10. Completed Operations
      contract". For the purposes of the coverage
      form, a domestic "employee" is a person en-                "Bodily injury" or "property damage" arising out
      gaged in household or domestic work per-                   of your work after that work has been com-
      formed principally in connection with a resi-              pleted or abandoned.
      dence premises.                                            In this exclusion, your work means:
   5. Fellow Employee                                            a. Work or operations performed by you or on
      "Bodily injury" to:                                            your behalf; and
      a. Any fellow "employee" of the "insured" aris-            b. Materials, parts or equipment furnished in
          ing out of and in the course of the fellow                 connection with such work or operations.
          "employee's" employment or while perform-              Your work includes warranties or representa-
          ing duties related to the conduct of your              tions made at any time with respect to the fit-
          business; or                                           ness, quality, durability or performance of any
      b. The spouse, child, parent, brother or sister            of the items included in Paragraph a. or b.
         of that fellow "employee" as a consequence              above.
         of Paragraph a. above.                                  Your work will be deemed completed at the
   6. Care, Custody Or Control                                   earliest of the following times:
      "Property damage" to or "covered pollution cost               (1) When all of the work called for in your
      or expense" involving property owned or trans-                    contract has been completed.
      ported by the "insured" or in the "insured's"                 (2) When all of the work to be done at the
      care, custody or control. But this exclusion                      site has been completed if your contract
      does not apply to liability assumed under a si-                   calls for work at more than one site.
      detrack agreement.                                            (3) When that part of the work done at a job
   7. Handling Of Property                                              site has been put to its intended use by
      "Bodily injury" or "property damage" resulting                    any person or organization other than
      from the handling of property:                                    another contractor or subcontractor
                                                                        working on the same project.
      a. Before it is moved from the place where it is
         accepted by the "insured" for movement in-
         to or onto the covered "auto"; or




Page 4 of 12                         © Insurance Services Office, Inc., 2009                     CA 00 01 03 10      
                                                                                                   p. 189
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 191 of 251



      Work that may need service, maintenance, cor-               Paragraphs b. and c. above of this exclusion
      rection, repair or replacement, but which is                do not apply to "accidents" that occur away
      otherwise complete, will be treated as com-                 from premises owned by or rented to an "in-
      pleted.                                                     sured" with respect to "pollutants" not in or
  11. Pollution                                                   upon a covered "auto" if:
      "Bodily injury" or "property damage" arising out               (a) The "pollutants" or any property in which
      of the actual, alleged or threatened discharge,                     the "pollutants" are contained are upset,
      dispersal, seepage, migration, release or es-                       overturned or damaged as a result of
      cape of "pollutants":                                               the maintenance or use of a covered
                                                                          "auto"; and
      a. That are, or that are contained in any prop-
         erty that is:                                               (b) The discharge, dispersal, seepage, mi-
                                                                          gration, release or escape of the "pollut-
        (1) Being transported or towed by, handled                        ants" is caused directly by such upset,
             or handled for movement into, onto or                        overturn or damage.
             from the covered "auto";
                                                              12. War
         (2) Otherwise in the course of transit by or
             on behalf of the "insured"; or                       "Bodily injury" or "property damage" arising di-
                                                                  rectly or indirectly out of:
         (3) Being stored, disposed of, treated or
             processed in or upon the covered "au-                a. War, including undeclared or civil war;
             to";                                                 b. Warlike action by a military force, including
      b. Before the "pollutants" or any property in                  action in hindering or defending against an
          which the "pollutants" are contained are                   actual or expected attack, by any govern-
          moved from the place where they are ac-                    ment, sovereign or other authority using
          cepted by the "insured" for movement into                  military personnel or other agents; or
          or onto the covered "auto"; or                          c. Insurrection, rebellion, revolution, usurped
      c. After the "pollutants" or any property in                   power or action taken by governmental au-
          which the "pollutants" are contained are                   thority in hindering or defending against any
          moved from the covered "auto" to the place                 of these.
          where they are finally delivered, disposed of       13. Racing
          or abandoned by the "insured".                          Covered "autos" while used in any professional
      Paragraph a. above does not apply to fuels, lu-             or organized racing or demolition contest or
      bricants, fluids, exhaust gases or other similar            stunting activity, or while practicing for such
      "pollutants" that are needed for or result from             contest or activity. This insurance also does
      the normal electrical, hydraulic or mechanical              not apply while that covered "auto" is being
      functioning of the covered "auto" or its parts, if:         prepared for such a contest or activity.
         (1) The "pollutants" escape, seep, migrate         C. Limit Of Insurance
             or are discharged, dispersed or released          Regardless of the number of covered "autos", "in-
             directly from an "auto" part designed by          sureds", premiums paid, claims made or vehicles
             its manufacturer to hold, store, receive          involved in the "accident", the most we will pay for
             or dispose of such "pollutants"; and              the total of all damages and "covered pollution
         (2) The "bodily injury", "property damage" or         cost or expense" combined resulting from any one
             "covered pollution cost or expense"               "accident" is the Limit of Insurance for Liability
             does not arise out of the operation of            Coverage shown in the Declarations.
             any equipment listed in Paragraphs 6.b.
             and 6.c. of the definition of "mobile
             equipment".




CA 00 01 03 10                        © Insurance Services Office, Inc., 2009                         Page 5 of 12     
                                                                                                     p. 190
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 192 of 251



   All "bodily injury", "property damage" and "covered           c. "Loss" caused by falling objects or missiles.
   pollution cost or expense" resulting from continu-            However, you have the option of having glass
   ous or repeated exposure to substantially the                 breakage caused by a covered "auto's" colli-
   same conditions will be considered as resulting               sion or overturn considered a "loss" under Col-
   from one "accident".                                          lision Coverage.
   No one will be entitled to receive duplicate pay-          4. Coverage Extensions
   ments for the same elements of "loss" under this
   coverage form and any Medical Payments Cover-                 a. Transportation Expenses
   age endorsement, Uninsured Motorists Coverage                    We will pay up to $20 per day to a maxi-
   endorsement or Underinsured Motorists Coverage                   mum of $600 for temporary transportation
   endorsement attached to this Coverage Part.                      expense incurred by you because of the to-
SECTION III – PHYSICAL DAMAGE COVERAGE                              tal theft of a covered "auto" of the private
                                                                    passenger type. We will pay only for those
A. Coverage                                                         covered "autos" for which you carry either
   1. We will pay for "loss" to a covered "auto" or its             Comprehensive or Specified Causes Of
      equipment under:                                              Loss Coverage. We will pay for temporary
      a. Comprehensive Coverage                                     transportation expenses incurred during the
                                                                    period beginning 48 hours after the theft
          From any cause except:                                    and ending, regardless of the policy's expi-
         (1) The covered "auto's" collision with an-                ration, when the covered "auto" is returned
             other object; or                                       to use or we pay for its "loss".
         (2) The covered "auto's" overturn.                       b. Loss Of Use Expenses
      b. Specified Causes Of Loss Coverage                           For Hired Auto Physical Damage, we will
          Caused by:                                                 pay expenses for which an "insured" be-
                                                                     comes legally responsible to pay for loss of
         (1) Fire, lightning or explosion;                           use of a vehicle rented or hired without a
         (2) Theft;                                                  driver under a written rental contract or
                                                                     agreement. We will pay for loss of use ex-
         (3) Windstorm, hail or earthquake;
                                                                     penses if caused by:
         (4) Flood;
                                                                    (1) Other than collision only if the Declara-
         (5) Mischief or vandalism; or                                  tions indicate that Comprehensive Cov-
         (6) The sinking, burning, collision or derail-                 erage is provided for any covered "au-
             ment of any conveyance transporting                        to";
             the covered "auto".                                    (2) Specified Causes Of Loss only if the
      c. Collision Coverage                                             Declarations indicate that Specified
                                                                        Causes Of Loss Coverage is provided
          Caused by:                                                    for any covered "auto"; or
         (1) The covered "auto's" collision with an-                (3) Collision only if the Declarations indicate
             other object; or                                           that Collision Coverage is provided for
         (2) The covered "auto's" overturn.                             any covered "auto".
   2. Towing                                                         However, the most we will pay for any ex-
      We will pay up to the limit shown in the Decla-                penses for loss of use is $20 per day, to a
      rations for towing and labor costs incurred                    maximum of $600.
      each time a covered "auto" of the private pas-       B. Exclusions
      senger type is disabled. However, the labor             1. We will not pay for "loss" caused by or resulting
      must be performed at the place of disablement.             from any of the following. Such "loss" is ex-
   3. Glass Breakage – Hitting A Bird Or Animal –                cluded regardless of any other cause or event
      Falling Objects Or Missiles                                that contributes concurrently or in any se-
      If you carry Comprehensive Coverage for the                quence to the "loss".
      damaged covered "auto", we will pay for the                a. Nuclear Hazard
      following under Comprehensive Coverage:                       (1) The explosion of any weapon employing
      a. Glass breakage;                                                atomic fission or fusion; or
      b. "Loss" caused by hitting a bird or animal;                 (2) Nuclear reaction or radiation, or radioac-
         and                                                            tive contamination, however caused.




Page 6 of 12                         © Insurance Services Office, Inc., 2009                      CA 00 01 03 10      
                                                                                                    p. 191
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 193 of 251



      b. War Or Military Action                                    b. Removable from a housing unit which is
         (1) War, including undeclared or civil war;                  permanently installed in or upon the cov-
                                                                      ered "auto";
         (2) Warlike action by a military force, includ-
             ing action in hindering or defending                  c. An integral part of the same unit housing
             against an actual or expected attack, by                 any electronic equipment described in Pa-
             any government, sovereign or other au-                   ragraphs a. and b. above; or
             thority using military personnel or other             d. Necessary for the normal operation of the
             agents; or                                               covered "auto" or the monitoring of the
         (3) Insurrection,     rebellion,    revolution,              covered "auto's" operating system.
             usurped power or action taken by gov-             6. We will not pay for "loss" to a covered "auto"
             ernmental authority in hindering or de-              due to "diminution in value".
             fending against any of these.                  C. Limit Of Insurance
   2. We will not pay for "loss" to any covered "auto"         1. The most we will pay for "loss" in any one "ac-
      while used in any professional or organized                 cident" is the lesser of:
      racing or demolition contest or stunting activity,
      or while practicing for such contest or activity.           a. The actual cash value of the damaged or
      We will also not pay for "loss" to any covered                 stolen property as of the time of the "loss";
      "auto" while that covered "auto" is being pre-                 or
      pared for such a contest or activity.                       b. The cost of repairing or replacing the dam-
   3. We will not pay for "loss" due and confined to:                aged or stolen property with other property
                                                                     of like kind and quality.
      a. Wear and tear, freezing, mechanical or
          electrical breakdown.                                2. $1,000 is the most we will pay for "loss" in any
                                                                  one "accident" to all electronic equipment that
      b. Blowouts, punctures or other road damage                 reproduces, receives or transmits audio, visual
           to tires.                                              or data signals which, at the time of "loss", is:
      This exclusion does not apply to such "loss"                a. Permanently installed in or upon the cov-
      resulting from the total theft of a covered "au-               ered "auto" in a housing, opening or other
      to".                                                           location that is not normally used by the
   4. We will not pay for "loss" to any of the follow-               "auto" manufacturer for the installation of
      ing:                                                           such equipment;
      a. Tapes, records, discs or other similar audio,            b. Removable from a permanently installed
          visual or data electronic devices designed                 housing unit as described in Paragraph 2.a.
          for use with audio, visual or data electronic              above or is an integral part of that equip-
          equipment.                                                 ment; or
      b. Any device designed or used to detect                    c. An integral part of such equipment.
          speed-measuring equipment such as radar              3. An adjustment for depreciation and physical
          or laser detectors and any jamming appara-              condition will be made in determining actual
          tus intended to elude or disrupt speed-                 cash value in the event of a total "loss".
          measurement equipment.
                                                               4. If a repair or replacement results in better than
      c. Any electronic equipment, without regard to               like kind or quality, we will not pay for the
          whether this equipment is permanently in-                amount of the betterment.
          stalled, that reproduces, receives or trans-
          mits audio, visual or data signals.               D. Deductible
      d. Any accessories used with the electronic              For each covered "auto", our obligation to pay for,
          equipment described in Paragraph c.                  repair, return or replace damaged or stolen prop-
          above.                                               erty will be reduced by the applicable deductible
                                                               shown in the Declarations. Any Comprehensive
   5. Exclusions 4.c. and 4.d. do not apply to                 Coverage deductible shown in the Declarations
      equipment designed to be operated solely by              does not apply to "loss" caused by fire or lightning.
      use of the power from the "auto's" electrical
      system that, at the time of "loss", is:
      a. Permanently installed in or upon the cov-
          ered "auto";




CA 00 01 03 10                        © Insurance Services Office, Inc., 2009                         Page 7 of 12     
                                                                                                     p. 192
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 194 of 251



SECTION IV – BUSINESS AUTO CONDITIONS                               (5) Submit to examination, at our expense,
The following conditions apply in addition to the                        by physicians of our choice, as often as
Common Policy Conditions:                                                we reasonably require.
A. Loss Conditions                                                c. If there is "loss" to a covered "auto" or its
                                                                     equipment you must also do the following:
   1. Appraisal For Physical Damage Loss
                                                                     (1) Promptly notify the police if the covered
      If you and we disagree on the amount of "loss",                    "auto" or any of its equipment is stolen.
      either may demand an appraisal of the "loss".
      In this event, each party will select a competent              (2) Take all reasonable steps to protect the
      appraiser. The two appraisers will select a                        covered "auto" from further damage. Al-
      competent and impartial umpire. The apprais-                       so keep a record of your expenses for
      ers will state separately the actual cash value                    consideration in the settlement of the
      and amount of "loss". If they fail to agree, they                  claim.
      will submit their differences to the umpire. A                 (3) Permit us to inspect the covered "auto"
      decision agreed to by any two will be binding.                     and records proving the "loss" before its
      Each party will:                                                   repair or disposition.
      a. Pay its chosen appraiser; and                               (4) Agree to examinations under oath at our
      b. Bear the other expenses of the appraisal                        request and give us a signed statement
          and umpire equally.                                            of your answers.
      If we submit to an appraisal, we will still retain       3. Legal Action Against Us
      our right to deny the claim.                                No one may bring a legal action against us un-
   2. Duties In The Event Of Accident, Claim, Suit                der this coverage form until:
      Or Loss                                                     a. There has been full compliance with all the
      We have no duty to provide coverage under                      terms of this coverage form; and
      this policy unless there has been full compli-              b. Under Liability Coverage, we agree in writ-
      ance with the following duties:                                ing that the "insured" has an obligation to
       a. In the event of "accident", claim, "suit" or               pay or until the amount of that obligation
          "loss", you must give us or our authorized                 has finally been determined by judgment af-
          representative prompt notice of the "acci-                 ter trial. No one has the right under this pol-
          dent" or "loss". Include:                                  icy to bring us into an action to determine
                                                                     the "insured's" liability.
         (1) How, when and where the "accident" or
             "loss" occurred;                                  4. Loss Payment – Physical Damage
                                                                  Coverages
         (2) The "insured's" name and address; and
                                                                  At our option we may:
         (3) To the extent possible, the names and
             addresses of any injured persons and                 a. Pay for, repair or replace damaged or sto-
             witnesses.                                               len property;
       b. Additionally, you and any other involved                b. Return the stolen property, at our expense.
          "insured" must:                                             We will pay for any damage that results to
                                                                      the "auto" from the theft; or
         (1) Assume no obligation, make no pay-
              ment or incur no expense without our                c. Take all or any part of the damaged or sto-
              consent, except at the "insured's" own                  len property at an agreed or appraised val-
              cost.                                                   ue.
         (2) Immediately send us copies of any re-                If we pay for the "loss", our payment will in-
              quest, demand, order, notice, summons               clude the applicable sales tax for the damaged
              or legal paper received concerning the              or stolen property.
              claim or "suit".                                 5. Transfer Of Rights Of Recovery Against
         (3) Cooperate with us in the investigation or            Others To Us
              settlement of the claim or defense                  If any person or organization to or for whom we
              against the "suit".                                 make payment under this coverage form has
         (4) Authorize us to obtain medical records               rights to recover damages from another, those
             or other pertinent information.                      rights are transferred to us. That person or or-
                                                                  ganization must do everything necessary to
                                                                  secure our rights and must do nothing after
                                                                  "accident" or "loss" to impair them.



Page 8 of 12                          © Insurance Services Office, Inc., 2009                      CA 00 01 03 10      
                                                                                                     p. 193
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 195 of 251



B. General Conditions                                              d. When this coverage form and any other
   1. Bankruptcy                                                      coverage form or policy covers on the same
                                                                      basis, either excess or primary, we will pay
      Bankruptcy or insolvency of the "insured" or the                only our share. Our share is the proportion
      "insured's" estate will not relieve us of any obli-             that the Limit of Insurance of our coverage
      gations under this coverage form.                               form bears to the total of the limits of all the
   2. Concealment, Misrepresentation Or Fraud                         coverage forms and policies covering on
      This coverage form is void in any case of fraud                 the same basis.
      by you at any time as it relates to this coverage         6. Premium Audit
      form. It is also void if you or any other "in-               a. The estimated premium for this coverage
      sured", at any time, intentionally conceal or                   form is based on the exposures you told us
      misrepresent a material fact concerning:                        you would have when this policy began. We
      a. This coverage form;                                          will compute the final premium due when
      b. The covered "auto";                                          we determine your actual exposures. The
                                                                      estimated total premium will be credited
      c. Your interest in the covered "auto"; or                      against the final premium due and the first
      d. A claim under this coverage form.                            Named Insured will be billed for the bal-
                                                                      ance, if any. The due date for the final pre-
   3. Liberalization
                                                                      mium or retrospective premium is the date
      If we revise this coverage form to provide more                 shown as the due date on the bill. If the es-
      coverage without additional premium charge,                     timated total premium exceeds the final
      your policy will automatically provide the addi-                premium due, the first Named Insured will
      tional coverage as of the day the revision is ef-               get a refund.
      fective in your state.
                                                                   b. If this policy is issued for more than one
   4. No Benefit To Bailee – Physical Damage                          year, the premium for this coverage form
      Coverages                                                       will be computed annually based on our
      We will not recognize any assignment or grant                   rates or premiums in effect at the beginning
      any coverage for the benefit of any person or                   of each year of the policy.
      organization holding, storing or transporting             7. Policy Period, Coverage Territory
      property for a fee regardless of any other pro-
                                                                   Under this coverage form, we cover "accidents"
      vision of this coverage form.
                                                                   and "losses" occurring:
   5. Other Insurance
                                                                   a. During the policy period shown in the Dec-
      a. For any covered "auto" you own, this cov-                    larations; and
         erage form provides primary insurance. For
                                                                   b. Within the coverage territory.
         any covered "auto" you don't own, the in-
         surance provided by this coverage form is                 The coverage territory is:
         excess over any other collectible insurance.             (1) The United States of America;
         However, while a covered "auto" which is a
         "trailer" is connected to another vehicle, the           (2) The territories and possessions of the Unit-
         Liability Coverage this coverage form pro-                   ed States of America;
         vides for the "trailer" is:                               (3) Puerto Rico;
        (1) Excess while it is connected to a motor                (4) Canada; and
             vehicle you do not own.                               (5) Anywhere in the world if:
         (2) Primary while it is connected to a cov-                  (a) A covered "auto" of the private passen-
              ered "auto" you own.                                        ger type is leased, hired, rented or bor-
       b. For Hired Auto Physical Damage Coverage,                        rowed without a driver for a period of 30
          any covered "auto" you lease, hire, rent or                     days or less; and
          borrow is deemed to be a covered "auto"                     (b) The "insured's" responsibility to pay
          you own. However, any "auto" that is                            damages is determined in a "suit" on the
          leased, hired, rented or borrowed with a                        merits, in the United States of America,
          driver is not a covered "auto".                                 the territories and possessions of the
       c. Regardless of the provisions of Paragraph                       United States of America, Puerto Rico
          a. above, this coverage form's Liability                        or Canada or in a settlement we agree
          Coverage is primary for any liability as-                       to.
          sumed under an "insured contract".




CA 00 01 03 10                         © Insurance Services Office, Inc., 2009                         Page 9 of 12      
                                                                                                      p. 194
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 196 of 251



      We also cover "loss" to, or "accidents" involv-           "Covered pollution cost or expense" does not in-
      ing, a covered "auto" while being transported             clude any cost or expense arising out of the ac-
      between any of these places.                              tual, alleged or threatened discharge, dispersal,
   8. Two Or More Coverage Forms Or Policies                    seepage, migration, release or escape of "pollut-
      Issued By Us                                              ants":
       If this coverage form and any other coverage                 a. That are, or that are contained in any prop-
       form or policy issued to you by us or any com-                   erty that is:
       pany affiliated with us applies to the same "ac-                (1) Being transported or towed by, handled
       cident", the aggregate maximum Limit of Insur-                       or handled for movement into, onto or
       ance under all the coverage forms or policies                        from the covered "auto";
       shall not exceed the highest applicable Limit of                (2) Otherwise in the course of transit by or
       Insurance under any one coverage form or pol-                        on behalf of the "insured"; or
       icy. This condition does not apply to any cov-
       erage form or policy issued by us or an affili-                 (3) Being stored, disposed of, treated or
       ated company specifically to apply as excess                         processed in or upon the covered "au-
       insurance over this coverage form.                                   to";
SECTION V – DEFINITIONS                                            b. Before the "pollutants" or any property in
                                                                        which the "pollutants" are contained are
A. "Accident" includes continuous or repeated expo-                     moved from the place where they are ac-
   sure to the same conditions resulting in "bodily in-                 cepted by the "insured" for movement into
   jury" or "property damage".                                          or onto the covered "auto"; or
B. "Auto" means:                                                    c. After the "pollutants" or any property in
   1. A land motor vehicle, "trailer" or semitrailer de-                which the "pollutants" are contained are
       signed for travel on public roads; or                            moved from the covered "auto" to the place
   2. Any other land vehicle that is subject to a com-                  where they are finally delivered, disposed of
       pulsory or financial responsibility law or other                 or abandoned by the "insured".
       motor vehicle insurance law where it is li-                 Paragraph a. above does not apply to fuels, lu-
       censed or principally garaged.                              bricants, fluids, exhaust gases or other similar
   However, "auto" does not include "mobile equip-                 "pollutants" that are needed for or result from
   ment".                                                          the normal electrical, hydraulic or mechanical
                                                                   functioning of the covered "auto" or its parts, if:
C. "Bodily injury" means bodily injury, sickness or
   disease sustained by a person including death re-                  (1) The "pollutants" escape, seep, migrate
   sulting from any of these.                                             or are discharged, dispersed or released
                                                                          directly from an "auto" part designed by
D. "Covered pollution cost or expense" means any                          its manufacturer to hold, store, receive
   cost or expense arising out of:                                        or dispose of such "pollutants"; and
   1. Any request, demand, order or statutory or                      (2) The "bodily injury", "property damage" or
       regulatory requirement that any "insured" or                       "covered pollution cost or expense"
       others test for, monitor, clean up, remove, con-                   does not arise out of the operation of
       tain, treat, detoxify or neutralize, or in any way                 any equipment listed in Paragraph 6.b.
       respond to, or assess the effects of, "pollut-                     or 6.c. of the definition of "mobile
       ants"; or                                                          equipment".
   2. Any claim or "suit" by or on behalf of a gov-
       ernmental authority for damages because of
       testing for, monitoring, cleaning up, removing,
       containing, treating, detoxifying or neutralizing,
       or in any way responding to, or assessing the
       effects of, "pollutants".




Page 10 of 12                          © Insurance Services Office, Inc., 2009                      CA 00 01 03 10       
                                                                                                      p. 195
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 197 of 251



         Paragraphs b. and c. above do not apply to               An "insured contract" does not include that part of
         "accidents" that occur away from premises                any contract or agreement:
         owned by or rented to an "insured" with respect             a. That indemnifies a railroad for "bodily injury"
         to "pollutants" not in or upon a covered "auto"                 or "property damage" arising out of con-
         if:                                                             struction or demolition operations, within 50
             (a) The "pollutants" or any property in which               feet of any railroad property and affecting
                 the "pollutants" are contained are upset,               any railroad bridge or trestle, tracks, road-
                 overturned or damaged as a result of                    beds, tunnel, underpass or crossing;
                 the maintenance or use of a covered                 b. That pertains to the loan, lease or rental of
                 "auto"; and                                            an "auto" to you or any of your "employ-
             (b) The discharge, dispersal, seepage, mi-                 ees", if the "auto" is loaned, leased or
                 gration, release or escape of the "pollut-             rented with a driver; or
                 ants" is caused directly by such upset,              c. That holds a person or organization en-
                 overturn or damage.                                     gaged in the business of transporting prop-
E.   "Diminution in value" means the actual or per-                      erty by "auto" for hire harmless for your use
     ceived loss in market value or resale value which                   of a covered "auto" over a route or territory
     results from a direct and accidental "loss".                        that person or organization is authorized to
F.   "Employee" includes a "leased worker". "Em-                         serve by public authority.
     ployee" does not include a "temporary worker".            I. "Leased worker" means a person leased to you by
G.   "Insured" means any person or organization quali-            a labor leasing firm under an agreement between
     fying as an insured in the Who Is An Insured pro-            you and the labor leasing firm to perform duties re-
     vision of the applicable coverage. Except with re-           lated to the conduct of your business. "Leased
     spect to the Limit of Insurance, the coverage af-            worker" does not include a "temporary worker".
     forded applies separately to each insured who is          J. "Loss" means direct and accidental loss or dam-
     seeking coverage or against whom a claim or                  age.
     "suit" is brought.                                        K. "Mobile equipment" means any of the following
H.   "Insured contract" means:                                    types of land vehicles, including any attached ma-
     1. A lease of premises;                                      chinery or equipment:
     2. A sidetrack agreement;                                    1. Bulldozers, farm machinery, forklifts and other
                                                                     vehicles designed for use principally off public
     3. Any easement or license agreement, except in                 roads;
         connection with construction or demolition op-
         erations on or within 50 feet of a railroad;             2. Vehicles maintained for use solely on or next to
                                                                     premises you own or rent;
     4. An obligation, as required by ordinance, to in-
         demnify a municipality, except in connection             3. Vehicles that travel on crawler treads;
         with work for a municipality;                            4. Vehicles, whether self-propelled or not, main-
     5. That part of any other contract or agreement                 tained primarily to provide mobility to perma-
        pertaining to your business (including an in-                nently mounted:
        demnification of a municipality in connection                a. Power cranes, shovels, loaders, diggers or
        with work performed for a municipality) under                    drills; or
        which you assume the tort liability of another to            b. Road construction or resurfacing equipment
        pay for "bodily injury" or "property damage" to a               such as graders, scrapers or rollers;
        third party or organization. Tort liability means
        a liability that would be imposed by law in the           5. Vehicles not described in Paragraph 1., 2., 3.
        absence of any contract or agreement;                        or 4. above that are not self-propelled and are
                                                                     maintained primarily to provide mobility to per-
     6. That part of any contract or agreement entered               manently attached equipment of the following
        into, as part of your business, pertaining to the            types:
        rental or lease, by you or any of your "employ-
        ees", of any "auto". However, such contract or               a. Air compressors, pumps and generators,
        agreement shall not be considered an "insured                   including spraying, welding, building clean-
        contract" to the extent that it obligates you or                ing, geophysical exploration, lighting and
        any of your "employees" to pay for "property                    well-servicing equipment; or
        damage" to any "auto" rented or leased by you                b. Cherry pickers and similar devices used to
        or any of your "employees".                                     raise or lower workers; or




CA 00 01 03 10                           © Insurance Services Office, Inc., 2009                       Page 11 of 12      
                                                                                                        p. 196
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 198 of 251



   6. Vehicles not described in Paragraph 1., 2., 3.        M. "Property damage" means damage to or loss of
      or 4. above maintained primarily for purposes            use of tangible property.
      other than the transportation of persons or car-      N. "Suit" means a civil proceeding in which:
      go. However, self-propelled vehicles with the
      following types of permanently attached                  1. Damages because of "bodily injury" or "prop-
      equipment are not "mobile equipment" but will                erty damage"; or
      be considered "autos":                                   2. A "covered pollution cost or expense";
      a. Equipment designed primarily for:                     to which this insurance applies, are alleged.
        (1) Snow removal;                                      "Suit" includes:
        (2) Road maintenance, but not construction                 a. An arbitration proceeding in which such
             or resurfacing; or                                        damages or "covered pollution costs or ex-
        (3) Street cleaning;                                           penses" are claimed and to which the "in-
                                                                       sured" must submit or does submit with our
      b. Cherry pickers and similar devices mounted                    consent; or
         on automobile or truck chassis and used to
         raise or lower workers; and                              b. Any other alternative dispute resolution
                                                                      proceeding in which such damages or
      c. Air compressors, pumps and generators,                       "covered pollution costs or expenses" are
         including spraying, welding, building clean-                 claimed and to which the insured submits
         ing, geophysical exploration, lighting or                    with our consent.
         well-servicing equipment.
                                                            O. "Temporary worker" means a person who is fur-
   However, "mobile equipment" does not include                nished to you to substitute for a permanent "em-
   land vehicles that are subject to a compulsory or           ployee" on leave or to meet seasonal or short-term
   financial responsibility law or other motor vehicle         workload conditions.
   insurance law where it is licensed or principally ga-
   raged. Land vehicles subject to a compulsory or          P. "Trailer" includes semitrailer.
   financial responsibility law or other motor vehicle
   insurance law are considered "autos".
L. "Pollutants" means any solid, liquid, gaseous or
   thermal irritant or contaminant, including smoke,
   vapor, soot, fumes, acids, alkalis, chemicals and
   waste. Waste includes materials to be recycled,
   reconditioned or reclaimed.




Page 12 of 12                         © Insurance Services Office, Inc., 2009                    CA 00 01 03 10     
                                                                                                   p. 197
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 199 of 251


                                                                                                          COMMERCIAL AUTO
                                                                                                              CA 01 80 06 16

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         PENNSYLVANIA CHANGES
          <!-Bookmark:PENNSYLVANIA CHANGES_CA 01 80_06/16:EndBoomark-!>

This endorsement modifies insurance provided under the following:

   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Changes In Covered Autos Liability Coverage                                3. The following paragraph is added to the Other
   The following is added to Paragraph 2.a.                                      Insurance Condition:
   Supplementary Payments:                                                       If you are a motor vehicle dealer as defined in
         Prejudgment interest awarded against the                                the Pennsylvania Board of Vehicles Act, 63 Pa.
         "insured" on the part of the judgment we                                Stat. Ann. § 818.2, then:
         pay. Any prejudgment interest awarded                                   a. For any "auto" you own, which is loaned to
         against the "insured" is subject to the                                      a customer as a temporary substitute for an
         applicable Pennsylvania Rules of Civil                                       "auto" insured under a "customer's private
         Procedure.                                                                   passenger automobile insurance policy"
B. Changes In Conditions                                                              which is out of use because it is being
                                                                                      transported,     serviced,    repaired    or
   1. Paragraph 2.b.(5) of the Duties In The Event                                    inspected, Covered Autos Liability, but only
      Of An Accident, Claim, Suit Or Loss                                             with respect to damages because of "bodily
      Condition is replaced by the following:                                         injury" and Physical Damage Coverage
        (5) After we show good cause, submit to                                       provided by this Coverage Form shall be
             examination at our expense, by                                           excess in the event of an "accident" or
             physicians of our choice.                                                "loss".
   2. The following is added to Paragraph 5.                                     b. For any "auto" insured under your
      Transfer Of Rights Of Recovery Against                                          "customer's private passenger automobile
      Others To Us Condition:                                                         insurance policy", while it is being
      If we make any payment due to an "accident"                                     transported, serviced, repaired or inspected
      and the "insured" recovers from another party                                   by you or your "employee":
      in a separate claim or "suit", the "insured" shall                             (1) Covered Autos Liability, but only with
      hold the proceeds in trust for us and pay us                                        respect to damages because of "bodily
      back the amount we have paid less reasonable                                        injury";
      attorneys' fees, costs and expenses incurred
      by the "insured" to the extent such payment
      duplicates any amount we have paid under this
      coverage.




CA 01 80 06 16                                       © Insurance Services Office, Inc., 2016                         Page 1 of 2
                                                                                                                   p. 198
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 200 of 251



        (2) Comprehensive Coverage;                                    (b) Comprehensive Coverage;
        (3) Specified Cause Of Loss Coverage;                          (c) Specified Cause Of Loss Coverage;
             and/or                                                        and/or
        (4) Collision Coverage;                                        (d) Collision Coverage;
         provided by this Coverage Form shall be                        provided by this Coverage Form are
         primary in the event of an "accident" or                       hereby amended to conform to 40 Pa.
         "loss".                                                        Stat. Ann. § 991.2007a; and
   4. The following is added to Paragraph B.                        (2) Pursuant to 40 Pa. Stat. Ann. §
      General Conditions:                                               991.2007a, the Limits Of Insurance
      a. Constitutionality Clause                                       provided in the Schedule or in the
                                                                        Declarations are hereby increased as
         The premium for, and the coverages of, this                    needed to an amount equal to the:
         Coverage Form have been established in
         reliance upon the provisions of the                           (a) Applicable limit(s);
         Pennsylvania Motor Vehicle Financial                          (b) Actual cash value; and/or
         Responsibility Law. In the event a court,                     (c) Amount necessary to repair or
         from which there is no appeal, declares or                        replace the property with other
         enters a judgment, the effect of which is to                      property of like kind and quality;
         render the provisions of such statute invalid
         or unenforceable in whole or in part, we                      set forth in the "customer's private
         shall have the right to recompute the                         passenger automobile insurance policy".
         premium payable for the Coverage Form             C. Changes In Definitions
         and void or amend the provisions of the
                                                              For motor vehicle dealers as defined in the
         Coverage Form, subject to the approval of
                                                              Pennsylvania Board of Vehicles Act, 63 Pa. Stat.
         the Insurance Commissioner.
                                                              Ann. § 818.2, the following definition is added:
      b. Conformity Clause
                                                              "Customer's      private    passenger   automobile
         If you are a motor vehicle dealer as defined         insurance policy" means a private passenger
         in the Pennsylvania Board of Vehicles Act,           automobile insurance policy that:
         63 Pa. Stat. Ann. § 818.2, then whenever
                                                              1. Is currently in effect; and
         an "auto" insured under your "customer's
         private passenger automobile insurance               2. Lists an "auto" owned by your customer or a
         policy" is being transported, serviced,                 "customer's auto" in the Declarations.
         repaired or inspected by you or your
         "employee":
        (1) The provisions of the:
           (a) Covered Autos Liability, but only with
               respect to damages because of
               "bodily injury";




Page 2 of 2                          © Insurance Services Office, Inc., 2016                    CA 01 80 06 16
                                                                                                 p. 199
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 201 of 251


                                                        COMMERCIAL LIABILITY UMBRELLA
                                                                       CU DS 83 00 04 10
COMMERCIAL LIABILITY UMBRELLA DECLARATIONS_CU DS 83 00 A_04/10

Issuing Company: Admiral Indemnity Company



      COMMERCIAL LIABILITY UMBRELLA DECLARATIONS
Policy No.: 21-31876937 - 30




Named Insured Name and Address                                                         Agency Name and Address 8443
LH Dining LLC                                                                          (610)667-2244
dba River Twice Restaurant                                                             Dash & Love, Inc.
1205 Andover Rd                                                                        111 Presidential Blvd, Suite 211
Wynnewood, PA 19096                                                                    Bala Cynwyd, PA 19004-1008



POLICY PERIOD

Policy Period: From 09/23/2019 to 09/23/2020 at 12:01 A.M. Standard Time at your mailing address shown above.

TOTAL ADVANCE PREMIUM $ Included

LIMITS OF INSURANCE

Each Occurrence Limit................................................................. $ 3,000,000
Personal & Advertising Injury Limit............................................... $ 3,000,000            Any One Person or Organization
Aggregate Limit............................................................................ $ 3,000,000
   (Except "covered autos" and products-completed operations)

ENDORSEMENTS ATTACHED TO THIS POLICY:


  See attached Schedule of Forms and Endorsements




  CU DS 83 00 04 10                Includes material copyrighted by Insurance Services Office, Inc., with its permission         Page 1 of 2
                                                                                                                             p. 200
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 202 of 251


Policy No.:      RES 21-31876937 - 30


1. SELF-INSURED RETENTION: $ 10,000
2. SCHEDULE OF UNDERLYING INSURANCE


Commercial General Liability
Company:             Admiral Indemnity Company
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
    Each Occurrence                                    $    1,000,000
    Personal and Advertising Injury Limit              $    1,000,000
    General Aggregate                                  $    2,000,000
    Products Completed Operations Aggregate            $    2,000,000

Commercial Auto Liability
Company:             Admiral Indemnity Company
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
    Each Occurrence                                    $    1,000,000

Employee Benefits Liability
Company:             Admiral Indemnity Company
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
      Each Claim                               $           1,000,000
      Each Employee:                           $           2,000,000
      Aggregate:                               $           1,000,000
  Retroactive Date:

(If no Retroactive Date is shown, it is the same as the retroactive date of the "underlying insurance".)




Page 2 of 2    Includes material copyrighted by Insurance Services Office, Inc., with its permission   CU DS 83 00 04 10
                                                                                                            p. 201
              Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 203 of 251


                                                                                               COMMERCIAL LIABILITY UMBRELLA
                                                                                                             CL CU FS 01 09 08
SCHEDULE OF FORMS AND ENDORSEMENTS_CL CU FS 01 A_09/08

Policy Number: 21-31876937 - 30


                SCHEDULE OF FORMS AND ENDORSEMENTS
The following Declarations, Coverage Forms, Conditions, and Endorsements are applicable to:


                                                        Commercial Umbrella
State            Number                   Edition        Description
ALL              CU DS 83 00              04-2010        Commercial Liability Umbrella Declarations
ALL              CL CU FS 01              09-2008        Schedule of Forms and Endorsements
ALL              CU 00 01                 04-2013        Commercial Liability Umbrella Coverage Form
ALL              CU 01 31                 09-2000        Pennsylvania Changes
ALL              CU 03                    01-2014        Duties In The Event Of Occurrence Claim Or Suit Representations
ALL              CU 158                   01-2014        Exclusion Asbestos Hazard
ALL              CU 21 00                 09-2000        Exclusion - All Hazards In Connection With Designated Premises
ALL              CU 21 23                 02-2002        Nuclear Energy Liability Exclusion Endorsement
ALL              CU 21 25                 12-2001        Total Pollution Exclusion Endorsement
ALL              CU 21 36                 01-2015        Exclusion Of Punitive Damages Related To a Certified Act of Terrorism
ALL              CU 21 40                 01-2015        Exclusion of Certified Nuclear, Biological, Chemical or Radiological Acts of Terrorism
                                                         Cap on Losses from Certified Acts of Terrorism
ALL              CU 21 50                 03-2005        Silica Or Silica-Related Dust Exclusion
ALL              CU 21 71                 06-2015        Exclusion - Unmanned Aircraft
ALL              CU 21 86                 05-2014        Exclusion-Access Or Disclosure Of Confidential Or Personal Information And Data-
                                                         Related Liability-With Limited Bodily Injury Exception
ALL              CU 24 30                 04-2013        Amendment Of Insured Contract Definition
ALL              CU 24 37                 12-2005        Non-Concurrency Of Policy Periods - Retained Limit
ALL              SP 76                    01-2014        Exclusion Lead Hazard

ALL = ALL states on the policy
ALL* = Applies to all states on the policy unless a specific state form is designated




CL CU FS 01 09 08                                                                                                                   Page 1 of 1
                                                                                                                                p. 202
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 204 of 251


                                                                                                     COMMERCIAL LIABILITY UMBRELLA
                                                                                                                       CU 00 01 04 13

  COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM
Various provisions in this policy restrict coverage.                                          No other obligation or liability to pay sums or
Read the <!-Bookmark:COMMERCIAL
           entire policy carefully            to determine rights,
                                LIABILITY UMBRELLA COVERAGE FORM_CU 00 01_04/13:EndBoomark-!>
                                                                                              perform acts or services is covered unless
duties and what is and is not covered.                                                        explicitly provided for under Supplementary
Throughout this policy the words "you" and "your"                                             Payments – Coverages A and B.
refer to the Named Insured shown in the Declarations,                                      b. This insurance applies to "bodily injury" or
and any other person or organization qualifying as a                                          "property damage" that is subject to an
Named Insured under this policy. The words "we",                                              applicable "retained limit". If any other limit,
"us" and "our" refer to the company providing this                                            such as a sublimit, is specified in the
insurance.                                                                                    "underlying insurance", this insurance does not
The word "insured" means any person or organization                                           apply to "bodily injury" or "property damage"
qualifying as such under Section II – Who Is An                                               arising out of that exposure unless that limit is
Insured.                                                                                      specified in the Declarations under the
                                                                                              Schedule of "underlying insurance".
Other words and phrases that appear in quotation
marks have special meaning. Refer to Section V –                                           c. This insurance applies to "bodily injury" and
Definitions.                                                                                  "property damage" only if:
SECTION I – COVERAGES                                                                        (1) The "bodily injury" or "property damage" is
                                                                                                 caused by an "occurrence" that takes place
COVERAGE A – BODILY INJURY AND PROPERTY                                                          in the "coverage territory";
DAMAGE LIABILITY
                                                                                             (2) The "bodily injury" or "property damage"
1. Insuring Agreement                                                                             occurs during the policy period; and
   a. We will pay on behalf of the insured the                                               (3) Prior to the policy period, no insured listed
       "ultimate net loss" in excess of the "retained                                             under Paragraph 1.a. of Section II – Who Is
       limit" because of "bodily injury" or "property                                             An Insured and no "employee" authorized
       damage" to which this insurance applies. We                                                by you to give or receive notice of an
       will have the right and duty to defend the                                                 "occurrence" or claim, knew that the "bodily
       insured against any "suit" seeking damages for                                             injury" or "property damage" had occurred,
       such "bodily injury" or "property damage" when                                             in whole or in part. If such a listed insured
       the "underlying insurance" does not provide                                                or authorized "employee" knew, prior to the
       coverage or the limits of "underlying insurance"                                           policy period, that the "bodily injury" or
       have been exhausted. When we have no duty                                                  "property damage" occurred, then any
       to defend, we will have the right to defend, or                                            continuation, change or resumption of such
       to participate in the defense of, the insured                                              "bodily injury" or "property damage" during
       against any other "suit" seeking damages to                                                or after the policy period will be deemed to
       which this insurance may apply. However, we                                                have been known prior to the policy period.
       will have no duty to defend the insured against
       any "suit" seeking damages for "bodily injury"                                      d. "Bodily injury" or "property damage" which
       or "property damage" to which this insurance                                           occurs during the policy period and was not,
       does not apply. At our discretion, we may                                              prior to the policy period, known to have
       investigate any "occurrence" that may involve                                          occurred by any insured listed under
       this insurance and settle any resultant claim or                                       Paragraph 1.a. of Section II – Who Is An
       "suit" for which we have the duty to defend.                                           Insured or any "employee" authorized by you to
       But:                                                                                   give or receive notice of an "occurrence" or
                                                                                              claim, includes any continuation, change or
      (1) The amount we will pay for the "ultimate net                                        resumption of that "bodily injury" or "property
           loss" is limited as described in Section III –                                     damage" after the end of the policy period.
           Limits Of Insurance; and
        (2) Our right and duty to defend ends when we
            have used up the applicable limit of
            insurance in the payment of judgments or
            settlements under Coverages A or B.




CU 00 01 04 13                                        © Insurance Services Office, Inc., 2012                                    Page 1 of 18
                                                                                                                                p. 203
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 205 of 251



   e. "Bodily injury" or "property damage" will be                  (b) Such attorneys' fees and litigation
      deemed to have been known to have occurred                         expenses are for defense of that party
      at the earliest time when any insured listed                       against a civil or alternative dispute
      under Paragraph 1.a. of Section II – Who Is An                     resolution proceeding in which damages
      Insured or any "employee" authorized by you to                     to which this insurance applies are
      give or receive notice of an "occurrence" or                       alleged.
      claim:                                                   c. Liquor Liability
     (1) Reports all, or any part, of the "bodily injury"         "Bodily injury" or "property damage" for which
         or "property damage" to us or any other                  any insured may be held liable by reason of:
         insurer;
                                                                  (1) Causing or contributing to the intoxication of
     (2) Receives a written or verbal demand or                       any person;
         claim for damages because of the "bodily
         injury" or "property damage"; or                         (2) The furnishing of alcoholic beverages to a
                                                                      person under the legal drinking age or
     (3) Becomes aware by any other means that                        under the influence of alcohol; or
         "bodily injury" or "property damage" has
         occurred or has begun to occur.                          (3) Any statute, ordinance or regulation relating
                                                                      to the sale, gift, distribution or use of
   f. Damages because of "bodily injury" include                      alcoholic beverages.
      damages claimed by any person or
      organization for care, loss of services or death             This exclusion applies even if the claims
      resulting at any time from the "bodily injury".              against any insured allege negligence or other
                                                                   wrongdoing in:
2. Exclusions
                                                                     (a) The supervision, hiring, employment,
   This insurance does not apply to:                                     training or monitoring of others by that
   a. Expected Or Intended Injury                                        insured; or
      "Bodily injury" or "property damage" expected                  (b) Providing    or  failing to    provide
      or intended from the standpoint of the insured.                    transportation with respect to any
      This exclusion does not apply to "bodily injury"                   person that may be under the influence
      resulting from the use of reasonable force to                      of alcohol;
      protect persons or property.                                if the "occurrence" which caused the "bodily
   b. Contractual Liability                                       injury" or "property damage" involved that
      "Bodily injury" or "property damage" for which              which is described in Paragraph (1), (2) or (3)
      the insured is obligated to pay damages by                  above.
      reason of the assumption of liability in a                  However, this exclusion applies only if you are
      contract or agreement. This exclusion does not              in the business of manufacturing, distributing,
      apply to liability for damages:                             selling, serving or furnishing alcoholic
     (1) That the insured would have in the absence               beverages. For the purposes of this exclusion,
          of the contract or agreement; or                        permitting a person to bring alcoholic
                                                                  beverages on your premises, for consumption
     (2) Assumed in a contract or agreement that is               on your premises, whether or not a fee is
         an "insured contract", provided the "bodily              charged or a license is required for such
         injury" or "property damage" occurs                      activity, is not by itself considered the business
         subsequent to the execution of the contract              of selling, serving or furnishing alcoholic
         or agreement. Solely for the purposes of                 beverages.
         liability assumed in an "insured contract",
         reasonable attorneys' fees and necessary                 This exclusion does not apply to the extent that
         litigation expenses incurred by or for a party           valid "underlying insurance" for the liquor
         other than an insured are deemed to be                   liability risks described above exists or would
         damages because of "bodily injury" or                    have existed but for the exhaustion of
         "property damage", provided:                             underlying limits for "bodily injury" and
                                                                  "property damage". To the extent this exclusion
        (a) Liability to such party for, or for the cost          does not apply, the insurance provided under
              of, that party's defense has also been              this Coverage Part for the liquor liability risks
              assumed in the same "insured contract";             described above will follow the same
              and                                                 provisions, exclusions and limitations that are
                                                                  contained in the applicable "underlying
                                                                  insurance", unless otherwise directed by this
                                                                  insurance.



Page 2 of 18                          © Insurance Services Office, Inc., 2012                      CU 00 01 04 13
                                                                                                     p. 204
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 206 of 251



   d. Workers' Compensation And Similar Laws                     This exclusion does not apply to the extent that
      Any obligation of the insured under a workers'             valid "underlying insurance" for the employer's
      compensation,       disability  benefits   or              liability risks described above exists or would
      unemployment compensation law or any                       have existed but for the exhaustion of
      similar law.                                               underlying limits for "bodily injury". To the
                                                                 extent this exclusion does not apply, the
   e. ERISA                                                      insurance provided under this Coverage Part
      Any obligation of the insured under the                    for the employer's liability risks described
      Employee Retirement Income Security Act of                 above will follow the same provisions,
      1974 (ERISA), and any amendments thereto or                exclusions and limitations that are contained in
      any similar federal, state or local statute.               the applicable "underlying insurance", unless
   f. Auto Coverages                                             otherwise directed by this insurance.
     (1) "Bodily injury" or "property damage" arising         h. Employment-related Practices
         out of the ownership, maintenance or use of             "Bodily injury" to:
         any "auto" which is not a "covered auto"; or           (1) A person arising out of any:
     (2) Any loss, cost or expense payable under or                 (a) Refusal to employ that person;
         resulting from any first-party physical
         damage coverage; no-fault law; personal                    (b) Termination       of    that    person's
         injury protection or auto medical payments                       employment; or
         coverage; or uninsured or underinsured                     (c) Employment-related practices, policies,
         motorist law.                                                   acts or omissions, such as coercion,
   g. Employer's Liability                                               demotion, evaluation, reassignment,
                                                                         discipline, defamation, harassment,
      "Bodily injury" to:                                                humiliation, discrimination or malicious
     (1) An "employee" of the insured arising out of                     prosecution directed at that person; or
         and in the course of:                                   (2) The spouse, child, parent, brother or sister
        (a) Employment by the insured; or                            of that person as a consequence of "bodily
        (b) Performing duties related to the conduct                 injury" to that person at whom any of the
             of the insured's business; or                           employment-related practices described in
                                                                     Paragraph (a), (b), or (c) above is directed.
     (2) The spouse, child, parent, brother or sister
         of that "employee" as a consequence of                   This exclusion applies whether the injury-
         Paragraph (1) above.                                     causing event described in Paragraph (a), (b)
                                                                  or (c) above occurs before employment, during
      This exclusion applies whether the insured                  employment or after employment of that
      may be liable as an employer or in any other                person.
      capacity, and to any obligation to share
      damages with or repay someone else who                      This exclusion applies whether the insured
      must pay damages because of the injury.                     may be liable as an employer or in any other
                                                                  capacity, and to any obligation to share
      This exclusion does not apply to liability                  damages with or repay someone else who
      assumed by the insured under an "insured                    must pay damages because of the injury.
      contract".
                                                               i. Pollution
      With respect to injury arising out of a "covered
      auto", this exclusion does not apply to "bodily            (1) "Bodily injury" or "property damage" which
      injury" to domestic "employees" not entitled to                 would not have occurred in whole or part
      workers' compensation benefits. For the                         but for the actual, alleged or threatened
      purposes of this insurance, a domestic                          discharge, dispersal, seepage, migration,
      "employee" is a person engaged in household                     release or escape of "pollutants" at any
      or domestic work performed principally in                       time; or
      connection with a residence premises.                      (2) "Pollution cost or expense".




CU 00 01 04 13                       © Insurance Services Office, Inc., 2012                        Page 3 of 18
                                                                                                   p. 205
         Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 207 of 251



      This exclusion does not apply if valid                     (5) Aircraft that is:
      "underlying insurance" for the pollution liability             (a) Chartered by, loaned to, or hired by you
      risks described above exists or would have                         with a paid crew; and
      existed but for the exhaustion of underlying
      limits for "bodily injury" and "property damage".              (b) Not owned by any insured.
      To the extent this exclusion does not apply, the         k. Racing Activities
      insurance provided under this Coverage Part
                                                                  "Bodily injury" or "property damage" arising out
      for the pollution risks described above will
                                                                  of the use of "mobile equipment" or "autos" in,
      follow the same provisions, exclusions and
                                                                  or while in practice for, or while being prepared
      limitations that are contained in the applicable
                                                                  for, any prearranged professional or organized
      "underlying insurance", unless otherwise
                                                                  racing, speed, demolition, or stunting activity or
      directed by this insurance.
                                                                  contest.
   j. Aircraft Or Watercraft
                                                               l. War
      "Bodily injury" or "property damage" arising out
                                                                  "Bodily injury" or "property damage", however
      of the ownership, maintenance, use or
                                                                  caused, arising, directly or indirectly, out of:
      entrustment to others of any aircraft or
      watercraft owned or operated by or rented or               (1) War, including undeclared or civil war;
      loaned to any insured. Use includes operation              (2) Warlike action by a military force, including
      and "loading or unloading".                                    action in hindering or defending against an
      This exclusion applies even if the claims                      actual or expected attack, by any
      against any insured allege negligence or other                 government, sovereign or other authority
      wrongdoing in the supervision, hiring,                         using military personnel or other agents; or
      employment, training or monitoring of others by            (3) Insurrection, rebellion, revolution, usurped
      that insured, if the "occurrence" which caused                 power, or action taken by governmental
      the "bodily injury" or "property damage"                       authority in hindering or defending against
      involved the ownership, maintenance, use or                    any of these.
      entrustment to others of any aircraft or
      watercraft that is owned or operated by or              m. Damage To Property
      rented or loaned to any insured.                            "Property damage" to:
      This exclusion does not apply to:                          (1) Property:
     (1) A watercraft while ashore on premises you                  (a) You own, rent, or occupy, including any
           own or rent;                                                  costs or expenses incurred by you, or
     (2) A watercraft you do not own that is:                            any other person, organization or entity,
                                                                         for repair, replacement, enhancement,
          (a) Less than 50 feet long; and                                restoration or maintenance of such
         (b) Not being used to carry persons or                          property for any reason, including
              property for a charge;                                     prevention of injury to a person or
                                                                         damage to another's property; or
     (3) Liability assumed under any "insured
         contract" for the ownership, maintenance or                 (b) Owned or transported by the insured
         use of aircraft or watercraft;                                  and arising out of the ownership,
                                                                         maintenance or use of a "covered auto".
     (4) The extent that valid "underlying insurance"
         for the aircraft or watercraft liability risks           (2) Premises you sell, give away or abandon, if
         described above exists or would have                         the "property damage" arises out of any
         existed but for the exhaustion of underlying                 part of those premises;
         limits for "bodily injury" or "property                  (3) Property loaned to you;
         damage". To the extent this exclusion does
                                                                  (4) Personal property in the care, custody or
         not apply, the insurance provided under this
                                                                      control of the insured;
         Coverage Part for the aircraft or watercraft
         risks described above will follow the same               (5) That particular part of real property on
         provisions, exclusions and limitations that                  which you or any contractors or
         are contained in the "underlying insurance",                 subcontractors working directly or indirectly
         unless otherwise directed by this insurance;                 on your behalf are performing operations, if
         or                                                           the "property damage" arises out of those
                                                                      operations; or




Page 4 of 18                          © Insurance Services Office, Inc., 2012                      CU 00 01 04 13
                                                                                                     p. 206
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 208 of 251



     (6) That particular part of any property that                (3) "Impaired property";
         must be restored, repaired or replaced                    if such product, work, or property is withdrawn
         because "your work" was incorrectly                       or recalled from the market or from use by any
         performed on it.                                          person or organization because of a known or
      Paragraph (2) of this exclusion does not apply               suspected defect, deficiency, inadequacy or
      if the premises are "your work" and were never               dangerous condition in it.
      occupied, rented or held for rental by you.               r. Personal And Advertising Injury
      Paragraphs (1)(b), (3), (4), (5) and (6) of this             "Bodily injury" arising out of "personal and
      exclusion do not apply to liability assumed                  advertising injury".
      under a sidetrack agreement.
                                                                s. Professional Services
      Paragraphs (3) and (4) of this exclusion do not
      apply to liability assumed under a written                   "Bodily injury" or "property damage" due to
      Trailer Interchange agreement.                               rendering of or failure to render any
                                                                   professional service. This includes but is not
      Paragraph (6) of this exclusion does not apply               limited to:
      to "property damage" included in the "products-
      completed operations hazard".                               (1) Legal, accounting or advertising services;
   n. Damage To Your Product                                      (2) Preparing, approving, or failing to prepare
                                                                       or approve, maps, shop drawings, opinions,
      "Property damage" to "your product" arising out                  reports, surveys, field orders, change
      of it or any part of it.                                         orders or drawings or specifications;
   o. Damage To Your Work                                         (3) Inspection, supervision, quality control,
      "Property damage" to "your work" arising out of                  architectural or engineering activities done
      it or any part of it and included in the "products-              by or for you on a project on which you
      completed operations hazard".                                    serve as construction manager;
      This exclusion does not apply if the damaged                (4) Engineering services, including related
      work or the work out of which the damage                         supervisory or inspection services;
      arises was performed on your behalf by a                     (5) Medical, surgical, dental, X-ray or nursing
      subcontractor.                                                   services treatment, advice or instruction;
   p. Damage To Impaired Property Or Property                      (6) Any health or therapeutic service treatment,
      Not Physically Injured                                           advice or instruction;
      "Property damage" to "impaired property" or                  (7) Any service, treatment, advice or instruction
      property that has not been physically injured,                   for the purpose of appearance or skin
      arising out of:                                                  enhancement, hair removal or replacement,
     (1) A defect, deficiency, inadequacy or                           or personal grooming or therapy;
          dangerous condition in "your product" or                 (8) Any service, treatment, advice or instruction
          "your work"; or                                              relating to physical fitness, including
     (2) A delay or failure by you or anyone acting                    service, treatment, advice or instruction in
          on your behalf to perform a contract or                      connection with diet, cardiovascular fitness,
          agreement in accordance with its terms.                      bodybuilding or physical training programs;
      This exclusion does not apply to the loss of use            (9) Optometry or optical or hearing aid services
      of other property arising out of sudden and                     including the prescribing, preparation,
      accidental physical injury to "your product" or                 fitting, demonstration or distribution of
      "your work" after it has been put to its intended               ophthalmic lenses and similar products or
      use.                                                            hearing aid devices;
   q. Recall Of Products, Work Or Impaired                       (10) Body piercing services;
      Property                                                   (11) Services in the practice of pharmacy;
      Damages claimed for any loss, cost or                      (12) Law enforcement or firefighting services;
      expense incurred by you or others for the loss                  and
      of use, withdrawal, recall, inspection, repair,
      replacement, adjustment, removal or disposal               (13) Handling, embalming, disposal, burial,
      of:                                                             cremation or disinterment of dead bodies.
     (1) "Your product";
     (2) "Your work"; or




CU 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 5 of 18
                                                                                                     p. 207
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 209 of 251



      This exclusion applies even if the claims             COVERAGE B – PERSONAL AND ADVERTISING
      against any insured allege negligence or other        INJURY LIABILITY
      wrongdoing in the supervision, hiring,                1. Insuring Agreement
      employment, training or monitoring of others by
      that insured, if the "occurrence" which caused           a. We will pay on behalf of the insured the
      the "bodily injury" or "property damage",                   "ultimate net loss" in excess of the "retained
      involved the rendering of or failure to render              limit" because of "personal and advertising
      any professional service.                                   injury" to which this insurance applies. We will
                                                                  have the right and duty to defend the insured
   t. Electronic Data                                             against any "suit" seeking damages for such
      Damages arising out of the loss of, loss of use             "personal and advertising injury" when the
      of, damage to, corruption of, inability to access           "underlying insurance" does not provide
      or inability to manipulate electronic data.                 coverage or the limits of "underlying insurance"
      However, this exclusion does not apply to                   have been exhausted. When we have no duty
      liability for damages because of "bodily injury".           to defend, we will have the right to defend, or
                                                                  to participate in the defense of, the insured
      As used in this exclusion, electronic data                  against any other "suit" seeking damages to
      means information, facts or programs stored as              which this insurance may apply. However, we
      or on, created or used on, or transmitted to or             will have no duty to defend the insured against
      from computer software, including systems and               any "suit" seeking damages for "personal and
      applications software, hard or floppy disks, CD-            advertising injury" to which this insurance does
      ROMs, tapes, drives, cells, data processing                 not apply. At our discretion, we may investigate
      devices or any other media which are used                   any offense that may involve this insurance
      with electronically controlled equipment.                   and settle any resultant claim or "suit" for which
      This exclusion does not apply if valid                      we have the duty to defend. But:
      "underlying insurance" for the electronic data             (1) The amount we will pay for the "ultimate net
      risks described above exists or would have                      loss" is limited as described in Section III –
      existed but for the exhaustion of underlying                    Limits Of Insurance; and
      limits for "bodily injury" and "property damage".
      The insurance provided under this Coverage                 (2) Our right and duty to defend end when we
      Part will follow the same provisions, exclusions                have used up the applicable limit of
      and limitations that are contained in the                       insurance in the payment of judgments or
      applicable "underlying insurance", unless                       settlements under Coverages A or B.
      otherwise directed by this insurance.                       No other obligation or liability to pay sums or
   u. Recording And Distribution Of Material Or                   perform acts or services is covered unless
      Information In Violation Of Law                             explicitly provided for under Supplementary
                                                                  Payments – Coverages A and B.
      "Bodily injury" or "property damage" arising
      directly or indirectly out of any action or              b. This insurance applies to "personal and
      omission that violates or is alleged to violate:            advertising injury" that is subject to an
                                                                  applicable "retained limit". If any other limit,
     (1) The Telephone Consumer Protection Act                    such as a sublimit, is specified in the
          (TCPA), including any amendment of or                   "underlying insurance", this insurance does not
          addition to such law;                                   apply to "personal and advertising injury"
     (2) The CAN-SPAM Act of 2003, including any                  arising out of that exposure unless that limit is
          amendment of or addition to such law;                   specified in the Declarations under the
                                                                  Schedule of "underlying insurance".
     (3) The Fair Credit Reporting Act (FCRA), and
          any amendment of or addition to such law,            c. This insurance applies to "personal and
          including the Fair and Accurate Credit                  advertising injury" caused by an offense arising
          Transactions Act (FACTA); or                            out of your business but only if the offense was
                                                                  committed in the "coverage territory" during the
     (4) Any federal, state or local statute,
                                                                  policy period.
          ordinance or regulation, other than the
          TCPA, CAN-SPAM Act of 2003 or FCRA
          and their amendments and additions, that
          addresses, prohibits, or limits the printing,
          dissemination,      disposal,       collecting,
          recording,       sending,        transmitting,
          communicating or distribution of material or
          information.



Page 6 of 18                          © Insurance Services Office, Inc., 2012                      CU 00 01 04 13
                                                                                                     p. 208
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 210 of 251



2. Exclusions                                                      (9) Infringement Of Copyright, Patent,
   This insurance does not apply to:                                   Trademark Or Trade Secret
   a. "Personal and advertising injury":                               Arising out of the infringement of copyright,
                                                                       patent, trademark, trade secret or other
     (1) Knowing Violation Of Rights Of Another                        intellectual property rights. Under this
          Caused by or at the direction of the insured                 exclusion, such other intellectual property
          with the knowledge that the act would                        rights do not include the use of another's
          violate the rights of another and would inflict              advertising idea in your "advertisement".
          "personal and advertising injury".                          However, this exclusion does not apply to
      (2) Material Published With Knowledge Of                        infringement, in your "advertisement", of
          Falsity                                                     copyright, trade dress or slogan.
          Arising out of oral or written publication, in         (10) Insureds In Media And Internet Type
          any manner, of material, if done by or at the               Businesses
          direction of the insured with knowledge of                   Committed by an insured whose business
          its falsity.                                                 is:
      (3) Material Published Prior To Policy                          (a) Advertising, broadcasting, publishing or
          Period                                                           telecasting;
          Arising out of oral or written publication, in              (b) Designing or determining content of web
          any manner, of material whose first                              sites for others; or
          publication took place before the beginning
          of the policy period.                                       (c) An Internet search, access, content or
                                                                          service provider.
      (4) Criminal Acts
                                                                       However, this exclusion does not apply to
          Arising out of a criminal act committed by or                Paragraphs 14.a., b. and c. of "personal
          at the direction of the insured.                             and advertising injury" under the Definitions
      (5) Contractual Liability                                        section.
          For which the insured has assumed liability                  For the purposes of this exclusion, the
          in a contract or agreement. This exclusion                   placing of frames, borders or links, or
          does not apply to:                                           advertising, for you or others anywhere on
         (a) Liability for damages that the insured                    the Internet, is not by itself, considered the
             would have in the absence of the                          business of advertising, broadcasting,
             contract or agreement.                                    publishing or telecasting.
         (b) Liability for false arrest, detention or            (11) Electronic Chatrooms Or Bulletin
             imprisonment assumed in a contract or                    Boards
             agreement.                                               Arising out of an electronic chatroom or
      (6) Breach Of Contract                                          bulletin board the insured hosts, owns, or
                                                                      over which the insured exercises control.
          Arising out of a breach of contract, except
          an implied contract to use another's                   (12) Unauthorized Use Of Another's Name Or
          advertising idea in your "advertisement".                   Product
      (7) Quality Or Performance Of Goods –                           Arising out of the unauthorized use of
          Failure To Conform To Statements                            another's name or product in your e-mail
                                                                      address, domain name or metatag, or any
          Arising out of the failure of goods, products               other similar tactics to mislead another's
          or services to conform with any statement                   potential customers.
          of quality or performance made in your
          "advertisement".                                       (13) Pollution
      (8) Wrong Description Of Prices                                 Arising out of the actual, alleged or
                                                                      threatened discharge, dispersal, seepage,
          Arising out of the wrong description of the                 migration, release or escape of "pollutants"
          price of goods, products or services stated                 at any time.
          in your "advertisement".




CU 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 7 of 18
                                                                                                     p. 209
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 211 of 251



    (14) Employment-related Practices                                 (f) Any health or therapeutic service
         To:                                                              treatment, advice or instruction;
        (a) A person arising out of any:                             (g) Any service, treatment, advice or
                                                                          instruction    for   the    purpose    of
              (i) Refusal to employ that person;                          appearance or skin enhancement, hair
             (ii) Termination     of   that    person's                   removal or replacement, or personal
                  employment; or                                          grooming or therapy;
            (iii) Employment-related          practices,             (h) Any service, treatment, advice or
                  policies, acts or omissions, such as                    instruction relating to physical fitness,
                  coercion,     demotion,    evaluation,                  including service, treatment, advice or
                  reassignment, discipline, defamation,                   instruction in connection with diet,
                  harassment,               humiliation,                  cardiovascular fitness, bodybuilding or
                  discrimination      or      malicious                   physical training programs;
                  prosecution directed at that person;                (i) Optometry or optical or hearing aid
                  or                                                      services including the prescribing,
        (b) The spouse, child, parent, brother or                         preparation, fitting, demonstration or
              sister of that person as a consequence                      distribution of ophthalmic lenses and
              of "personal and advertising injury" to                     similar products or hearing aid devices;
              that person at whom any of the                          (j) Body piercing services;
              employment-related practices described
              in Paragraph (i), (ii) or (iii) above is               (k) Services in the practice of pharmacy;
              directed.                                               (l) Law enforcement or firefighting services;
         This exclusion applies whether the injury-                       and
         causing event described in Paragraph (i),                  (m) Handling, embalming, disposal, burial,
         (ii) or (iii) above occurs before                               cremation or disinterment of dead
         employment, during employment or after                          bodies.
         employment of that person.                                  This exclusion applies even if the claims
         This exclusion applies whether the insured                  against any insured allege negligence or
         may be liable as an employer or in any                      other wrongdoing in the supervision, hiring,
         other capacity, and to any obligation to                    employment, training or monitoring of
         share damages with or repay someone else                    others by that insured, if the offense which
         who must pay damages because of the                         caused the "personal and advertising
         injury.                                                     injury", involved the rendering of or failure
    (15) Professional Services                                       to render any professional service.
         Arising out of the rendering of or failure to          (16) War
         render any professional service. This                       However caused, arising, directly or
         includes but is not limited to:                             indirectly, out of:
        (a) Legal,      accounting     or advertising               (a) War, including undeclared or civil war;
             services;                                              (b) Warlike action by a military force,
        (b) Preparing, approving, or failing to                          including action in hindering or
             prepare or approve, maps, shop                              defending against an actual or expected
             drawings, opinions, reports, surveys,                       attack, by any government, sovereign or
             field orders, change orders or drawings                     other authority using military personnel
             or specifications;                                          or other agents; or
        (c) Inspection, supervision, quality control,                (c) Insurrection,   rebellion,    revolution,
            architectural or engineering activities                      usurped power, or action taken by
            done by or for you on a project on which                     governmental authority in hindering or
            you serve as construction manager;                           defending against any of these.
        (d) Engineering services, including related
            supervisory or inspection services;
        (e) Medical, surgical, dental, X-ray or
            nursing services treatment, advice or
            instruction;




Page 8 of 18                          © Insurance Services Office, Inc., 2012                     CU 00 01 04 13
                                                                                                    p. 210
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 212 of 251



     (17) Recording And Distribution Of Material                f. Prejudgment interest awarded against the
          Or Information In Violation Of Law                       insured on that part of the judgment we pay. If
          Arising directly or indirectly out of any                we make an offer to pay the applicable limit of
          action or omission that violates or is alleged           insurance, we will not pay any prejudgment
          to violate:                                              interest based on that period of time after the
                                                                   offer.
         (a) The Telephone Consumer Protection
              Act (TCPA), including any amendment               g. All interest on the full amount of any judgment
              of or addition to such law;                          that accrues after entry of the judgment and
                                                                   before we have paid, offered to pay, or
         (b) The CAN-SPAM Act of 2003, including                   deposited in court the part of the judgment that
              any amendment of or addition to such                 is within the applicable limit of insurance.
              law;
                                                                These payments will not reduce the limits of
         (c) The Fair Credit Reporting Act (FCRA),              insurance.
              and any amendment of or addition to
              such law, including the Fair and               2. When we have the right but not the duty to defend
              Accurate Credit Transactions Act                  the insured and elect to participate in the defense,
              (FACTA); or                                       we will pay our own expenses but will not
                                                                contribute to the expenses of the insured or the
         (d) Any federal, state or local statute,               "underlying insurer".
              ordinance or regulation, other than the
              TCPA, CAN-SPAM Act of 2003 or                  3. If we defend an insured against a "suit" and an
              FCRA and their amendments and                     indemnitee of the insured is also named as a party
              additions, that addresses, prohibits, or          to the "suit", we will defend that indemnitee if all of
              limits the printing, dissemination,               the following conditions are met:
              disposal, collecting, recording, sending,         a. The "suit" against the indemnitee seeks
              transmitting,      communicating         or           damages for which the insured has assumed
              distribution of material or information.              the liability of the indemnitee in a contract or
   b. "Pollution cost or expense".                                  agreement that is an "insured contract";
SUPPLEMENTARY PAYMENTS – COVERAGES A                            b. This insurance applies to such liability
AND B                                                               assumed by the insured;
1. We will pay, with respect to any claim we                    c. The obligation to defend, or the cost of the
   investigate or settle, or any "suit" against an                 defense of, that indemnitee, has also been
   insured we defend, when the duty to defend                      assumed by the insured in the same "insured
   exists:                                                         contract";
   a. All expenses we incur.                                    d. The allegations in the "suit" and the information
                                                                   we know about the "occurrence" are such that
   b. Up to $2,000 for cost of bail bonds (including               no conflict appears to exist between the
      bonds for related traffic law violations) required           interests of the insured and the interests of the
      because of an "occurrence" we cover. We do                   indemnitee;
      not have to furnish these bonds.
                                                                e. The indemnitee and the insured ask us to
   c. The cost of bonds to release attachments, but                conduct and control the defense of that
      only for bond amounts within the applicable                  indemnitee against such "suit" and agree that
      limit of insurance. We do not have to furnish                we can assign the same counsel to defend the
      these bonds.                                                 insured and the indemnitee; and
   d. All reasonable expenses incurred by the                   f. The indemnitee:
      insured at our request to assist us in the
      investigation or defense of the claim or "suit",            (1) Agrees in writing to:
      including actual loss of earnings up to $250 a                  (a) Cooperate with us in the investigation,
      day because of time off from work.                                  settlement or defense of the "suit";
   e. All court costs taxed against the insured in the                (b) Immediately send us copies of any
      "suit". However, these payments do not include                      demands, notices, summonses or legal
      attorneys' fees or attorneys' expenses taxed                        papers received in connection with the
      against the insured.                                                "suit";
                                                                      (c) Notify any other insurer whose coverage
                                                                          is available to the indemnitee; and




CU 00 01 04 13                         © Insurance Services Office, Inc., 2012                          Page 9 of 18
                                                                                                       p. 211
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 213 of 251



         (d) Cooperate with us with respect to                   (5) A trust, you are an insured. Your trustees
             coordinating other applicable insurance                 are also insureds, but only with respect to
             available to the indemnitee; and                        their duties as trustees.
      (2) Provides us with written authorization to:           b. Each of the following is also an insured:
         (a) Obtain records and other information                (1) Your "volunteer workers" only while
             related to the "suit"; and                              performing duties related to the conduct of
                                                                     your business, or your "employees", other
          (b) Conduct and control the defense of the
                                                                     than either your "executive officers" (if you
               indemnitee in such "suit".
                                                                     are an organization other than a
   So long as the above conditions are met,                          partnership, joint venture or limited liability
   attorneys' fees incurred by us in the defense of                  company) or your managers (if you are a
   that indemnitee, necessary litigation expenses                    limited liability company), but only for acts
   incurred by us and necessary litigation expenses                  within the scope of their employment by you
   incurred by the indemnitee at our request will be                 or while performing duties related to the
   paid        as       Supplementary     Payments.                  conduct of your business. However, none of
   Notwithstanding the provisions of Paragraph                       these "employees" or "volunteer workers"
   2.b.(2) of Section I – Coverage A – Bodily Injury                 are insureds for:
   And Property Damage Liability, such payments will
                                                                    (a) "Bodily injury" or "personal and
   not be deemed to be damages for "bodily injury"
                                                                         advertising injury":
   and "property damage" and will not reduce the
   limits of insurance.                                                  (i) To you, to your partners or members
                                                                             (if you are a partnership or joint
   Our obligation to defend an insured's indemnitee
                                                                             venture), to your members (if you are
   and to pay for attorneys' fees and necessary
                                                                             a limited liability company), to a co-
   litigation expenses as Supplementary Payments
                                                                             "employee" in the course of his or
   ends when we have used up the applicable limit of
                                                                             her employment or performing duties
   insurance in the payment of judgments or
                                                                             related to the conduct of your
   settlements or the conditions set forth above, or
                                                                             business or to your other "volunteer
   the terms of the agreement described in
                                                                             workers" while performing duties
   Paragraph f. above, are no longer met.
                                                                             related to the conduct of your
SECTION II – WHO IS AN INSURED                                               business;
1. Except for liability arising out of the ownership,                    (ii) To the spouse, child, parent, brother
   maintenance or use of "covered autos":                                     or sister of that co-"employee" or
   a. If you are designated in the Declarations as:                           "volunteer worker" as a consequence
                                                                              of Paragraph (a)(i) above; or
       (1) An individual, you and your spouse are
            insureds, but only with respect to the                      (iii) For which there is any obligation to
            conduct of a business of which you are the                        share damages with or repay
            sole owner.                                                       someone else who must pay
                                                                              damages because of the injury
       (2) A partnership or joint venture, you are an                         described in Paragraph (a)(i) or (ii)
            insured. Your members, your partners, and                         above.
            their spouses are also insureds, but only
                                                                     (b) "Property damage" to property:
            with respect to the conduct of your
            business.                                                     (i) Owned, occupied or used by;
      (3) A limited liability company, you are an                        (ii) Rented to, in the care, custody or
          insured. Your members are also insureds,                            control of, or over which physical
          but only with respect to the conduct of your                        control is being exercised for any
          business. Your managers are insureds, but                           purpose by;
          only with respect to their duties as your                       you, any of your "employees", "volunteer
          managers.                                                       workers", any partner or member (if you
      (4) An organization other than a partnership,                       are a partnership or joint venture), or
          joint venture or limited liability company,                     any member (if you are a limited liability
          you are an insured. Your "executive                             company).
          officers" and directors are insureds, but only          (2) Any person (other than your "employee" or
          with respect to their duties as your officers               "volunteer worker"), or any organization
          or directors. Your stockholders are also                    while acting as your real estate manager.
          insureds, but only with respect to their
          liability as stockholders.



Page 10 of 18                         © Insurance Services Office, Inc., 2012                      CU 00 01 04 13
                                                                                                     p. 212
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 214 of 251



      (3) Any person or organization having proper                 (4) Anyone other than your "employees",
          temporary custody of your property if you                    partners (if you are a partnership),
          die, but only:                                               members (if you are a limited liability
         (a) With respect to liability arising out of the              company), or a lessee or borrower or any of
             maintenance or use of that property;                      their "employees", while moving property to
             and                                                       or from a "covered auto".
         (b) Until your legal representative has been              (5) A partner (if you are a partnership), or a
               appointed.                                              member (if you are a limited liability
                                                                       company) for a "covered auto" owned by
     (4) Your legal representative if you die, but only
                                                                       him or her or a member of his or her
          with respect to duties as such. That
                                                                       household.
          representative will have all your rights and
          duties under this Coverage Part.                        (6) "Employees" with respect to "bodily injury"
                                                                       to:
   c. Any organization you newly acquire or form,
      other than a partnership, joint venture or limited              (a) Any fellow "employee" of the insured
      liability company, and over which you maintain                       arising out of and in the course of the
      ownership or majority interest, will qualify as a                    fellow "employee's" employment or
      Named Insured if there is no other similar                           while performing duties related to the
      insurance available to that organization.                            conduct of your business; or
      However:                                                        (b) The spouse, child, parent, brother or
     (1) Coverage under this provision is afforded                         sister of that fellow "employee" as a
          only until the 90th day after you acquire or                     consequence of Paragraph (a) above.
          form the organization or the end of the               c. Anyone liable for the conduct of an insured
          policy period, whichever is earlier;                     described above is also an insured, but only to
     (2) Coverage A does not apply to "bodily injury"              the extent of that liability.
          or "property damage" that occurred before          3. Any additional insured under any policy of
          you acquired or formed the organization;              "underlying insurance" will automatically be an
          and                                                   insured under this insurance.
     (3) Coverage B does not apply to "personal                 Subject to Section III – Limits Of Insurance, if
          and advertising injury" arising out of an             coverage provided to the additional insured is
          offense committed before you acquired or              required by a contract or agreement, the most we
          formed the organization.                              will pay on behalf of the additional insured is the
2. Only with respect to liability arising out of the            amount of insurance:
   ownership, maintenance or use of "covered                    a. Required by the contract or agreement, less
   autos":                                                         any amounts payable by any "underlying
   a. You are an insured.                                          insurance"; or
   b. Anyone else while using with your permission a            b. Available under the applicable Limits of
      "covered auto" you own, hire or borrow is also               Insurance shown in the Declarations;
      an insured except:                                         whichever is less.
     (1) The owner or anyone else from whom you                  Additional insured coverage provided by this
         hire or borrow a "covered auto". This                   insurance will not be broader than coverage
         exception does not apply if the "covered                provided by the "underlying insurance".
         auto" is a trailer or semitrailer connected to
                                                             No person or organization is an insured with respect
         a "covered auto" you own.
                                                             to the conduct of any current or past partnership, joint
      (2) Your "employee" if the "covered auto" is           venture or limited liability company that is not shown
          owned by that "employee" or a member of            as a Named Insured in the Declarations.
          his or her household.
      (3) Someone using a "covered auto" while he
          or she is working in a business of selling,
          servicing, repairing, parking or storing
          "autos" unless that business is yours.




CU 00 01 04 13                         © Insurance Services Office, Inc., 2012                       Page 11 of 18
                                                                                                      p. 213
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 215 of 251



SECTION III – LIMITS OF INSURANCE                           SECTION IV – CONDITIONS
1. The Limits of Insurance shown in the Declarations        1. Appeals
   and the rules below fix the most we will pay                If the "underlying insurer" or insured elects not to
   regardless of the number of:                                appeal a judgment in excess of the "retained limit",
   a. Insureds;                                                we may do so at our own expense. We will also
   b. Claims made, "suits" brought, or number of               pay for taxable court costs, pre- and postjudgment
      vehicles involved; or                                    interest and disbursements associated with such
                                                               appeal. In no event will this provision increase our
   c. Persons or organizations making claims or                liability beyond the applicable Limits of Insurance
      bringing "suits".                                        described in Section III – Limits Of Insurance.
2. The Aggregate Limit is the most we will pay for the      2. Bankruptcy
   sum of all "ultimate net loss" under:
                                                               a. Bankruptcy Of Insured
   a. Coverage A, except "ultimate net loss"
      because of "bodily injury" or "property damage"              Bankruptcy or insolvency of the insured or of
      arising out of the ownership, maintenance or                 the insured's estate will not relieve us of our
      use of a "covered auto"; and                                 obligations under this Coverage Part.
   b. Coverage B.                                              b. Bankruptcy Of Underlying Insurer
3. Subject to Paragraph 2. above, the Each                        Bankruptcy or insolvency of the "underlying
   Occurrence Limit is the most we will pay for the               insurer" will not relieve us of our obligations
   sum of all "ultimate net loss" under Coverage A                under this Coverage Part.
   because of all "bodily injury" and "property                However, this insurance will not replace the
   damage" arising out of any one "occurrence".                "underlying insurance" in the event of bankruptcy
4. Subject to Paragraph 2. above, the Personal And             or insolvency of the "underlying insurer". This
   Advertising Injury Limit is the most we will pay            insurance will apply as if the "underlying
   under Coverage B for the sum of all "ultimate net           insurance" were in full effect.
   loss" because of all "personal and advertising           3. Duties In The Event Of Occurrence, Offense,
   injury" sustained by any one person or                      Claim Or Suit
   organization.                                               a. You must see to it that we are notified as soon
5. If there is "underlying insurance" with a policy               as practicable of an "occurrence" or an offense,
   period that is nonconcurrent with the policy period            regardless of the amount, which may result in a
   of this Commercial Liability Umbrella Coverage                 claim. To the extent possible, notice should
   Part, the "retained limit(s)" will only be reduced or          include:
   exhausted by payments for:                                    (1) How, when and where the "occurrence" or
    a. "Bodily injury" or "property damage" which                     offense took place;
       occurs during the policy period of this                   (2) The names and addresses of any injured
       Coverage Part; or                                              persons and witnesses; and
   b. "Personal and advertising injury" for offenses             (3) The nature and location of any injury or
       that are committed during the policy period of                 damage arising out of the "occurrence" or
       this Coverage Part.                                            offense.
   However, if any "underlying insurance" is written           b. If a claim is made or "suit" is brought against
   on a claims-made basis, the "retained limit(s)" will           any insured, you must:
   only be reduced or exhausted by claims for that
   insurance that are made during the policy period,              (1) Immediately record the specifics of the
   or any Extended Reporting Period, of this                          claim or "suit" and the date received; and
   Coverage Part.                                                 (2) Notify us as soon as practicable.
The Aggregate Limit, as described in Paragraph 2.                  You must see to it that we receive written
above, applies separately to each consecutive annual               notice of the claim or "suit" as soon as
period and to any remaining period of less than 12                 practicable.
months, starting with the beginning of the policy              c. You and any other involved insured must:
period shown in the Declarations, unless the policy
period is extended after issuance for an additional              (1) Immediately send us copies of any
period of less than 12 months. In that case, the                     demands, notices, summonses or legal
additional period will be deemed part of the last                    papers received in connection with the
preceding period for purposes of determining the                     claim or "suit";
Limits of Insurance.



Page 12 of 18                         © Insurance Services Office, Inc., 2012                     CU 00 01 04 13
                                                                                                    p. 214
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 216 of 251



     (2) Authorize us to obtain records and other               (2) The total of all deductible and self-insured
         information;                                               amounts under all that other insurance.
     (3) Cooperate with us in the investigation or         6. Premium Audit
         settlement of the claim or defense against           a. We will compute all premiums for this
         the "suit"; and                                         Coverage Part in accordance with our rules
     (4) Assist us, upon our request, in the                     and rates.
           enforcement of any right against any               b. Premium shown in this Coverage Part as
           person or organization which may be liable            advance premium is a deposit premium only.
           to the insured because of injury or damage            At the close of each audit period we will
           to which this insurance may also apply.               compute the earned premium for that period
   d. No insured will, except at that insured's own              and send notice to the first Named Insured.
      cost, voluntarily make a payment, assume any               The due date for audit and retrospective
      obligation, or incur any expense, other than for           premiums is the date shown as the due date
      first aid, without our consent.                            on the bill. If the sum of the advance and audit
4. Legal Action Against Us                                       premiums paid for the policy period is greater
                                                                 than the earned premium, we will return the
   No person or organization has a right under this              excess to the first Named Insured.
   Coverage Part:
                                                              c. The first Named Insured must keep records of
   a. To join us as a party or otherwise bring us into           the information we need for premium
      a "suit" asking for damages from an insured; or            computation, and send us copies at such times
   b. To sue us on this Coverage Part unless all of              as we may request.
       its terms have been fully complied with.            7. Representations Or Fraud
   A person or organization may sue us to recover on          By accepting this policy, you agree:
   an agreed settlement or on a final judgment
   against an insured; but we will not be liable for          a. The statements in the Declarations are
   damages that are not payable under the terms of               accurate and complete;
   this Coverage Part or that are in excess of the            b. Those      statements       are   based    upon
   applicable limit of insurance. An agreed settlement           representations you made to us;
   means a settlement and release of liability signed         c. We have issued this policy in reliance upon
   by us, the insured and the claimant or the                    your representations; and
   claimant's legal representative.
                                                              d. This policy is void in any case of fraud by you
5. Other Insurance                                               as it relates to this policy or any claim under
   a. This insurance is excess over, and shall not               this policy.
      contribute with any of the other insurance,          8. Separation Of Insureds
      whether primary, excess, contingent or on any
      other basis. This condition will not apply to           Except with respect to the Limits of Insurance, and
      insurance specifically written as excess over           any rights or duties specifically assigned in this
      this Coverage Part.                                     Coverage Part to the first Named Insured, this
                                                              insurance applies:
      When this insurance is excess, we will have no
      duty under Coverages A or B to defend the               a. As if each Named Insured were the only
      insured against any "suit" if any other insurer            Named Insured; and
      has a duty to defend the insured against that           b. Separately to each insured against whom claim
      "suit". If no other insurer defends, we will               is made or "suit" is brought.
      undertake to do so, but we will be entitled to       9. Transfer Of Rights Of Recovery Against Others
      the insured's rights against all those other            To Us
      insurers.
                                                              If the insured has rights to recover all or part of
   b. When this insurance is excess over other                any payment we have made under this Coverage
      insurance, we will pay only our share of the            Part, those rights are transferred to us. The
      "ultimate net loss" that exceeds the sum of:            insured must do nothing after loss to impair them.
     (1) The total amount that all such other                 At our request, the insured will bring "suit" or
          insurance would pay for the loss in the             transfer those rights to us and help us enforce
          absence of the insurance provided under             them.
          this Coverage Part; and




CU 00 01 04 13                       © Insurance Services Office, Inc., 2012                      Page 13 of 18
                                                                                                  p. 215
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 217 of 251



10. When We Do Not Renew                                       14. Expanded Coverage Territory
    If we decide not to renew this Coverage Part, we               a. If a "suit" is brought in a part of the "coverage
    will mail or deliver to the first Named Insured                   territory" that is outside the United States of
    shown in the Declarations written notice of the                   America       (including   its   territories  and
    nonrenewal not less than 30 days before the                       possessions), Puerto Rico or Canada, and we
    expiration date.                                                  are prevented by law, or otherwise, from
    If notice is mailed, proof of mailing will be sufficient          defending the insured, the insured will initiate a
    proof of notice.                                                  defense of the "suit". We will reimburse the
                                                                      insured, under Supplementary Payments, for
11. Loss Payable                                                      any reasonable and necessary expenses
    Liability under this Coverage Part does not apply                 incurred for the defense of a "suit" seeking
    to a given claim unless and until:                                damages to which this insurance applies, that
   a. The insured or insured's "underlying insurer"                   we would have paid had we been able to
      has become obligated to pay the "retained                       exercise our right and duty to defend.
      limit"; and                                                    If the insured becomes legally obligated to pay
   b. The obligation of the insured to pay the                       sums because of damages to which this
      "ultimate net loss" in excess of the "retained                 insurance applies in a part of the "coverage
      limit" has been determined by a final settlement               territory" that is outside the United States of
      or judgment or written agreement among the                     America      (including   its   territories and
      insured, claimant and us.                                      possessions), Puerto Rico or Canada, and we
                                                                     are prevented by law, or otherwise, from
12. Transfer Of Defense                                              paying such sums on the insured's behalf, we
    When the underlying limits of insurance have been                will reimburse the insured for such sums.
    used up in the payment of judgments or                        b. All payments or reimbursements we make for
    settlements, the duty to defend will be transferred              damages because of judgments or settlements
    to us. We will cooperate in the transfer of control              will be made in U.S. currency at the prevailing
    to us of any outstanding claims or "suits" seeking               exchange rate at the time the insured became
    damages to which this insurance applies which                    legally obligated to pay such sums. All
    would have been covered by the "underlying                       payments or reimbursements we make for
    insurance" had the applicable limit not been used                expenses under Supplementary Payments will
    up.                                                              be made in U.S. currency at the prevailing
13. Maintenance Of/Changes To Underlying                             exchange rate at the time the expenses were
    Insurance                                                        incurred.
   Any "underlying insurance" must be maintained in               c. Any disputes between you and us as to
   full effect without reduction of coverage or limits               whether there is coverage under this policy
   except for the reduction of the aggregate limit in                must be filed in the courts of the United States
   accordance with the provisions of such "underlying                of America (including its territories and
   insurance" that results from payment of claims,                   possessions), Canada or Puerto Rico.
   settlement or judgments to which this insurance                d. The insured must fully maintain any coverage
   applies.                                                          required by law, regulation or other
   Such exhaustion or reduction is not a failure to                  governmental authority during the policy
   maintain "underlying insurance". Failure to                       period, except for reduction of the aggregate
   maintain "underlying insurance" will not invalidate               limits due to payments of claims, judgments or
   insurance provided under this Coverage Part, but                  settlements.
   insurance provided under this Coverage Part will                  Failure to maintain such coverage required by
   apply as if the "underlying insurance" were in full               law, regulation or other governmental authority
   effect.                                                           will not invalidate this insurance. However, this
   If there is an increase in the scope of coverage of               insurance will apply as if the required coverage
   any "underlying insurance" during the term of this                by law, regulation or other governmental
   policy, our liability will be no more than it would               authority was in full effect.
   have been if there had been no such increase.
   You must notify us in writing, as soon as
   practicable, if any "underlying insurance" is
   cancelled, not renewed, replaced or otherwise
   terminated, or if the limits or scope of coverage of
   any "underlying insurance" is changed.




Page 14 of 18                            © Insurance Services Office, Inc., 2012                       CU 00 01 04 13
                                                                                                        p. 216
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 218 of 251



SECTION V – DEFINITIONS                                        if such property can be restored to use by the
1. "Advertisement" means a notice that is broadcast            repair, replacement, adjustment or removal of
   or published to the general public or specific              "your product" or "your work", or your fulfilling the
   market segments about your goods, products or               terms of the contract or agreement.
   services for the purpose of attracting customers or      9. "Insured contract" means:
   supporters. For the purposes of this definition:            a. A contract for a lease of premises. However,
   a. Notices that are published include material                  that portion of the contract for a lease of
      placed on the Internet or on similar electronic              premises that indemnifies any person or
      means of communication; and                                  organization for damage by fire to premises
   b. Regarding web sites, only that part of a web                 while rented to you or temporarily occupied by
      site that is about your goods, products or                   you with permission of the owner is not an
      services for the purposes of attracting                      "insured contract";
      customers or supporters is considered an                 b. A sidetrack agreement;
      advertisement.                                           c. Any easement or license agreement, except in
2. "Auto" means:                                                  connection with construction or demolition
   a. A land motor vehicle, trailer or semitrailer                operations on or within 50 feet of a railroad;
      designed for travel on public roads, including           d. An obligation, as required by ordinance, to
      any attached machinery or equipment; or                     indemnify a municipality, except in connection
   b. Any other land vehicle that is subject to a                 with work for a municipality;
      compulsory or financial responsibility law or            e. An elevator maintenance agreement;
      other motor vehicle insurance law where it is            f. That part of any contract or agreement entered
      licensed or principally garaged.                            into, as part of your business, pertaining to the
       However, "auto" does not include "mobile                   rental or lease, by you or any of your
       equipment".                                                "employees", of any "auto". However, such
3. "Bodily injury" means bodily injury, disability,               contract or agreement shall not be considered
   sickness or disease sustained by a person,                     an "insured contract" to the extent that it
   including death resulting from any of these at any             obligates you or any of your "employees" to
   time. "Bodily injury" includes mental anguish or               pay for "property damage" to any "auto" rented
   other mental injury resulting from "bodily injury".            or leased by you or any of your "employees".
4. "Coverage territory" means anywhere in the world            g. That part of any other contract or agreement
   with the exception of any country or jurisdiction              pertaining to your business (including an
   which is subject to trade or other economic                    indemnification of a municipality in connection
   sanction or embargo by the United States of                    with work performed for a municipality) under
   America.                                                       which you assume the tort liability of another
                                                                  party to pay for "bodily injury" or "property
5. "Covered auto" means only those "autos" to which               damage" to a third person or organization. Tort
   "underlying insurance" applies.                                liability means a liability that would be imposed
6. "Employee"     includes   a     "leased worker".               by law in the absence of any contract or
   "Employee" does not include a "temporary                       agreement.
   worker".                                                    Paragraphs f. and g. do not include that part of
7. "Executive officer" means a person holding any of           any contract or agreement:
   the officer positions created by your charter,                (1) That indemnifies a railroad for "bodily injury"
   constitution, bylaws or any other similar governing               or "property damage" arising out of
   document.                                                         construction or demolition operations, within
8. "Impaired property" means tangible property, other                50 feet of any railroad property and
   than "your product" or "your work", that cannot be                affecting any railroad bridge or trestle,
   used or is less useful because:                                   tracks, road-beds, tunnel, underpass or
                                                                     crossing;
   a. It incorporates "your product" or "your work"
      that is known or thought to be defective,                  (2) That pertains to the loan, lease or rental of
      deficient, inadequate or dangerous; or                         an "auto" to you or any of your
                                                                     "employees", if the "auto" is loaned, leased
   b. You have failed to fulfill the terms of a contract
                                                                     or rented with a driver; or
      or agreement;




CU 00 01 04 13                        © Insurance Services Office, Inc., 2012                       Page 15 of 18
                                                                                                     p. 217
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 219 of 251



       (3) That holds a person or organization                  f. Vehicles not described in Paragraph a., b., c.
           engaged in the business of transporting                 or d. above maintained primarily for purposes
           property by "auto" for hire harmless for your           other than the transportation of persons or
           use of a "covered auto" over a route or                 cargo.
           territory that person or organization is               However, self-propelled vehicles with the
           authorized to serve by public authority.               following types of permanently attached
10. "Leased worker" means a person leased to you by               equipment are not "mobile equipment" but will
    a labor leasing firm under an agreement between               be considered "autos":
    you and the labor leasing firm, to perform duties             (1) Equipment designed primarily for:
    related to the conduct of your business. "Leased
    worker" does not include a "temporary worker".                   (a) Snow removal;
11. "Loading or unloading" means the handling of                     (b) Road maintenance, but not construction
    property:                                                             or resurfacing; or
    a. After it is moved from the place where it is                  (c) Street cleaning;
       accepted for movement into or onto an aircraft,            (2) Cherry pickers and similar devices mounted
       watercraft or "auto";                                          on automobile or truck chassis and used to
   b. While it is in or on an aircraft, watercraft or                 raise or lower workers; and
      "auto"; or                                                  (3) Air compressors, pumps and generators,
   c. While it is being moved from an aircraft,                       including spraying, welding, building
      watercraft or "auto" to the place where it is                   cleaning, geophysical exploration, lighting
      finally delivered;                                              and well servicing equipment.
   but "loading or unloading" does not include the                 However, "mobile equipment" does not include
   movement of property by means of a mechanical                   land vehicles that are subject to a compulsory
   device, other than a hand truck, that is not                    or financial responsibility law or other motor
   attached to the aircraft, watercraft or "auto".                 vehicle insurance law where it is licensed or
                                                                   principally garaged. Land vehicles subject to a
12. "Mobile equipment" means any of the following                  compulsory or financial responsibility law or
    types of land vehicles, including any attached                 other motor vehicle insurance law are
    machinery or equipment:                                        considered "autos".
    a. Bulldozers, farm machinery, forklifts and other      13. "Occurrence" means an accident, including
        vehicles designed for use principally off public        continuous or repeated exposure to substantially
        roads;                                                  the same general harmful conditions.
    b. Vehicles maintained for use solely on or next to     14. "Personal and advertising injury" means injury,
        premises you own or rent;                               including consequential "bodily injury", arising out
    c. Vehicles that travel on crawler treads;                  of one or more of the following offenses:
    d. Vehicles, whether self-propelled or not,                 a. False arrest, detention or imprisonment;
        maintained primarily to provide mobility to             b. Malicious prosecution;
        permanently mounted:
                                                                c. The wrongful eviction from, wrongful entry into,
       (1) Power cranes, shovels, loaders, diggers or               or invasion of the right of private occupancy of
           drills; or                                               a room, dwelling or premises that a person
       (2) Road construction or resurfacing equipment               occupies, committed by or on behalf of its
           such as graders, scrapers or rollers;                    owner, landlord or lessor;
   e. Vehicles not described in Paragraph a., b., c.           d. Oral or written publication, in any manner, of
      or d. above that are not self-propelled and are             material that slanders or libels a person or
      maintained primarily to provide mobility to                 organization or disparages a person's or
      permanently attached equipment of the                       organization's goods, products or services;
      following types:                                         e. Oral or written publication, in any manner, of
     (1) Air compressors, pumps and generators,                   material that violates a person's right of
          including spraying, welding, building                   privacy;
          cleaning, geophysical exploration, lighting          f. The use of another's advertising idea in your
          and well servicing equipment; or                        "advertisement"; or
     (2) Cherry pickers and similar devices used to            g. Infringing upon another's copyright, trade dress
          raise or lower workers;                                 or slogan in your "advertisement".




Page 16 of 18                         © Insurance Services Office, Inc., 2012                      CU 00 01 04 13
                                                                                                     p. 218
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 220 of 251



15. "Pollutants" mean any solid, liquid, gaseous or                  (2) The existence of tools, uninstalled
    thermal irritant or contaminant, including smoke,                     equipment or abandoned or unused
    vapor, soot, fumes, acids, alkalis, chemicals and                     materials.
    waste. Waste includes materials to be recycled,          18. "Property damage" means:
    reconditioned or reclaimed.
                                                                 a. Physical injury to tangible property, including
16. "Pollution cost or expense" means any loss, cost                  all resulting loss of use of that property. All
    or expense arising out of any:                                    such loss of use shall be deemed to occur at
    a. Request, demand, order or statutory or                         the time of the physical injury that caused it; or
        regulatory requirement that any insured or               b. Loss of use of tangible property that is not
        others test for, monitor, clean up, remove,                   physically injured. All such loss of use shall be
        contain, treat, detoxify or neutralize, or in any             deemed to occur at the time of the
        way respond to, or assess the effects of,                     "occurrence" that caused it.
        "pollutants"; or
                                                                 With respect to the ownership, maintenance or
    b. Claim or suit by or on behalf of a governmental           use of "covered autos", property damage also
        authority for damages because of testing for,            includes "pollution cost or expense", but only to
        monitoring, cleaning up, removing, containing,           the extent that coverage exists under the
        treating, detoxifying or neutralizing, or in any         "underlying insurance" or would have existed but
        way responding to, or assessing the effects of,          for the exhaustion of the underlying limits.
        "pollutants".
                                                                 For the purposes of this insurance, with respect to
17. "Products-completed operations hazard":                      other than the ownership, maintenance or use of
    a. Includes all "bodily injury" and "property                "covered autos", electronic data is not tangible
       damage" occurring away from premises you                  property.
       own or rent and arising out of "your product" or          As used in this definition, electronic data means
       "your work" except:                                       information, facts or programs stored as or on,
      (1) Products that are still in your physical               created or used on, or transmitted to or from
          possession; or                                         computer software (including systems and
      (2) Work that has not yet been completed or                applications software), hard or floppy disks, CD-
          abandoned. However, "your work" will be                ROMs, tapes, drives, cells, data processing
          deemed completed at the earliest of the                devices or any other media which are used with
          following times:                                       electronically controlled equipment.
         (a) When all of the work called for in your         19. "Retained limit" means the available limits of
              contract has been completed.                       "underlying      insurance"     scheduled     in     the
                                                                 Declarations or the "self-insured retention",
         (b) When all of the work to be done at the              whichever applies.
              job site has been completed if your
              contract calls for work at more than one       20. "Self-insured retention" means the dollar amount
              job site.                                          listed in the Declarations that will be paid by the
                                                                 insured before this insurance becomes applicable
         (c) When that part of the work done at a job            only with respect to "occurrences" or offenses not
              site has been put to its intended use by           covered by the "underlying insurance". The "self-
              any person or organization other than              insured retention" does not apply to "occurrences"
              another contractor or subcontractor                or offenses which would have been covered by
              working on the same project.                       "underlying insurance" but for the exhaustion of
          Work that may need service, maintenance,               applicable limits.
          correction, repair or replacement, but which       21. "Suit" means a civil proceeding in which damages
          is otherwise complete, will be treated as              because of "bodily injury", "property damage" or
          completed.                                             "personal and advertising injury" to which this
   b. Does not include "bodily injury" or "property              insurance applies are alleged. "Suit" includes:
      damage" arising out of:                                    a. An arbitration proceeding in which such
     (1) The transportation of property, unless the                   damages are claimed and to which the insured
         injury or damage arises out of a condition in                must submit or does submit with our consent;
         or on a vehicle not owned or operated by                     or
         you, and that condition was created by the
         "loading or unloading" of that vehicle by any
         insured; or




CU 00 01 04 13                         © Insurance Services Office, Inc., 2012                          Page 17 of 18
                                                                                                         p. 219
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 221 of 251



    b. Any other alternative dispute resolution                b. Includes:
        proceeding in which such damages are                     (1) Warranties or representations made at any
        claimed and to which the insured submits with                 time with respect to the fitness, quality,
        our consent or the "underlying insurer's"                     durability, performance or use of "your
        consent.                                                      product"; and
22. "Temporary worker" means a person who is                     (2) The providing of or failure to provide
    furnished to you to substitute for a permanent                   warnings or instructions.
    "employee" on leave or to meet seasonal or short-
    term workload conditions.                                  c. Does not include vending machines or other
                                                                  property rented to or located for the use of
23. "Ultimate net loss" means the total sum, after                others but not sold.
    reduction for recoveries or salvages collectible,
    that the insured becomes legally obligated to pay       28. "Your work":
    as damages by reason of settlement or judgments             a. Means:
    or any arbitration or other alternate dispute
                                                                  (1) Work or operations performed by you or on
    method entered into with our consent or the
                                                                       your behalf; and
    "underlying insurer's" consent.
                                                                  (2) Materials, parts or equipment furnished in
24. "Underlying insurance" means any policies of
                                                                       connection with such work or operations.
    insurance listed in the Declarations under the
    Schedule of "underlying insurance".                         b. Includes:
25. "Underlying insurer" means any insurer who                    (1) Warranties or representations made at any
    provides any policy of insurance listed in the                     time with respect to the fitness, quality,
    Schedule of "underlying insurance".                                durability, performance or use of "your
                                                                       work"; and
26. "Volunteer worker" means a person who is not
    your "employee", and who donates his or her work              (2) The providing of or failure to provide
    and acts at the direction of and within the scope of               warnings or instructions.
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
27. "Your product":
    a. Means:
       (1) Any goods or products, other than real
           property, manufactured, sold, handled,
           distributed or disposed of by:
         (a) You;
         (b) Others trading under your name; or
         (c) A person or organization whose
             business or assets you have acquired;
             and
      (2) Containers (other than vehicles), materials,
          parts or equipment furnished in connection
          with such goods or products.




Page 18 of 18                         © Insurance Services Office, Inc., 2012                    CU 00 01 04 13
                                                                                                  p. 220
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 222 of 251


                                                                                     COMMERCIAL LIABILITY UMBRELLA
                                                                                                       CU 01 31 09 00

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         PENNSYLVANIA CHANGES
          <!-Bookmark:PENNSYLVANIA CHANGES_CU 01 31_09/00:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

With respect to coverage provided by this endorse-
ment, the provisions of the Coverage Form apply
unless modified by the endorsement.
Paragraph 9. Transfer Of Rights Of Recovery
Against Others To Us of Section IV – Conditions
is replaced by the following:
   9. If we make any payment due to an "occur-
      rence" and the insured recovers from another
      party in a separate claim or "suit", the insured
      shall hold the proceeds in trust for us and pay
      us back the amount we have paid less rea-
      sonable attorneys' fees, costs and expenses
      incurred by the insured to the extent such
      payment duplicates any amount we have paid
      under this coverage.




CU 01 31 09 00                                Copyright, Insurance Services Office, Inc., 2000              Page 1 of 1   
                                                                                                          p. 221
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 223 of 251


                                                         COMMERCIAL LIABILITY UMBRELLA
                                                                               CU 03 01 14
DUTIES IN THE EVENT OF OCCURRENCE, CLAIM OR SUIT - REPRESENTATIONS_CU 03_01/14
POLICY NUMBER: 21-31876937-30                                                      ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                             (12:01 A.M. Standard time at your mailing
                                             address shown in the Declarations)

      THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

      DUTIES IN THE EVENT OF OCCURRENCE, CLAIM OR
                  SUIT- REPRESENTATIONS
This endorsement modifies insurance provided under the following:

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


A. Section IV - CONDITIONS is amended as follows:
   1. Paragraph 3. Duties In The Event Of Occurrence, Offense, Claim Or Suit is amended as follows:
      a. Paragraph b. is deleted in its entirety and replaced by the following:
           b. If a claim is made or "suit" is brought against any insured, you must:
                (1) Immediately record the specifics of the claim or "suit" and the date received;
                (2) Notify us as soon as practicable; and
                (3) Promptly tender the defense of any claim made or "suit" to any other insurer that may have
                     available insurance for an "occurrence" or an offense resulting in the claim or "suit."
                You must see to it that we and any other insurer receive written notice of the claim or "suit" as soon
                as practicable.
      b. The following is added at the end thereof:
           e. Notice to Workers Compensation Insurer
                Notice to the Named Insured's Workers Compensation insurer of an occurrence, offense, claim or
                suit, which is determined later to be covered by our insuring agreement, will not void our insuring
                agreement with you. However, you must then notify us as soon as practical.
   2. Paragraph c. of paragraph 7. Representation or Fraud is deleted in its entirety and replaced by the
      following:
      c. We have issued this policy in reliance upon your representations. However, your unintentional errors
           or omissions will not void our insuring agreement with you.




CU 03 01 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission   Page 1 of 1
                                                                                                            p. 222
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 224 of 251


                                                                                  COMMERCIAL LIABILITY UMBRELLA
                                                                                                      CU 158 01 14
EXCLUSION ASBESTOS HAZARD_CU 158_01/14

POLICY NUMBER: 21-31876937-30                                          ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                            (12:01 A.M. Standard time at your mailing
                                            address shown in the Declarations)

      THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

                        EXCLUSION - ASBESTOS HAZARD
This endorsement modifies insurance provided under the following:

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


A. The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
   Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
   Advertising Injury Liability:
        Asbestos Hazard
        This insurance does not apply to:
        (1) "Bodily injury," "property damage," 'personal and advertising injury" or medical payments which would
            not have occurred, in whole or in part, but for the actual, alleged or threatened inhalation of, ingestion
            of, contact with, exposure to, existence of, or presence of, any "asbestos hazard" on or within a
            building or structure, including its contents, regardless of whether any other cause, event, material or
            product contributed concurrently or in any sequence to such injury or damage.
        (2) Any loss, cost or expense arising out of the abating, testing for, monitoring, cleaning up, removing,
            containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way responding to,
            or assessing the effects of, any "asbestos hazard," by any insured or by any other person or entity.
B. The following is added to Section V - Definitions:
   "Asbestos hazard" means an exposure or threat of exposure to the actual or alleged properties of asbestos and
   includes the mere presence of asbestos in any form.




CU 158 01 14        Includes copyrighted material of Insurance Services Office, Inc., with its permission    Page 1 of 1

                                                                                                            p. 223
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 225 of 251


                                                        COMMERCIAL LIABILITY UMBRELLA
                                                                            CU 21 00 09 00
EXCLUSION - ALL HAZARDS IN CONNECTION WITH DESIGNATED PREMISES_CU 21 00_09/00
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION - ALL HAZARDS IN CONNECTION WITH
                 DESIGNATED PREMISES
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

                                                    SCHEDULE

Description And Location Of Premises:
All locations other than those specifically referenced/listed on the Commercial General Liability Declarations.

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)


The following exclusion is added to Paragraph 2.,            2. Operations on those premises or elsewhere which
Exclusions of Section I - Coverage A - Bodily                   are necessary or incidental to the ownership,
Injury And Property Damage Liability and                        maintenance or use of those premises; or
Paragraph 2., Exclusions of Section I - Coverage B           3. Goods or products manufactured at or distributed
Personal And Advertising Injury Liability:                      from those premises.
This insurance does not apply to "bodily injury",
"property damage" or "personal and advertising injury"
arising out of:
1. The ownership, maintenance or use of the
    premises shown in the Schedule or any property
    located on these premises;




CU 21 00 09 00                    Copyright, Insurance Services Office, Inc., 2000                        Page 1 of 1
                                                                                                      p. 224
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 226 of 251


                                                                                                       COMMERCIAL LIABILITY UMBRELLA
                                                                                                                         CU 21 23 02 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
          <!-Bookmark:NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT_CU 21 23_02/02:EndBoomark-!>


                                                                       (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


I. The insurance does not apply:                                                                (2) The "nuclear material" is contained in "spent
   A. Under any Liability Coverage, to "bodily injury"                                              fuel" or "waste" at any time possessed,
      or "property damage":                                                                         handled, used, processed, stored, trans-
                                                                                                    ported or disposed of, by or on behalf of an
     (1) With respect to which an insured under the                                                 insured; or
         policy is also an insured under a nuclear
         energy liability policy issued by Nuclear En-                                          (3) The "bodily injury" or "property damage"
         ergy Liability Insurance Association, Mutual                                               arises out of the furnishing by an insured of
         Atomic Energy Liability Underwriters, Nu-                                                  services, materials, parts or equipment in
         clear Insurance Association of Canada or                                                   connection with the planning, construction,
         any of their successors, or would be an in-                                                maintenance, operation or use of any "nu-
         sured under any such policy but for its ter-                                               clear facility", but if such facility is located
         mination upon exhaustion of its limit of li-                                               within the United States of America, its ter-
         ability; or                                                                                ritories or possessions or Canada, this Ex-
                                                                                                    clusion (3) applies only to "property dam-
     (2) Resulting from the "hazardous properties"                                                  age" to such "nuclear facility" and any
         of "nuclear material" and with respect to                                                  property thereat.
         which (a) any person or organization is re-
         quired to maintain financial protection pur-                                  II. As used in this endorsement:
         suant to the Atomic Energy Act of 1954, or                                         "Hazardous properties" includes radioactive, toxic
         any law amendatory thereof, or (b) the in-                                         or explosive properties.
         sured is, or had this policy not been issued                                       "Nuclear material" means "source material", "Spe-
         would be, entitled to indemnity from the                                           cial nuclear material" or "by-product material".
         United States of America, or any agency
         thereof, under any agreement entered into                                          "Source material", "special nuclear material", and
         by the United States of America, or any                                            "by-product material" have the meanings given
         agency thereof, with any person or organi-                                         them in the Atomic Energy Act of 1954 or in any
         zation.                                                                            law amendatory thereof.
   B. Under any Liability Coverage, to "bodily injury"                                      "Spent fuel" means any fuel element or fuel com-
      or "property damage" resulting from "hazardous                                        ponent, solid or liquid, which has been used or ex-
      properties" of "nuclear material", if:                                                posed to radiation in a "nuclear reactor".
     (1) The "nuclear material" (a) is at any "nuclear                                      "Waste" means any waste material (a) containing
         facility" owned by, or operated by or on be-                                       "by-product material" other than the tailings or
         half of, an insured or (b) has been dis-                                           wastes produced by the extraction or concentration
         charged or dispersed therefrom;                                                    of uranium or thorium from any ore processed pri-
                                                                                            marily for its "source material" content, and (b) re-
                                                                                            sulting from the operation by any person or organi-
                                                                                            zation of any "nuclear facility" included under the
                                                                                            first two paragraphs of the definition of "nuclear fa-
                                                                                            cility".




CU 21 23 02 02                                              © ISO Properties, Inc., 2001                                              Page 1 of 2      
                                                                                                                                    p. 225
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 227 of 251


   "Nuclear facility" means:                                    (d) Any structure, basin, excavation, premises
     (a) Any "nuclear reactor";                                     or place prepared or used for the storage or
                                                                    disposal of "waste";
     (b) Any equipment or device designed or used
         for (1) separating the isotopes of uranium or       and includes the site on which any of the foregoing
         plutonium, (2) processing or utilizing "spent       is located, all operations conducted on such site
         fuel", or (3) handling, processing or pack-         and all premises used for such operations.
         aging "waste";                                      "Nuclear reactor" means any apparatus designed
     (c) Any equipment or device used for the proc-          or used to sustain nuclear fission in a self-
         essing, fabricating or alloying of "special         supporting chain reaction or to contain a critical
         nuclear material" if at any time the total          mass of fissionable material.
         amount of such material in the custody of           "Property damage" includes all forms of radioac-
         the insured at the premises where such              tive contamination of property.
         equipment or device is located consists of
         or contains more than 25 grams of pluto-
         nium or uranium 233 or any combination
         thereof, or more than 250 grams of uranium
         235;




Page 2 of 2                               © ISO Properties, Inc., 2001                          CU 21 23 02 02     
                                                                                                 p. 226
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 228 of 251


                                                                                           COMMERCIAL LIABILITY UMBRELLA
                                                                                                             CU 21 25 12 01

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         TOTAL POLLUTION EXCLUSION ENDORSEMENT
          <!-Bookmark:TOTAL POLLUTION EXCLUSION ENDORSEMENT_CU 21 25_12/01:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

Exclusion i. under Paragraph 2., Exclusions of
Section I – Coverage A – Bodily Injury And Prop-
erty Damage Liability is replaced by the following:
This insurance does not apply to:
    i. Pollution
      (1) "Bodily injury" or "property damage" which
          would not have occurred in whole or part
          but for the actual, alleged or threatened
          discharge, dispersal, seepage, migration,
          release or escape of "pollutants" at any
          time; or
      (2) "Pollution cost or expense".




CU 21 25 12 01                                              © ISO Properties, Inc., 2001                          Page 1 of 1   
                                                                                                                p. 227
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 229 of 251


                                                                                                             COMMERCIAL LIABILITY UMBRELLA
                                                                                                                               CU 21 36 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              EXCLUSION OF PUNITIVE DAMAGES
          RELATED TO A CERTIFIED ACT OF TERRORISM
          <!-Bookmark:EXCLUSION OF PUNITIVE DAMAGES RELATED TO A CERTIFIED ACT OF TERRORISM_CU 21 36_01/15:EndBoomark-!>




This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. The following exclusion is added:                                                      2. The act is a violent act or an act that is
   This insurance does not apply to:                                                          dangerous to human life, property or
                                                                                              infrastructure and is committed by an individual
   TERRORISM PUNITIVE DAMAGES                                                                 or individuals as part of an effort to coerce the
   Damages arising, directly or indirectly, out of a                                          civilian population of the United States or to
   "certified act of terrorism" that are awarded as                                           influence the policy or affect the conduct of the
   punitive damages.                                                                          United States Government by coercion.
B. The following definition is added:                                                  C. The terms and limitations of any terrorism
   "Certified act of terrorism" means an act that is                                      exclusion, or the inapplicability or omission of a
   certified by the Secretary of the Treasury, in                                         terrorism exclusion, do not serve to create
   accordance with the provisions of the federal                                          coverage for injury or damage that is otherwise
   Terrorism Risk Insurance Act, to be an act of                                          excluded under this Coverage Part.
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
      $5 million in the aggregate, attributable to all
      types of insurance subject to the Terrorism
      Risk Insurance Act; and




CU 21 36 01 15                                      © Insurance Services Office, Inc., 2015                                        Page 1 of 1
                                                                                                                                 p. 228
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 230 of 251


                                                                                                           COMMERCIAL LIABILITY UMBRELLA
                                                                                                                             CU 21 40 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           EXCLUSION OF CERTIFIED NUCLEAR,
     BIOLOGICAL, CHEMICAL OR RADIOLOGICAL ACTS
           <!-Bookmark:EXCLUSION OF CERTIFIED NUCLEAR BIOLOGICAL CHEMICAL OR RADIOLOGICAL ACTS OF TERRORISM CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM_CU 21 40_01/15:EndBoomark-!>



     OF TERRORISM; CAP ON LOSSES FROM CERTIFIED
                 ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. The following exclusion is added:                                                       2. "Certified act of terrorism" means an act that is
   This insurance does not apply to:                                                          certified by the Secretary of the Treasury, in
                                                                                              accordance with the provisions of the federal
   TERRORISM                                                                                  Terrorism Risk Insurance Act, to be an act of
   "Any injury or damage" arising, directly or                                                terrorism pursuant to such Act. The criteria
   indirectly, out of a "certified act of terrorism".                                         contained in the Terrorism Risk Insurance Act
   However, this exclusion applies only when one or                                           for a "certified act of terrorism" include the
   more of the following are attributed to such act:                                          following:
   1. The terrorism involves the use, release or                                              a. The act resulted in insured losses in excess
       escape of nuclear materials, or directly or                                                of $5 million in the aggregate, attributable to
       indirectly results in nuclear reaction or radiation                                        all types of insurance subject to the
       or radioactive contamination; or                                                           Terrorism Risk Insurance Act; and
   2. The terrorism is carried out by means of the                                            b. The act is a violent act or an act that is
       dispersal or application of pathogenic or                                                  dangerous to human life, property or
       poisonous biological or chemical materials; or                                             infrastructure and is committed by an
   3. Pathogenic or poisonous biological or chemical                                              individual or individuals as part of an effort
      materials are released, and it appears that one                                             to coerce the civilian population of the
      purpose of the terrorism was to release such                                                United States or to influence the policy or
      materials.                                                                                  affect the conduct of the United States
                                                                                                  Government by coercion.
B. The following definitions are added:
                                                                                      C. The terms and limitations of any terrorism
   1. For the purposes of this endorsement, "any                                         exclusion, or the inapplicability or omission of a
      injury or damage" means any injury or damage                                       terrorism exclusion, do not serve to create
      covered under any Coverage Part or                                                 coverage for injury or damage that is otherwise
      underlying     insurance     to   which   this                                     excluded under this Coverage Part.
      endorsement is applicable, and includes but is
      not limited to "bodily injury", "property                                       D. If aggregate insured losses attributable to terrorist
      damage", "personal and advertising injury",                                        acts certified under the federal Terrorism Risk
      "injury" or "environmental damage" as may be                                       Insurance Act exceed $100 billion in a calendar
      defined in any applicable Coverage Part or                                         year and we have met our insurer deductible
      underlying insurance.                                                              under the Terrorism Risk Insurance Act, we shall
                                                                                         not be liable for the payment of any portion of the
                                                                                         amount of such losses that exceeds $100 billion,
                                                                                         and in such case insured losses up to that amount
                                                                                         are subject to pro rata allocation in accordance
                                                                                         with procedures established by the Secretary of
                                                                                         the Treasury.




CU 21 40 01 15                                      © Insurance Services Office, Inc., 2015                                                           Page 1 of 1
                                                                                                                                                   p. 229
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 231 of 251


                                                                                                         COMMERCIAL LIABILITY UMBRELLA
                                                                                                                           CU 21 50 03 05

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION
          <!-Bookmark:SILICA OR SILICA-RELATED DUST EXCLUSION_CU 21 50_03/05:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART



A. The following exclusion is added to Paragraph 2.,                                         B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                                                Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                                                        sonal And Advertising Injury Liability:
   2. Exclusions                                                                                2. Exclusions
      This insurance does not apply to:                                                            This insurance does not apply to:
      SILICA OR SILICA-RELATED DUST                                                                SILICA OR SILICA-RELATED DUST
      a. "Bodily injury" arising, in whole or in part, out                                         a. "Personal and advertising injury" arising, in
         of the actual, alleged, threatened or sus-                                                   whole or in part, out of the actual, alleged,
         pected inhalation of, or ingestion of, "silica"                                              threatened or suspected inhalation of, in-
         or "silica-related dust".                                                                    gestion of, contact with, exposure to, exis-
      b. "Property damage" arising, in whole or in                                                    tence of, or presence of, "silica" or "silica-
         part, out of the actual, alleged, threatened                                                 related dust".
         or suspected contact with, exposure to, ex-                                               b. Any loss, cost or expense arising, in whole
         istence of, or presence of, "silica" or "silica-                                             or in part, out of the abating, testing for,
         related dust".                                                                               monitoring, cleaning up, removing, contain-
      c. Any loss, cost or expense arising, in whole                                                  ing, treating, detoxifying, neutralizing, reme-
         or in part, out of the abating, testing for,                                                 diating or disposing of, or in any way re-
         monitoring, cleaning up, removing, contain-                                                  sponding to or assessing the effects of,
         ing, treating, detoxifying, neutralizing, reme-                                              "silica" or "silica-related dust", by any in-
         diating or disposing of, or in any way re-                                                   sured or by any other person or entity.
         sponding to or assessing the effects of,                                            C. The following definitions are added to the Defini-
         "silica" or "silica-related dust", by any in-                                          tions Section:
         sured or by any other person or entity.                                                1. "Silica" means silicon dioxide (occurring in
                                                                                                   crystalline, amorphous and impure forms), sil-
                                                                                                   ica particles, silica dust or silica compounds.
                                                                                                2. "Silica-related dust" means a mixture or combi-
                                                                                                   nation of silica and other dust or particles.




CU 21 50 03 05                                                 © ISO Properties, Inc., 2004                                             Page 1 of 1     !
                                                                                                                                       p. 230
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 232 of 251


                                                                                        COMMERCIAL LIABILITY UMBRELLA
                                                                                                          CU 21 71 06 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         EXCLUSION – UNMANNED AIRCRAFT
          <!-Bookmark:EXCLUSION - UNMANNED AIRCRAFT_CU 21 71_06/15:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. Exclusion 2.j. Aircraft Or Watercraft under                                          This Paragraph j.(2) applies even if the
   Section I – Coverage A – Bodily Injury And                                           claims against any insured allege
   Property Damage Liability is replaced by the                                         negligence or other wrongdoing in the
   following:                                                                           supervision, hiring, employment, training
   2. Exclusions                                                                        or monitoring of others by that insured, if
                                                                                        the "occurrence" which caused the
       This insurance does not apply to:                                                "bodily injury" or "property damage"
        j. Aircraft Or Watercraft                                                       involved the ownership, maintenance,
          (1) Unmanned Aircraft                                                         use or entrustment to others of any
                                                                                        aircraft (other than "unmanned aircraft")
              "Bodily injury" or "property damage"                                      or watercraft that is owned or operated
              arising   out    of    the    ownership,                                  by or rented or loaned to any insured.
              maintenance, use or entrustment to
              others of any aircraft that is an                                         This Paragraph j.(2) does not apply to:
              "unmanned aircraft". Use includes                                        (a) A watercraft while ashore on
              operation and "loading or unloading".                                        premises you own or rent;
              This Paragraph j.(1) applies even if the                                 (b) A watercraft you do not own that is:
              claims against any insured allege                                            (i) Less than 50 feet long; and
              negligence or other wrongdoing in the
              supervision, hiring, employment, training                                   (ii) Not being used to carry persons
              or monitoring of others by that insured, if                                      or property for a charge;
              the "occurrence" which caused the                                        (c) Liability assumed under any "insured
              "bodily injury" or "property damage"                                         contract"     for     the   ownership,
              involved the ownership, maintenance,                                         maintenance or use of aircraft or
              use or entrustment to others of any                                          watercraft;
              aircraft that is an "unmanned aircraft".                                 (d) The extent that valid "underlying
         (2) Aircraft (Other Than Unmanned                                                 insurance" for the aircraft or
             Aircraft) Or Watercraft                                                       watercraft liability risks described in
             "Bodily injury" or "property damage"                                          this Paragraph j.(2) exists or would
             arising    out   of    the    ownership,                                      have existed but for the exhaustion
             maintenance, use or entrustment to                                            of underlying limits for "bodily injury"
             others of any aircraft (other than                                            or "property damage". To the extent
             "unmanned aircraft") or watercraft                                            this exclusion does not apply, the
             owned or operated by or rented or                                             insurance provided under this
             loaned to any insured. Use includes                                           Coverage Part for the aircraft or
             operation and "loading or unloading".                                         watercraft risks described in this
                                                                                           Paragraph j.(2) will follow the same
                                                                                           provisions, exclusions and limitations
                                                                                           that are contained in the applicable
                                                                                           "underlying      insurance",     unless
                                                                                           otherwise directed by this insurance;
                                                                                           or




CU 21 71 06 15                                       © Insurance Services Office, Inc., 2014                          Page 1 of 2
                                                                                                                   p. 231
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 233 of 251



            (e) Aircraft that is:                                This exclusion does not apply to:
                (i) Chartered by, loaned to, or hired            a. The use of another's advertising idea in
                    by you with a paid crew; and                     your "advertisement"; or
               (ii) Not owned by any insured.                    b. Infringing upon another's copyright, trade
B. The following exclusion is added to Paragraph 2.                  dress or slogan in your "advertisement".
   Exclusions of Coverage B – Personal And                 C. The following definition is added to the Definitions
   Advertising Injury Liability:                              section:
   2. Exclusions                                              "Unmanned aircraft" means an aircraft that is not:
      This insurance does not apply to:                       1. Designed;
      Unmanned Aircraft                                       2. Manufactured; or
      "Personal and advertising injury" arising out of        3. Modified after manufacture;
      the     ownership,   maintenance,      use    or        to be controlled directly by a person from within or
      entrustment to others of any aircraft that is an        on the aircraft.
      "unmanned aircraft". Use includes operation
      and "loading or unloading".
      This exclusion applies even if the claims
      against any insured allege negligence or other
      wrongdoing in the supervision, hiring,
      employment, training or monitoring of others by
      that insured, if the offense which caused the
      "personal and advertising injury" involved the
      ownership, maintenance, use or entrustment to
      others of any aircraft that is an "unmanned
      aircraft".




Page 2 of 2                          © Insurance Services Office, Inc., 2014                     CU 21 71 06 15
                                                                                                   p. 232
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 234 of 251


                                                                                                            COMMERCIAL LIABILITY UMBRELLA
                                                                                                                              CU 21 86 05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION – ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
          <!-Bookmark:EXCLUSION-ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL INFO AND DATA-RELATED LIABILITY-WITH LIMITED BODILY INJURY EXCEPTION_CU 21 86_05/14:EndBoomark-!>



             DATA-RELATED LIABILITY – WITH
           LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

A. Exclusion 2.t. of Section I – Coverage A – Bodily                                                  As used in this exclusion, electronic data
   Injury And Property Damage Liability is                                                            means information, facts or programs
   replaced by the following:                                                                         stored as or on, created or used on, or
   2. Exclusions                                                                                      transmitted to or from computer software,
                                                                                                      including    systems      and     applications
      This insurance does not apply to:                                                               software, hard or floppy disks, CD-ROMs,
      t. Access Or Disclosure Of Confidential Or                                                      tapes, drives, cells, data processing
         Personal Information And Data-related                                                        devices or any other media which are used
         Liability                                                                                    with electronically controlled equipment.
         Damages arising out of:                                                      B. The following is added to Paragraph 2.
        (1) Any access to or disclosure of any                                           Exclusions of Section I – Coverage B –
             person's or organization's confidential or                                  Personal And Advertising Injury Liability:
             personal information, including patents,                                    2. Exclusions
             trade secrets, processing methods,                                             This insurance does not apply to:
             customer lists, financial information,
             credit    card    information,     health                                      Access Or Disclosure Of Confidential Or
             information or any other type of                                               Personal Information
             nonpublic information; or                                                           "Personal and advertising injury" arising out of
         (2) The loss of, loss of use of, damage to,                                             any access to or disclosure of any person's or
              corruption of, inability to access, or                                             organization's     confidential   or    personal
              inability to manipulate electronic data.                                           information, including patents, trade secrets,
                                                                                                 processing methods, customer lists, financial
          This exclusion applies even if damages are                                             information, credit card information, health
          claimed for notification costs, credit                                                 information or any other type of nonpublic
          monitoring expenses, forensic expenses,                                                information.
          public relations expenses or any other loss,
          cost or expense incurred by you or others                                              This exclusion applies even if damages are
          arising out of that which is described in                                              claimed for notification costs, credit monitoring
          Paragraph (1) or (2) above.                                                            expenses, forensic expenses, public relations
                                                                                                 expenses or any other loss, cost or expense
          However, unless Paragraph (1) above                                                    incurred by you or others arising out of any
          applies, this exclusion does not apply to                                              access to or disclosure of any person's or
          damages because of "bodily injury".                                                    organization's     confidential   or    personal
                                                                                                 information.




CU 21 86 05 14                                      © Insurance Services Office, Inc., 2013                                                             Page 1 of 1
                                                                                                                                                    p. 233
          Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 235 of 251


                                                                                                        COMMERCIAL LIABILITY UMBRELLA
                                                                                                                          CU 24 30 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      AMENDMENT OF INSURED CONTRACT DEFINITION
          <!-Bookmark:AMENDMENT OF INSURED CONTRACT DEFINITION_CU 24 30_04/13:EndBoomark-!>


This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

Paragraph 9. of the Definitions section is replaced by                                        g. That part of any other contract or agreement
the following:                                                                                   pertaining to your business (including an
9. "Insured contract" means:                                                                     indemnification of a municipality in connection
                                                                                                 with work performed for a municipality) under
    a. A contract for a lease of premises. However,                                              which you assume the tort liability of another
        that portion of the contract for a lease of                                              party to pay for "bodily injury" or "property
        premises that indemnifies any person or                                                  damage" to a third person or organization,
        organization for damage by fire to premises                                              provided the "bodily injury" or "property
        while rented to you or temporarily occupied by                                           damage" is caused, in whole or in part, by you
        you with permission of the owner is not an                                               or by those acting on your behalf. However,
        "insured contract";                                                                      such part of a contract or agreement shall only
   b. A sidetrack agreement;                                                                     be considered an "insured contract" to the
    c. Any easement or license agreement, except in                                              extent your assumption of the tort liability is
        connection with construction or demolition                                               permitted by law. Tort liability means a liability
        operations on or within 50 feet of a railroad;                                           that would be imposed by law in the absence
                                                                                                 of any contract or agreement.
   d. An obligation, as required by ordinance, to
        indemnify a municipality, except in connection                                        Paragraphs f. and g. do not include that part of
        with work for a municipality;                                                         any contract or agreement:
   e. An elevator maintenance agreement;                                                        (1) That indemnifies a railroad for "bodily injury"
                                                                                                     or "property damage" arising out of
   f. That part of any contract or agreement entered                                                 construction or demolition operations, within
      into, as part of your business, pertaining to the                                              50 feet of any railroad property and
      rental or lease, by you or any of your                                                         affecting any railroad bridge or trestle,
      "employees", of any "auto". However, such                                                      tracks, road-beds, tunnel, underpass or
      contract or agreement shall not be considered                                                  crossing;
      an "insured contract" to the extent that it
      obligates you or any of your "employees" to                                               (2) That pertains to the loan, lease or rental of
      pay for "property damage" to any "auto" rented                                                 an "auto" to you or any of your
      or leased by you or any of your "employees";                                                   "employees", if the "auto" is loaned, leased
                                                                                                     or rented with a driver; or
                                                                                                (3) That holds a person or organization
                                                                                                     engaged in the business of transporting
                                                                                                     property by "auto" for hire harmless for your
                                                                                                     use of a "covered auto" over a route or
                                                                                                     territory that person or organization is
                                                                                                     authorized to serve by public authority.




CU 24 30 04 13                                      © Insurance Services Office, Inc., 2012                                           Page 1 of 1
                                                                                                                                    p. 234
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 236 of 251


                                                                                                        COMMERCIAL LIABILITY UMBRELLA
                                                                                                                          CU 24 37 12 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               NON-CONCURRENCY OF POLICY
                                 PERIODS – RETAINED LIMIT
          <!-Bookmark:NON-CONCURRENCY OF POLICY PERIODS - RETAINED LIMIT_CU 24 37_12/05:EndBoomark-!>




This endorsement modifies insurance provided under the following:

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART


The following is added to Section III – Limits Of
Insurance:
If there is "underlying insurance" with a policy period
that is non-concurrent with the policy period of this
Commercial Liability Umbrella Coverage Part, the
"retained limit(s)" will only be reduced or exhausted by
payments for:
   a. "Bodily injury" or "property damage" which
      occurs during the policy period of this Coverage
      Part; or
   b. "Personal and advertising injury" for offenses
      that are committed during the policy period of
      this Coverage Part.
However, if any "underlying insurance" is written on a
claims-made basis, the "retained limit(s)" will only be
reduced or exhausted by claims for that insurance that
are made during the policy period, or any Extended
Reporting Period, of this Coverage Part.




CU 24 37 12 05                                               © ISO Properties, Inc., 2005                                      Page 1 of 1   !
                                                                                                                             p. 235
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 237 of 251


                                                                                  COMMERCIAL LIABILITY UMBRELLA
                                                                                                       SP 76 01 14
EXCLUSION -- LEAD HAZARD_SP 76_01/14

POLICY NUMBER: 21-31876937-30                                           ENDORSEMENT NUMBER:

ISSUED TO: LH Dining LLC

BY: Admiral Indemnity Company

EFFECTIVE DATE OF COVERAGE: 09/23/2019
                                             (12:01 A.M. Standard time at your mailing
                                             address shown in the Declarations.)

      THIS ENDORSEMENT CHANGES THIS POLICY. PLEASE READ IT CAREFULLY.

                              EXCLUSION - LEAD HAZARD
This endorsement modifies insurance provided under the following:

    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART



A. The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
   Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
   Advertising Injury Liability:
       Lead
       This insurance does not apply to:
       (1) "Bodily injury", "property damage", or "personal and advertising injury", which would not have occurred,
            in whole or in part, but for the actual, alleged or threatened inhalation of, ingestion of, contact with,
            exposure to, existence of, or presence of, any "lead hazard" on or within a building or structure,
            including its contents, regardless of whether any other cause, event, material or product contributed
            concurrently or in any sequence to such injury or damage.
       (2) Any loss, cost or expense arising out of the abating, testing for, monitoring, cleaning up, removing,
            containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way responding to,
            or assessing the effects of, any "lead hazard," by any insured or by any other person or entity.
B. The following is added to Section V - Definitions:
   "Lead hazard" means an exposure or threat of exposure to the actual or alleged properties of lead and includes
   the mere presence of lead in any form.




SP 76 01 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission   Page 1 of 1
                                                                                                            p. 236
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 238 of 251


POLICY JACKET ENDING FORM_IL DS 77 00 BLG_02/18




THIS POLICY CONSISTS OF:

_________      DECLARATIONS

_________      COMMON POLICY CONDITIONS

_________      ONE OR MORE COVERAGE PARTS. A COVERAGE PART CONSISTS OF:


£ ONE OR MORE COVERAGE FORMS

£ APPLICABLE FORMS AND ENDORSEMENTS
In Witness Whereof, we have caused this policy to be executed and attested, and, if required by state law, this
policy shall not be valid unless countersigned by our authorized representative.




                       Secretary                                              President and CEO




                                                                                                     p. 237
             Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 239 of 251
Issuing Company: Admiral Indemnity Company
                                                                                                IL 12 01 11 85
POLICY CHANGES_IL 12 01_11/85
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          POLICY CHANGES
Policy No.: RES 21-31876937 - 30                                 Policy Change Number: 1

NAMED INSURED AND ADDRESS                           AGENCY NAME AND ADDRESS                    8443
LH Dining LLC                                       (610)667-2244
dba River Twice Restaurant                          Dash & Love, Inc.
1205 Andover Rd                                     111 Presidential Blvd, Suite 211
Wynnewood, PA 19096                                 Bala Cynwyd, PA 19004-1008

POLICY CHANGES EFFECTIVE           Sep 23, 2019

ADDITIONAL Amount Due For Endorsement $                   .00
ADJUSTED Annual Premium/Fees                 $     13,655.00

COVERAGE PARTS AFFECTED
(X)     Underlying Insurance
Coverage                                                     Additional / Return

Umbrella/Excess                                             $               .00
  Umbrella/Excess Total                                     $               .00

General Liability                                           $               .00
  General Liability Total                                   $               .00


Total                                                       $               .00        Premium Waived

                                                   Changes
Amend Underlying




IL 12 01 11 85                   Copyright, Insurance Services Office, Inc., 1983               Page 1 of 1
                               Copyright, ISO Commercial Risk Services, Inc., 1983

                                                                                               p. 238
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 240 of 251


                                                        COMMERCIAL LIABILITY UMBRELLA
                                                                       CU DS 83 00 04 10
COMMERCIAL LIABILITY UMBRELLA DECLARATIONS_CU DS 83 00 A_04/10

Issuing Company: Admiral Indemnity Company



      COMMERCIAL LIABILITY UMBRELLA DECLARATIONS
Policy No.: 21-31876937 - 30




Named Insured Name and Address                                                         Agency Name and Address 8443
LH Dining LLC                                                                          (610)667-2244
dba River Twice Restaurant                                                             Dash & Love, Inc.
1205 Andover Rd                                                                        111 Presidential Blvd, Suite 211
Wynnewood, PA 19096                                                                    Bala Cynwyd, PA 19004-1008



POLICY PERIOD

Policy Period: From 09/23/2019 to 09/23/2020 at 12:01 A.M. Standard Time at your mailing address shown above.

TOTAL ADVANCE PREMIUM $ Included

LIMITS OF INSURANCE

Each Occurrence Limit................................................................. $ 3,000,000
Personal & Advertising Injury Limit............................................... $ 3,000,000            Any One Person or Organization
Aggregate Limit............................................................................ $ 3,000,000
   (Except "covered autos" and products-completed operations)

ENDORSEMENTS ATTACHED TO THIS POLICY:


  See attached Schedule of Forms and Endorsements




  CU DS 83 00 04 10                Includes material copyrighted by Insurance Services Office, Inc., with its permission         Page 1 of 2
                                                                                                                             p. 239
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 241 of 251


Policy No.:      RES 21-31876937 - 30


1. SELF-INSURED RETENTION: $ 10,000
2. SCHEDULE OF UNDERLYING INSURANCE


Employers' Liability
Company:             ZNAT Insurance Company
Policy Number:       C135496201
Policy Period:       12/05/2018 - 12/05/2019
Limits of Insurance:
    Bodily injury by accident                         $    1,000,000                    Each Accident
    Bodily injury by disease                          $    1,000,000                    Each Employee
    Bodily injury by disease                          $    1,000,000                    Policy Limit

Commercial General Liability
Company:             Admiral Indemnity Company
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
    Each Occurrence                                    $    1,000,000
    Personal and Advertising Injury Limit              $    1,000,000
    General Aggregate                                  $    2,000,000
    Products Completed Operations Aggregate            $    2,000,000

Commercial Auto Liability
Company:             Admiral Indemnity Company
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
    Each Occurrence                                    $    1,000,000

Employee Benefits Liability
Company:             Admiral Indemnity
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
      Each Claim                                      $    1,000,000
      Each Employee:                                  $    2,000,000
      Aggregate:                                      $    1,000,000
  Retroactive Date:

(If no Retroactive Date is shown, it is the same as the retroactive date of the "underlying insurance".)




Page 2 of 2    Includes material copyrighted by Insurance Services Office, Inc., with its permission   CU DS 83 00 04 10
                                                                                                            p. 240
             Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 242 of 251
Issuing Company: Admiral Indemnity Company
                                                                                                IL 12 01 11 85
POLICY CHANGES_IL 12 01_11/85
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          POLICY CHANGES
Policy No.: RES 21-31876937 - 30                                 Policy Change Number: 2

NAMED INSURED AND ADDRESS                           AGENCY NAME AND ADDRESS                    8443
LH Dining LLC                                       (610)667-2244
dba River Twice Restaurant                          Dash & Love, Inc.
1205 Andover Rd                                     111 Presidential Blvd, Suite 211
Wynnewood, PA 19096                                 Bala Cynwyd, PA 19004-1008

POLICY CHANGES EFFECTIVE           Nov 12, 2019

ADDITIONAL Amount Due For Endorsement $                   .00
ADJUSTED Annual Premium/Fees                 $     13,655.00

COVERAGE PARTS AFFECTED
(X)     Underlying Insurance
Coverage                                                     Additional / Return

General Liability                                           $               .00
  General Liability Total                                   $               .00


Total                                                       $               .00        Premium Waived

                                                   Changes
Amend Umbrella Schedule of Underlying Insurance




IL 12 01 11 85                   Copyright, Insurance Services Office, Inc., 1983               Page 1 of 1
                               Copyright, ISO Commercial Risk Services, Inc., 1983

                                                                                               p. 241
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 243 of 251


                                                        COMMERCIAL LIABILITY UMBRELLA
                                                                       CU DS 83 00 04 10
COMMERCIAL LIABILITY UMBRELLA DECLARATIONS_CU DS 83 00 A_04/10

Issuing Company: Admiral Indemnity Company



      COMMERCIAL LIABILITY UMBRELLA DECLARATIONS
Policy No.: 21-31876937 - 30




Named Insured Name and Address                                                         Agency Name and Address 8443
LH Dining LLC                                                                          (610)667-2244
dba River Twice Restaurant                                                             Dash & Love, Inc.
1205 Andover Rd                                                                        111 Presidential Blvd, Suite 211
Wynnewood, PA 19096                                                                    Bala Cynwyd, PA 19004-1008



POLICY PERIOD

Policy Period: From 09/23/2019 to 09/23/2020 at 12:01 A.M. Standard Time at your mailing address shown above.

TOTAL ADVANCE PREMIUM $ Included

LIMITS OF INSURANCE

Each Occurrence Limit................................................................. $ 3,000,000
Personal & Advertising Injury Limit............................................... $ 3,000,000            Any One Person or Organization
Aggregate Limit............................................................................ $ 3,000,000
   (Except "covered autos" and products-completed operations)

ENDORSEMENTS ATTACHED TO THIS POLICY:


  See attached Schedule of Forms and Endorsements




  CU DS 83 00 04 10                Includes material copyrighted by Insurance Services Office, Inc., with its permission         Page 1 of 2
                                                                                                                             p. 242
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 244 of 251


Policy No.:      RES 21-31876937 - 30


1. SELF-INSURED RETENTION: $ 10,000
2. SCHEDULE OF UNDERLYING INSURANCE


Employers' Liability
Company:             ZNAT Insurance Company
Policy Number:       C135496202
Policy Period:       12/05/2019 - 12/05/2020
Limits of Insurance:
    Bodily injury by accident                         $    1,000,000                    Each Accident
    Bodily injury by disease                          $    1,000,000                    Each Employee
    Bodily injury by disease                          $    1,000,000                    Policy Limit

Commercial General Liability
Company:             Admiral Indemnity Company
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
    Each Occurrence                                    $    1,000,000
    Personal and Advertising Injury Limit              $    1,000,000
    General Aggregate                                  $    2,000,000
    Products Completed Operations Aggregate            $    2,000,000

Commercial Auto Liability
Company:             Admiral Indemnity Company
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
    Each Occurrence                                    $    1,000,000

Employee Benefits Liability
Company:             Admiral Indemnity
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
      Each Claim                                      $    1,000,000
      Each Employee:                                  $    2,000,000
      Aggregate:                                      $    1,000,000
  Retroactive Date:

(If no Retroactive Date is shown, it is the same as the retroactive date of the "underlying insurance".)




Page 2 of 2    Includes material copyrighted by Insurance Services Office, Inc., with its permission   CU DS 83 00 04 10
                                                                                                            p. 243
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 245 of 251
Issuing Company: Admiral Indemnity Company
                                                                                                  IL 12 01 11 85
POLICY CHANGES_IL 12 01_11/85
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            POLICY CHANGES
Policy No.: RES 21-31876937 - 30                                   Policy Change Number: 3

NAMED INSURED AND ADDRESS                             AGENCY NAME AND ADDRESS                    8443
LH Dining LLC                                         (610)667-2244
dba River Twice Restaurant                            Dash & Love, Inc.
1205 Andover Rd                                       111 Presidential Blvd, Suite 211
Wynnewood, PA 19096                                   Bala Cynwyd, PA 19004-1008

POLICY CHANGES EFFECTIVE             Dec 5, 2019

ADDITIONAL Amount Due For Endorsement $                     .00
ADJUSTED Annual Premium/Fees                   $     13,655.00

COVERAGE PARTS AFFECTED
(X)     Endorsement Correction
Coverage                                                       Additional / Return

General Liability                                             $               .00
  General Liability Total                                     $               .00


Total                                                         $               .00        Premium Waived

                                                     Changes
Amend Effective Date of Policy Change Number: 2




IL 12 01 11 85                     Copyright, Insurance Services Office, Inc., 1983               Page 1 of 1
                                 Copyright, ISO Commercial Risk Services, Inc., 1983

                                                                                                 p. 244
               Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 246 of 251


                                                        COMMERCIAL LIABILITY UMBRELLA
                                                                       CU DS 83 00 04 10
COMMERCIAL LIABILITY UMBRELLA DECLARATIONS_CU DS 83 00 A_04/10

Issuing Company: Admiral Indemnity Company



      COMMERCIAL LIABILITY UMBRELLA DECLARATIONS
Policy No.: 21-31876937 - 30




Named Insured Name and Address                                                         Agency Name and Address 8443
LH Dining LLC                                                                          (610)667-2244
dba River Twice Restaurant                                                             Dash & Love, Inc.
1205 Andover Rd                                                                        111 Presidential Blvd, Suite 211
Wynnewood, PA 19096                                                                    Bala Cynwyd, PA 19004-1008



POLICY PERIOD

Policy Period: From 09/23/2019 to 09/23/2020 at 12:01 A.M. Standard Time at your mailing address shown above.

TOTAL ADVANCE PREMIUM $ Included

LIMITS OF INSURANCE

Each Occurrence Limit................................................................. $ 3,000,000
Personal & Advertising Injury Limit............................................... $ 3,000,000            Any One Person or Organization
Aggregate Limit............................................................................ $ 3,000,000
   (Except "covered autos" and products-completed operations)

ENDORSEMENTS ATTACHED TO THIS POLICY:


  See attached Schedule of Forms and Endorsements




  CU DS 83 00 04 10                Includes material copyrighted by Insurance Services Office, Inc., with its permission         Page 1 of 2
                                                                                                                             p. 245
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 247 of 251


Policy No.:      RES 21-31876937 - 30


1. SELF-INSURED RETENTION: $ 10,000
2. SCHEDULE OF UNDERLYING INSURANCE


Employers' Liability
Company:             ZNAT Insurance Company
Policy Number:       C135496202
Policy Period:       12/05/2019 - 12/05/2020
Limits of Insurance:
    Bodily injury by accident                         $    1,000,000                    Each Accident
    Bodily injury by disease                          $    1,000,000                    Each Employee
    Bodily injury by disease                          $    1,000,000                    Policy Limit

Commercial General Liability
Company:             Admiral Indemnity Company
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
    Each Occurrence                                    $    1,000,000
    Personal and Advertising Injury Limit              $    1,000,000
    General Aggregate                                  $    2,000,000
    Products Completed Operations Aggregate            $    2,000,000

Commercial Auto Liability
Company:             Admiral Indemnity Company
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
    Each Occurrence                                    $    1,000,000

Employee Benefits Liability
Company:             Admiral Indemnity
Policy Number:       21-31876937
Policy Period:       09/23/2019 - 09/23/2020
Limits of Insurance:
      Each Claim                                      $    1,000,000
      Each Employee:                                  $    2,000,000
      Aggregate:                                      $    1,000,000
  Retroactive Date:

(If no Retroactive Date is shown, it is the same as the retroactive date of the "underlying insurance".)




Page 2 of 2    Includes material copyrighted by Insurance Services Office, Inc., with its permission   CU DS 83 00 04 10
                                                                                                            p. 246
             Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 248 of 251
Issuing Company: Admiral Indemnity Company
                                                                                         IL 12 01 11 85
POLICY CHANGES_IL 12 01_11/85
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        POLICY CHANGES
Policy No.: RES 21-31876937 - 30                               Policy Change Number: 4

NAMED INSURED AND ADDRESS                         AGENCY NAME AND ADDRESS                8443
LH Dining LLC                                     (610)667-2244
dba River Twice Restaurant                        Dash & Love, Inc.
1205 Andover Rd                                   111 Presidential Blvd, Suite 211
Wynnewood, PA 19096                               Bala Cynwyd, PA 19004-1008

POLICY CHANGES EFFECTIVE           Nov 7, 2019

ADDITIONAL Amount Due For Endorsement $              50.00
ADJUSTED Annual Premium/Fees               $     13,705.00

COVERAGE PARTS AFFECTED
(X)     Additional Insured
Coverage                                                   Additional / Return

General Liability                                         $            50.00
  General Liability Total                                 $            50.00


Total                                                     $             50.00

                                                 Changes
add additional insured




IL 12 01 11 85                 Copyright, Insurance Services Office, Inc., 1983          Page 1 of 1
                             Copyright, ISO Commercial Risk Services, Inc., 1983

                                                                                         p. 247
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 249 of 251


                                                        COMMERCIAL GENERAL LIABILITY
                                                                       CG 20 26 04 13
ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION_CG 20 26_04/13
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      ADDITIONAL INSURED - DESIGNATED
                         PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                        SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
City of Philadelphia Row Permits Unit Department of Streets 940 Municipal Services Building 1401 John F.
Kennedy Boulevard Philadelphia, PA 19102-1885




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II - Who Is An Insured is amended to                 B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or               additional insureds, the following is added to
   organization(s) shown in the Schedule, but only                 Section III - Limits Of Insurance:
   with respect to liability for "bodily injury", "property        If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                    required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                    will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting              amount of insurance:
   on your behalf:
                                                                   1. Required by the contract or agreement; or
   1. In the performance of your ongoing
       operations; or                                              2. Available under the applicable Limits of
                                                                       Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                              whichever is less.
   However:                                                        This endorsement shall not increase the
                                                                   applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                    Declarations.
      insured only applies to the extent permitted by
      law; and
   2. If coverage provided to the additional insured
      is required by a contract or agreement, the
      insurance afforded to such additional insured
      will not be broader than that which you are
      required by the contract or agreement to
      provide for such additional insured.




CG 20 26 04 13                           © Insurance Services Office, Inc., 2012                        Page 1 of 1
                                                                                                      p. 248
            Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 250 of 251


                                                        COMMERCIAL GENERAL LIABILITY
                                                                       CG 20 26 04 13
ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION_CG 20 26_04/13
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      ADDITIONAL INSURED - DESIGNATED
                         PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                        SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):

Any person or organization that you are required to add as an
additional insured under a written contract or agreement, executed
prior to loss, for specified events catered by the named insured.

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II - Who Is An Insured is amended to                 B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or               additional insureds, the following is added to
   organization(s) shown in the Schedule, but only                 Section III - Limits Of Insurance:
   with respect to liability for "bodily injury", "property        If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                    required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                    will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting              amount of insurance:
   on your behalf:
                                                                   1. Required by the contract or agreement; or
   1. In the performance of your ongoing
       operations; or                                              2. Available under the applicable Limits of
                                                                       Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                              whichever is less.
   However:                                                        This endorsement shall not increase the
                                                                   applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                    Declarations.
      insured only applies to the extent permitted by
      law; and
   2. If coverage provided to the additional insured
      is required by a contract or agreement, the
      insurance afforded to such additional insured
      will not be broader than that which you are
      required by the contract or agreement to
      provide for such additional insured.




CG 20 26 04 13                           © Insurance Services Office, Inc., 2012                        Page 1 of 1
                                                                                                      p. 249
           Case 2:20-cv-01869-TJS Document 18-3 Filed 06/05/20 Page 251 of 251
                                                                                     SP 800 12 19

Issuing Company: Admiral Indemnity Company
POLICY CHANGES_SP 800_12/19
            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        POLICY CHANGES

Policy No.: 21-31876937 - 30                      Policy Change Number: 5

NAMED INSURED AND ADDRESS                         AGENCY NAME AND ADDRESS            8443
LH Dining LLC                                     (610)667-2244
dba River Twice Restaurant                        Dash & Love, Inc.
1205 Andover Rd                                   111 Presidential Blvd, Suite 211
Wynnewood, PA 19096                               Bala Cynwyd, PA 19004-1008

Policy Changes Effective:                         Mar 23, 2020
RETURN Amount Due for Endorsement:                $        -472.00
Adjusted Annual Premium/Fees:                     $      12,766.00

(X)   Limits/Exposures


DESCRIPTION OF CHANGES:
Amend Total Sales from $1,450,000 to $1,160,000
Amend Liquor Sales from $280,000 to $224,000




SP 800 12 19                                                                          Page 1 of 1

                                                                                     p. 250
